EXHIBIT 10.1

 

 

 

 

CREDIT AGREEMENT

Dated as of December 8, 2016,

among

MEDPACE ACQUISITION, INC.,
as Parent,

MEDPACE INTERMEDIATECO, INC.,
as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and L/C Issuer,

PNC BANK, NATIONAL ASSOCIATION,

as Lender, Swingline Lender and L/C Issuer,

The other Lenders party hereto,

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED, and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

83894470_5

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

ARTICLE I

Definitions and Accounting Terms1

 

 

Section 1.01

Defined Terms1

 

 

Section 1.02

Other Interpretive Provisions55

 

 

Section 1.03

Accounting Terms56

 

 

Section 1.04

Rounding56

 

 

Section 1.05

References to Agreements and Laws56

 

 

Section 1.06

Times of Day57

 

 

Section 1.07

Timing of Payment or Performance57

 

 

Section 1.08

Currency Equivalents Generally57

 

 

Section 1.09

Change in Currency57

 

 

Section 1.10

Letter of Credit Amounts58

 

 

Section 1.11

Pro Forma Calculations58

 

 

Section 1.12

Calculation of Baskets58

 

 

Section 1.13

No Personal Liability59

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS59

 

 

Section 2.01

The Loans59

 

 

Section 2.02

Borrowings, Conversions and Continuations of Loans60

 

 

Section 2.03

Letters of Credit62

 

 

Section 2.04

Swingline Loans71

 

 

Section 2.05

Prepayments73

 

 

Section 2.06

Termination or Reduction of Commitments78

 

 

Section 2.07

Repayment of Loans79

 

 

Section 2.08

Interest80

 

 

Section 2.09

Fees81

 

 

Section 2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate82

 

 

Section 2.11

Evidence of Indebtedness82

 

 

Section 2.12

Payments Generally; Administrative Agent’s Clawback83

 

 

Section 2.13

Sharing of Payments85

 

 

Section 2.14

Incremental Facilities85

 

 

Section 2.15

New Incremental Notes90

 

 

Section 2.16

Cash Collateral91

 

 

Section 2.17

Defaulting Lenders92

 

 

Section 2.18

Specified Refinancing Debt94

 

 

Section 2.19

Extensions of Term Loans and Revolving Credit Commitments96

 

ARTICLE III

TAXES, CURRENCY EQUIVALENTS, INCREASED COSTS PROTECTION AND ILLEGALITY99

 

 

Section 3.01

Taxes99

 

 

Section 3.02

Currency Equivalents103

 

 

Section 3.03

Illegality103

 

 

Section 3.04

Inability to Determine Rates104

 

 

Section 3.05

Increased Cost and Reduced Return; Capital Adequacy105

 

 

Section 3.06

Funding Losses106

 

 

Section 3.07

Matters Applicable to All Requests for Compensation107

 

 

Section 3.08

Replacement of Lenders under Certain Circumstances108

 

-i-

83894470_5

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS110

 

 

Section 4.01

Conditions to the Initial Credit Extension on the Closing Date110

 

 

Section 4.02

Conditions to All Credit Extensions112

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES113

 

 

Section 5.01

Existence, Qualification and Power; Compliance with Laws113

 

 

Section 5.02

Authorization; No Contravention113

 

 

Section 5.03

Governmental Authorization; Other Consents113

 

 

Section 5.04

Binding Effect114

 

 

Section 5.05

Financial Statements; No Material Adverse Effect114

 

 

Section 5.06

Litigation114

 

 

Section 5.07

Use of Proceeds114

 

 

Section 5.08

Ownership of Property; Liens115

 

 

Section 5.09

Environmental Compliance115

 

 

Section 5.10

Taxes115

 

 

Section 5.11

Employee Benefits Plans; Labor Matters116

 

 

Section 5.12

Subsidiaries; Equity Interests117

 

 

Section 5.13

Margin Regulations; Investment Company Act117

 

 

Section 5.14

Disclosure117

 

 

Section 5.15

Compliance with Laws117

 

 

Section 5.16

Intellectual Property; Licenses, etc118

 

 

Section 5.17

Solvency118

 

 

Section 5.18

Perfection, etc118

 

 

Section 5.19

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions118

 

 

Section 5.20

EEA Financial Institutions119

 

ARTICLE VI

AFFIRMATIVE COVENANTS119

 

 

Section 6.01

Financial Statements119

 

 

Section 6.02

Certificates; Other Information120

 

 

Section 6.03

Notices122

 

 

Section 6.04

Payment of Taxes123

 

 

Section 6.05

Preservation of Existence, etc123

 

 

Section 6.06

Maintenance of Properties123

 

 

Section 6.07

Maintenance of Insurance123

 

 

Section 6.08

Compliance with Laws124

 

 

Section 6.09

Books and Records124

 

 

Section 6.10

Inspection Rights124

 

 

Section 6.11

Use of Proceeds124

 

 

Section 6.12

Covenant to Guarantee Obligations and Give Security124

 

 

Section 6.13

Compliance with Environmental Laws126

 

 

Section 6.14

Further Assurances126

 

 

Section 6.15

Post-Closing Undertakings126

 

ARTICLE VII

NEGATIVE COVENANTS126

 

 

Section 7.01

Liens127

 

 

Section 7.02

Investments131

 

 

Section 7.03

Indebtedness135

 

-ii-

83894470_5

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 7.04

Fundamental Changes137

 

 

Section 7.05

Dispositions138

 

 

Section 7.06

Restricted Payments140

 

 

Section 7.07

Change in Nature of Business143

 

 

Section 7.08

Transactions with Affiliates143

 

 

Section 7.09

Burdensome Agreements145

 

 

Section 7.10

Financial Covenants147

 

 

Section 7.11

Accounting Changes147

 

 

Section 7.12

Prepayments, etc147

 

 

Section 7.13

Use of Proceeds148

 

 

Section 7.14

Holding Company148

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES150

 

 

Section 8.01

Events of Default150

 

 

Section 8.02

Remedies Upon Event of Default152

 

 

Section 8.03

Application of Funds152

 

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS154

 

 

Section 9.01

Appointment and Authorization of Agents154

 

 

Section 9.02

Delegation of Duties155

 

 

Section 9.03

Liability of Agents156

 

 

Section 9.04

Reliance by Agents157

 

 

Section 9.05

Notice of Default157

 

 

Section 9.06

Credit Decision; Disclosure of Information by Agents158

 

 

Section 9.07

Indemnification of Agents158

 

 

Section 9.08

Agents in their Individual Capacities159

 

 

Section 9.09

Successor Agents159

 

 

Section 9.10

Administrative Agent May File Proofs of Claim160

 

 

Section 9.11

Collateral and Guaranty Matters161

 

 

Section 9.12

Other Agents; Arranger and Managers162

 

 

Section 9.13

Secured Cash Management Agreements and Secured Hedge Agreements162

 

 

Section 9.14

Appointment of Supplemental Agents162

 

 

Section 9.15

Intercreditor Agreement163

 

 

Section 9.16

Withholding Tax163

 

ARTICLE X

MISCELLANEOUS164

 

 

Section 10.01

Amendments, etc164

 

 

Section 10.02

Notices; Electronic Communications166

 

 

Section 10.03

No Waiver; Cumulative Remedies; Enforcement168

 

 

Section 10.04

Expenses and Taxes169

 

 

Section 10.05

Indemnification by the Borrower169

 

 

Section 10.06

Payments Set Aside171

 

 

Section 10.07

Successors and Assigns171

 

 

Section 10.08

Confidentiality177

 

 

Section 10.09

Setoff178

 

 

Section 10.10

Interest Rate Limitation179

 

 

Section 10.11

Counterparts179

 

-iii-

83894470_5

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 10.12

Integration; Effectiveness179

 

 

Section 10.13

Survival of Representations and Warranties180

 

 

Section 10.14

Severability180

 

 

Section 10.15

Governing Law; Jurisdiction; etc180

 

 

Section 10.16

SERVICE OF PROCESS181

 

 

Section 10.17

WAIVER OF RIGHT TO TRIAL BY JURY181

 

 

Section 10.18

Binding Effect181

 

 

Section 10.19

No Advisory or Fiduciary Responsibility182

 

 

Section 10.20

Affiliate Activities182

 

 

Section 10.21

Electronic Execution of Assignments and Certain Other Documents183

 

 

Section 10.22

USA PATRIOT ACT183

 

 

Section 10.23

Judgment Currency183

 

 

Section 10.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions183

 

 

-iv-

83894470_5

--------------------------------------------------------------------------------

 

 

 

SCHEDULES

1--Subsidiary Guarantors

1.01(e)--Contracts Prohibiting Subsidiary Guarantees

2.01--Commitments and Pro Rata Shares

2.03--Existing Letters of Credit

4.01(a)(ii)--Closing Security Documents

5.12--Subsidiaries and Other Equity Investments

5.16--Intellectual Property Matters

6.15--Post-Closing Undertakings

7.01--Existing Liens

7.02--Existing Investments

7.03--Existing Indebtedness

7.08--Transactions with Affiliates

7.09--Burdensome Agreements

10.02--Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

A-1--Committed Loan Notice

A-2--Request for L/C Credit Extension

A-3--Swingline Loan Notice

B-1--Term Note

B-2--Revolving Credit Note

B-3--Swingline Note

C--Compliance Certificate

D--Assignment and Assumption

E--Guaranty

F-1--Security Agreement

F-2--Pledge Agreement

G--Intercompany Subordination Agreement

H--Solvency Certificate

I-1--U.S. Tax Compliance Certificate

I-2--U.S. Tax Compliance Certificate

I-3--U.S. Tax Compliance Certificate

I-4--U.S. Tax Compliance Certificate

J--Optional Prepayment of Loans

 

 

-vi-

83894470_5

--------------------------------------------------------------------------------

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 8, 2016,
among Medpace IntermediateCo, Inc., a Delaware corporation (the “Borrower”),
Medpace Acquisition, Inc., a Delaware corporation (“Parent”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), PNC Bank, National Association, as Swingline Lender and L/C Issuer
and Wells Fargo Bank, National Association, as Administrative Agent and L/C
Issuer.

PRELIMINARY STATEMENTS

WHEREAS, to fund the repayment of certain outstanding Indebtedness of the
Borrower and its Subsidiaries and certain other permitted uses, the Borrower has
requested that the Lenders enter into this Agreement to extend credit in the
form of Term Loans on the Closing Date, in an aggregate principal amount not in
excess of $165,000,000.

WHEREAS, to fund the working capital and other general corporate purposes of the
Borrower and its Restricted Subsidiaries, the Borrower has requested that the
Lenders extend Revolving Credit Loans at any time and from time to time prior to
the Original Revolving Maturity Date, in an aggregate principal amount at any
time outstanding not in excess of $150,000,000.

WHEREAS, the Borrower has requested that the Swingline Lender make Swingline
Loans, at any time and from time to time after the Closing Date and prior to the
Original Revolving Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of the Swingline Sublimit.

WHEREAS, the Borrower has requested that the L/C Issuers issue letters of
credit, in an aggregate face amount at any time outstanding not in excess of the
Letter of Credit Sublimit, to support certain payment obligations incurred by
the Borrower and its Restricted Subsidiaries.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum equal to (a) with
respect to any Eurocurrency Rate Borrowing denominated in Dollars, the
Eurocurrency Rate based on clause (a) of the definition of “Eurocurrency Rate”
with respect to Dollars for such Interest Period, multiplied by the Statutory
Reserve Rate, (b) with respect to any Eurocurrency Rate Borrowing denominated in
Euros, the Eurocurrency Rate based on clause (b) of the definition of
“Eurocurrency Rate” with respect to Euros for such Interest Period, and (c) with
respect to any Eurocurrency Rate Borrowing denominated in any Alternative
Currency other than Euros, the Eurocurrency Rate based on clause (c) of the
definition of “Eurocurrency Rate” with respect to such other Alternative
Currency for such Interest Period.  The Adjusted Eurocurrency Rate for any
Eurocurrency Rate Borrowing that includes the Statutory Reserve Rate as a
component of the calculation will be adjusted automatically with respect to all
such Eurocurrency Rate Borrowings then outstanding as of the effective date of
any change in the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
permitted by the terms hereof.

83894470_5

--------------------------------------------------------------------------------

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means each Agent, together with its Related Parties.

“Agents” means, collectively, the Administrative Agent, the Arrangers, the
Co-Documentation Agents, the Syndication Agent and the Supplemental Agents (if
any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.23.

“Alternative Currency” means Euros, Pounds Sterling and any other currency
agreed to by the Administrative Agent and the Borrower and (a) in the case of
any Revolving Credit Loan denominated in an Alternative Currency, each Revolving
Credit Lender and (b) in the case of any Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer and each Revolving Credit
Lender; provided that each such currency is a lawful currency that is readily
available, freely transferable and not restricted, able to be converted into
Dollars and available in the London interbank deposit market.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Commitments and $50,000,000.  The Alternative Currency Sublimit
is a part of, and not in addition to, the Revolving Credit Commitments.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption (including the United States Foreign Corrupt
Practices Act of 1977).

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower and its Subsidiaries from time to time related to terrorism financing
or money laundering, including any applicable provision of the Patriot Act and
The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

“Applicable Commitment Fee” means a percentage per annum equal to (a) from the
Closing Date until the first Business Day that immediately follows the date on
which a Compliance Certificate is delivered pursuant to Section 6.02(b) in
respect of the first full fiscal quarter ending after the Closing Date, 0.375%
per annum, and (b) thereafter, for any day, the applicable percentage per annum
set forth below, as determined by reference to the Total Net Leverage Ratio, as
set forth in the then most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b) prior to such day (or if such
day is not a Business Day, prior to the Business Day immediately preceding such
day):



2

83894470_5

--------------------------------------------------------------------------------

 

Pricing Level

Total Net Leverage

Applicable Commitment
Fee rate
per annum

1

< 3.00:1.00

0.375%

2

≥ 3.00:1.00

0.500%

 

 

 

Any increase or decrease in the Applicable Commitment Fee resulting from a
change in the Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that “Pricing Level 2”
shall apply without regard to the Total Net Leverage Ratio at any time after the
date on which any annual or quarterly financial statement was required to have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) but was not
delivered (or the Compliance Certificate related to such financial statement was
required to have been delivered pursuant to Section 6.02(b) but was not
delivered), commencing with the first Business Day immediately following such
date and continuing until the first Business Day immediately following the date
on which such financial statement (or, if later, the Compliance Certificate
related to such financial statement) is delivered and indicates that “Pricing
Level 1” shall apply.  Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Commitment Fee for any
period shall be subject to the provisions of Section 2.10.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total Net
Leverage Ratio set forth in any Compliance Certificate delivered for any period
is inaccurate for any reason and the result thereof is that the respective
Lenders received payments for any period based on an Applicable Commitment Fee
that is less than that which would have been applicable had the Total Net
Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Commitment Fee” for any day occurring within the
period covered by such Compliance Certificate shall retroactively be deemed to
be the relevant percentage as based upon the accurately determined Total Net
Leverage Ratio for such period, and any shortfall in the payments theretofore
paid by the Borrower for the relevant period as a result of the miscalculation
of the Total Net Leverage Ratio shall be due and payable within three Business
Days after the Borrower obtains knowledge (including by way of notification
thereof from the Administrative Agent or the Required Lenders) that the Total
Net Leverage Ratio was inaccurately computed; provided, however, if an Event of
Default under Section 8.01(f) or (g) then exists, such payments shall be deemed
to have been due and payable under the relevant provisions at the time the
payments for such period were required to have been paid pursuant to said
provisions on the same basis as if the Total Net Leverage Ratio had been
accurately set forth in such Compliance Certificate (together with all amounts
owing as default interest). Upon the payment in full of any accrued additional
payments pursuant to this paragraph, any Default or Event of Default that may
have arisen solely as a result of the Compliance Certificate miscalculating the
Total Net Leverage Ratio for purposes of calculating the Applicable Commitment
Fee (but not for purposes of calculating the Total Net Leverage Ratio under
Section 7.10 or any other Section of this Agreement or as a result of any other
inaccuracy or misrepresentation set forth in such Compliance Certificate) shall
be deemed cured.

“Applicable Rate” means a percentage per annum equal to, with respect to the
Initial Term Loans and Revolving Credit Loans (a) from the Closing Date until
the first Business Day that immediately follows the date on which a Compliance
Certificate is delivered pursuant to Section 6.02(b) in respect of the first
full fiscal quarter ending after the Closing Date, 1.50% per annum for
Eurocurrency Rate Loans and Letter of Credit fees, and 0.50% per annum for Base
Rate Loans, and (b) thereafter, for any day, the applicable percentage per annum
set forth below, as determined by reference to the Total Net Leverage Ratio, as
set forth in the then most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b) prior to such day (or if such
day is not a Business Day, prior to the Business Day immediately preceding such
day):



3

83894470_5

--------------------------------------------------------------------------------

 

Applicable Rate

Pricing Level

Total Net Leverage Ratio

Eurocurrency Rate Loans / Letter of Credit fees

Base Rate Loans

1

< 1.50:1.00

1.25%

0.25%

2

≥ 1.50:1.00 but < 2.25:1.00

1.50%

0.50%

3

≥ 2.25:1.00 but < 3.00:1.00

1.75%

0.75%

4

≥ 3.00:1.00 but < 3.75:1.00

2.00%

1.00%

5

≥ 3.75:1.00

2.25%

1.25%

 

 

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that “Pricing Level 5” shall apply without
regard to the Total Net Leverage Ratio at any time after the date on which any
annual or quarterly financial statement was required to have been delivered
pursuant to Section 6.01(a) or Section 6.01(b) but was not delivered (or the
Compliance Certificate related to such financial statement was required to have
been delivered pursuant to Section 6.02(b) but was not delivered), commencing
with the first Business Day immediately following such date and continuing until
the first Business Day immediately following the date on which such financial
statement (or, if later, the Compliance Certificate related to such financial
statement) is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total Net
Leverage Ratio set forth in any Compliance Certificate delivered for any period
is inaccurate for any reason and the result thereof is that the respective
Lenders received interest or Letter of Credit fees for any period based on an
Applicable Rate that is less than that which would have been applicable had the
Total Net Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Rate” for any day occurring within the period
covered by such Compliance Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Total Net Leverage
Ratio for such period, and any shortfall in the interest or Letter of Credit
fees theretofore paid by the Borrower for the relevant period as a result of the
miscalculation of the Total Net Leverage Ratio shall be due and payable within
three Business Days after the Borrower obtains knowledge (including by way of
notification thereof from the Administrative Agent or the Required Lenders) that
the Total Net Leverage Ratio was inaccurately computed; provided, however, if an
Event of Default under Section 8.01(f) or (g) then exists, such interest and
Letter of Credit fees shall be deemed to have been due and payable under the
relevant provisions at the time the interest or Letter of Credit fees for such
period was required to have been paid pursuant to said provisions on the same
basis as if the Total Net Leverage Ratio had been accurately set forth in such
Compliance Certificate (together with all amounts owing as default
interest).  Upon the payment in full of any accrued additional interest and
Letter of Credit fees pursuant to this paragraph, any Default or Event of
Default that may have arisen solely as a result of the Compliance Certificate
miscalculating the Total Net Leverage Ratio for purposes of calculating the
Applicable Rates (but not for purposes of calculating the Total Net Leverage
Ratio under Section 7.10 or any other Section of this Agreement or as a result
of any other inaccuracy or misrepresentation set forth in such Compliance
Certificate) shall be deemed cured.

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or Revolving Facility, a Lender that has a Commitment with respect to such
Facility or holds a Term Loan with respect to such Term Facility or a Revolving
Credit Loan with respect to such Revolving Facility, respectively, at such time,
(b) with respect to the Letter of Credit Sublimit, (i) each L/C Issuer and
(ii) if

4

83894470_5

--------------------------------------------------------------------------------

 

any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders, and (c) with respect to the Swingline Facility,
(i) the Swingline Lender and (ii) if any Swingline Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (d) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means each of Wells Fargo Securities, LLC, PNC Capital Markets LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, and JPMorgan Chase Bank,
N.A.

“Assignee Group” means two or more Lenders or Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed or advised by
the same investment advisor or manager or by an Affiliate of such investment
advisor or manager.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D, or otherwise in form and substance reasonably acceptable
to the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Revolving Credit Commitment” means, in respect of any Revolving
Facility, a Lender’s Revolving Credit Commitment in respect of such Revolving
Facility minus the Dollar Amount of its participation in any Revolving Credit
Outstandings under such Facility.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate on such day plus 1/2 of 1%, (b) the Prime
Lending Rate on such day and (c) the Adjusted Eurocurrency Rate for Loans
denominated in Dollars published on such day (or if such day is not a Business
Day the next previous Business Day) for an Interest Period of one month plus
1%.  Any change in the Base Rate due to a change in the Federal Funds Rate, the
Prime Lending Rate or the Adjusted Eurocurrency Rate shall be effective as of
the opening of business on the effective day of such change in the Federal Funds
Rate, Prime Lending Rate or the Adjusted Eurocurrency Rate, as the case may be.

5

83894470_5

--------------------------------------------------------------------------------

 

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower” has the meaning specified in the preamble hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means: (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Loans denominated in Dollars is located; and (b) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan or Letter of Credit
denominated in:

(i)Dollars, any fundings, settlements, payments and disbursements in Dollars in
respect of any such Eurocurrency Rate Loan or Letter of Credit, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan or Letter of Credit, means any such day
described in clause (a) above that is also a London Banking Day;

(ii)an Alternative Currency other than Euros, any fundings, settlements,
payments and disbursements in such Alternative Currency, or any other dealings
in such Alternative Currency to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan or Letter of Credit, means any such
day described in clause (a) above which is also a day on which dealings in
deposits in such Alternative Currency are conducted by and between banks in the
London interbank market and (other than any date that relates to any interest
rate setting in respect of such Alternative Currency) any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such Alternative Currency; and

(iii)Euros, any fundings, disbursements, settlements and payments in Euros in
respect of any such Eurocurrency Rate Loan or Letter of Credit, or any other
dealings in Euros to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan or Letter of Credit, means any such day described in
clause (a) above that is also a TARGET Day.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that obligations
or liabilities of any Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating lease under GAAP as existing on the Closing Date
that are recharacterized as Capitalized Leases due to a change in GAAP after the
Closing Date shall not be treated as Capitalized Leases for any purpose under
this Agreement, but instead shall be accounted for as if they were operating
leases for all purposes under this Agreement as determined under GAAP as in
effect on the Closing Date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, in respect of L/C Obligations or Obligations in respect of
Swingline Loans, for the benefit of the Administrative Agent, the Swingline
Lender or the applicable L/C Issuer (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swingline Loans or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances (in the case of L/C
Obligations, in the respective currency or currencies in which the applicable
L/C Obligations are denominated), if the Administrative Agent, the applicable
L/C Issuer or the Swingline Lender benefiting from such collateral shall agree
in its sole discretion, other credit support, in each case

6

83894470_5

--------------------------------------------------------------------------------

 

pursuant to documentation in form and substance reasonably satisfactory to (a)
the Administrative Agent and (b) the applicable L/C Issuer or the Swingline
Lender, as applicable (which documents are hereby consented to by the
Lenders).  “Cash Collateral” and “Cash Collateralized” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any member of the Restricted Group:

(a)Euros;

(b)Dollars or Sterling;

(c)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(d)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any domestic or foreign commercial bank that (i) issues (or the
parent of which issues) commercial paper rated at least P-2 (or the then
equivalent grade) by Moody’s or at least A-2 (or the then equivalent grade) by
S&P and (ii) has combined capital and surplus of at least $250,000,000 (or the
equivalent in any other currency as of the date of determination in the case of
any non-U.S. banks) (any such bank being an “Approved Bank”), in each case with
maturities of not more than 360 days from the date of acquisition thereof;

(e)commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable rate note issued by, or
guaranteed by a domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each
case with maturities of not more than 270 days from the date of acquisition
thereof;

(f)marketable short-term money market and similar funds (including such funds
investing a portion of their assets in municipal securities) having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(g)repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $250,000,000 (or the equivalent in any other currency
as of the date of determination in the case of any non-U.S. banks) for direct
obligations issued by or fully guaranteed or insured by the United States
government or any agency or instrumentality of the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations;

(h)Investments, classified in accordance with GAAP as Current Assets of any
member of the Restricted Group, in money market investment programs registered
under the Investment Company Act of 1940, which are administered by financial
institutions having capital of at least $250,000,000 (or the equivalent in any
other currency as of the date of determination in the case of any non-U.S.
banks), and the portfolios of which are limited such that at least 95% of

7

83894470_5

--------------------------------------------------------------------------------

 

such investments are of the character, quality and maturity described in clauses
(c) through (g) above;

(i)investment funds investing at least 95% of their assets in securities of the
types (including as to credit quality and maturity) described in clauses (c)
through (h) above; and

(j)solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) investments of comparable tenor and credit quality to those
described in clauses (c) through (i) above customarily utilized in countries in
which such Foreign Subsidiary operates for short term cash management purposes.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer, cash pooling and other cash management
arrangements to any Loan Party.

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Agent or an Affiliate of a Lender
or an Agent, (b) in the case of any Cash Management Agreement in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or an Agent or an Affiliate of a Lender or an Agent and a
party to a Cash Management Agreement or (c) within 30 days after the time it
enters into the applicable Cash Management Agreement, becomes a Lender or an
Affiliate of a Lender or an Agent, in each case, in its capacity as a party to
such Cash Management Agreement.

“Casualty Event” means any event that gives rise to the receipt by any member of
the Restricted Group of any casualty insurance proceeds or condemnation awards
or that gives rise to a taking by a Governmental Authority in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace, restore or repair, or compensate for the loss of, such equipment, fixed
assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means:  (a) for any reason whatsoever Parent shall cease to
own, directly, 100% of the Equity Interests of the Borrower; (b) for any reason
whatsoever Holdings shall cease to own, directly or indirectly, 100% of the
Equity Interests of the Borrower, (c) for any reason whatsoever, any “person” or
“group” (within the meaning of Rule 13d-5 of the Exchange Act as in effect on
the Closing Date) other than the Permitted Holders shall beneficially own a
percentage of the then outstanding Voting Equity Interests of Holdings that is
more than the greater of (i) 35% of the outstanding Voting Equity Interests of
Parent and (ii) the percentage of such Voting Equity Interests owned, directly
or indirectly, beneficially by the Permitted Holders; or (d) any “Change of
Control” (or any comparable term) in any document pertaining to any Refinancing
Notes, any New Incremental Notes, any Permitted Additional Debt, or any
Permitted Refinancing of any of the foregoing (or successive Permitted
Refinancings thereof), in each case with an aggregate outstanding principal
amount at the time of determination in excess of $30,000,000.

8

83894470_5

--------------------------------------------------------------------------------

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with such Section 4.01, and on which the
Initial Term Loans are advanced, which date shall be December 8, 2016.

“Closing Security Documents” means each of the documents listed on
Schedule 4.01(a)(ii).

“Co-Documentation Agents” means each of Bank of America, N.A. and JPMorgan Chase
Bank, N.A.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral”, “Pledged Collateral”, “Pledged
Assets” or any similar terms referred to in the Collateral Documents and all of
the other property and assets that are or are required under the terms of the
Collateral Documents to be subject to Liens in favor of (a) the Administrative
Agent for the benefit of the Secured Parties and/or (b) the Secured Parties in
their capacities as such (or any of them) to the extent required by applicable
Law.

“Collateral Documents” means, collectively, the Security Agreements, the other
Closing Security Documents, collateral assignments, Security Agreement
Supplements, Intellectual Property Security Agreements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 4.01, 6.12, 6.14 or 6.15, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of (a) the Administrative Agent for the benefit of the Secured Parties
and/or (b) the Secured Parties in their capacities as such (or any of them) to
the extent required by applicable Law.

“Commitment” means a Term Commitment and/or a Revolving Credit Commitment, as
the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A‑1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Competitor” means any Person whose primary business is substantially
similar or in competition to that carried out by the Restricted Group, which is
the business of a contract research organization primarily focused on Phase I-IV
clinical development and related activities.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be agreed between the Borrower and the
Administrative Agent.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Subsidiaries which are the Borrower
and its Restricted Subsidiaries on a consolidated basis, the sum of:

(a)Consolidated Net Income; plus

9

83894470_5

--------------------------------------------------------------------------------

 

(b)an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (and not added back) (or, in the case of amounts
pursuant to clause (vii) below, not already included in Consolidated Net Income)
for, without duplication,

(i)Consolidated Interest Expense,

(ii)provision for taxes based on income, gross receipts, profits or capital of
any member of the Restricted Group, including federal, state, local, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period including (A) penalties and interest related to such taxes or
arising from any tax examinations and (B) in respect of repatriated funds
(whether imposed on payor or payee and including any dividend distribution
taxes),

(iii)depreciation and amortization expense and impairment charges (including
amortization of intangible assets (including goodwill) and deferred financing
fees or costs, including any deferred financing fees, original issue discount
and/or upfront fees paid in connection with the Existing Credit Agreement
Refinancing),

(iv)unusual or non-recurring charges, expenses or losses (including accruals and
payments for amounts payable (A) under executive employment agreements,
severance costs, relocation costs, signing, retention and completion bonuses and
(B) losses realized on disposition of property outside of the ordinary course of
business),

(v)other non-cash charges, expenses or losses (excluding any such non-cash
charge, expense or loss to the extent that it represents an accrual of or
reserve for cash expenses in any future period, an amortization of a prepaid
cash expense that was paid in a prior period, or write-off or write-down of
reserves with respect to current assets but including (A) any non-cash increase
in expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances), (B) charges recognized in relation to
post-retirement benefits as a result of the application of FASB ASC 715 or other
charges necessary to adjust the defined benefit pension expense to reflect
service cost only, (C) non-cash losses on minority interests owned by any member
of the Restricted Group, (D) the non-cash impact of accounting changes or
restatements, (E) non-cash fair value adjustments in Investments, and (F) any
other non-cash losses and expenses resulting from fair value accounting required
by the applicable standard under GAAP and related interpretations) all as
determined on a consolidated basis,

(vi)restructuring charges, accruals or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with Permitted Acquisitions after the Closing Date, project start-up
costs, costs related to the closure, relocation, reconfiguration and/or
consolidation of facilities and costs to relocate employees, integration and
transaction costs, retention charges, severance, contract termination costs,
recruiting and signing bonuses and expenses, future lease commitments, systems
establishment costs, conversion costs and excess pension charges and consulting
fees, expenses attributable to the implementation of costs savings initiatives,
costs associated with tax projects/audits and costs consisting of professional
consulting or other fees relating to any of the foregoing,

(vii)the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Borrower in
good faith

10

83894470_5

--------------------------------------------------------------------------------

 

to be realized (calculated on a Pro Forma Basis as though such items had been
realized on the first day of such period) as a result of actions taken or to be
taken by the Borrower or any Restricted Subsidiary, net of the amount of actual
benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions; provided that (A) in the
case of any net cost savings, operating expense reductions, other operating
improvements and acquisition synergies, a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.02(b), certifying that (x) such cost savings, operating expense
reductions, other operating improvements and synergies are reasonably
anticipated to be realized within the timeframe set forth in clause (y) below
and factually supportable and as determined in good faith by the Borrower and
(y) such actions have been taken or are to be taken within 12 months after the
consummation of any such action which is expected to result in such cost
savings, operating expense reductions, other operating improvements or
synergies, (B) no cost savings, operating expense reductions, operating
improvements and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Net Income, whether through a pro forma adjustment or otherwise, for such
period, (C) projected amounts (that are not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (vii) to the extent
occurring more than six full fiscal quarters after the specified action taken in
order to realize such projected cost savings, operating expense reductions,
operating improvements and synergies, and (D) such cost savings, operating
expense reductions, other operating improvements and synergies shall not exceed
15% of Consolidated EBITDA (calculated without giving effect to this clause
(vii)),

(viii)non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options and other equity and
equity-based interests to employees or other service providers of any member of
the Restricted Group pursuant to a written plan or agreement (including expenses
arising from the grant of stock and stock options and other equity and
equity-based interests prior to the Closing Date) or the treatment of such
options and other equity and equity-based interests under variable plan
accounting,

(ix)Transaction Costs,

(x)the amount of expenses, if any relating to payments made to holders of stock
options or other compensatory equity-based awards in Parent or any other Parent
Holding Company in connection with, or as a result of, any distribution being
made to equity holders or unit holders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such holders of
compensatory equity-based awards as though they were shareholders or unit
holders at the time entitled to share in such distribution, in each case to the
extent permitted by this Agreement,

(xi)any costs or expenses incurred pursuant to any management equity plan or
share or unit option plan or any other management or employee benefit plan or
agreement or share or unit subscription or shareholder or similar agreement, to
the extent such costs or expenses are funded with cash proceeds Not Otherwise
Applied of an equity contribution to the capital of Parent, and by Parent to the
capital of the Borrower, or the Net Cash Proceeds Not Otherwise Applied of any
issuance of Equity Interests (other than Disqualified Equity Interests) of
Parent or any other Parent Holding Company, the proceeds of which are
contributed to the capital of the Borrower,

11

83894470_5

--------------------------------------------------------------------------------

 

(xii)transaction fees and expenses incurred, or amortization thereof, in
connection with, to the extent permitted hereunder, any Investment, any Debt
Issuance, any Equity Issuance, any Disposition, any Casualty Event,
recapitalization or any amendments or waivers of the Loan Documents and
Permitted Refinancings in connection therewith, in each case, whether or not
consummated,

(xiii)proceeds from business interruption insurance (to the extent not reflected
as revenue or income in Consolidated Net Income and to the extent that the
related loss was deducted in the determination of Consolidated Net Income),

(xiv)charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with a Permitted Acquisition or any
other acquisition permitted by Section 7.02 or any transaction permitted by
Section 7.04 or 7.05, in each case, to the extent that coverage has not been
denied and so long as such amounts are actually reimbursed to a member of the
Restricted Group in cash within one year after the related amount is first added
to Consolidated EBITDA pursuant to this clause (xiv) (and if not so reimbursed
within one year, such amount shall be deducted from Consolidated EBITDA during
the next measurement period),

(xv)Synthetic Lease Obligations, to the extent deducted as an expense in such
period,

(xvi)any losses realized upon a Disposition of property outside of the ordinary
course of business,

(xvii)cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to clause (c) below for any previous period and not
added back,

(xviii)net realized losses relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized losses
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized gains from related Swap Contracts (entered into in the
ordinary course of business or consistent with past practice)),

(xix)cash expenses relating to earn outs and similar obligations,

(xx)costs incurred prior to the Closing Date associated with the initial public
offering of Holdings of its Equity Interests pursuant to the prospectus dated
August 10, 2016,

(xxi)costs incurred in connection with any secondary public offering and/or new
registrations of Holdings or its Equity Interests, and

(xxii)any loss relating to Swap Contracts (excluding Swap Contracts entered into
in the ordinary course of business or consistent with past practice); minus

(c)an amount which, in the determination of Consolidated Net Income, has been
included for,

12

83894470_5

--------------------------------------------------------------------------------

 

(i)all non-recurring or unusual gains and non-cash income during such period
(including income related to any purchase of Loans by Parent or any of its
Subsidiaries),

(ii)other non-cash income or gains, including (A) any non-cash increase in
income resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances) and the non-cash portion of “straight line” rent
expense, (B) credits recognized in relation to post-retirement benefits as a
result of the application of FASB ASC 715 or other credits necessary to adjust
the defined benefit pension income to reflect service cost only, (C) non‑cash
gains on minority interests owned by any member of the Restricted Group, (D) the
non-cash impact of accounting changes or restatements, (E) non-cash fair value
adjustments in Investments but excluding (x) accrual of revenue in the ordinary
course, (y) any such items in respect of which cash was received in a prior
period or will be received in a future period (and, in the case of cash that was
received in a prior period, such amounts previously reduced Consolidated Net
Income in a prior period (and would not have been required to be added back
pursuant to clause (b) of this definition)) or (z) any such items which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required (and where such accrual or reserve previously reduced
Consolidated Net Income in a prior period (and would not have been required to
be added back pursuant to clause (b) of this definition)), (F) non-cash gains in
respect of “cancellation of indebtedness” resulting from the cancellation of any
Term Loans purchased by any Parent, member of the Restricted Group or any of
their Subsidiaries; and (G) any other non-cash gains and income resulting from
fair value accounting required by the applicable standard under GAAP and related
interpretations, all as determined on a consolidated basis,

(iii)any gains realized upon the Disposition of property outside of the ordinary
course of business,

(iv)the amount of cash received in such period in respect of any non-cash income
or gain in a prior period (and such non-cash income or gain previously increased
Consolidated Net Income in a prior period (and would not have been required to
be deducted pursuant to clause (c)(ii) of this definition)),

(v)net realized gains relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized gains
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized losses from related Swap Contracts (entered into in the
ordinary course of business or consistent with past practice)), and

(vi)any gain related to Swap Contracts (excluding Swap Contracts entered into in
the ordinary course of business or consistent with past practice).

Notwithstanding anything to the contrary and without duplication of any
adjustment provided for in paragraphs (a) to (c) above, to the extent that such
amounts were included in the determination of Consolidated Net Income, any
calculation of Consolidated EBITDA shall exclude for any period, any income
(loss) for such period attributable to the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts and (iii) other
derivative instruments.

“Consolidated Funded Indebtedness” means, without duplication, all Indebtedness
of the type described in clauses (a), (b)(i), (f) and (h) (provided that
Indebtedness of the type described in

13

83894470_5

--------------------------------------------------------------------------------

 

clause (h) of the definition thereof shall only be included if it is in respect
of Indebtedness described in clause (a), (b)(i) or (f) of the definition
thereof) of the definition of “Indebtedness”, of the Restricted Group on a
consolidated basis, in an amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP (but
(x) excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with any Permitted Acquisition
and (y) any Indebtedness that is issued at a discount to its initial principal
amount shall be calculated based on the entire stated principal amount thereof,
without giving effect to any discounts or upfront payments), excluding
(i) obligations in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder and (ii) Attributable
Indebtedness of the type described in clause (b) of the definition of
“Attributable Indebtedness”.

“Consolidated Interest Expense” means, for any period, interest expense
(including, without limitation, interest expense attributable to Capitalized
Leases and all net payment obligations pursuant to Swap Contracts) for such
period including, to the extent deducted and not added back in computing
Consolidated Net Income, (A) amortization of original issue discount resulting
from the issuance of Indebtedness at less than par, (B) all commissions,
discounts and other fees and charges owed with respect to letters of credit or
bankers’ acceptances, (C) non-cash interest payments, (D) the interest component
of Capitalized Leases, (E) net payments, if any, made (less net amounts, if any,
received) pursuant to interest rate Swap Contracts with respect to Indebtedness,
(F) amortization or write-off of deferred financing fees (other than, for
purposes of the Interest Coverage Ratio, deferred financing fees paid in
connection with the Existing Credit Agreement Refinancing), debt issuance costs,
commissions, fees and expenses, including commitment, letter of credit and
administrative fees and charges with respect to the Facilities and with respect
to other Indebtedness permitted to be incurred hereunder and (G) any expensing
of bridge, commitment and other financing fees, but excluding total interest
expense associated with Synthetic Lease Obligations) and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income or gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed), determined on a consolidated basis, without
duplication, for the Restricted Group in accordance with GAAP.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to the Restricted Group on a consolidated basis, net
income (excluding, without duplication, (i) extraordinary items, (ii) any
amounts attributable to Investments in any Unrestricted Subsidiary or Joint
Venture to the extent that such amounts have not been distributed in cash or
Cash Equivalents to a member of the Restricted Group during such applicable
period; (iii)(x) any net unrealized gains and losses resulting from fair value
accounting required by FASB ASC 825 (including as a result of the mark-to-market
of obligations of Swap Contracts and other derivative instruments) and (y) any
net unrealized gains and losses relating to mark-to-market of amounts
denominated in foreign currencies resulting from the application of FASB ASC 830
(including net unrealized gains and losses from exchange rate fluctuations on
intercompany balances and balance sheet items) to the extent included in
Consolidated Net Income, (iv) the income (or loss) of any member of the
Restricted Group accrued prior to the date it became a member of the Restricted
Group or is merged into or consolidated with a member of the Restricted Group
(except to the extent required for any calculation of Consolidated EBITDA on a
Pro Forma Basis), (v) for purposes of calculating Cumulative Credit, either
during such period or in respect of any future period, net income of any
Restricted Subsidiary (other than a Loan Party) for any period to the extent
that, during such period, there exists any encumbrance or restriction on the
ability of such Restricted Subsidiary to pay dividends or make any other
distributions in cash on the Equity Interests of such Restricted Subsidiary held
by such Person and its Subsidiaries that are Restricted Subsidiaries, except to
the extent of cash actually distributed during such period to such Person or to
a Restricted Subsidiary of such Person that is not itself subject to any such
encumbrance or restriction, and (vi) the cumulative effect of a change in
accounting principles during such period) as determined in accordance with
GAAP.  There shall be

14

83894470_5

--------------------------------------------------------------------------------

 

excluded from Consolidated Net Income for any period the accounting effects of
adjustments to inventory, property and equipment, software and other intangible
assets and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and/or the Restricted Subsidiaries), as a result of any
acquisition consummated prior to the Closing Date, and any Permitted
Acquisitions (or Investments similar to those made for Permitted Acquisitions)
or any Investment permitted under Section 7.02 or the amortization or write-off
of any amounts thereof.  Notwithstanding the foregoing, for the purpose of
calculating the Cumulative Credit only, there shall be excluded from
Consolidated Net Income, without duplication, any income consisting of
dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries or Joint Ventures to a Restricted Subsidiary, and any
income consisting of return of capital, repayment or other proceeds from
dispositions or repayments of Investments, in each case to the extent such
income would be included in Consolidated Net Income and such related dividends,
repayments, transfers, return of capital or other proceeds are applied by the
Restricted Group to increase the Cumulative Credit.

“Consolidated Secured Indebtedness” means Consolidated Funded Indebtedness that
is secured, or purported to be secured, by a Lien on any asset or property of a
member of the Restricted Group.  Notwithstanding anything to the contrary
contained above in this definition, Consolidated Secured Indebtedness shall
include, to the extent provided in the definitions of Maximum Secured Net
Leverage Requirement, any New Incremental Notes, any Refinancing Notes and any
Specified Refinancing Debt (and any Permitted Refinancing of any of the
foregoing), whether or not such Indebtedness is unsecured.

“Consolidated Total Assets” means, the consolidated total assets of the
Restricted Group as set forth on the consolidated balance sheet of the Borrower
as of the most recent period for which financial statements were required to
have been delivered pursuant to Section 6.01(a) or (b); provided further that,
at all times prior to the first delivery of financial statements pursuant to
Section 6.01(a) or (b), this definition shall be applied based on the financial
statements of the Borrower in respect of its fiscal quarter ended September 30,
2016.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, loan agreement, indenture, mortgage,
deed of trust, lease, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity investments in one or more companies.

“Controlled Foreign Subsidiary” means any Subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code.

“Corrective Revolving Credit Extension Amendment” has the meaning specified in
Section 2.19(e).

“Corrective Term Loan Extension Amendment” has the meaning specified in
Section 2.19(f).

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

15

83894470_5

--------------------------------------------------------------------------------

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to the sum of (without
duplication):

(a)$25,000,000, plus

(b)an amount, not less than zero, equal to 50% of Consolidated Net Income of the
Restricted Group for the period (taken as one accounting period) commencing on
January 1, 2017 and ending on the last day of the most recent fiscal year for
which financial statements required to be delivered pursuant to Section 6.01(a),
and the related Compliance Certificate required to be delivered pursuant to
Section 6.02(b), have been received by the Administrative Agent or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit, plus

(c)the Net Cash Proceeds of any Permitted Equity Issuance after the Closing Date
(including the Net Cash Proceeds of issuances or incurrences of Indebtedness or
Disqualified Equity Interests by the Borrower or any Restricted Subsidiary owed
or issued, as applicable, to a Person other than the Borrower or any Restricted
Subsidiary after the Closing Date which shall have been subsequently exchanged
for or converted into Permitted Equity Issuances of Parent or any other Parent
Holding Company) at such time Not Otherwise Applied, plus

(d)in the event that all or a portion of the Cumulative Credit has been applied
to make an Investment pursuant to Section 7.02(s) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
acquisition of Equity Interests of an Unrestricted Subsidiary or the acquisition
of any Investment, an amount equal to the aggregate amount received by the
Borrower or any of the Restricted Subsidiaries in cash and Cash Equivalents
from: (i) the sale (other than to the Borrower or any of the Restricted
Subsidiaries) of any such Equity Interests of any such Unrestricted Subsidiary
or any such Investment less any amounts that would be deducted pursuant to
clause (a)(ii) of the definition of “Net Cash Proceeds” if such sale constituted
a Disposition, (ii) any dividend or other distribution by any such Unrestricted
Subsidiary or received in respect of any such Investment or (iii) interest,
returns of principal, repayments and similar payments by any such Unrestricted
Subsidiary or received in respect of any such Investment; provided that the
amount added to the Cumulative Credit pursuant to this clause (d) with respect
to any Unrestricted Subsidiary shall not exceed the amount of the Investment
made in such Subsidiary pursuant to Section7.02(s), plus

(e)in the event that all or a portion of the Cumulative Credit has been applied
to make an Investment pursuant to Section 7.02(s) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and such
Unrestricted Subsidiary is thereafter redesignated as a Restricted Subsidiary or
is merged, consolidated or amalgamated with or into, or transfers or conveys its
assets to, or is liquidated into, the Borrower or any of the Restricted
Subsidiaries, an amount equal to the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable); provided that with respect to any
Unrestricted Subsidiary, the amount added pursuant to this clause (e) shall not
exceed the fair market value (valued at the time of the making of such
Investment) of the Investment  made in such Subsidiary pursuant to
Section 7.02(s),

as such amount shall be reduced dollar for dollar from time to time to the
extent that all or a portion of the Cumulative Credit is applied prior to such
date to make Investments, Restricted Payments or prepayments of any Junior
Financing or Unsecured Financing to the extent permitted hereunder.

16

83894470_5

--------------------------------------------------------------------------------

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees, (v)
payment for deferred taxes (so long as the items described in clauses (iv) and
(v) are non-cash items) and (vi) in the event that a Permitted Receivables
Financing is accounted for off balance sheet, (x) gross accounts receivables
comprising part of the receivables and other related assets subject to such
Permitted Receivables Financing minus (y) collection by such Person against the
amounts sold pursuant to preceding clause (x).

“Debt Issuance” means the issuance by any Person of any Indebtedness for
borrowed money.

“Debtor Relief Laws” means the U.S. Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, administration, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (after as well as before
judgment), (a) with respect to any overdue principal for any Loan, the
applicable interest rate for such Loan plus 2.00% per annum (provided that with
respect to Eurocurrency Rate Loans, the determination of the applicable interest
rate is subject to Section 2.02(c) to the extent that Eurocurrency Rate Loans
may not be converted to, or continued as, Eurocurrency Rate Loans, pursuant
thereto) and (b) with respect to any other overdue amount, including overdue
interest, the interest rate applicable to Base Rate Loans that are Term Loans
plus 2.00% per annum, in each case, to the fullest extent permitted by
applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans within three Business Days of the date required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations (unless such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied) or has made a
public statement to that effect with respect to its funding obligations
hereunder or, solely with respect to a Revolving Credit Lender, under other
agreements generally in which it commits to extend credit, (c) has failed,
within three Business Days after reasonable request by the Administrative Agent,
to confirm in a manner satisfactory to the Administrative Agent that it will
comply with its funding obligations (provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon receipt of such
confirmation by the Administrative Agent) or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-In Action; provided that no Lender shall be a Defaulting

17

83894470_5

--------------------------------------------------------------------------------

 

Lender solely by virtue of (x) the ownership or acquisition by a Governmental
Authority of any Equity Interest in that Lender or any direct or indirect parent
company thereof so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender, or (y)
the occurrence of any of the events described in clause (d)(i), (d)(ii) or
(d)(iii) of this definition which in each case has been dismissed or terminated
prior to the date of this Agreement.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of the Restricted Subsidiaries in
connection with a Disposition made pursuant to Section 7.05(p) that is
designated as “Designated Non-Cash Consideration” on the date received pursuant
to a certificate of a Responsible Officer of the Borrower setting forth the
basis of such fair market value (with the amount of Designated Non-Cash
Consideration in respect of any Disposition being reduced for purposes of
Section 7.05(p) to the extent the Borrower or any of the Restricted Subsidiaries
converts the same to cash or Cash Equivalents within 180 days following the
closing of the applicable Disposition).

“Disposition” or “Dispose” means the sale, transfer, license, lease, conveyance
or other disposition of any property by any Person (including any sale and
leaseback transaction and any issuance of Equity Interests by a Restricted
Subsidiary of such Person), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided, however, that “Disposition”
and “Dispose” shall not be deemed to include any issuance by Parent of any of
its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable), in whole or
in part, (c) provides for the scheduled payments of dividends in cash or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date of the Term
Loan Tranches at the time of issuance of the respective Disqualified Equity
Interests; provided that if such Equity Interests are issued pursuant to a plan
for the benefit of employees or other service providers of any Parent Holding
Company, the Borrower or any of the Restricted Subsidiaries, or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by
Parent, the Borrower or any of the Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or in connection with such
employee’s or other service provider’s termination, death or disability.

“Disqualified Institution” means (i) each Person that is engaged as principal
primarily in mezzanine financing or venture capital and each bank, financial
institution, other institutional lender, in each case, identified on a list
agreed by Borrower, the Administrative Agent and the Arrangers prior to December
7, 2016 and (ii) Company Competitors on a list agreed by Borrower, the
Administrative Agent and the Arrangers prior to December 7, 2016, as such list
of Company Competitors may be updated by delivery by the Borrower to the
Administrative Agent of written supplements, identifying each such

18

83894470_5

--------------------------------------------------------------------------------

 

additional Company Competitor by legal name, which updates shall become
effective two Business Days after delivery thereof to the Administrative Agent;
provided that in no event shall such a supplement apply retroactively to
disqualify any Lender or participant prior to such supplement becoming effective
or apply prior to the date which the assigning Lender entered into a binding
agreement to sell and assign or participate all or a portion of its rights and
obligations under this Agreement to such Person (clauses (i) and (ii), the
“Primary Disqualified Institutions”) and, in each case, any readily identifiable
Affiliate thereof, based on its name (other than any such Affiliate that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of business
and to which a Primary Disqualified Institution does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity).

“Dollar” and “$” mean lawful currency of the United States of America.

“Dollar Amount” means, at any time:

(a)with respect to any Loan denominated in Dollars (including, with respect to
any Swingline Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);

(b)with respect to any Loan denominated in any Alternative Currency, the
principal amount thereof then outstanding in the relevant Alternative Currency,
converted to Dollars in accordance with Section 1.08; and

(c)with respect to any L/C Obligation (or any risk participation therein), (i)
if denominated in Dollars, the amount thereof and (ii) if denominated in any
Alternative Currency, the amount thereof converted to Dollars in accordance with
Section 1.08, Section 2.03(c) and Section 3.02.

“Dollar Capped Incremental Amount” means $100,000,000.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loan and/or Commitments to
such Person under Section 10.07(b)(iii)).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

19

83894470_5

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, including common law, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises or licenses
promulgated or issued by a Governmental Authority relating to pollution, the
protection of the environment, human health (to the extent relating to exposure
to Hazardous Materials) or safety, including those related to Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
monitoring or oversight by a Governmental Authority, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) human exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares, equity
certificates, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code) or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA); (d) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan or Multiemployer Plan
amendment as a termination under Section 4041 or 4041A of ERISA, respectively,
(e) the institution by the PBGC of proceedings to terminate a Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (g) the determination that any Plan
is considered an at risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (h) the determination that any Multiemployer Plan is
considered a plan in endangered or critical status within the meaning of Section
432 of the Code or Section  305 of ERISA; (i) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Loan Party or any ERISA

20

83894470_5

--------------------------------------------------------------------------------

 

Affiliate; (j) the conditions for the imposition of a lien under Section 430(k)
of the Code or Section 303(k) of ERISA shall have been met with respect to any
Plan; or (k) any Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurocurrency Rate” means, for any Interest Period:

(a)in the case of any Eurocurrency Rate Loan denominated in Dollars:

(i)the rate per annum determined by the Administrative Agent to be the London
interbank offered rate as administered by ICE Benchmark Administration Limited
(or any other Person that takes over the administration of such rate) that
appears on the Reuters Screen LIBOR01 Page (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, in each case, the “LIBOR
Screen Rate”) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or, if different, the date on which quotations
would customarily be provided by leading banks in the London interbank market
for deposits of amounts in Dollars for delivery on the first day of such
Interest Period, provided that if such rate is below zero, the Eurocurrency Rate
will be deemed to be zero; or

(ii)if the rates referenced in the preceding clause (a)(i) are not available,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in Dollars at approximately 11:00 a.m. (London time), two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period or, if different, the date on which quotations would customarily be
provided by leading banks in the London interbank market for deposits of amounts
in Dollars for delivery of the first day of such Interest Period.  “Reuters
Screen LIBOR01 Page” shall mean the display designated on the Reuters 3000 Xtra
Page (or such other page as may replace such page on such service for the
purpose of displaying the rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market).

(b)in the case of any Eurocurrency Rate Loan denominated in Euros:

(i)the rate per annum determined by the Administrative Agent to be the offered
rate that appears on Reuters Page EURIBOR01 (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, in each case, the
“EURIBOR Screen Rate”) for deposits in Euros (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (Brussels time) two Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the European
interbank market for deposits

21

83894470_5

--------------------------------------------------------------------------------

 

of amounts in Euros for delivery on the first day of such Interest Period,
provided that if such rate is below zero, the Eurocurrency Rate will be deemed
to be zero; or

(ii)if the rates referenced in the preceding clause (b)(i) are not available,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in Euros at approximately 11:00 a.m. (Brussels time) two
Business Days prior to the first day of such Interest Period in the European
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period or, if different, the date on which quotations would customarily be
provided by leading banks in the European interbank market for deposits of
amounts in Euros for delivery of the first day of such Interest Period; and

(c)in the case of any Eurocurrency Rate Loan denominated in an Alternative
Currency other than Euros:

(i)the rate per annum determined by the Administrative Agent to be the offered
rate that appears on Reuters Page LIBOR01 (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, in each case, the “Screen
Rate”) that displays an average ICE Benchmark Administration Limited Interest
Settlement Rate (or any other Person which takes over the administration of that
rate) for deposits in such Alternative Currency (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the London
interbank market for deposits of amounts in the relevant Alternative Currency
for delivery on the first day of such Interest Period, provided that if such
rate is below zero, the Eurocurrency Rate will be deemed to be zero; or

(ii)if the rates referenced in the preceding clause (c)(i) are not available,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in the respective Alternative Currency at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period or, if different, the date on which quotations would customarily be
provided by leading banks in the London interbank market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, which bears interest at a rate based on the applicable
Adjusted Eurocurrency Rate.

“Euros”, “€” and “EUR” mean the single currency of the Participating Member
States.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars that appears on the Reuters World
Currency Page for such currency on the

22

83894470_5

--------------------------------------------------------------------------------

 

date of determination (or, in the event such rate does not appear on such
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion), expressed as the number of units of such
other currency per one Dollar.

“Exchange Rate Reset Date” has the meaning specified in Section 3.02(a).

“Excluded Property” means, with respect to any Loan Party,

(a)any fee owned real property and any leasehold real property,

(b)motor vehicles and other assets subject to certificates of title, letter of
credit rights (to the extent that a lien thereon cannot be perfected by the
filing of a UCC financing statement) and commercial tort claims with a value not
in excess of $2,000,000,

(c)assets to the extent a security interest in such assets would result in
material adverse tax consequences (including as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) to the Borrower as reasonably determined by the Borrower,

(d)pledges of, and security interests in, certain assets, in favor of the
Administrative Agent which are prohibited by applicable Law; provided, that (i)
any such limitation described in this clause (d) on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other applicable Law or
principles of equity and shall not apply to any proceeds or receivables thereof,
the assignment of which is expressly deemed effective under the UCC or any other
applicable Law or principles of equity notwithstanding such prohibition and (ii)
in the event of the termination or elimination of any such prohibition contained
in any applicable Law, a security interest in such assets shall be automatically
and simultaneously granted under the applicable Collateral Documents and shall
be included as Collateral,

(e)any governmental licenses (but not the proceeds thereof) or state or local
franchises, charters and authorizations, to the extent security interests in
favor of the Administrative Agent in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the UCC or any other applicable Law or
principles of equity other than proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the UCC or any other applicable Law
or principles of equity notwithstanding such prohibition; provided that (i) any
such limitation described in this clause (e) on the security interests granted
hereunder shall only apply to the extent that any such prohibition or
restriction could not be rendered ineffective pursuant to the UCC or any other
applicable Law or principles of equity and (ii) in the event of the termination
or elimination of any such prohibition or restriction contained in any
applicable license, franchise, charter or authorization, a security interest in
such licenses, franchises, charters or authorizations shall be automatically and
simultaneously granted under the applicable Collateral Documents and shall be
included as Collateral,

(f)Equity Interests in any Person other than wholly owned Restricted
Subsidiaries of the Borrower to the extent not permitted by the terms of such
Person’s Organization Documents,

(g)any lease, license or other agreement or any property subject to a purchase
money security interest, capital lease obligation or similar arrangement in each
case permitted to be

23

83894470_5

--------------------------------------------------------------------------------

 

incurred under this Agreement, to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money, capital lease or a similar arrangement or create a right of termination
in favor of any other party thereto (other than a Loan Party or their wholly
owned Subsidiaries) or otherwise give rise to any consent rights of any such
other party or result in a default, in each case,  after giving effect to the
applicable anti-assignment provisions of the UCC, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or any other applicable Law or principles of equity notwithstanding such
prohibition,

(h)any “intent-to-use” trademark or service mark applications prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, only to the extent, if any, that, and solely during the period, if any,
in which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use applications under applicable federal law,

(i)any assets specifically requiring perfection through control, control
agreements or other control arrangements (other than delivery of certificated
pledged Equity Interests), including deposit accounts, securities and
commodities accounts, and

(j)any Permitted Receivables Financing Assets sold pursuant to a Permitted
Receivables Financing and

(k)Equity Interests in excess of 65% of the voting capital stock of (A) any
Controlled Foreign Subsidiary or (B) any FSHCO.  

Other assets shall be deemed to be “Excluded Property” if the Administrative
Agent and the Borrower reasonably agree in writing that the cost of obtaining or
perfecting a security interest in such assets is excessive in relation to the
value of such assets as Collateral.  Further, no actions shall be required in
order to create or perfect any security interest in any assets located outside
of the United States and no foreign law security or pledge agreements, foreign
law mortgages or deeds or foreign intellectual property filings or searches
shall be required.  Notwithstanding anything herein or the Collateral Documents
to the contrary, Excluded Property shall not include any Proceeds (as defined in
the UCC), substitutions or replacements of any Excluded Property (unless such
Proceeds, substitutions or replacements would otherwise constitute Excluded
Property referred to above).

“Excluded Subsidiary” means any Subsidiary that is (a) an Unrestricted
Subsidiary, (b) not wholly owned directly by the Borrower or one or more of its
wholly owned Restricted Subsidiaries, (c) an Immaterial Subsidiary, (d) a FSHCO
or Controlled Foreign Subsidiary, (e) established or created pursuant to
Section 7.02(w) and meeting the requirements of the proviso thereto; provided
that such Subsidiary shall only be an Excluded Subsidiary for the period
immediately prior to such acquisition, (f) a Subsidiary that is prohibited by
applicable Law from guaranteeing the Facilities, or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a guarantee unless such consent, approval, license or authorization
has been received, in each case so long as the Administrative Agent shall have
received a certification from a Responsible Officer of the Borrower as to the
existence of such prohibition or consent, approval, license or authorization
requirement, (g) a Subsidiary that is prohibited from guaranteeing the
Facilities by any Contractual Obligation in existence on the Closing Date and is
listed on Schedule 1.01(e) (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition thereof but not entered into in
contemplation thereof), (h) any Permitted Receivables Financing Subsidiary,
(i) not-for-profit subsidiaries, (j) any Foreign Subsidiary, (k) Subsidiaries
that are special purpose entities, and (l) any other Subsidiary with respect to
which the Borrower and the Administrative Agent reasonably agree that the cost
or other consequences (including any adverse tax consequences) of guaranteeing
the Facilities shall be excessive in view of the benefits to be obtained by the

24

83894470_5

--------------------------------------------------------------------------------

 

Lenders therefrom; provided that if a Subsidiary executes the Guaranty as a
“Subsidiary Guarantor,” then it shall not constitute an “Excluded Subsidiary”
(unless released from its obligations under the Guaranty as a “Subsidiary
Guarantor” in accordance with the terms hereof and thereof); provided further,
that no Subsidiary of the Borrower shall be an Excluded Subsidiary if such
Subsidiary guarantees any Refinancing Notes, any New Incremental Notes or any
Permitted Additional Debt.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes or would become
effective with respect to such Swap Obligation or (y) as it relates to all or a
portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes or would
become effective with respect to such Swap Obligation, in each case after giving
effect to any applicable “keepwell” provision in the applicable Guarantee.  If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax or (ii) that are
imposed as a result of any other present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to and/or
enforced any Loan Document), (b) in the case of a Lender (other than any Lender
becoming a party hereto pursuant to a request by any Loan Party under
Section 3.08), any U.S. federal withholding Taxes imposed pursuant to a Law in
effect on the date on which such Lender becomes a party hereto or changes its
lending office, except in each case to the extent that, pursuant to
Section 3.01, additional amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(h) and
(d) any Taxes imposed under FATCA.

“Existing Credit Agreement Refinancing” means the payment in full of all
principal, premium, if any, interest, fees and other amounts due or outstanding
under the Existing Senior Facilities Agreement, the termination of commitments
thereunder and the discharge and release of all Guarantees and Liens existing in
connection therewith.

“Existing Letters of Credit” has the meaning specified in Section 2.03.

25

83894470_5

--------------------------------------------------------------------------------

 

“Existing Senior Facilities Agreement” means the Borrower’s Credit Agreement
dated as of April 1, 2014, among the Borrower, Parent, the lenders party thereto
and Jefferies Finance LLC, as administrative agent, as amended.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.19(a)(ii).

“Extended Revolving Credit Loans” has the meaning specified in
Section 2.19(a)(ii).

“Extended Term Loans” has the meaning specified in Section 2.19(a)(iii).

“Extending Term Lender” has the meaning specified in Section 2.19(a)(iii).

“Extension” has the meaning specified in Section 2.19(a).

“Extension Offer” has the meaning specified in Section 2.19(a).

“Facility” means the Term Facilities, the Revolving Facilities, the Swingline
Facility or the Letter of Credit Sublimit, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, or any treaty,
law, regulation or other official guidance enacted by any other jurisdiction
relating to an intergovernmental agreement between the United States and such
other jurisdiction, which facilitates the implementation of Sections 1471
through 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code or an intergovernmental agreement relating to
FATCA, any intergovernmental agreements implementing the foregoing and any
legislation or official guidance or other official requirements adopted in
accordance with any such intergovernmental agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letters” means, collectively, (a) the confidential Fee Letter, dated
November 5, 2016, among the Borrower, Wells Fargo Bank and Wells Fargo
Securities, LLC, (b) the confidential Fee Letter, dated, December 7, 2016,
between the Borrower and PNC Capital Markets LLC, (c) the confidential Fee
Letter, dated December 7, 2016, between the Borrower and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (d) the confidential Fee Letter, dated December
7, 2016, between the Borrower and JP Morgan Chase Bank, N.A.

“Foreign Benefit Event” means, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or

26

83894470_5

--------------------------------------------------------------------------------

 

payments, (c) the receipt of a notice by a Governmental Authority relating to
(i) the intention to terminate any such Foreign Plan or to appoint a trustee or
similar official to administer any such Foreign Plan or (ii) the insolvency of
any such Foreign Plan, (d) the incurrence of any liability by the Borrower or
any of its Subsidiaries under applicable Law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable Law and that could reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
its Subsidiaries, or the imposition on the Borrower or any of its Subsidiaries
of, any fine, excise tax or penalty resulting from any noncompliance with any
applicable Law.

“Foreign Casualty Event” shall have the meaning assigned to such term in
Section 2.05(b)(viii).

“Foreign Disposition” shall have the meaning assigned to such term in
Section 2.05(b)(viii).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any pension plan, benefit plan, fund (including any
superannuation fund) or other similar program that, under the applicable Law of
any jurisdiction other than the United States, is required to be funded through
a trust or other funding vehicle (other than a trust or funding vehicle
maintained exclusively by a Governmental Authority) by a Loan Party primarily
for the benefit of employees employed and residing outside the United States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a U.S. Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Revolving Facility, (a) such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations under such Revolving Facility (other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Non-Defaulting Lenders under such Revolving Facility
or Cash Collateralized in accordance with the terms hereof) and (b) such
Defaulting Lender’s Pro Rata Share of Swingline Loans (other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Non-Defaulting Lenders or Cash Collateralized in accordance
with the terms hereof).

“FSHCO” means any Subsidiary (a) that is organized under the laws of the United
States, any state thereof or the District of Columbia and (b) that owns no
material assets other than equity interests of one or more Controlled Foreign
Subsidiaries.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any

27

83894470_5

--------------------------------------------------------------------------------

 

provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date, or
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, Parent, the Borrower (except in respect of its
respective primary obligations), the Subsidiaries of the Borrower listed on
Schedule 1, and each other Subsidiary of the Borrower that shall execute and
deliver a guaranty or guaranty supplement from time to time pursuant to
Section 6.12 or Section 6.15.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent on behalf of the Secured Parties, substantially in the
form of Exhibit E, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12, 6.14 or 6.15.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, materials or wastes, including petroleum
or petroleum distillates, asbestos or asbestos containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
hazardous or toxic substances or wastes regulated pursuant to any Environmental
Law.

28

83894470_5

--------------------------------------------------------------------------------

 

“Hedge Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or an Agent or an Affiliate of a Lender or an Agent,
(b) within 30 days after the time it enters into a Swap Contract, becomes a
Lender or an Agent or an Affiliate of a Lender or an Agent, or (c) with respect
to Swap Contracts in effect as of the Closing Date, is, as of the Closing Date
or within 30 days after the Closing Date, a Lender or an Agent or an Affiliate
of a Lender or an Agent and a party to a Swap Contract, in each case, in its
capacity as a party to such Swap Contract.

“Holdings” means Medpace Holdings, Inc., a Delaware corporation.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, as of the
date of the most recent financial statements required to be delivered pursuant
to Section 6.01(a) or (b), does not have (a) assets (when consolidated with the
assets of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 5.0% of Consolidated Total Assets or (b) revenues
(when consolidated with the revenues of all other Immaterial Subsidiaries, after
eliminating intercompany obligations) for the period of four consecutive fiscal
quarters ending on such date in excess of 5.0% of the consolidated revenues of
the Restricted Group for such period; provided that, at all times prior to the
first delivery of financial statements pursuant to Section 6.01(a) or (b), this
definition shall be applied based on the financial statements of the Borrower in
respect of its fiscal quarter ended September 30, 2016.

“Increase Effective Date” has the meaning specified in Section 2.14(c).

“Incremental Amount” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of (i) all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, and (ii) surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than (x) trade accounts payable in the ordinary course of
business, (y) any earn out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and (z) expenses
accrued in the ordinary course of business);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)all Attributable Indebtedness;

(g)all obligations of such Person in respect of Disqualified Equity Interests;
and

29

83894470_5

--------------------------------------------------------------------------------

 

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, (i) unless such Indebtedness is expressly made non-recourse to such
Person or (ii) except to the extent such Person’s liability for such
Indebtedness is otherwise limited in recourse or amount, but only up to the
amount of the value of the assets to which recourse is limited or the amount of
such limit.  The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such
date.  The amount of Indebtedness of any Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document and (b) to the extent not otherwise described in (a), all Other Taxes,
in each case other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Term Borrowings” means a borrowing consisting of simultaneous Initial
Term Loans having the same Interest Period made by each of the Term Lenders with
an Initial Term Commitment pursuant to Section 2.01(a) on the Closing Date.

“Initial Term Commitments” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Initial Term Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement including as such amount may be
reduced from time to time pursuant to Section 2.06 or reduced or increased from
time to time pursuant to assignments by or to such Term Lender pursuant to an
Assignment and Assumption.  The initial aggregate amount of the Initial Term
Commitments is $165,000,000.

“Initial Term Loans” has the meaning specified in Section 2.01(a).

“Intellectual Property Security Agreements” means, collectively, the
intellectual property security agreements, substantially in the form of
Exhibit B, C or D to the Security Agreement in the form of Exhibit F-1 entered
into by the applicable Loan Parties dated the date of this Agreement executed
and delivered pursuant to Section 6.12, 6.14 or 6.15.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of the date hereof, among Parent, the Borrower, its
Subsidiaries and the Administrative Agent, substantially in the form of
Exhibit G.

“Interest Coverage Ratio” means, as of any date of determination, with respect
to the Restricted Group on a consolidated basis, the ratio of (a) Consolidated
EBITDA for the four fiscal quarter

30

83894470_5

--------------------------------------------------------------------------------

 

period most recently then ended for which financial statements have been
delivered pursuant to Section 6.01(a) or (b), as applicable, to (b) Consolidated
Interest Expense for such period.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swingline Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (commencing with the last Business Day of December 2016).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or, with respect to the Interest Period beginning on
the Closing Date, an Interest Period ending on December 30, 2016), or to the
extent consented to by all Appropriate Lenders, twelve months thereafter (or
such shorter interest period as may be agreed to by all Appropriate Lenders), as
selected by the Borrower in a Committed Loan Notice; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the scheduled Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such Person or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested (measured at the time made), without adjustment
for subsequent increases or decreases in the value of such Investment but,
giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such Person with respect thereto (but
only to the extent that the aggregate amount of all such returns, distributions
and repayments with respect to such Investment does not exceed the principal
amount of such Investment and less any such amounts which increase the
Cumulative Credit).

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

31

83894470_5

--------------------------------------------------------------------------------

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any applicable Restricted
Subsidiary) or in favor of such L/C Issuer and relating to such Letter of
Credit.

“Joint Venture” means (a) any Person that is not a Subsidiary of the Borrower
that would constitute an “equity method investee” of the Borrower or any of the
Restricted Subsidiaries and (b) any Person other than a Subsidiary of the
Borrower (i) in which the Borrower or any Restricted Subsidiary holds or
acquires a beneficial ownership interest (by way of ownership of Equity
Interests or other evidence of ownership) in excess of 10% of the Equity
Interests of such Person and (ii) which is engaged in a business permitted by
Section 7.07.

“Judgment Currency” has the meaning specified in Section 10.23.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Term Loan Tranche or Revolving Facility at
such time under this Agreement (including the latest maturity date or expiration
date of any Extended Revolving Credit Commitment or any Extended Term Loan, in
each case as extended in accordance with this Agreement from time to time).

“Laws” means, collectively, all applicable international, foreign, federal,
provincial, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date
required under Section 2.03(c)(i) or refinanced as a Revolving Credit Borrowing.

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit in an aggregate principal stated amount at any one time outstanding as
set forth on Schedule 2.01 (or such other amount as separately agreed to in a
written agreement between the Borrower and such L/C Issuer, which such agreement
shall be promptly delivered to the Administrative Agent upon execution).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

32

83894470_5

--------------------------------------------------------------------------------

 

“L/C Issuer” means as the context may require, (a) each of Wells Fargo Bank,
(b), PNC Bank, National Association, (c) any other Lender reasonably acceptable
to the Borrower and the Administrative Agent that agrees to issue Letters of
Credit pursuant hereto, in each case in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder; and/or
(d) collectively, all of the foregoing.  Any L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by one or more Affiliates
of such L/C Issuer (and such Affiliate shall be deemed to be an “L/C Issuer” for
all purposes of the Loan Documents).  In the event that there is more than one
L/C Issuer at any time, references herein and in the other Loan Documents to the
L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all outstanding Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” and not have
expired or terminated in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and the
Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer, together with a request for L/C Credit Extension,
substantially in the form of Exhibit A-2 hereto.

“Letter of Credit Expiration Date” means, subject to Section 2.03(a)(i)(C), the
day that is five Business Days prior to the scheduled Maturity Date then in
effect for the applicable Revolving Facility.

“Letter of Credit Sublimit” means a Dollar Amount equal to $10,000,000.  The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance having the effect of security, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any Capitalized Lease
having substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any Permitted Acquisition or permitted
Investment that constitutes an acquisition (other than an intercompany
Investment) by the Borrower or one or more of the Restricted Subsidiaries whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

33

83894470_5

--------------------------------------------------------------------------------

 

“Limited Condition Acquisition Proviso” has the meaning specified in
Section 1.11.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swingline Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) each Letter of Credit Application,
(f) any intercreditor agreement required to be entered into pursuant to the
terms of this Agreement, (g) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16, (h) any Refinancing
Amendment, (i) the Intercompany Subordination Agreement and (j) any other
document designated as a Loan Document by the Administrative Agent and the
Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

“Majority Lenders” of any Tranche, means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, property, liabilities (actual or contingent), financial condition or
results of operations of the Restricted Group, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective obligations under the Loan Documents or (c) a material adverse
effect on the rights and remedies of the Agents or the Lenders under the Loan
Documents.

“Maturity Date” means: (a) with respect to the Revolving Credit Facility, the
earlier of (i) December 8, 2021 (the “Original Revolving Maturity Date”) and
(ii) the date of termination in whole of the Revolving Credit Commitments in
respect of the Revolving Credit Facility pursuant to Section 2.06(a) or 8.02;
and (b) with respect to the Initial Term Loans, the earliest of (i) December 8,
2021 (the “Original Term Maturity Date”), (ii) the date of termination in whole
of the Initial Term Commitments pursuant to Section 2.06(a) prior to any Initial
Term Borrowing and (iii) the date that the Initial Term Loans are declared due
and payable pursuant to Section 8.02; provided that the reference to Maturity
Date with respect to (i) Term Loans and Revolving Credit Commitments that are
the subject of a loan modification offer pursuant to Section 10.01, (ii) Term
Loans and Revolving Credit Commitments that are incurred pursuant to
Sections 2.14 or 2.18 and (iii) Extended Term Loans and Extended Revolving
Credit Commitments, shall, in each case, be the final maturity date as specified
in the loan modification documentation, incremental documentation, specified
refinancing documentation or Extension Offer, as applicable thereto.

“Maximum Secured Net Leverage Requirement” means, with respect to any request
pursuant to Article II for an increase in any Revolving Facility or any Term
Loan Tranche, for a New Term Facility or for the issuance of New Incremental
Notes, the requirement that, on a Pro Forma Basis, after giving effect to such
increase, such new Facility (assuming all commitments thereunder are fully
drawn) or such New Incremental Notes (including, in each case, any acquisition
consummated concurrently therewith), the Secured Net Leverage Ratio as of the
date of the most recent financial statements required to be delivered pursuant
to Section 6.02(a) or (b) does not exceed 2.50:1.00; provided, that solely for
the purpose of calculating the Secured Net Leverage Ratio pursuant to this
definition (including pursuant to Sections 2.14, 2.15 and 2.18), any
identifiable proceeds of Indebtedness incurred pursuant to Sections 2.14

34

83894470_5

--------------------------------------------------------------------------------

 

and 2.15, and any identifiable proceeds of New Incremental Notes and any
Refinancing Notes (in the case of Refinancing Notes, to the extent that such
Refinancing Notes refinance Indebtedness incurred pursuant to Sections 2.14 and
2.15 or any identifiable proceeds of New Incremental Notes) and any Specified
Refinancing Debt incurred pursuant to Section 2.18 (to the extent that such
Specified Refinancing Debt refinances Indebtedness incurred pursuant to
Sections 2.14 and 2.15 or any identifiable proceeds of New Incremental Notes) in
each case, whether or not such Indebtedness is unsecured or is secured by Liens
that rank junior in priority to the Liens securing the Obligations (i) shall be
deemed to constitute Consolidated Secured Indebtedness and (ii) shall not
qualify as “cash and Cash Equivalents of the Restricted Group” for the purposes
of calculating any net obligations or liabilities under the terms of this
Agreement.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Extension Condition” has the meaning specified in Section 2.19(b).

“MNPI” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions.

“Net Cash Proceeds” means:

(a)with respect to the Disposition of any asset by any member of the Restricted
Group (other than any Disposition of any Permitted Receivables Financing Assets
by any member of the Restricted Group to a Permitted Receivables Financing
Subsidiary in connection with a Permitted Receivables Financing) or any Casualty
Event, the excess, if any, of (i) the sum of cash and Cash Equivalents received
in connection with such Disposition or Casualty Event (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event received by or paid to or
for the account of any member of the Restricted Group and including any proceeds
received as a result of unwinding any related Swap Contract in connection with
such related transaction) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than (x) Indebtedness under the Loan
Documents and, if such asset constitutes Collateral, any Indebtedness secured by
such asset with a Lien ranking junior to the Lien securing the Obligations and
(y) in the case of any New Incremental Notes and Refinancing Notes that are
secured by Collateral on a first lien “equal and ratable” basis with Liens
securing the Obligations, if such asset constitutes Collateral, any amounts in
excess of the ratable portion (based on any then outstanding Term Loan Tranches
and any then outstanding New Incremental Notes and Refinancing Notes that are
secured by Collateral on a first lien “equal and ratable” basis with the Liens
securing the Obligations) attributable to such New Incremental Notes and
Refinancing Notes, as applicable), (B) the out-of-pocket expenses incurred by
any member of the Restricted Group in connection with such Disposition or
Casualty Event (including attorneys’ fees, accountants’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith), (C) income taxes reasonably estimated to be payable in
connection with such Disposition or Casualty Event (or any tax distribution any
member of the Restricted Group may be required to make as a result of such
Disposition or Casualty Event) and any repatriation

35

83894470_5

--------------------------------------------------------------------------------

 

costs associated with receipt by the applicable taxpayer of such proceeds, (D)
any costs associated with unwinding any related Swap Contract in connection with
such transaction, (E) any reserve for adjustment in respect of (x) the sale
price of the property that is the subject of such Disposition established in
accordance with GAAP and (y) any liabilities associated with such property and
retained by any member of the Restricted Group after such Disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, and (F) any customer deposits required to be returned as a
result of such Disposition, and it being understood that “Net Cash Proceeds”
shall include any cash or Cash Equivalents (i) received upon the Disposition of
any non-cash consideration received by any member of the Restricted Group in any
such Disposition, (ii) if any income taxes estimated to be payable as described
in clause (C) are not required to be paid and (iii) upon the reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in clause (E) above or, if such liabilities
have not been satisfied in cash and such reserve not reversed within two years
after such Disposition or Casualty Event, the amount of such reserve;

(b)with respect to the issuance of any Equity Interest by any Parent Holding
Company, the Borrower or any of its Restricted Subsidiaries, the excess of (i)
the sum of the cash and Cash Equivalents received in connection with such
issuance and in connection with unwinding any related Swap Contract in
connection therewith over (ii) the investment banking fees, underwriting
discounts, premiums, commissions, other out-of-pocket expenses and other
customary expenses and fees related thereto, incurred by any Parent Holding
Company, the Borrower or such Restricted Subsidiary in connection with such
issuance and any costs associated with unwinding any related Swap Contract in
connection therewith;

(c)with respect to the incurrence or issuance of any Indebtedness by any member
of the Restricted Group, the excess, if any, of (i) the sum of the cash received
in connection with such incurrence or issuance and in connection with unwinding
any related Swap Contract in connection therewith over (ii) the investment
banking fees, underwriting discounts and commissions, premiums, expenses,
accrued interest and fees related thereto, taxes reasonably estimated to be
payable and other out-of-pocket expenses and other customary expenses, incurred
by such member of the Restricted Group in connection with such incurrence or
issuance and any costs associated with unwinding any related Swap Contract in
connection therewith and, in the case of Indebtedness of any Subsidiary not
organized under the laws of the United States (or any state thereof), deductions
in respect of withholding taxes, if any, that are or would otherwise be payable
in cash if such funds were repatriated to the United States for the purpose of
making a prepayment of Loans incurred by the Borrower; and

(d)with respect to the Disposition of any Permitted Receivables Financing Assets
by the Borrower or any of its Restricted Subsidiaries to a Permitted Receivables
Financing Subsidiary, the excess, if any, of (x) the cash and Cash Equivalents
that at any time exceed (when taken together with all amounts that at such time
have been received by a Permitted Receivables Financing Subsidiary pursuant to
Section 7.02(x) and not repaid) $5,000,000 received in connection with (i) any
sale of Permitted Receivables Financing Assets by the Borrower or any of its
Restricted Subsidiaries, (ii) the repayment to the Borrower or any of its
Restricted Subsidiaries of any loan solely to finance the purchase from the
Borrower or any of its Restricted Subsidiaries of Permitted Receivables
Financing Assets and (iii) any return of capital invested by the Borrower or any
of its Restricted Subsidiaries in a Permitted Receivables Financing Subsidiary
for such Permitted Receivables Financing over (y) customary upfront fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such

36

83894470_5

--------------------------------------------------------------------------------

 

Permitted Receivables Financing and not already deducted from the amounts
received pursuant to clause (x) above.

“New Incremental Notes” has the meaning specified in Section 2.15(a).

“New Incremental Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any New Incremental Notes are issued,
together with all instruments and other agreements in connection therewith, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

“New Loan Commitments” has the meaning specified in Section 2.14(a)(iii).

“New Term Commitment” has the meaning specified in Section 2.14(a)(iii).

“New Term Facility” has the meaning specified in Section 2.14(a)(iii).

“New Term Loan” has the meaning specified in Section 2.14(a)(iii).

“Non-Consenting Lender” has the meaning specified in Section 3.08(c).

“Non-Defaulting Lender” means any Lender other than a Defaulting Lender.

“Non-Renewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or the Cumulative Credit that is proposed to be applied to a particular
use or transaction, that such amount has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.

“Note” means a Term Note, a Revolving Credit Note or the Swingline Note, as the
context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees and
expenses that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and expenses are allowed
claims in such proceeding; provided that (a) obligations of any Loan Party under
any Secured Cash Management Agreement or Secured Hedge Agreement shall be
secured and guaranteed pursuant to the Collateral Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (b) any release of Collateral or Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Secured Hedge Agreements or Secured Cash Management Agreements.  Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (x) the obligation to pay principal, premium,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by any Loan Party under any Loan Document and (y) the
obligation of any Loan Party to reimburse any amount in respect of

37

83894470_5

--------------------------------------------------------------------------------

 

any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation or articles of association and the
bylaws or articles of association (or equivalent or comparable constitutive
documents with respect to any non-U.S. jurisdiction), (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating or limited liability company agreement (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction)
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture, trust or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Revolving Maturity Date” has the meaning specified in the definition
of “Maturity Date”.

“Original Term Maturity Date” has the meaning specified in the definition of
“Maturity Date”.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, excise, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.08).

“Outstanding Amount” means: (a) with respect to the Term Loans, Revolving Credit
Loans and Swingline Loans on any date, the aggregate outstanding principal
Dollar Amount thereof after giving effect to any borrowings and prepayments or
repayments of the Term Loans, Revolving Credit Loans (including any refinancing
of outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions
as a Revolving Credit Borrowing) and Swingline Loans occurring on such date; and
(b) with respect to any L/C Obligations with respect to any Revolving Facility
on any date, the Dollar Amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension with respect to such Revolving Facility
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations with respect to such Revolving Facility as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing
under such Revolving Facility) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in any Alternative Currency, the rate of interest per annum at which
overnight deposits in such currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent” has the meaning specified in the preamble hereto.

38

83894470_5

--------------------------------------------------------------------------------

 

“Parent Holding Company” means Parent and any direct or indirect parent entity
of Parent which does not hold Equity Interests in any other Person (except for
any other Parent Holding Company) including, without limitation, Holdings.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(k).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with EMU Legislation.

“PATRIOT Act” has the meaning specified in Section 10.22.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in Section 412, 430, 431 and 436 of the Code and Sections 302 and 303
of ERISA.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Acquisition Provisions” has the meaning specified in Section 2.14(d).

“Permitted Additional Debt” means unsecured Indebtedness consisting of notes or
loans under credit agreements, indentures or other similar agreements or
instruments; provided that as a condition precedent to the incurrence of such
Permitted Additional Debt the Borrower shall deliver to the Administrative Agent
a certificate dated as of the date of incurrence of such Permitted Additional
Debt signed by a Responsible Officer of the Borrower, certifying and attaching
the resolutions adopted by the Loan Party incurring such Permitted Additional
Debt approving such Permitted Additional Debt, and certifying that the
applicable conditions precedent set forth in the following subclauses are
satisfied (which certificate shall, if applicable, include supporting
calculations demonstrating compliance with the Secured Net Leverage Ratio and
financial covenants under Section 7.10 set out below):

(a)immediately before and immediately after giving Pro Forma Effect to the
incurrence of such Indebtedness, no Default shall have occurred and be
continuing;

(b)for any such Indebtedness in excess of $15,000,000, the terms of such
Indebtedness do not provide for any scheduled repayment (other than nominal
amortization payments (in an amount not to exceed 1.00% of the principal amount
thereof per year)), mandatory redemption or sinking fund obligations prior to
the date that is 91 days after the Latest Maturity Date in effect at the time of
the incurrence or issuance of such Permitted Additional Debt (which, in the case
of bridge loans, shall be determined by reference to the notes or term loans
into which such bridge loans are converted to or exchanged for at maturity, and
other than customary offers to repurchase or mandatory prepayments upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default);

(c)(i) such Permitted Additional Debt shall only be incurred by Parent, the
Borrower or another Loan Party (or, to the extent expressly permitted by
Section 7.03(r), the Restricted Subsidiaries that are not Loan Parties) and
(ii) the covenants, events of default, guarantees and other terms of such
Permitted Additional Debt are customary for similar Indebtedness in light of
then prevailing market conditions (it being understood that such Permitted
Additional Debt shall not

39

83894470_5

--------------------------------------------------------------------------------

 

include any financial maintenance covenants, but that customary cross-default
and cross-acceleration provisions may be included and that any negative
covenants shall be incurrence-based) and in any event, when taken as a whole
(other than interest rate and redemption premiums), are not more restrictive to
the Restricted Group than those set forth in this Agreement (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Permitted Additional Debt, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in this clause (ii), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)); and

(d)the Restricted Group shall be in compliance, on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness and any substantially
concurrent prepayment or repayment of Indebtedness with all or a portion of the
proceeds of such Indebtedness, with (i) a Secured Net Leverage Ratio of no
greater than 3.00:1.00 and (ii) the financial covenants set forth in Section
7.10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) (it being understood that Pro
Forma Effect shall be given to the entire committed amount of any such
Indebtedness, and any such committed amount may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this clause (d)); provided that, solely for the purpose of calculating the
Secured Net Leverage Ratio and the financial covenants under Section 7.10
pursuant to this definition, the proceeds of all such Permitted Additional Debt
(and any Permitted Refinancing thereof) incurred under this Agreement shall not
qualify as “cash and Cash Equivalents of the Restricted Group” for the purposes
of calculating any net obligations or liabilities under the terms of this
Agreement.

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of any Parent Holding Company, the
proceeds of which are contributed to the equity of the Borrower.

“Permitted Holders” means the collective reference to the Sponsor and its
Control Investment Affiliates (but excluding any operating portfolio companies
of the foregoing), managers and members of management of Parent or any Parent
Holding Company and their respective Subsidiaries that have ownership interests
in Parent or such Parent Holding Company (for so long as the ownership interests
held by such managers or members of management are less than the ownership
interests held by the Sponsor).

“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary that meets all of the following
conditions:  (a) such Permitted Receivables Financing (including financing
terms, covenants, termination events and other provisions) shall be in the
aggregate economically fair and reasonable to the Borrower and its Subsidiaries
(other than any Permitted Receivables Financing Subsidiary), on the one hand,
and the Permitted Receivables Financing Subsidiary, on the other, (b) all sales
and/or contributions of Permitted Receivables Financing Assets to the Permitted
Receivables Financing Subsidiary shall be made at fair market value and (c) the
financing terms, covenants, termination events and other provisions thereof
shall be market terms for similar transactions and may include Standard
Securitization Undertakings; provided that a Responsible Officer of the Borrower
shall have provided a certificate to such effect to the Administrative Agent at
least five Business Days prior to the incurrence of such Permitted Receivables
Financing, together with a reasonably detailed description of the material terms
and conditions of such Permitted Receivables

40

83894470_5

--------------------------------------------------------------------------------

 

Financing or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirements set forth in the foregoing clauses (a), (b) and (c), which
certificate shall be conclusive evidence that such terms and conditions satisfy
such requirements unless the Administrative Agent provides notice to the
Borrower of its objection during such five Business Day period (including a
reasonable description of the basis upon which it objects).

“Permitted Receivables Financing Assets” means the accounts receivable subject
to a Permitted Receivables Financing, and related assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivables, and the proceeds thereof.

“Permitted Receivables Financing Fees” means reasonable and customary
distributions or payments made directly or by means of discounts with respect to
any participation interest issued or sold in connection with, and other fees
paid to a Person that is not a Permitted Receivables Financing Subsidiary in
connection with, any Permitted Receivables Financing.

“Permitted Receivables Financing Subsidiary” means a wholly owned Subsidiary of
the Borrower (or another Person formed for the purposes of engaging in a
Permitted Receivables Financing in which the Borrower or any of its Restricted
Subsidiaries make an Investment and to which the Borrower or any of its
respective Restricted Subsidiaries transfer Permitted Receivables Financing
Assets) that engages in no activities other than in connection with the
financing of Permitted Receivables Financing Assets of the Borrower and the
Restricted Subsidiaries, all proceeds thereof and all rights (contingent and
other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated by
the board of directors of the Borrower (as provided below) as a Permitted
Receivables Financing Subsidiary and (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by
Parent, the Borrower or any of its Restricted Subsidiaries, other than another
Permitted Receivables Financing Subsidiary (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates Parent,
the Borrower or any of its Restricted Subsidiaries, other than another Permitted
Receivables Financing Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of Parent,
the Borrower or any of the Restricted Subsidiaries, other than another Permitted
Receivables Financing Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of Parent, the Borrower nor any
of the Restricted Subsidiaries, other than another Permitted Receivables
Financing Subsidiary, has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to Parent, the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower and (c) to which none of Parent,
the Borrower nor any of the Restricted Subsidiaries, other than another
Permitted Receivables Financing Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower shall be evidenced to the Administrative Agent by
delivery to the Administrative Agent of a certified copy of the resolution of
the board of directors of the Borrower giving effect to such designation and a
certificate executed by a Responsible Officer of the Borrower certifying that
such designation complied with the foregoing conditions.

“Permitted Refinancing” means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal, replacement, exchange or
extension (in whole or in part) of such Indebtedness; provided that:

(a)the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced,

41

83894470_5

--------------------------------------------------------------------------------

 

refunded, renewed, replaced, exchanged or extended except by an amount equal to
accrued and unpaid interest and premium thereon plus other amounts paid, and
fees and expenses incurred (including original issue discount and upfront fees),
in connection with such modification, refinancing, refunding, renewal,
replacement, exchange or extension and by an amount equal to any existing
commitments unutilized thereunder;

(b)other than with respect to Section 7.03(e), such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended;

(c)if the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on terms, taken
as a whole, as favorable in all material respects to the Lenders (including, if
applicable, as to Collateral) as those contained in the documentation governing
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended;

(d)if the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended (i) is unsecured, such modification, refinancing,
refunding, renewal, replacement, exchange or extension is unsecured and (ii) is
secured (x) such modification, refinancing, refunding, renewal, replacement,
exchange or extension shall be secured only by the collateral securing such
refinanced Indebtedness and (y) if secured by Liens on the Collateral, such
modification, refinancing, refunding, replacement, renewal or extension is
secured to the same extent, including with respect to any subordination
provisions, as the Indebtedness being refinanced and subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent or, in each
case with respect to clause (y), to a lesser extent;

(e)such modification, refinancing, refunding, renewal, replacement, exchange or
extension is incurred by the Person who is or would have been permitted to be
the obligor or guarantor on the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended; and

(f)at the time thereof, no Event of Default shall have occurred and be
continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (other than a Multiemployer Plan)
within the meaning of Section 3(3) of ERISA that is maintained or is contributed
to by a Loan Party or any ERISA Affiliate and is subject to Title IV of ERISA or
the minimum funding standards under Section 412 of the Code or Section 302 of
ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pledged Interests” means “Pledged Securities” (or similar term) as defined in
the applicable Security Agreement and each other applicable Collateral Document.

42

83894470_5

--------------------------------------------------------------------------------

 

“Preferred” as applied to the Equity Interests of any Person, means any Equity
Interests of such Person (other than common Equity Interests of such Person) of
any class or classes (however designed) that rank prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to the Equity Interests
of any other class of such Person.

“Prepay Incremental Amount” means an amount equal to all voluntary prepayments
of Loans (including New Term Loans) pursuant to Section 2.05(a); provided that
(a) to the extent that any prepayments of Revolving Credit Loans will count for
purposes of the Prepay Incremental Amount, such prepayments must be accompanied
by a permanent reduction in the Revolving Credit Commitments pursuant to Section
2.06(a) and (b) any such prepayments are not made with the proceeds of any
long-term Indebtedness.  

“Prime Lending Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Lending Rate shall be effective as of the opening of
business on the day such change in such prime rate occurs.  The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement:  (a) historical income
statement items (whether positive or negative) attributable to the property or
Person, if any, subject to such Specified Transaction shall be (i) excluded (in
the case of a Disposition of all or substantially all Equity Interests in any
Restricted Subsidiary or any division, product line or facility used for
operations of the Borrower or any Restricted Subsidiary or a designation of a
Subsidiary as an Unrestricted Subsidiary) and (ii) included (in the case of a
purchase or other acquisition of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all or substantially all of
the Equity Interests in a Person or a designation of a Subsidiary as a
Restricted Subsidiary), (b) any retirement of Indebtedness and (c) if and to the
extent applicable hereunder, any incurrence or assumption of Indebtedness by any
member of the Restricted Group (and if such Indebtedness has a floating or
formula rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided that (A) Pro Forma Basis, Pro Forma
Compliance and Pro Forma Effect in respect of any Specified Transaction shall be
calculated in a reasonable and factually supportable manner and certified by a
Responsible Officer of the Borrower and (B) any such calculation shall be
subject to the applicable limitations set forth in the definition of
“Consolidated EBITDA”; provided further that, at all times prior to the first
delivery of financial statements pursuant to Section 6.01(a) or (b), this
definition shall be applied based on the financial statements of the Borrower in
respect of its fiscal quarter ended September 30, 2016.

“Pro Rata Share” means, with respect to each Lender and any Facility or all the
Facilities or any Tranche or all the Tranches (as the case may be) at any time,
a fraction (expressed as a percentage, carried out to the ninth decimal place,
and subject to adjustment as provided in Section 2.17), the numerator of which
is the amount of the Commitments of such Lender under the applicable Facility or
the Facilities or Tranche or Tranches (and, in the case of any Term Loan Tranche
after the applicable borrowing date and without duplication, the outstanding
principal amount of Term Loans under such Tranche, of such Lender, at such time)
at such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or the Facilities or Tranche or
Tranches at such time (and, in the case of any

43

83894470_5

--------------------------------------------------------------------------------

 

Term Loan Tranche and without duplication, the outstanding principal amount of
Term Loans under such Tranche, at such time); provided that if the commitment of
each Lender to make Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.  The initial Pro Rata
Share of each Lender as of the Closing Date is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as applicable.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a cross-guaranty pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Ratio-Based Incremental Facility” has the meaning specified in the
Section 2.14(a).

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any Restricted Subsidiary pursuant to which
the Borrower or any of its Restricted Subsidiaries may sell, convey or otherwise
transfer to (a) a Permitted Receivables Financing Subsidiary (in the case of a
transfer by the Borrower or any such Restricted Subsidiary) or (b) any other
Person (in the case of a transfer by a Permitted Receivables Financing
Subsidiary), or a Permitted Receivables Financing Subsidiary may grant a
security interest in, any Permitted Receivables Financing Assets of the Borrower
or any of its Restricted Subsidiaries sold in connection with a Permitted
Receivables Financing.

“Recipient” means the Administrative Agent, Lender any L/C Issuer, any Swingline
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, as
applicable.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Specified
Refinancing Debt, effecting the incurrence of such Specified Refinancing Debt in
accordance with Section 2.18.

“Refinancing Notes” means one or more series of (1) senior secured notes secured
by the Collateral on a first lien “equal and ratable” basis with the Liens
securing the Obligations or (2) senior unsecured notes or senior secured notes
secured by the Collateral on a “junior” basis with the Liens securing the
Obligations, in each case, in respect of a refinancing of outstanding
Indebtedness of the Borrower under any one or more Term Loan Tranches; provided
that, (a) if such Refinancing Notes shall be secured, (i) then such Refinancing
Notes shall only be secured by a security interest in the Collateral that
secured the Term Loan Tranche being refinanced or a lesser amount, and (ii) then
such Refinancing Notes shall be issued subject to customary intercreditor
arrangements that are reasonably satisfactory to the Administrative Agent; (b)
no Refinancing Notes shall (i) mature prior to the date that is 91 days after
the Latest Maturity Date with respect to Term Loans then in effect immediately
after giving effect to such refinancing or (ii) be subject to any amortization
prior to the final maturity thereof, or be subject to any mandatory redemption
or prepayment provisions or rights (except customary assets sale or change of
control provisions); (c) the

44

83894470_5

--------------------------------------------------------------------------------

 

covenants, events of default, guarantees, collateral and other terms of such
Refinancing Notes are customary for similar debt securities in light of then
prevailing market conditions at the time of issuance (it being understood that
no Refinancing Notes shall include any financial maintenance covenants
(including indirectly by way of a cross-default to this Agreement), but that
customary cross-acceleration provisions may be included and that any negative
covenants with respect to indebtedness, investments, liens or restricted
payments shall be incurrence-based) and in any event are not more restrictive,
when taken as a whole, to the Borrower and the Restricted Subsidiaries than
those set forth in this Agreement (other than with respect to interest rate,
prepayment premiums and redemption provisions), except for covenants or other
provisions applicable only to periods after the Latest Maturity Date then in
effect immediately after giving effect to such refinancing (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Refinancing Notes, together with a reasonably detailed
description of the material terms and conditions of such Refinancing Notes or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set forth in this clause (c), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)); (d)
such Refinancing Notes may not have Liens that are more extensive (or on
different collateral) than those which applied to the Term Loans being
refinanced; the borrower of the Refinancing Notes shall be the Borrower with
respect to the Term Loans being refinanced or Parent; and the guarantors with
respect to the Refinancing Notes are not changed (except that any Subsidiary may
guarantee the Refinancing Notes if concurrently with granting such guaranty,
such Subsidiary executes and delivers a guaranty or guaranty supplement pursuant
to Section 6.12); and (e) the Net Cash Proceeds of such Refinancing Notes shall
be applied, substantially concurrently with the incurrence thereof, to the pro
rata prepayment of outstanding Term Loans under the applicable Term Loan Tranche
being so refinanced.

“Refinancing Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

“Register” has the meaning specified in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, managers, officers, employees, agents,
attorneys-in-fact, trustees and advisors of such Person and of such Person’s
Affiliates.

“Relevant Transaction” has the meaning specified in Section 2.05(b)(i).

“Replaceable Lender” has the meaning specified in Section 3.08(a).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans (other than Swingline Loans), a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application and
(c) with respect to a Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk

45

83894470_5

--------------------------------------------------------------------------------

 

participation and funded participation in L/C Obligations and Swingline Loans
being deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the Dollar Amount of the (a)
Total Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swingline Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, representative,
director, manager, president, vice president, executive vice president, chief
financial officer, treasurer or assistant treasurer, secretary or assistant
secretary, an authorized signatory, an attorney-in-fact (to the extent empowered
by the board of directors/managers of the Borrower), or other similar officer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Group” means the Borrower and its Restricted Subsidiaries.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(e).

“Revolving Credit Borrowing” means a borrowing of any Tranche of the Revolving
Facility consisting of simultaneous Revolving Credit Loans of the same Type and
currency and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, (a) its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (b) its obligation to purchase participations in L/C
Obligations and (c) its obligation to purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
Revolving Credit Commitments shall include all Revolving Credit Commitment
Increases, Specified Refinancing

46

83894470_5

--------------------------------------------------------------------------------

 

Revolving Credit Commitments and Extended Revolving Credit Commitments.  The
aggregate Revolving Credit Commitment of all Revolving Credit Lenders on the
Closing Date shall be $150,000,000.

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a)(i).

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments (without giving effect to
any Specified Refinancing Revolving Credit Commitments or Extended Revolving
Credit Commitments) and the extensions of credit thereunder.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (and after the termination of all Revolving
Credit Commitments, any Lender that holds any Outstanding Amount in respect of
Revolving Credit Loans, Swingline Loans and/or L/C Obligations).

“Revolving Credit Loan” has the meaning specified in Section 2.01(b); provided
that at any time that any Specified Refinancing Revolving Credit Commitments or
Extended Revolving Credit Commitments have been made available or that any
Revolving Credit Commitment Increase has been effected, the loans outstanding in
respect thereof shall be Revolving Credit Loans.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit B-2, evidencing the aggregate indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

“Revolving Credit Outstandings” means, with respect to any Revolving Credit
Lender, such Revolving Credit Lender’s Outstanding Amount of Revolving Credit
Loans and/or its share of L/C Obligations and Swingline Loans.

“Revolving Facilities” means  (a) the Revolving Credit Facility, (b) any
Specified Refinancing Debt constituting revolving credit facility commitments
and (c) the aggregate principal amount of the Revolving Credit Lenders’ Extended
Revolving Credit Commitments in respect of any Extension, in each case,
including the extensions of credit made thereunder.

“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.

“Sale Leasebacks” means any sale leaseback transaction with respect to all or
any portion of any real property owned by a member of the Restricted Group that
is permitted pursuant to Section 7.05(p).

“Same Day Funds” means disbursements and payments in immediately available
funds.

“Sanctioned Country” means, at any time, a country, region or territory that is
the subject of a general export, import, financial, investment or other
trade-related embargo under any Sanctions Laws and Regulations, which countries
as of the date of this Agreement, include Cuba, Iran, North Korea, Sudan, Syria
and the Crimea Region.

“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions
Laws and Regulations-related list of designated Persons maintained by the U.S.
government, including the U.S. Department of Treasury’s Office of Foreign Assets
Control (“OFAC”), the U.S. Department of State, the

47

83894470_5

--------------------------------------------------------------------------------

 

U.S. Department of Commerce, the United Nations Security Council, Her Majesty’s
Treasury of the United Kingdom, the European Union or any European Union member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person.

“Sanctions Laws and Regulations” means any sanctions or requirements imposed by,
or based upon the obligations or authorities set forth in, the PATRIOT Act, or
any of the foreign assets control regulations or any other law or executive
order relating thereto administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce, or any other agency of the U.S. government, the United
Nations, Her Majesty’s Treasury of the United Kingdom, the European Union or any
member state thereof.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank, except
for any such Cash Management Agreement designated by the Borrower in writing to
the Administrative Agent as an “unsecured cash management agreement” as of the
Closing Date or, if later, as of the time of becoming a Cash Management Bank (or
such later date as agreed by the Borrower, the applicable Cash Management Bank
and the Administrative Agent).

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank, except
for any such Swap Contract designated by the Borrower in writing to the
Administrative Agent as an “unsecured hedge agreement” as of the Closing Date
or, if later, as of the time of becoming a Hedge Bank; provided that for the
purposes of the Loan Documents in no circumstances shall any Excluded Swap
Obligations constitute Obligations with respect to any Secured Hedge Agreement.

“Secured Net Leverage Ratio” means, on any date of determination, with respect
to the Restricted Group on a consolidated basis, the ratio of (a) Consolidated
Secured Indebtedness (less the unrestricted cash and Cash Equivalents of the
Restricted Group as of such date in an amount not to exceed $50,000,000, of
which not more than $25,000,000 shall be foreign cash and Cash Equivalents) of
the Restricted Group on such date to (b) Consolidated EBITDA of the Restricted
Group for the four fiscal quarter period most recently then ended for which
financial statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable.

“Secured Obligations” means the collective Obligations of the Loan Parties now
or hereafter existing under the Loan Documents, any Secured Cash Management
Agreement or any Secured Hedge Agreement (as such Loan Documents, Secured Cash
Management Agreements and/or Secured Hedge Agreements may be amended, amended
and restated, supplemented, replaced, refinanced or otherwise modified from time
to time (including any increases of the principal amount outstanding
thereunder)), whether direct or indirect, absolute or contingent, and whether
for principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks to the extent they are party to one or more Secured Hedge
Agreements, the Cash Management Banks to the extent they are party to one or
more Secured Cash Management Agreements, any Supplemental Agent and each
co-agent or subagent appointed by the Administrative Agent from time to time
pursuant to Article IX.

“Securities Act” means the Securities Act of 1933, as amended.

48

83894470_5

--------------------------------------------------------------------------------

 

“Security Agreement” means, collectively, the Security Agreement dated as of the
date hereof executed by the Loan Parties party thereto, substantially in the
form of Exhibit F-1 and the Pledge Agreement dated as of the date hereof
executed by the Loan Parties party thereto, substantially in the form of
Exhibit F-2, together with each other security agreement and security agreement
supplement executed and delivered pursuant to Section 6.12, 6.14 or 6.15.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets of such Person is greater than the
total amount of debts and other liabilities, subordinated, contingent or
otherwise, of such Person, (b) the present fair saleable value of the assets of
such Person is greater than the total amount that will be required to pay the
liability of such Person on its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) such Person is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured and
(d) such Person is not engaged in, and is not about to engage in, business for
which it has unreasonably small capital.  The amount of contingent liabilities
at any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amounts that would
reasonably be expected to become an actual or matured liability or, if a
different methodology is prescribed by applicable Laws, as prescribed by such
Laws.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Refinancing Debt” has the meaning specified in Section 2.18(a).

“Specified Refinancing Revolving Credit Commitment” has the meaning specified in
Section 2.18(a).

“Specified Refinancing Term Commitment” has the meaning specified in
Section 2.18(a).

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(excluding Indebtedness incurred for working capital purposes other than
pursuant to this Agreement) in an aggregate amount exceeding $10,000,000, (b)
any Investment that results in a Person becoming a Subsidiary, (c) any
designation of a Subsidiary as a Restricted Subsidiary or as an Unrestricted
Subsidiary, (d) any Permitted Acquisition, (e) any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Borrower, (f) any
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person, (g) any Disposition of a
business unit, line of business or division of the Borrower or any of the
Restricted Subsidiaries, in each case whether by merger, consolidation,
amalgamation or otherwise or (h) any material restructuring of the Borrower or
implementation of any initiative not in the ordinary course of business.

“Sponsor” means Cinven Capital Management (V) General Partner Limited and its
Control Investment Affiliates (excluding, for purposes of the definitions of
Change of Control and Permitted Holders, any operating portfolio companies of
the foregoing).

49

83894470_5

--------------------------------------------------------------------------------

 

“Standard Securitization Undertakings” means reasonable and customary
representations, warranties, covenants and indemnities made or provided by the
Borrower or any Restricted Subsidiary in connection with a Permitted Receivables
Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurocurrency Rate Loans shall be deemed to constitute Eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling”, “Pounds Sterling” and “£” mean the lawful currency of the United
Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other Equity Interests having ordinary voting power
for the election of directors, managers or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or (b) the management of which
is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person and, in the case of this clause (b),
which is treated as a consolidated subsidiary for accounting purposes.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors; provided that notwithstanding anything to the
contrary in this Agreement, no Subsidiary shall be excluded as a Subsidiary
Guarantor if such Subsidiary enters into, or is required to enter into, a
guarantee in respect of (or is required to become a borrower or other obligor
under) any Refinancing Notes, any New Incremental Notes or any Permitted
Additional Debt (except, in the case of Permitted Additional Debt, to the extent
that a Restricted Subsidiary that is a Foreign Subsidiary is the issuer or
borrower of such Permitted Additional Debt as permitted by Section 7.03(r)).

“Subsidiary Redesignation” has the meaning specified in the definition of
“Unrestricted Subsidiary”.

“Supplemental Agent” has the meaning specified in Section 9.14(a).

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

50

83894470_5

--------------------------------------------------------------------------------

 

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any obligations or liabilities under any such master
agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Facility” means the revolving credit facility made available by the
Swingline Lender pursuant to Section 2.04.

“Swingline Lender” means PNC Bank, National Association in its capacity as
provider of Swingline Loans, or any successor Swingline Lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender or its registered assigns, in substantially the form of
Exhibit B-3, evidencing the aggregate indebtedness of the Borrower to the
Swingline Lender resulting from the Swingline Loans made by the Swingline
Lender.

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-3.

“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility of such time.  The Swingline Sublimit is part
of, and not in addition to, the Revolving Credit Facility.

“Syndication Agent” means PNC Bank, National Association.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

“Tax Group” has the meaning specified in Section 7.06(d)(ii).

51

83894470_5

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing of the same Type of Term Loan of a single
Tranche from all the Lenders having Term Commitments of the respective Tranche
on a given date (or resulting from a conversion or conversions on such date)
having in the case of Eurocurrency Rate Loans, the same Interest Period.

“Term Commitment” means, as to each Term Lender, (a) the Initial Term
Commitments, (b) a Term Commitment Increase, (c) a New Term Commitment or (d) a
Specified Refinancing Term Commitment.  The amount of each Lender’s Initial Term
Commitment is as set forth in the definition thereof and the amount of each
Lender’s other Term Commitments shall be as set forth in the Assignment and
Assumption, or in the amendment or agreement relating to the respective Term
Commitment Increase, New Term Commitment or Specified Refinancing Term
Commitment pursuant to which such Lender shall have assumed its Term Commitment,
as the case may be, as such amounts may be adjusted from time to time in
accordance with this Agreement.

“Term Commitment Increase” has the meaning specified in Section 2.14(a)(ii).

“Term Facility” means a facility in respect of any Term Loan Tranche, as the
context requires.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has an Initial Term Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans and/or Term Commitments at such
time.

“Term Loan” means an advance made by any Term Lender under any Term Facility.

“Term Loan Tranche” means the respective facility and commitments utilized in
making Term Loans hereunder, including (a) as of the Closing Date, the Initial
Term Loans and (b) additional Term Loan Tranches that may be added after the
Closing Date, i.e., New Term Loans, Specified Refinancing Term Loans, Extended
Term Loans, New Term Commitments and Specified Refinancing Term Commitments.

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender or its registered assigns, in substantially the form of Exhibit B-1,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans under the same Term Loan Tranche made or held by such Term
Lender.

“Total Net Leverage Ratio” means, on any date of determination, with respect to
the Restricted Group on a consolidated basis, the ratio of (a) Consolidated
Funded Indebtedness (less the unrestricted cash and Cash Equivalents of the
Restricted Group as of such date in an amount not to exceed $50,000,000, of
which not more than $25,000,000 shall be foreign cash and Cash Equivalents) of
the Restricted Group on such date to (b) Consolidated EBITDA of the Restricted
Group for the four fiscal quarter period most recently then ended for which
financial statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

52

83894470_5

--------------------------------------------------------------------------------

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swingline Loans and L/C Obligations.

“Tranche” means any Term Loan Tranche or any Revolving Facility.

“Transaction” means, collectively, (a) the Borrower obtaining the Facilities and
the initial borrowings of Loans on the Closing Date, (b) the Existing Credit
Agreement Refinancing, (c) the financing on the Closing Date of working capital
requirements and other general corporate purposes of the Borrower (including
share repurchases) and (d) the payment of all fees, costs and expenses incurred
in connection with the transactions described in the foregoing provisions of
this definition (the “Transaction Costs”), and “Transactions” shall have a
corresponding meaning.

“Transaction Costs” has the meaning given to such term in the definition of
“Transaction”.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender, (b) with respect to the Swingline Lender, the aggregate amount, if any,
of outstanding Swingline Loans in respect of which any Revolving Credit Lender
fails to make available to the Administrative Agent for the account of the
Swingline Lender any amount required to be paid by such Revolving Credit Lender
pursuant to Section 2.04(c) and (c) with respect to any L/C Issuer, the
aggregate amount, if any, of amounts drawn under Letters of Credit in respect of
which a Revolving Credit Lender shall have failed to make Revolving Credit Loans
or L/C Advances to reimburse such L/C Issuer pursuant to Section 2.03(c).

“Unfunded Pension Liability” means the excess of the present value of a Plan’s
benefit liabilities under Section 4001(a) of ERISA over the current value of
such Plan’s assets, determined in accordance with assumptions used by the
actuary to such Plan in its most recent valuation.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate an Unrestricted Subsidiary after the Closing Date and so long as
(i) no Default has occurred and is continuing or would result therefrom, (ii) no
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on any property of, the Borrower or
any other Restricted Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated, (iii) such Unrestricted Subsidiary shall be
capitalized (to

53

83894470_5

--------------------------------------------------------------------------------

 

the extent capitalized by the Borrower or any Restricted Subsidiary) through
Investments as permitted by, and in compliance with, Section 7.02 and valued at
its fair market value (as determined by the Borrower in good faith) at the time
of such designation, (iv) without duplication of preceding clause (iii), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 7.02 and
valued at their fair market value (as determined by the Borrower in good faith)
at the time of such designation, (v) such Subsidiary shall have been or will
promptly be designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants) under (x) any Refinancing Notes, any New Incremental Notes and
all Permitted Refinancings in respect thereof and (y) any Permitted Additional
Debt or any Permitted Refinancing thereof with an aggregate outstanding
principal amount in excess of $12,500,000, (vi) the Borrower and its Restricted
Subsidiaries are in Pro Forma Compliance with the financial covenants set forth
in Section 7.10 and (vii) the Borrower shall have delivered to the
Administrative Agent a certificate executed by a Responsible Officer of the
Borrower, certifying compliance with the requirements of preceding clauses (i)
through (vi) and (b) any Subsidiary of an Unrestricted Subsidiary.  The Borrower
may designate any Unrestricted Subsidiary to be a Restricted Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided that
(A) no Default has occurred and is continuing or would result therefrom, (B) any
Indebtedness of the applicable Subsidiary and any Liens encumbering its property
existing as of the time of such Subsidiary Redesignation shall be deemed newly
incurred or established, as applicable, at such time and (C) the Borrower shall
have delivered to the Administrative Agent a certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clause (A); provided, further, that no Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.

“Unsecured Financing” means, collectively, any New Incremental Notes, any
Refinancing Notes and any Permitted Additional Debt, in each case, that is
unsecured and not expressly subordinated in right of payment to the Obligations,
together with any Permitted Refinancings thereof.

“Unsecured Financing Documentation” means any documentation governing any
Unsecured Financing.

“U.S. Bankruptcy Code” means Title 11 of the Bankruptcy Code of the United
States or any successor thereof (as amended).

“U.S. Person” means any Person that is a “United States person” as defined in
Section  701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary of the Borrower that (a) is organized
under the laws of the United States, any state thereof or the District of
Columbia, (b) is not a Subsidiary of a Controlled Foreign Subsidiary and (c) is
not a FSHCO.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(h)(ii).

“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors (or equivalent governing body) of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by
dividing:  (a) the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number

54

83894470_5

--------------------------------------------------------------------------------

 

of years (calculated to the nearest one-twelfth) that will elapse between such
date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c)References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (i) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (ii) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(d)The term “including” is by way of example and not limitation.

(e)The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

(f)Unless the context requires otherwise, (A) any definition or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed in referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document).

(g)Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

(h)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

55

83894470_5

--------------------------------------------------------------------------------

 

(i)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03Accounting Terms.

(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, as in effect from time to
time.

(b)If at any time any change in GAAP or the application thereof would affect the
computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio, basket, requirement or other
provision to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required Lenders
not to be unreasonably withheld, conditioned or delayed); provided that, until
so amended, (i) (A) such ratio, basket, requirement or other provision shall
continue to be computed or interpreted in accordance with GAAP or the
application thereof prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio, basket, requirement or other provision made before
and after giving effect to such change in GAAP or the application thereof or
(ii) subject to the rights of the Required Lenders set forth in this
Section 1.03(b), the Borrower may elect to fix GAAP (for purposes of such ratio,
basket, requirement or other provision) as of another later date notified in
writing to the Administrative Agent from time to time.

(c)Notwithstanding anything to the contrary contained herein, all such financial
statements shall be prepared, and all financial covenants contained herein or in
any other Loan Document shall be calculated, in each case, without giving effect
to any election under FASB ASC 825 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.

(d)Notwithstanding any other provision of this Agreement to the contrary,
including the definitions of “Total Net Leverage Ratio”, “Secured Net Leverage
Ratio”, “Consolidated EBITDA”, “Capitalized Lease” and “Indebtedness”, for
purposes of this Agreement and the other Loan Documents, any lease by the
Borrower or any of its Restricted Subsidiaries in respect of real property shall
be treated as an operating lease and not as a Capitalized Lease.

Section 1.04Rounding.  Any financial ratios required to be maintained by the
Borrower, or satisfied in order for a specific action to be permitted, under
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

Section 1.05References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

56

83894470_5

--------------------------------------------------------------------------------

 

Section 1.06Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Section 1.07Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.12 or as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be.

Section 1.08Currency Equivalents Generally.

(a)Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in clause (b) of this Section 1.08) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
applicable Exchange Rate; provided that the determination of any Dollar Amount
shall be made in accordance with Section 3.02; provided further that if any
basket amount expressed in Dollars is exceeded solely as a result of
fluctuations in applicable currency exchange rates after the last time such
basket was utilized, such basket will not be deemed to have been exceeded solely
as a result of such fluctuations in currency exchange rates.

(b)For purposes of determining the Secured Net Leverage Ratio and the Total Net
Leverage Ratio, amounts denominated in a currency other than Dollars will be
converted to Dollars for the purposes of (A) testing the financial covenants
under Section 7.10, at the Exchange Rate in respect thereof as of the last day
of the fiscal quarter for which such measurement is being made, and (B)
calculating any Secured Net Leverage Ratio and any Total Net Leverage Ratio
(other than for the purposes of determining compliance with Section 7.10), at
the Exchange Rate as of the date of calculation, and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar equivalent of such Indebtedness.

(c)For the purposes of determining the Dollar Amount of any amount specified in
Article II on any date, any amount in a currency other than Dollars shall be
converted to Dollars at the Exchange Rate as of the most recent Exchange Rate
Reset Date occurring on or prior to such date.

Section 1.09Change in Currency.

(a)Each obligation of any Loan Party to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the

57

83894470_5

--------------------------------------------------------------------------------

 

adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c)If a change in any currency of a country occurs, this Agreement will, to the
extent the Administrative Agent (acting reasonably and after consultation with
the Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice relating to the applicable currency and
otherwise to reflect the change in currency.

Section 1.10Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time after giving effect to any
expiration periods applicable thereto; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Section 1.11Pro Forma Calculations.  Notwithstanding anything to the contrary
herein, the Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated on a Pro Forma Basis with respect to each Specified Transaction
occurring during the applicable four quarter period to which such calculation
relates, and/or subsequent to the end of such four-quarter period but not later
than the date of such calculation; provided that, notwithstanding the foregoing,
when calculating the Secured Net Leverage Ratio for purposes of determining
actual compliance (and not Pro Forma Compliance or compliance on a Pro Forma
Basis) with the financial covenants set forth in Section 7.10, any Specified
Transaction and any related adjustment contemplated in the definition of “Pro
Forma Basis” (and corresponding provisions of the definition of “Consolidated
EBITDA”) that occurred subsequent to the end of the applicable four quarter
period shall not be given Pro Forma Effect.  Notwithstanding the foregoing, with
respect to any Limited Condition Acquisition only, at the Borrower’s option, the
Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be determined,
and any default or event of default blocker shall be tested, as of the date the
definitive acquisition agreement for such Limited Condition Acquisition is
entered into and calculated as if the acquisition and other pro forma events in
connection therewith were consummated on such date, provided that (i) other than
as specifically provided below in this Section 1.11, the Consolidated Net Income
(and any other financial defined term derived therefrom) shall not include any
Consolidated Net Income of, or attributable to, the target company or assets
associated with any such Limited Condition Acquisition for usages other than in
connection with the applicable transaction pertaining to such Limited Condition
Acquisition unless and until the closing of such Limited Condition Acquisition
shall have actually occurred, (ii) the determination of the Secured Net Leverage
Ratio and the Total Net Leverage Ratio on or following the date of the
definitive acquisition agreement and prior to the earlier of the date on which
such acquisition is consummated or the definitive agreement for such acquisition
is terminated shall be calculated on a pro forma basis assuming such acquisition
and other pro forma events in connection therewith (including any incurrence of
Indebtedness) have been consummated, and (iii) after the signing date but before
the closing date for a Limited Condition Acquisition, the determination of
ratios and baskets for purposes not related to such Limited Condition
Acquisition shall be made as if the closing date had occurred on the same date
as the signing date until such earlier time on which the applicable Limited
Condition Acquisition is consummated, terminated or abandoned (the proviso of
this sentence shall be referred to as the “Limited Condition Acquisition
Proviso”).

Section 1.12Calculation of Baskets.  If any of the baskets set forth in
Article VII of this Agreement are exceeded solely as a result of fluctuations to
Consolidated EBITDA for the most recently completed fiscal quarter after the
last time such baskets were calculated for any purpose under Article VII, such
baskets will not be deemed to have been exceeded solely as a result of such
fluctuations.  For the avoidance of doubt, if the Borrower has made an election
to utilize the Limited Condition Acquisition

58

83894470_5

--------------------------------------------------------------------------------

 

Proviso and any of the ratios or baskets for which compliance was determined or
tested as such date are exceeded as a result of fluctuations in any such ratio
or basket, including due to fluctuations in  Consolidated EBITDA of the Borrower
or the Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
be deemed to not have been exceeded as a result of such fluctuations.

Section 1.13No Personal Liability.  Where any person gives a certificate (or
other document), makes any statement or makes a representation in each case on
behalf of any of the parties to the Loan Documents pursuant to any provision
thereof and such certificate, document, statement or representation proves to be
incorrect, the individual shall incur no personal liability in consequence of
such certificate, document, statement or undertaking being incorrect (save in
the case of fraud, gross negligence or willful misconduct, in which case any
liability of such individual shall be determined in accordance with applicable
law).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01The Loans.

(a)The Initial Term Borrowings.  Subject to the terms and conditions set forth
herein, each Term Lender with an Initial Term Commitment severally agrees to
make a single loan denominated in Dollars to the Borrower (the “Initial Term
Loans”) on the Closing Date in an amount not to exceed such Term Lender’s
Initial Term Commitment.  The Initial Term Borrowing shall consist of Initial
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Initial Term Commitments.  Amounts borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be
reborrowed.  Initial Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans as further provided herein.

(b)The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars or in one or more Alternative Currencies (each such loan,
a “Revolving Credit Loan”) to the Borrower from time to time on and after the
Closing Date, on any Business Day until and excluding the Business Day preceding
the Maturity Date for the applicable Revolving Facility, in an aggregate Dollar
Amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment in respect of the applicable Revolving Facility;
provided, however, that after giving effect to any Revolving Credit Borrowing
under the applicable Revolving Facility, (i) the aggregate Dollar Amount of the
Total Revolving Credit Outstandings under such Revolving Facility shall not
exceed the Revolving Credit Commitments in respect of such Facility, (ii) the
aggregate Outstanding Amount of all Revolving Credit Loans and L/C Obligations
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit, and (iii) the aggregate Dollar Amount of the Outstanding Amount of the
Revolving Credit Loans under such Revolving Facility of any Lender, plus such
Lender’s Pro Rata Share of the Dollar Amount of the Outstanding Amount of all
L/C Obligations under such Revolving Facility, plus the Dollar Amount of such
Lender’s Pro Rata Share of the Outstanding Amount of all Swingline Loans shall
not exceed such Lender’s Revolving Credit Commitment in respect of such
Revolving Facility.  Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans (if
denominated in Dollars) or Eurocurrency Rate Loans, as further provided herein.

59

83894470_5

--------------------------------------------------------------------------------

 

(c)Each Lender may, at its option, make any Loan available to the Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

Section 2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon irrevocable notice by
the Borrower to the Administrative Agent; provided that Revolving Credit Loans
denominated in an Alternative Currency may not be converted into Base Rate
Loans.  Each such notice must be in writing and must be received by the
Administrative Agent not later than 12:00 p.m. (New York City time) (i) three
Business Days prior to the requested date of any Borrowing of, conversion of
Base Rate Loans to, or continuation of, Eurocurrency Rate Loans denominated in
Dollars, (ii) four Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in any Alternative Currency,
(iii) three Business Days prior to the requested date of any conversion of
Eurocurrency Rate Loans to Base Rate Loans denominated in Dollars and (iv) one
Business Day prior to the requested date of any Borrowing of Base Rate Loans
denominated in Dollars; provided, however, that if the Borrower wishes to
request Eurocurrency Rate Loans in an Alternative Currency having an Interest
Period other than one, two, three or six months in duration (or, with respect to
the Interest Period beginning on the Closing Date, an Interest Period ending on
December 30, 2016) as provided in the definition of “Interest Period”, the
applicable notice from the Borrower must be received by the Administrative Agent
not later than 12:00 p.m. (New York City time) five Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 10:00 a.m. (New York City time) three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders.  Each
notice by the Borrower pursuant to this Section 2.02(a) shall be delivered to
the Administrative Agent in the form of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of not less than (x) of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof if denominated in Dollars, (y)
€1,000,000 or a whole multiple of €1,000,000 in excess thereof if denominated in
Euros, or (z) a Dollar Amount of $1,000,000 or a whole multiple of a Dollar
Amount of $1,000,000 in excess thereof if denominated in an Alternative Currency
other than Euros.  Except as provided in Sections 2.03(d) and 2.04(c), each
Borrowing of, or conversion to, Base Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Term Borrowing (and, other than with respect to the Initial Term Loans (which
shall be denominated in Dollars), whether such Term Borrowing shall be
denominated in Dollars or in Euros), a Revolving Credit Borrowing, a conversion
of a Tranche of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) in the case of Revolving Credit Loans, the currency in which the
Revolving Credit Loans to be borrowed are to be denominated, (v) the Type of
Loans to be borrowed or to which an existing Tranche of Term Loans or Revolving
Credit Loans are to be converted, (vi) if applicable, the duration of the
Interest Period with respect thereto and (vii) the account of the Borrower to be
credited with the proceeds of such Borrowing.  If, (x) with respect to any
Eurocurrency Rate Loans denominated in Dollars, the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Tranche of Term Loans or Revolving Credit Loans shall be made as, or converted
to, a Eurocurrency Rate Loan denominated in

60

83894470_5

--------------------------------------------------------------------------------

 

Dollars with an Interest Period of one month or (y) with respect to any
Eurocurrency Rate Loans denominated in any Alternative Currency, the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Tranche of Term Loans or Revolving Credit Loans shall be made as, or
converted to, a Eurocurrency Rate Loan denominated in such Alternative Currency
with an Interest Period of one month.  Any such automatic conversion or
continuation pursuant to the immediately preceding sentence shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period (or fails to give a timely
notice requesting a continuation of Eurocurrency Rate Loans), it will be deemed
to have specified an Interest Period of one month.  If no currency is specified,
the requested Borrowing shall be in Dollars.  Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a Eurocurrency Rate
Loan.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Tranche of Term Loans or Revolving Credit Loans, and if no timely
notice of a conversion or continuation of Eurocurrency Rate Loan is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Eurocurrency Rate Loans with an Interest Period
of one month as described in Section 2.02(a).  In the case of a Term Borrowing
or a Revolving Credit Borrowing, each Appropriate Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 12:00 p.m. (New York City
time) on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (or, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to Revolving Credit Borrowing is given by the Borrower, there are
Swingline Loans or L/C Borrowings outstanding, then the proceeds of such
Revolving Borrowing shall be applied, first, to the payment in full of any such
L/C Borrowings, second, to the payment in full of any such Swingline Loans and
third, to the Borrower as provided above.

(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due under
Section 3.06 in connection therewith.  During the existence of an Event of
Default, at the election of the Administrative Agent or if directed to do so by
the Required Lenders, no Loans denominated in Dollars may be requested as,
converted to or continued as Eurocurrency Rate Loans.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.  The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e)After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans of the same
Type, there shall not be more than ten Interest Periods in effect (or such
greater number of Interest Periods as may be acceptable to the Administrative
Agent in its sole discretion).

(f)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the

61

83894470_5

--------------------------------------------------------------------------------

 

date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on the date of
any Borrowing.

Section 2.03Letters of Credit.

(a)The Letter of Credit Commitment.  Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or any of its Restricted Subsidiaries (provided that the Borrower
hereby irrevocably agrees to reimburse the applicable L/C Issuer for amounts
drawn on any Letters of Credit issued for the account of its Restricted
Subsidiary on a joint and several basis with such Restricted Subsidiary) and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit issued by
such L/C Issuer and (B) the Revolving Credit Lenders under any Revolving
Facility severally agree to participate in Letters of Credit issued for the
account of the Borrower or any Restricted Subsidiary; provided that no L/C
Issuer shall issue any Letter of Credit if, as of the date of such issuance (and
after giving effect thereto) (u) with respect to any Revolving Facility, the sum
of the Dollar Amount of the Total Revolving Credit Outstandings under such
Revolving Facility would exceed the Revolving Credit Commitments in respect of
such Revolving Facility, (v) with respect to any Revolving Facility, the
aggregate Dollar Amount of the Outstanding Amount of the Revolving Credit Loans
of any Lender under such Revolving Facility, plus the Dollar Amount of such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations under
such Revolving Facility, plus the Dollar Amount of such Lender’s Pro Rata Share
of the Outstanding Amount of all Swingline Loans would exceed such Lender’s
Revolving Credit Commitment under such Revolving Facility, (w) the Dollar Amount
of the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit, (x) the Letter of Credit is denominated in an Alternative
Currency other than Euros or Pounds Sterling which has not been agreed to by the
Administrative Agent, such L/C Issuer, all of the Revolving Credit Lenders and
the Borrower, (y) the Dollar Amount of the Outstanding Amount of such L/C
Issuer’s L/C Obligations would exceed such L/C Issuer’s L/C Commitment or (z)
the aggregate Outstanding Amount of all Revolving Credit Loans and L/C
Obligations denominated in Alternative Currencies would exceed the Alternative
Currency Sublimit.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(i)No L/C Issuer shall be under any obligation to issue any Letter of Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, such L/C Issuer in good faith deems material to it;

(B)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit (other than an Existing Letter of Credit) would occur more than 12 months
after the

62

83894470_5

--------------------------------------------------------------------------------

 

date of issuance or last renewal, unless the Required Revolving Lenders and the
L/C Issuer, in their sole discretion, have approved such expiry date;

(C)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) all the Revolving Credit Lenders
and the L/C Issuer have approved such expiry date and (ii) such requested Letter
of Credit has been Cash Collateralized by the applicant requesting such Letter
of Credit in accordance with Section 2.16 at least five Business Days prior to
the Letter of Credit Expiration Date;

(D)the issuance of such Letter of Credit would violate one or more generally
applicable policies of such L/C Issuer in place at the time of such request;

(E)such Letter of Credit is in an initial stated amount of less than a Dollar
Amount equal to $50,000 or such lesser amount as is acceptable to the applicable
L/C Issuer in its sole discretion;

(F)the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

(G)any Revolving Credit Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements reasonably satisfactory to
it and the Borrower to eliminate the L/C Issuer’s risk with respect to the
participation in Letters of Credit by all such Defaulting Lenders, including,
first by reallocation of the Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations pursuant to Section 2.17(a)(iv) and thereafter by
the delivery of Cash Collateral in accordance with Section 2.16 with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to a
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure.

(ii)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(iii)Each L/C Issuer shall act on behalf of the Revolving Credit Lenders under
the applicable Revolving Facility with respect to any Letters of Credit issued
by it and the documents associated therewith, and each L/C Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included each L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to each L/C Issuer.

(iv)Schedule 2.03 contains a description of certain letters of credit that were
previously issued by an L/C Issuer for the account of the Borrower or a wholly
owned Restricted Subsidiary thereof pursuant to the Existing Senior Facilities
Agreement and which remain outstanding on the Closing Date and which will be
deemed issued under this Agreement (and setting forth, with respect to each such
letter of credit, (i) the name of the L/C Issuer, (ii) the letter of credit
number, (iii) the name(s) of the account party or account parties, (iv) the
stated amount, (v) the currency in which

63

83894470_5

--------------------------------------------------------------------------------

 

the letter of credit is denominated, (vi) the name of the beneficiary, (vii) the
expiry date and (viii) whether such letter of credit constitutes a standby
letter of credit or a commercial letter of credit.  Each such letter of credit,
including any extension or renewal thereof in accordance with the terms thereof
and hereof (each, as amended from time to time in accordance with the terms
thereof and hereof, an “Existing Letter of Credit”), shall constitute a “Letter
of Credit” for all purposes of this Agreement and shall be deemed issued on the
Closing Date.  

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.  (i) Each Letter of Credit shall be issued (other than an
Existing Letter of Credit) or amended, as the case may be, upon the request of
the Borrower delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application, including
agreed-upon draft language for such Letter of Credit reasonably acceptable to
the applicable L/C Issuer (it being understood that such draft language for each
such Letter of Credit must be in English or, if agreed to in the sole discretion
of the applicable L/C Issuer, accompanied by an English translation certified by
the Borrower to be a true and correct English translation), appropriately
completed and signed by a Responsible Officer of the Borrower.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. (New York City time) at least
three Business Days in the case of a Letter of Credit to be denominated in
Dollars, or at least five Business Days in the case of a Letter of Credit to be
denominated in any Alternative Currency (or, in either case, such shorter period
as such L/C Issuer and the Administrative Agent may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day not later than 30 days prior to the Maturity Date of the
Revolving Credit Facility, unless the Administrative Agent and the L/C Issuer
otherwise agree); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the currency in which the requested Letter of Credit will be
denominated (which must be Dollars, Euros, Pounds Sterling or such other
Alternative Currency); (H) the Person for whose account the requested Letter of
Credit is to be issued (which must be a member of the Restricted Group); and
(I) such other matters as the applicable L/C Issuer may reasonably request.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer:  (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment and (4) such other matters as the
applicable L/C Issuer may reasonably request.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent that the Administrative
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Upon receipt by such L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or any Restricted Subsidiary (as designated in
the Letter of Credit Application) or enter into the applicable amendment, as the
case may be.  Immediately upon the issuance of each Letter of Credit under any
Revolving Facility, each Revolving Credit Lender under such Revolving Facility
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer an unfunded risk participation in such
Letter of Credit in an amount equal to such Lender’s Pro Rata Share of such
Revolving Facility multiplied by the amount of such Letter of Credit.

64

83894470_5

--------------------------------------------------------------------------------

 

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit (other than an
Existing Letter of Credit) must permit such L/C Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Renewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
renewal.  Once an Auto-Renewal Letter of Credit has been issued, the Revolving
Credit Lenders under the applicable Revolving Facility shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that such L/C Issuer shall not
permit any such renewal if (A) such L/C Issuer has determined that it would have
no obligation at such time to issue such Letter of Credit in its renewed form
under the terms hereof (by reason of the provisions of Section 2.03(a)(i) or
otherwise) , or (B) it has received notice on or before the day that is five
Business Days before the Nonrenewal Notice Date from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also (A) deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment and (B) notify each Revolving Credit Lender of such issuance or
amendment and the amount of such Revolving Credit Lender’s Pro Rata Share
therein.

(c)Drawings and Reimbursements; Funding of Participations.  (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Borrower and
the Administrative Agent thereof.  Each L/C Issuer shall notify the Borrower on
the date of any payment by such L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), and the Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing (and
in the same currency in which such drawing was made) no later than on the next
succeeding Business Day (and any reimbursement made on such next Business Day
shall be taken into account in computing interest and fees in respect of any
such Letter of Credit) after the Borrower shall have received notice of such
payment with interest on the amount so paid or disbursed by such L/C Issuer, to
the extent not reimbursed prior to 12:00 p.m. (New York City time) on the
respective Honor Date, from and including the date paid or disbursed to but
excluding the date such L/C Issuer was reimbursed by the Borrower therefor at a
rate per annum equal to the Base Rate as in effect from time to time plus the
Applicable Rate as in effect from time to time for Revolving Credit Loans that
are maintained as Base Rate Loans.  If the Borrower fails to so reimburse such
L/C Issuer on such next Business Day, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the applicable Revolving Facility of the
Honor Date, the amount of the unreimbursed drawing (expressed in the Dollar
Amount thereof in the case of an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Pro Rata Share
thereof.  In such event, (x) in the case of an Unreimbursed Amount denominated
in Dollars, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans and (y) in the case of an Unreimbursed Amount
denominated in an Alternative Currency (but expressed in its Dollar Amount), the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Eurocurrency Rate Loans denominated in Dollars, in each case, under the
applicable Revolving Facility and to be disbursed on such date in an amount
equal to (A) the Dollar Amount of the Unreimbursed Amount plus (B) in the case
of any Unreimbursed Amount denominated in any Alternative Currency (but
expressed in its Dollar Amount), an additional amount equal to the amount

65

83894470_5

--------------------------------------------------------------------------------

 

required to convert Dollars into the currency of the unreimbursed drawing,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans or Eurocurrency Rate Loans, as the case may
be, but subject to the Available Revolving Credit Commitments under the
applicable Revolving Facility.  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)Each Revolving Credit Lender under the applicable Revolving Facility
(including each Lender acting as an L/C Issuer) shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer, in Dollars or the applicable Alternative Currency, at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of Dollar
Amount of the Unreimbursed Amount not later than 1:00 p.m. (New York City time)
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a
Revolving Credit Loan in the form of in the case of a Letter of Credit
(x) denominated in Dollars, a Base Rate Loan to the Borrower in such amount and
(y) denominated in an Alternative Currency, a Eurocurrency Rate Loan denominated
in Dollars to the Borrower in such amount plus, in the case of any Unreimbursed
Amount denominated in any Alternative Currency (but expressed in its Dollar
Amount), an additional amount equal to the amount required to convert Dollars
into the currency of the unreimbursed drawing.  The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans for Letters of Credit denominated
in Dollars or Eurocurrency Rate Loans for Letters of Credit denominated in an
Alternative Currency, as the case may be, because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced plus, in the case of
any Unreimbursed Amount denominated in any Alternative Currency (but expressed
in its Dollar Amount), an additional amount equal to the amount required to
convert Dollars into the currency of the unreimbursed drawing, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate then applicable to Revolving Credit Loans.  In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv)Until each Revolving Credit Lender under the applicable Revolving Facility
funds its Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c)
to reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of such L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever, (B) the unavailability of any currency, (C) the
occurrence or continuance of a Default or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing.  Notwithstanding the
foregoing, if the Borrower Cash Collateralizes Letters of Credit as

66

83894470_5

--------------------------------------------------------------------------------

 

required pursuant to Section 2.03(a)(i)(C) with respect to any Letter of Credit
that matures after the Letter of Credit Expiration Date, then on the Letter of
Credit Expiration Date, the Revolving Credit Lenders shall have no further
obligations to make Revolving Credit Loans or L/C Advances or reimburse the
applicable L/C Issuer for amounts drawn under Letters of Credit.  No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by the applicable L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the applicable Overnight Rate from time
to time in effect and a rate reasonably determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by
such L/C Issuer in connection with the foregoing.  If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be.  A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.  (i) If, at any time after an L/C Issuer under
any Revolving Facility has made a payment under any Letter of Credit issued by
it and has received from any Revolving Credit Lender under such Revolving
Facility such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), the Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or, in the case
of any Unreimbursed Amount denominated in any Alternative Currency (but
expressed in its Dollar Amount), an additional amount equal to the amount
required to convert Dollars into the currency of the unreimbursed drawing or, in
each case interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender under the applicable Revolving Facility shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Revolving Credit Lenders under this clause (ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute,

67

83894470_5

--------------------------------------------------------------------------------

 

unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or the applicable Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any payment by the applicable L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the applicable L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
administrator, administrative receiver, judicial manager, liquidator, receiver
or other representative of or successor to any beneficiary or any transferee of
such Letter of Credit, including any arising in connection with any proceeding
under any Debtor Relief Law;

(v)any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower or any other
account party in respect of such Letter of Credit; or

(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the instructions of the Borrower or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the applicable
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the applicable L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence, or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment) or (iii) the due execution,
effectiveness, validity

68

83894470_5

--------------------------------------------------------------------------------

 

or enforceability of any document or instrument related to any Letter of Credit
or Letter of Credit Application.  The Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower from pursuing such rights and remedies
as it may have against the beneficiary or transferee at Law or under any other
agreement.  None of the applicable L/C Issuer, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of such L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against such L/C
Issuer, and such L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to indirect, special, punitive,
consequential or exemplary, damages suffered by the Borrower which a court of
competent jurisdiction determines in a final non-appealable judgment were caused
by such L/C Issuer’s willful misconduct or gross negligence.  In furtherance and
not in limitation of the foregoing, the applicable L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee which shall accrue for each Letter of Credit of
each Revolving Facility in an amount equal to the Applicable Rate then in effect
for Eurocurrency Rate Loans with respect to the Revolving Credit Facility
multiplied by the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit); provided, however, that any Letter of
Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 shall be payable, to the maximum extent permitted by
applicable Law, to the other Revolving Credit Lenders under the applicable
Revolving Facility in accordance with the upward adjustments in their respective
Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account.  Such Letter of Credit fees shall be
computed on a quarterly basis in arrears and shall be due and payable on the
last Business Day of each March, June, September and December, in respect of the
quarterly period then ending (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date (or on the date
of termination of such Letter of Credit, if earlier) and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Each payment of fees under this clause (g) on
any Letters of Credit shall be made in Dollars in accordance with the Dollar
Amount thereof (calculated as of the date of payment of such fees).

(h)Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee at a rate equal to 0.125% per annum computed on the
maximum daily Dollar Amount of the amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the last Business Day of each March, June, September and
December in respect of the quarterly period then ending (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the maximum daily
Dollar Amount of the amount available to be

69

83894470_5

--------------------------------------------------------------------------------

 

drawn under any Letter of Credit (including for purposes of Section 2.03(g)),
the amount of such Letter of Credit shall be determined in accordance with
Section 1.10.  Each payment of fees required above under this clause (h) on any
Letters of Credit denominated in an Alternative Currency shall be made in
Dollars.  In addition, the Borrower shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, administration,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
within five Business Days of demand and are non‑refundable.

(i)Conflict with Letter of Credit Application.  In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j)Reporting.  To the extent that any Letters of Credit are issued by an L/C
Issuer other than the Administrative Agent, each such L/C Issuer shall furnish
to the Administrative Agent a report detailing the daily L/C Obligations
outstanding under all Letters of Credit issued by it under any Revolving
Facility, such report to be in a form and at reporting intervals as shall be
agreed between the Administrative Agent and such L/C Issuer; provided that in no
event shall such reports be furnished at intervals greater than 31 days.  In
addition, each L/C Issuer shall provide notice to the Administrative Agent of
its L/C Commitment, or any change thereto, promptly upon it becoming an L/C
Issuer or making any change to its L/C Commitment.

(k)Provisions Related to Extended Revolving Credit Commitments.  If the Maturity
Date in respect of any Revolving Facility of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
this Section 2.03) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating Revolving
Facilities up to an aggregate amount not to exceed the aggregate principal
amount of the Available Revolving Credit Commitments thereunder at such time (it
being understood that no partial face amount of any Letter of Credit may be so
reallocated) and to the extent any Letters of Credit are not able to be
reallocated pursuant to this clause (i) and there are outstanding Revolving
Credit Loans under the non-terminating Revolving Facilities, the Borrower agrees
to repay all such Revolving Credit Loans (or such lesser amount as is necessary
to reallocate all Letters of Credit pursuant to this clause (i)) or (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.16 but only up to the amount of such Letter of Credit not so
reallocated.  Except to the extent of reallocations of participations pursuant
to clause (i) of the immediately preceding sentence, the occurrence of a
Maturity Date with respect to a given tranche of Revolving Credit Commitments
shall have no effect upon (and shall not diminish) the percentage participations
of the Revolving Credit Lenders in any Letter of Credit issued before such
Maturity Date.

(l)Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, (i)
either (A) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) or (B) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce, at the election of the applicable L/C
Issuer, shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.

70

83894470_5

--------------------------------------------------------------------------------

 

Section 2.04Swingline Loans.

(a)Swingline Borrowings.  Subject to the terms and conditions set forth herein,
the Swingline Lender, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.04, shall make loans in Dollars (each such
loan, a “Swingline Loan”) to the Borrower from time to time on any Business Day
(other than the Closing Date) until the Maturity Date for the Revolving Credit
Facility in an aggregate amount not to exceed at any time outstanding the
Swingline Sublimit; provided, however, that after giving effect to any Swingline
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the aggregate
amount of the Revolving Credit Commitments and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Pro Rata Share of
the Outstanding Amount of all Swingline Loans at such time shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment; provided further, that
the Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swingline Loan shall bear interest only at a rate based on
the Base Rate.  Immediately upon the making of a Swingline Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to such Revolving Credit Lender’s Pro Rata
Share of the Revolving Facility multiplied by the amount of such Swingline Loan.

(b)Borrowing Procedures.  Each Swingline Borrowing shall be made upon the
irrevocable notice by the Borrower to the Swingline Lender and the
Administrative Agent, which notice may be by telephone (which telephonic notice
shall be promptly confirmed in writing).  Each such notice must be received by
the Swingline Lender and the Administrative Agent not later than 1:00 p.m. (New
York City time) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $500,000 or a whole multiple
of $100,000 in excess thereof, (ii) the requested borrowing date, which shall be
a Business Day and (iii) the account of the Borrower to be credited with the
proceeds of such Swingline Borrowing.  The Borrower shall deliver to the
Swingline Lender and the Administrative Agent a written Swingline Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swingline Lender of any Swingline Loan
Notice, the Swingline Lender will confirm with the Administrative Agent that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent of the contents
thereof.  Unless the Swingline Lender has received notice from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. (New York City time) on the date of the proposed Swingline
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a) or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. (New York
City time) on the borrowing date specified in such Swingline Loan Notice, make
the amount of its Swingline Loan available to the Borrower.  Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swingline Lender shall not be obligated to make any Swingline
Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless the
Swingline Lender has entered into arrangements reasonably satisfactory to it to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by Cash
Collateralizing such Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share
of the outstanding Swingline Loans.

(c)Refinancing of Swingline Loans.  (i) The Swingline Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (and the
Borrower hereby irrevocably

71

83894470_5

--------------------------------------------------------------------------------

 

authorizes the Swingline Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swingline Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02(a), without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02.  The Swingline Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. (New York City time) on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swingline Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), the
Swingline Lender shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Rate from time to time in
effect and a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing.  If such Revolving Credit
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Credit Lender’s committed Loan included in
the relevant committed Borrowing or funded participation in the relevant
Swingline Loan, as the case may be.  A certificate of the Swingline Lender
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan

72

83894470_5

--------------------------------------------------------------------------------

 

Notice) (it being understood and agreed, however, for the avoidance of doubt,
each Revolving Credit Lender’s obligation to fund a risk participation pursuant
to Section 2.04(c)(ii) shall not be subject to the satisfaction of any of the
conditions in Section 4.02).  No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.

(d)Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swingline Loan, if the
Swingline Lender receives any payment on account of such Swingline Loan, the
Swingline Lender will distribute to such Revolving Credit Lender its Pro Rata
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Credit Lender’s risk
participation was funded) in the same funds as those received by the Swingline
Lender.

(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Credit Lender shall pay to the Swingline Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swingline Lender.  The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e)Interest for Account of Swingline Lender.  The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share of any Swingline Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swingline Lender.

(f)Payments Directly to Swingline Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

(g)Extended Revolving Credit Commitments.  If the Maturity Date shall have
occurred in respect of any Tranche of Revolving Credit Commitments at a time
when another tranche or tranches of Revolving Credit Commitments is or are in
effect with a longer Maturity Date, then on the earliest occurring Maturity Date
all then outstanding Swingline Loans shall be repaid in full on such date (and
there shall be no adjustment to the participations in such Swingline Loans as a
result of the occurrence of such Maturity Date); provided, however, that if on
the occurrence of such earliest Maturity Date (after giving effect to any
repayments of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.03(k)), no Default then exists or
would result therefrom and there shall exist sufficient unutilized Extended
Revolving Credit Commitments so that the respective outstanding Swingline Loans
could be incurred pursuant the Extended Revolving Credit Commitments which will
remain in effect after the occurrence of such Maturity Date, then there shall be
an automatic adjustment on such date of the participations in such Swingline
Loans and same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Credit Commitments, and such Swingline Loans shall
not be so required to be repaid in full on such earliest Maturity Date.

Section 2.05Prepayments.

(a)Optional.  (i) The Borrower may, upon notice substantially in the form of
Exhibit J to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans (other than

73

83894470_5

--------------------------------------------------------------------------------

 

Swingline Loans, the prepayment terms of which are governed by
Section 2.05(a)(ii)) in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York City time) (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) three Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
an Alternative Currency and (C) one Business Day prior to any date of prepayment
of Base Rate Loans (or, in each case, such shorter period as the Administrative
Agent shall agree in its sole discretion); (2) any prepayment of Eurocurrency
Rate Loans shall be in a principal Dollar Amount of $1,000,000 (or, in the case
of a prepayment of a Loan denominated in Euros, €1,000,000) or a whole multiple
of the Dollar Amount of $1,000,000 (or, in the case of a prepayment of a Loan
denominated in Euros, €1,000,000) in excess thereof; and (3) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding (it being understood that Base Rate Loans shall
be denominated in Dollars only).  Each such notice shall specify the date and
amount of such prepayment, the Tranche of Loans to be prepaid, the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans (except that if the class of Loans to be
prepaid includes both Base Rate Loans and Eurocurrency Rate Loans, absent
direction by the Borrower, the applicable prepayment shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurocurrency
Rate Loans, in each case in a manner that minimizes the amount payable by the
Borrower in respect of such prepayment pursuant to Section 3.06).  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s ratable share of the relevant Facility).  If
such notice is given by the Borrower, subject to clause (iii) below, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to
Section 3.06.  Each prepayment of the principal of, and interest on, any
Revolving Credit Loans denominated in any Alternative Currency shall be made in
such currency (even if the Borrower is required to convert currency to do
so).  Each prepayment of outstanding Term Loan Tranches pursuant to this
Section 2.05(a) shall be applied to the applicable Term Loan Tranche on a pro
rata basis to the Lenders under such tranche (other than a prepayment of Term
Loans with the proceeds of (x) Indebtedness incurred pursuant to Section 2.18 or
(y) any Refinancing Notes issued to the extent permitted under Section 7.03,
which, in each case, shall be applied to the Term Loan Tranche being refinanced
pursuant thereto).  All voluntary prepayments of a Term Loan Tranche in
accordance with this Section 2.05(a) shall be applied to the remaining scheduled
installments of the respective Term Loan Tranche as directed by the Borrower
(or, if the Borrower have not made such designation, in direct order of
maturity); and each such prepayment shall be paid to the Appropriate Lenders on
a pro rata basis, except as set forth above.

(ii)The Borrower may, upon notice by the Borrower to the Swingline Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swingline Lender
and the Administrative Agent not later than 12:00 p.m. (New York City time) on
the date of the prepayment and (B) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the Borrower, subject to clause (iii) below, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein

(iii)Notwithstanding anything to the contrary contained in this Agreement, any
notice of prepayment under Section 2.05(a)(i) may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in

74

83894470_5

--------------------------------------------------------------------------------

 

which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(b)Mandatory.  

(i)Asset Dispositions.  (A) If (x) any member of the Restricted Group Disposes
of any property or assets (other than any Disposition (1) to a Loan Party or (2)
by a Restricted Subsidiary that is not a Loan Party to another Restricted
Subsidiary that is not a Loan Party) pursuant to Section 7.05(f)(ii), (k), (l),
(p), (q) or (r)(ii), or (y) any Casualty Event occurs, and any transaction or
series of related transactions described in the foregoing clauses (x) and (y)
results in the receipt by members of the Restricted Group of aggregate Net Cash
Proceeds in excess of $10,000,000 in any fiscal year (any such transaction or
series of related transactions resulting in Net Cash Proceeds being a “Relevant
Transaction”), (1) the Borrower shall give written notice to the Administrative
Agent thereof promptly after the date of receipt of such Net Cash Proceeds and
(2) except to the extent the Borrower elects in such notice to reinvest all or a
portion of such Net Cash Proceeds in accordance with Section 2.05(b)(i)(B), the
Borrower shall prepay, subject to Section 2.05(b)(vii), an aggregate principal
amount of Term Loans in an amount equal to all Net Cash Proceeds received from
such Relevant Transaction within 15 Business Days of receipt thereof by such
member of the Restricted Group; provided that the Borrower may use a portion of
the Net Cash Proceeds received from such Relevant Transaction to prepay or
repurchase any other Indebtedness that is secured by the Collateral on a first
lien “equal and ratable” basis with Liens securing the Obligations to the extent
such other Indebtedness and the Liens securing the same are permitted hereunder
and the documentation governing such other Indebtedness requires such a
prepayment or repurchase thereof with the proceeds of such Relevant Transaction,
to the extent not deducted in the calculation of Net Cash Proceeds, in each case
in an amount not to exceed the product of (1) the amount of such Net Cash
Proceeds and (2) a fraction, the numerator of which is the outstanding principal
amount of such other Indebtedness (or to the extent such amount is not in
Dollars, such equivalent amount of such Indebtedness converted into Dollars as
determined in accordance with Section 1.08 and Section 3.02) and the denominator
of which is the aggregate outstanding principal amount of Term Loans and such
other Indebtedness (or to the extent such amount is not in Dollars, such
equivalent amount of such Indebtedness converted into Dollars as determined in
accordance with Section 1.08 and Section 3.02).

(B)With respect to any Net Cash Proceeds realized or received with respect to
any Relevant Transaction, at the option of the Borrower, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in the business of the
Borrower within 365 days following receipt of such Net Cash Proceeds (or, if the
Borrower has contractually committed within 365 days following receipt of such
Net Cash Proceeds to reinvest such Net Cash Proceeds, then within 545 days
following receipt of such Net Cash Proceeds); provided, however, that if any of
such Net Cash Proceeds from a Relevant Transaction are no longer intended to be
so reinvested at any time after the occurrence of the Relevant Transaction (or
are not reinvested within such 365 days or 545 days, as applicable), an amount
equal to any such Net Cash Proceeds shall be promptly applied to the prepayment
of Term Loans (subject to the proviso set forth in clause (A) above) as set
forth in this Section 2.05.

(ii)Refinancing Indebtedness.  Upon the incurrence or issuance by any member of
the Restricted Group of any Refinancing Notes, any Specified Refinancing Term
Loans or any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03, the Borrower shall prepay an aggregate principal
amount of the applicable Term Loan Tranche in an

75

83894470_5

--------------------------------------------------------------------------------

 

amount equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by such member of the Restricted Group.

(iii)Permitted Receivables Financing Assets.  Without duplication, upon the
receipt of the Borrower or any Restricted Subsidiary of Net Cash Proceeds of the
type described in clause (d) of the definition of “Net Cash Proceeds”, the
Borrower shall immediately apply such proceeds to the prepayment of Term Loans
as set forth in this Section 2.05.

(iv)Specified Refinancing Debt.  Upon the incurrence by any member of the
Restricted Group of any Specified Refinancing Debt constituting revolving credit
facilities, the Borrower shall prepay an aggregate principal amount of the
applicable Tranche of Revolving Credit Loans in an amount equal to 100% of all
Net Cash Proceeds received therefrom immediately upon receipt thereof by member
of the Restricted Group.

(v)Revolving Facility.  If for any reason (other than currency fluctuations,
which shall be governed by Section 3.02(b)) the sum of the Dollar Amount of the
Total Revolving Credit Outstandings under any Revolving Facility at any time
exceeds the Revolving Credit Commitments in respect of such Revolving Facility
then in effect (including after giving effect to any reduction in the Revolving
Credit Commitments under such Revolving Facility pursuant to Section 2.06), the
Borrower shall immediately prepay the applicable Revolving Facility or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(v) unless, after the
prepayment in full of the Revolving Credit Loans under such Revolving Facility
and Swingline Loans, the Dollar Amount of the Total Revolving Credit
Outstandings under such Revolving Facility exceeds the aggregate Revolving
Credit Commitments, in respect of such Revolving Facility then in effect.

(vi)Application of Proceeds.  Each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied to each Term Loan Tranche on a pro rata basis
(or, if agreed to in writing by the Majority Lenders of a Term Loan Tranche, in
a manner that provides for more favorable prepayment treatment of other Term
Loan Tranches, so long as each other such Term Loan Tranche receives its Pro
Rata Share of any amount to be applied more favorably) (other than a prepayment
of (x) Term Loans or Revolving Credit Loans, as applicable, with the proceeds of
Indebtedness incurred pursuant to Section 2.18, which shall be applied to the
Term Loan Tranche or Revolving Facility, as applicable, being refinanced
pursuant thereto or (y) Term Loans with the proceeds of any Refinancing Notes
issued to the extent permitted under Section 7.03(a), which shall be applied to
the Term Loan Tranche being refinanced pursuant thereto).  Amounts to be applied
to a Term Loan Tranche in connection with prepayments made pursuant to this
Section 2.05(b) shall be applied (A) (to the extent applicable) to the next
eight scheduled installments following the relevant prepayment event with
respect to such Term Loan Tranche in direct order of maturity and thereafter
shall be applied ratably to any remaining scheduled installments with respect to
such Term Loan Tranche (including any payment due on maturity of such Term Loan
Tranche) or, (B) if there are no scheduled installments with respect to such
Term Loan Tranche, to reduce the final bullet amount due on maturity of such
Term Loan Tranche.  Each prepayment of Term Loans under a Facility pursuant to
this Section 2.05(b) shall be applied on a pro rata basis to the then
outstanding Base Rate Loans and Eurocurrency Rate Loans under such Facility;
provided that the amount thereof shall be applied first to Base Rate Loans under
such Facility to the full extent thereof before application to Eurocurrency Rate
Loans, in each case in a manner that minimizes the amount payable by the
Borrower in respect of such prepayment pursuant to Section 3.06.

76

83894470_5

--------------------------------------------------------------------------------

 

(vii)Eurocurrency Rate Loans.  All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.06.  Notwithstanding any of the other provisions of this
Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder with the Administrative
Agent to be held as security for the obligations of the Borrower to make such
prepayment pursuant to a cash collateral agreement to be entered into on terms
reasonably satisfactory to the Administrative Agent until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b) (determined as of the date such prepayment was
required to be originally made); provided that, such unpaid Eurocurrency Rate
Loans shall continue to bear interest in accordance with Section 2.08 until such
unpaid Eurocurrency Rate Loans have been pre-paid.  Upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent shall
also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with this Section 2.05(b) (determined as of the
date such prepayment was required to be originally made).  Notwithstanding
anything to the contrary contained in this Agreement, any amounts held by the
Administrative Agent pursuant to this clause (vii) pending application to the
applicable Term Loans shall be held and applied to the satisfaction of the
applicable Term Loans prior to any other application of such property as may be
provided for herein.

(viii)Foreign Dispositions.  Notwithstanding any other provisions of this
Section 2.05, to the extent that any or all of the Net Cash Proceeds of any
Disposition by a Foreign Subsidiary (a “Foreign Disposition”) or the Net Cash
Proceeds of any Casualty Event from a Foreign Subsidiary (a “Foreign Casualty
Event”), in each case giving rise to a prepayment event pursuant to
Section 2.05(b)(i) (A) are or is prohibited, restricted or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay Term Loans
at the times provided in this Section 2.05 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agrees to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds is permitted under the applicable local law, such repatriation
will be immediately effected and such repatriated Net Cash Proceeds will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.05 to
the extent provided herein and (B) to the extent that the Borrower has
determined in good faith that repatriation of any or all of the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event would have a
material adverse tax cost consequence (taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation) with
respect to such Net Cash Proceeds, the Net Cash Proceeds so affected may be
retained by the applicable Foreign Subsidiary, so long, but only so long as,
such material tax cost consequences exist, and once such material tax cost
consequences no longer exist such repatriation will be immediately effected and
such repatriated Net Cash proceeds will be promptly (and in any event no later
than two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the prepayment of the Loans
pursuant to this Section 2.05 to the extent provided herein.

77

83894470_5

--------------------------------------------------------------------------------

 

(c)Applicable Currency.  All Loans shall be repaid, whether pursuant to this
Section 2.05 or otherwise, in the currency in which they were made.

Section 2.06Termination or Reduction of Commitments.

(a)Optional.  The Borrower may, upon written notice to the Administrative Agent,
terminate the unused portions of the Commitments under any Term Loan Tranche,
the Letter of Credit Sublimit, or the unused Revolving Credit Commitments under
any Revolving Facility, or from time to time permanently reduce the unused
portions of the Commitments under any Term Loan Tranche, the Letter of Credit
Sublimit, or the unused Revolving Credit Commitments under any Revolving
Facility; provided that (i) any such notice shall be received by the
Administrative Agent five Business Days (or such shorter period as the
Administrative Agent shall agree) prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of (x)
$1,000,000 or any whole multiple of $1,000,000 in excess thereof in respect of
Commitments denominated in Dollars, (y) €1,000,000 or any whole multiple of
€1,000,000 in excess thereof in respect of Commitments denominated in Euros and
(z) £1,000,00 or any whole multiple of £1,000,00 in excess thereof in respect of
Commitments denominated in Pounds Sterling and (iii) the Borrower shall not
terminate or reduce (A) the Commitments under any Revolving Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Dollar
Amount of the Total Revolving Credit Outstandings under such Revolving Facility
would exceed the Revolving Credit Commitments in respect of such Revolving
Facility, (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Dollar Amount of the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Swingline Sublimit.  Any such notice of termination or reduction of
commitments pursuant to this Section 2.06(a) may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(b)Mandatory.  (i) The Aggregate Commitments under a Term Loan Tranche shall be
automatically and permanently reduced to zero on the date of the initial
incurrence of Term Loans under such Term Loan Tranche.

(ii)Upon the incurrence by any member of the Restricted Group of any Specified
Refinancing Debt constituting revolving credit facilities, the Revolving Credit
Commitments of the Revolving Credit Lenders under the Tranche of Revolving
Credit Loans being refinanced shall be automatically and permanently reduced on
a ratable basis by an amount equal to 100% of the Commitments under such
revolving credit facilities.

(iii)If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swingline Sublimit exceeds the amount of
the Revolving Credit Facility at such time, the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swingline Sublimit, as the case may be,
shall be automatically reduced by the amount of such excess.

(iv)The aggregate Revolving Credit Commitments with respect to the applicable
Revolving Facility shall automatically and permanently be reduced to zero on the
Maturity Date with respect to such Revolving Facility.

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of the Commitments

78

83894470_5

--------------------------------------------------------------------------------

 

under any Term Loan Tranche, the Letter of Credit Sublimit or the Revolving
Credit Commitment under this Section 2.06.  Upon any reduction of Commitments
under a Facility or Tranche thereof, the Commitment of each Lender under such
Facility or Tranche thereof shall be reduced by such Lender’s ratable share of
the amount by which such Facility or Tranche thereof is reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.08).  All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments and unpaid, shall be paid on the effective date of such
termination.  For the avoidance of doubt, to the extent that any portion of the
Revolving Credit Loans have been refinanced with one or more new revolving
credit facilities constituting Specified Refinancing Debt, any prepayments of
revolving Loans made pursuant to this Section 2.06 (other than any prepayments
of revolving Loans made pursuant to Section 2.06(b)(ii)) shall be allocated
ratably among the Revolving Facilities.

Section 2.07Repayment of Loans.

(a)Initial Term Loans.  The Borrower shall repay to the Administrative Agent for
the ratable account of the Term Lenders holding Initial Term Loans outstanding
in consecutive quarterly scheduled installments on each March 31, June 30,
September 30 and December 31 (commencing on March 31, 2017) as set forth below
(which scheduled installments shall, to the extent applicable, be reduced as a
result of the application of pre-payments in accordance with the order of
priority set forth in Sections 2.05 and 2.06, or be increased as a result of any
increase in the amount of Initial Term Loans pursuant to Section 2.14 (such
increased scheduled installment to be calculated in the same manner (and on the
same basis) as the schedule set forth below for the Initial Term Loans made or
deemed to be made as of the Closing Date):

PAYMENT DATE

PRINCIPAL INSTALLMENT

March 31, 2017

$3,093,750

June 30, 2017

$3,093,750

September 30, 2017

$3,093,750

December 31, 2017

$3,093,750

March 31, 2018

$4,125,000

June 30, 2018

$4,125,000

September 30, 2018

$4,125,000

December 31, 2018

$4,125,000

March 31, 2019

$4,125,000

June 30, 2019

$4,125,000

September 30, 2019

$4,125,000

December 31, 2019

$4,125,000

March 31, 2020

$5,156,250

June 30, 2020

$5,156,250

September 30, 2020

$5,156,250

December 31, 2020

$5,156,250

March 31, 2021

$6,187,500

June 30, 2021

$6,187,500

September 30, 2021

$6,187,500

Maturity Date

All remaining outstanding Initial Term Loans

 

 

79

83894470_5

--------------------------------------------------------------------------------

 

To the extent not previously paid, all Initial Term Loans shall be due and
payable on the Maturity Date for the Initial Term Loans.

(b)New Term Loans.  The principal amount of New Term Loans of each Term Lender
shall be repaid as provided in the amendment to this Agreement in respect of
such New Term Loans as contemplated by Section 2.14, subject to the requirements
of Section 2.14 (which installments shall, to the extent applicable, be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Sections 2.05 and 2.06, or be increased as a result of any
increase in the amount of New Term Loans pursuant to Section 2.14 (such
increased scheduled installments to be calculated in the same manner (and on the
same basis) as the schedule set forth in the amendment to this Agreement in
respect of such New Term Loans as contemplated by Section 2.14 for the initial
incurrence of such New Term Loans)).  To the extent not previously paid, each
New Term Loan shall be due and payable on the Maturity Date applicable to such
New Term Loans.

(c)Specified Refinancing Term Loans.  The principal amount of Specified
Refinancing Term Loans of each Term Lender shall be repaid as provided in the
Refinancing Amendment, subject to the requirements of Section 2.18 (which
installments shall, to the extent applicable, be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Sections 2.05 and 2.06, or be increased as a result of any increase in the
amount of Specified Refinancing Term Loans pursuant to Section 2.14 (such
increased scheduled installments to be calculated in the same manner (and on the
same basis) as the schedule set forth in the Refinancing Amendment for the
initial incurrence of such Specified Refinancing Term Loans)).  To the extent
not previously paid, each Specified Refinancing Term Loan shall be due and
payable on the Maturity Date applicable to such Specified Refinancing Term
Loans.

(d)Extended Term Loans.  The principal amount of Extended Term Loans of each
Extending Term Lender shall be repaid as provided in the amendment to this
Agreement in respect of such Extended Term Loans as contemplated by
Section 2.19, subject to the requirements of Section 2.19 (which installments
shall, to the extent applicable, be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Sections 2.05
and 2.06).  To the extent not previously paid, each Extended Term Loan shall be
due and payable on the Maturity Date applicable to such Extended Term Loans.

(e)Revolving Credit Loans.  The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date of a Revolving Facility the aggregate principal amount of all of its
Revolving Credit Loans under such Revolving Facility outstanding on such date.

(f)Swingline Loans.  The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date that is five Business Days after such Swingline Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Swingline Lender, the Borrower shall repay Swingline Loans in an amount
sufficient to eliminate any Fronting Exposure in respect of the Swingline Loans.

(g)All Loans shall be repaid, whether pursuant to this Section 2.07 or
otherwise, in the currency in which they were made.

Section 2.08Interest.

(a)Subject to the provisions of Section 2.08(f), each Eurocurrency Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per

80

83894470_5

--------------------------------------------------------------------------------

 

annum equal to the sum of (i) the Adjusted Eurocurrency Rate applicable to the
currency in which such Eurocurrency Rate Loan is incurred for such Interest
Period plus (ii) the Applicable Rate for Eurocurrency Rate Loans under such
Facility.  Each Term Loan and each Revolving Credit Loan denominated in any
Alternative Currency shall be a Eurocurrency Rate Loan.

(b)Subject to the provisions of Section 2.08(f), (A) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date or conversion date, as the case may be, at a rate
per annum equal to the sum of (i) the Base Rate plus (ii) the Applicable Rate
for Base Rate Loans under such Facility and (B) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of (i) the Base Rate plus
(ii) the Applicable Rate for Base Rate Loans under the Revolving Facility (or,
if there is more than one Revolving Facility at such time, under the Revolving
Facility with the highest Applicable Rate).

(c)Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that in the event of any repayment or prepayment of
any Loan (other than Revolving Credit Loans bearing interest based on the Base
Rate that are repaid or prepaid without any corresponding termination or
reduction of the Revolving Credit Commitments other than as set forth in
Section 2.14(e)), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

(d)Interest on each Loan shall be payable in the currency in which each Loan was
made.

(e)All computations of interest hereunder shall be made in accordance with
Section 2.10 of this Agreement.

(f)The Borrower shall pay interest on all overdue Obligations hereunder, which
shall include all Obligations following an acceleration pursuant to Section 8.02
(including an automatic acceleration) at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

Section 2.09Fees.  In addition to certain fees described in Sections 2.03(g) and
(h):

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share of
each Revolving Facility, a commitment fee in Dollars equal to the Applicable
Commitment Fee multiplied by the actual daily amount by which the aggregate
Revolving Credit Commitments under such Revolving Facility exceed the sum of (A)
the Outstanding Amount of Revolving Credit Loans under such Revolving Facility
and (B) the Outstanding Amount of L/C Obligations under such Revolving Facility,
subject to adjustment as provided in Section 2.17.  The commitment fee with
respect to any Revolving Facility shall accrue at all times from the Closing
Date until the Maturity Date for such Revolving Facility, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the last Business Day of the first
fiscal quarter to end following the Closing Date, and on the Maturity Date for
such Revolving Facility. For the avoidance of doubt, any outstanding Swingline
Loans shall be ignored for purposes of calculating the commitment fee pursuant
to this Section 2.09(a).

81

83894470_5

--------------------------------------------------------------------------------

 

(b)Other Fees.  The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts or for the account of the Lenders, as
appropriate, fees in the amounts and at the times separately agreed up on
between the Borrower (or Parent) and the Arrangers or the Administrative Agent,
as the case may be (including those fees specified in the Fee Letters).

Section 2.10Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  All computations of interest for (i) Base Rate Loans based on
the Prime Lending Rate and (ii) Eurocurrency Rate Loans denominated in Pounds
Sterling shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11Evidence of Indebtedness.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender or its registered assigns, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its accounts or
records pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such accounts or records, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is

82

83894470_5

--------------------------------------------------------------------------------

 

incorrect, in the Register or such accounts or records shall not limit the
obligations of the Borrower under this Agreement and the other Loan Documents.

Section 2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, and except with respect
to payments in an Alternative Currency, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 p.m. (New York
City time) on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrower hereunder in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than 12:00 p.m. (New York
City time) on the dates specified herein.  If, for any reason, the Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Amount of the Alternative Currency payment amount.  The Administrative
Agent will promptly distribute to each Lender its ratable share in respect of
the relevant Facility or Tranche thereof (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 12:00 p.m. (New York City time) shall, in each case, be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be; provided, however, that, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, not later than 12:00 p.m. (New York City time)
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with and at the time required by Section 2.02(b) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if any Lender does not in fact make its share of the applicable
Borrowing available to the Administrative Agent, then such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
an amount equal to such applicable share in immediately available funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower by the Administrative Agent to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the applicable Overnight Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans under the applicable
Facility.  If both the Borrower and such Lender pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the

83

83894470_5

--------------------------------------------------------------------------------

 

Borrower may have against a Lender that shall have failed to make its share of
any Borrowing available to the Administrative Agent.

(ii)Payments by the Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower does not in
fact make such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed by the Administrative Agent to
but excluding the date of payment to the Administrative Agent, at the greater of
the applicable Overnight Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d)Obligations of the Lenders Several.  The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 9.07 are several and not joint.  The
failure of any Lender to make any Loan or to fund any such participation or to
make any payment under Section 9.07 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or, to fund its participation or to make its payment under
Section 9.07.

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(g)Unallocated Funds.  If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for

84

83894470_5

--------------------------------------------------------------------------------

 

which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
ratable share of the sum of (a) the Outstanding Amount of all Loans outstanding
at such time and (b) the Outstanding Amount of all L/C Obligations, outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.

Section 2.13Sharing of Payments.

(a)If, other than as expressly provided elsewhere herein (including the
application of funds arising from the existence of a Defaulting Lender), any
Lender shall obtain on account of the Loans made by it, or the participations in
L/C Obligations or Swingline Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations or
in Swingline Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.  For the avoidance of doubt,
the provisions of this Section 2.13 shall not be construed to apply to (A) the
application of Cash Collateral provided for in Section 2.16, (B) the assignments
and participations described in Section 10.07, (C) (i) the incurrence of any New
Term Loans in accordance with Section 2.14, (ii) the prepayment of Revolving
Credit Loans in accordance with Section 2.14(e) in connection with a Revolving
Credit Commitment Increase or (iii) any Specified Refinancing Debt in accordance
with Section 2.18, (D) any loan modification offer described in Section 10.01 or
Extension described in Section 2.19, or (E) any applicable circumstances
contemplated by Sections 2.05(b), 2.14, 2.17, 3.03 or 3.08.

Section 2.14Incremental Facilities.

(a)The Borrower may, from time to time after the Closing Date, by notice to the
Administrative Agent (who shall promptly notify the applicable Lenders)
specifying the proposed amount thereof, request

85

83894470_5

--------------------------------------------------------------------------------

 

(i)an increase in the Commitments under any Revolving Facility (which shall be
on the same terms as, and become part of, the Revolving Facility proposed to be
increased) (a “Revolving Credit Commitment Increase”),

(ii)an increase in any Term Loan Tranche then outstanding (which shall be on the
same terms as, and become part of, the Term Loan Tranche proposed to be
increased hereunder (except as otherwise provided in clause (c) below with
respect to amortization)) (each, a “Term Commitment Increase”) and

(iii)the addition of one or more new term loan facilities to the Facilities
(each, a “New Term Facility”; and any advance made by a Lender thereunder, a
“New Term Loan”; and the commitments thereof, the “New Term Commitment” and
together with the Revolving Credit Commitment Increase and the Term Commitment
Increase, the “New Loan Commitments”)

by an amount not to exceed the sum of (x) the Dollar Capped Incremental Amount
plus (y) an unlimited amount (the “Ratio-Based Incremental Facility”) so long
as, in the case of this clause (y) (subject to the Limited Condition Acquisition
Proviso in connection with any Permitted Acquisition or permitted Investment
that constitutes an acquisition (other than an intercompany Investment)), the
Maximum Secured Net Leverage Requirement is satisfied plus (z) the Prepay
Incremental Amount (such aggregate amount, at any such time, the “Incremental
Amount”); provided that any such request for an increase shall be in a minimum
amount of the lesser of (A) a Dollar Amount of $5,000,000 and (B) the entire
amount of any increase that may be requested under this Section 2.14; provided,
further, that any New Loan Commitments established pursuant to this Section 2.14
and New Incremental Notes issued pursuant to Section 2.15 will reduce the
Incremental Amount, provided that such amounts shall (1) reduce the maximum
amount under the Prepay Incremental Amount prior to reducing the maximum amount
under the Dollar Capped Incremental Amount or counting towards the Ratio-Based
Incremental Facility and (2) count towards the Ratio-Based Incremental Facility
prior to reducing the maximum amount under the Dollar Capped Incremental Amount
(to the extent permitted by the Secured Net Leverage Ratio calculated on a Pro
Forma Basis required prior to the incurrence of such Ratio-Based Incremental
Facility); provided, further, that Loans may be incurred under clauses (x), (y)
and (z) above in a single transaction in any order of use permitted pursuant to
clauses (1) and (2) above without, for the avoidance of doubt, being required to
include amounts utilized under the Dollar Capped Incremental Amount and/or the
Prepay Incremental Amount in the calculation of the Ratio-Based Incremental
Facility if such amounts are being used in a single incurrence of a New Loan
Commitment.  At the time of sending such notice to the applicable Lenders, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each applicable Lender is requested to respond (which,
unless the Administrative Agent otherwise agrees, shall in no event be less than
ten Business Days from the date of delivery of such notice).

(b)Each applicable Lender shall notify the Administrative Agent within such time
period whether or not it agrees to participate in such new facility or increase
of the existing Tranche and, if so, whether by a percentage of the requested
increase equal to, greater than, or less than its Pro Rata Share of any
then-existing Tranche.  Any Lender approached may elect or decline, in its sole
discretion, to provide such increase or new facility.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment with respect to such Tranche or to provide a new Tranche.  The
Administrative Agent shall notify the Borrower of the Lenders’ responses to each
request made under this Section 2.14.  To achieve the full amount of a requested
increase or issuance of New Term Facility, as applicable, the Borrower may also
invite additional Eligible Assignees reasonably satisfactory to the
Administrative Agent, the Swingline Lender and each L/C Issuer (to the extent
the consent of any of the foregoing would be required to assign Loans and/or
Commitments to such Eligible Assignee, which consent shall not be unreasonably
withheld or delayed) to become Lenders pursuant to a joinder agreement to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.

86

83894470_5

--------------------------------------------------------------------------------

 

(c)If (i) a Revolving Facility or a Term Loan Tranche is increased in accordance
with this Section 2.14 or (ii) a New Term Facility is added in accordance with
this Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase or New Term Facility among the applicable Lenders.  The Administrative
Agent shall promptly notify the applicable Lenders of the final allocation of
such increase or New Term Facility and the Increase Effective Date.  In
connection with (i) any increase in a Term Loan Tranche or Revolving Facility or
(ii) any addition of a New Term Facility, in each case, pursuant to this
Section 2.14, this Agreement and the other Loan Documents may be amended in a
writing (which may be executed and delivered by the Borrower and the
Administrative Agent) in order to establish the New Term Facility or to
effectuate the increases to the Term Loan Tranche or Revolving Facility and to
reflect any technical changes necessary or appropriate to give effect to such
increase or new facility in accordance with its terms as set forth herein.  As
of the Increase Effective Date, the amortization schedule for the Term Loan
Tranche then increased set forth in Section 2.07(a) (or any other applicable
amortization schedule for New Term Loans or Specified Refinancing Term Loans)
shall be amended in a writing (which may be executed and delivered by the
Borrower and the Administrative Agent) to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term
Loans under such Term Loan Tranche being made on such date, such aggregate
amount to be applied to increase such installments ratably in accordance with
the amounts in effect immediately prior to the Increase Effective Date.

(d)As conditions precedent to any Revolving Credit Commitment Increase, Term
Commitment Increase or addition of a New Term Facility pursuant to this
Section 2.14:

(i)(A) subject to the Limited Condition Acquisition Proviso, immediately after
giving Pro Forma Effect to any such Revolving Credit Commitment Increase (and
assuming such Revolving Credit Commitment Increase is fully funded), Term
Commitment Increase or addition of a New Term Facility, the Borrower shall be in
compliance with the financial covenants set forth in Section 7.10, determined on
the basis of the financial information most recently delivered (or required to
have been delivered) to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Revolving Credit Commitment Increase, Term
Commitment Increase or addition of a New Term Facility had been incurred on the
first day of the applicable four fiscal quarter period covered thereby and (B)
the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Increase Effective Date signed by a Responsible Officer
of the Borrower, certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and certifying that the
conditions precedent set forth in the following subclauses have been satisfied
(which certificate shall include supporting calculations demonstrating
compliance with the Maximum Secured Net Leverage Requirement, if applicable, and
the financial covenants set forth in Section 7.10)

(ii)subject to the Limited Condition Acquisition Proviso and except as set forth
in the proviso to the last sentence of this clause (d), no Default shall have
occurred or be continuing as of the Increase Effective Date or would result
therefrom, and the representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 2.14, the representations and
warranties contained in Sections 5.05(a) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a), prior to such
Increase Effective Date;

87

83894470_5

--------------------------------------------------------------------------------

 

(iii)in the case of:

(A)any increase of any Revolving Facility, the terms (including as to maturity)
shall be the same as the Revolving Facility being increased and the
documentation applicable to the Revolving Credit Facility shall apply;

(B)any increase of a Term Loan Tranche, (1) the final maturity of the Term Loans
increased pursuant to this Section 2.14 shall be no earlier than the final
maturity date of the Tranche being increased and in any event no earlier than
the Original Term Maturity Date, (2) such additional Loans shall not have a
Weighted Average Life to Maturity shorter than the longest remaining weighted
average life of any other outstanding Term Loans, (3) such Term Loans shall be
denominated in Dollars or in Euros as agreed by the Borrower and the applicable
Lenders, and (4) the terms and documentation applicable to the Term Facility
shall apply; and

(C)in the case of any New Term Facility, (1) such New Term Facility shall have a
final maturity no earlier than the then Latest Maturity Date of any Term Loan
Tranche, (2) the Weighted Average Life to Maturity of such New Term Facility
shall be no shorter than that of any existing Term Loan Tranche, and (3) except
with respect to all-in yield and as set forth in subclauses (B)(1) and (B)(2)
above with respect to final maturity and Weighted Average Life to Maturity, or
otherwise as shall be reasonably satisfactory to the Administrative Agent, any
such New Term Facility shall have the same terms as the Term Facility (it being
understood that the applicable Lenders under the New Term Facility may agree to
less favorable pro rata payment provisions than those applicable to the existing
Term Loan Tranche); provided that in no event shall any such New Term Facility
have covenants and defaults materially more restrictive (taken as a whole) than
those applicable to the existing Term Facility except for covenants and defaults
applicable only to periods after the Latest Maturity Date in effect at the time
of incurrence of such New Term Facility); and

(iv)to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received legal opinions, resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 or delivered from time to time pursuant to
Section 6.12 and/or Section 6.15 with respect to Parent, the Borrower and each
Subsidiary Guarantor (other than changes to such legal opinions resulting from a
change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

Subject to the foregoing, the conditions precedent to each Term Commitment
Increase or New Term Facility shall be as agreed to by the Lenders providing
such Term Commitment Increase or New Term Facility, as applicable, the
Administrative Agent and the Borrower(s); provided, that in connection with the
incurrence of any such Term Commitment Increase or New Term Loans, if the
proceeds of such Term Commitment Increase or New Term Loans are, substantially
concurrently with the receipt thereof, to be used, in whole or in part, by the
Borrower or any other Loan Party to finance, in whole or in part, a Limited
Condition Acquisition, then (A) to the extent agreed to by the Lenders providing
such Term Commitment Increase or New Term Loans, the only representations and
warranties that will be required to be true and correct in all material respects
as of the applicable Increase Effective Date shall be (x) the representations
and warranties made solely by the Borrower and Parent in (1) Section 5.17
(solely with respect to the Restricted Group on a consolidated basis) and (2)
Sections 5.01(a) and (b)(ii), 5.02(a), 5.04, 5.13, 5.18 and 5.19, in each case,
after giving effect to the relevant transaction and (y) such of the
representations and warranties made by or on behalf of the applicable acquired
company or business in the

88

83894470_5

--------------------------------------------------------------------------------

 

applicable acquisition agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower or any Affiliate of the
Borrower has the right (determined without regard to any notice provision) to
terminate the obligations of the Borrower or such Affiliate under such
acquisition agreement or not consummate such acquisition as a result of a breach
of such representations or warranties in such acquisition agreement and (B) no
Event of Default under Sections 8.01(a), (f) and (g) then exists or would exist
after giving effect to such incurrence (“Permitted Acquisition Provisions”).

(e)On the Increase Effective Date with respect to a Revolving Facility, (x) each
Revolving Credit Lender in respect of such Revolving Facility immediately prior
to such increase or incurrence will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the increase to
the Revolving Credit Commitments (each, a “Revolving Commitment Increase
Lender”), and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding L/C Advances under the
applicable Revolving Facility and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (i) participations hereunder in L/C Advances and
(ii) participations hereunder in Swingline Loans held by each Revolving Credit
Lender (including each such Revolving Commitment Increase Lender) under the
applicable Revolving Facility will equal the percentage of the aggregate
Revolving Credit Commitments in respect of such Revolving Facility of all
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment in respect of such Revolving Facility and (y) if, on the date
of such increase, there are any Revolving Credit Loans under the applicable
Revolving Facility outstanding, such Revolving Credit Loans shall on or prior to
the Increase Effective Date be prepaid from the proceeds of Revolving Credit
Loans under the applicable Revolving Facility made hereunder (reflecting such
increase in Revolving Credit Commitments), which prepayment shall be accompanied
by accrued interest on the Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.06.  The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.  The additional Term Loans made under the Term
Loan Tranche subject to the increases shall be made by the applicable Lenders
participating therein pursuant to the procedures set forth in Sections 2.01 and
2.02 and on the date of the making of such new Term Loans, and notwithstanding
anything to the contrary set forth in Sections 2.01 and 2.02, such new Loans
shall be added to (and form part of) each Borrowing of outstanding Term Loans
under such Term Loan Tranche on a pro rata basis (based on the relative sizes of
the various outstanding Borrowings), so that each Lender under such Term Loan
Tranche will participate proportionately in each then outstanding Borrowing of
Term Loans under that Term Loan Tranche.

(f)(i) Any New Term Facility shall rank pari passu in right of payment, have the
same guarantees as, and be secured on a first lien “equal and ratable” basis
with the other Facilities over the same Collateral that secures the Facilities,
(ii) the New Term Facility shall share ratably in any prepayments of the Term
Loans pursuant to Section 2.05 (or otherwise provide for more favorable
prepayment treatment for the then outstanding Term Loan Tranches than the Term
Loans under such New Term Facility) and (iii) the all-in yield (whether in the
form of interest rate margins, original issue discount, upfront fees, or
Eurocurrency Rate or Base Rate floors (but not arrangement or underwriting fees
paid to arrangers for their own account and not shared with the Lenders
providing such New Term Facility) and equating original issue discount and
upfront fees to interest rate for purposes of this calculation, assuming a
four-year life to maturity) applicable to such New Term Facility shall be
determined by the Borrower and the Lenders providing such New Term Facility.

89

83894470_5

--------------------------------------------------------------------------------

 

Section 2.15New Incremental Notes.

(a)The Borrower may, from time to time after the Closing Date, by notice to the
Administrative Agent, specifying in reasonable detail the proposed terms
thereof, request to issue one or more series of (1) secured notes (which notes
shall be secured solely by the Collateral on a pari passu or junior basis with
the Liens securing the Obligations) or (2) senior unsecured, senior subordinated
or subordinated notes (such notes, collectively, “New Incremental Notes”) in an
amount not to exceed the Incremental Amount (at the time of issuance (it being
understood that the Incremental Amount shall reduce as set forth in
Section 2.14(a))); provided that (i) subject, in the case of a Limited Condition
Acquisition to be funded by the proceeds of such New Incremental Notes, to the
Permitted Acquisition Provisions and the Limited Condition Acquisition Proviso,
the conditions set forth in Section 4.02 shall be satisfied as of the date of
issuance of New Incremental Notes and (ii) any such issuance of New Incremental
Notes shall be in a minimum amount of the lesser of (x) of $5,000,000 and (y)
the entire amount that may be requested under this Section 2.15; provided,
further, that any New Loan Commitments established pursuant to Section 2.14 and
New Incremental Notes issued pursuant to this Section 2.15, will (A) reduce the
maximum amount under the Prepay Incremental Amount prior to reducing the maximum
amount under the Dollar Capped Incremental Amount or counting towards the
Ratio-Based Incremental Facility and (B) count towards the Ratio-Based
Incremental Facility prior to reducing the maximum amount under the Dollar
Capped Incremental Amount (to the extent permitted by the Secured Net Leverage
Ratio calculated on a Pro Forma Basis required prior to the incurrence of such
Ratio-Based Incremental Facility); provided, further, that Loans may be incurred
under clauses (x), (y) and (z) of the definition of Incremental Amount in a
single transaction in any order of use permitted pursuant to clauses (A) and (B)
above without, for the avoidance of doubt, being required to include amounts
utilized under the Dollar Capped Incremental Amount and/or the Prepay
Incremental Amount in the calculation of the Ratio-Based Incremental Facility if
such amounts are being used in a single incurrence of New Incremental Notes.  

(b)As a condition precedent to the issuance of any New Incremental Notes
pursuant to this Section 2.15:

(i)(A) subject to the Limited Condition Acquisition Proviso, immediately after
giving Pro Forma Effect to any such New Incremental Notes, the Borrower shall be
in compliance with the financial covenants set forth in Section 7.10, determined
on the basis of the financial information most recently delivered (or required
to have been delivered) to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such New Incremental Notes had been incurred on
the first day of the applicable four fiscal quarter period covered thereby and
(B) the Borrower shall deliver to the Administrative Agent a certificate dated
as of the date of issuance of the New Incremental Notes signed by a Responsible
Officer of the Borrower, certifying and attaching the resolutions adopted by the
Borrower approving or consenting to the issuance of such New Incremental Notes
and the execution and delivery of the related New Incremental Notes Indenture,
and certifying that the conditions precedent set forth in the following
sub-clauses (ii) through (viii) have been satisfied (which certificate shall
include supporting calculations demonstrating compliance with the Maximum
Secured Net Leverage Requirement, if applicable, and the financial covenants set
forth in Section 7.10),

(ii)such New Incremental Notes shall rank pari passu in right of payment and
shall be subject to an intercreditor agreement (if secured) or be subordinated
on terms satisfactory to the Administrative Agent,

(iii)such New Incremental Notes shall not be Guaranteed by any Person that is
not a Loan Party,

90

83894470_5

--------------------------------------------------------------------------------

 

(iv)to the extent secured, such New Incremental Notes shall be subject to
intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent),

(v)such New Incremental Notes shall have a final maturity no earlier than 91
days after the then Latest Maturity Date,

(vi)the Weighted Average Life to Maturity of such New Incremental Notes shall
not (A) be shorter than 91 days after that of any then-existing Term Loan
Tranche, or (B) be subject to any mandatory redemption or prepayment provisions
or rights (except customary assets sale or change of control provisions),

(vii)such New Incremental Notes shall not be subject to any mandatory redemption
or prepayment provisions or rights (except to the extent any such mandatory
redemption or prepayment is required to be applied pro rata to the Term Loans
and other Indebtedness that is secured on a pari passu basis with the
Obligations), and

(viii)the covenants, events of default, guarantees, collateral and other terms
of such New Incremental Notes are customary for similar debt securities in light
of then prevailing market conditions at the time of issuance (it being
understood that (x) no New Incremental Notes shall include any financial
maintenance covenants (including indirectly by way of a cross-default to this
Agreement), but that customary cross-acceleration provisions may be included)
and (y) any negative covenants with respect to indebtedness, investments, liens
or restricted payments shall be incurrence-based) and in any event are not more
restrictive to the Borrower and its Restricted Subsidiaries than those set forth
in this Agreement (other than with respect to interest rate and redemption
provisions), except for covenants or other provisions applicable only to periods
after the then Latest Maturity Date (provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent in
good faith at least five Business Days prior to the incurrence of such New
Incremental Notes, together with a reasonably detailed description of the
material terms and conditions of such New Incremental Notes or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set forth in this
clause (b), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of its objection during such five Business Day period (including a reasonable
description of the basis upon which it objects).  Notwithstanding the foregoing,
the conditions precedent to each such increase shall be agreed to by the Lenders
providing such increase and the Borrower.

(c)The issuance of any New Incremental Notes shall also be subject, to the
extent reasonably requested by the Administrative Agent, to receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Collateral Documents providing for such New Incremental
Notes.  The Lenders hereby authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary or appropriate in order to secure any New Incremental Notes
with the Collateral and/or to make such technical amendments as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the issuance of such New Incremental Notes, in each
case on terms consistent with this Section 2.15.

Section 2.16Cash Collateral.

(a)Upon the request of the Administrative Agent or the applicable L/C Issuer (i)
if the applicable L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such

91

83894470_5

--------------------------------------------------------------------------------

 

drawing has resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation in respect of the applicable Revolving
Facility for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations under such Revolving Facility.  At any time that there shall exist a
Defaulting Lender, within one Business Day, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover (i) 103%
of all Fronting Exposure of such Defaulting Lender after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender.

(b)All Cash Collateral (other than credit support not constituting funds subject
to deposit) shall be maintained in blocked, interest bearing deposit accounts at
the Administrative Agent.  The Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided or that the total amount of such
Cash Collateral is less than 103% of the applicable Fronting Exposure and other
obligations secured thereby, the Borrower and the relevant Defaulting Lender
shall, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.16 or Section 2.03, 2.04, 2.05,
2.06, 2.17, 8.02 or 8.03 in respect of Letters of Credit or Swingline Loans
shall be held and applied to the satisfaction of the specific L/C Obligations or
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided
prior to any other application of such property as may be provided for herein.

(d)Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure (after giving effect to such
release) or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.07(b)(vii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
under Section 8.01(a), (f) or (g) or an Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03) and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or the Swingline Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

Section 2.17Defaulting Lenders.

(a)Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Credit Lender becomes a Defaulting Lender pursuant to clause (a), (b)
or (c) of the definition of “Defaulting Lender” (or, in the case of clause (i)
below, pursuant to clause (a), (b), (c) or (d) of the definition of “Defaulting
Lender”), then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

92

83894470_5

--------------------------------------------------------------------------------

 

(i)That Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
Section 10.01.

(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the applicable L/C Issuer and the  Swingline Lender
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable L/C Issuer or the Swingline Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Letter of Credit or Swingline Loan; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
applicable L/C Issuer or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the applicable L/C
Issuer or the Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default pursuant to Section 8.01(a),
(f) or (g) exists, to the payment of any amounts owing to the Borrower as a
result of any non-appealable judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)That Defaulting Lender (x) shall not be entitled to receive any commitment
fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit fees
as provided in Section 2.03(g).

(iv)All or any part of such Defaulting Lender’s participation in L/C Obligations
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Share (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Outstandings of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a

93

83894470_5

--------------------------------------------------------------------------------

 

Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(b)If the Borrower, the Administrative Agent, the Swingline Lender and each L/C
Issuer agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their ratable shares (without giving
effect to the application of Section 2.17(a)(iv)) in respect of that Lender,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

Section 2.18Specified Refinancing Debt.

(a)The Borrower may, from time to time after the Closing Date (which consent
shall not be unreasonably withheld, delayed or conditioned), add one or more new
term loan facilities and new revolving credit facilities to the Facilities
(“Specified Refinancing Debt”; and the commitments in respect of such new term
facilities, the “Specified Refinancing Term Commitment” and the commitments in
respect of such new revolving credit facilities, the “Specified Refinancing
Revolving Credit Commitment”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, to refinance (i)
all or any portion of any Term Loan Tranches then outstanding under this
Agreement and (ii) all or any portion of any Revolving Facilities then in effect
under this Agreement, in each case pursuant to a Refinancing Amendment; provided
that such Specified Refinancing Debt: (i) will rank pari passu in right of
payment as the other Loans and Commitments hereunder; (ii) will not be
Guaranteed by any Person that is not a Loan Party; (iii) will be, if secured,
(1) secured solely by the Collateral on a pari passu or junior basis with the
Liens securing the Obligations and (2) subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent; (iv) will have such pricing
and optional prepayment terms as may be agreed by the Borrower and the
applicable Lenders thereof; (v) (x) to the extent constituting revolving credit
facilities, will not have a maturity date (or have mandatory commitment
reductions or amortization) that is prior to the scheduled Maturity Date of the
Revolving Facility being refinanced and in any event no earlier than the
Original Revolving Maturity Date and (y) to the extent constituting term loan
facilities, will have a maturity date that is not prior to the scheduled
Maturity Date of the Term Loans being refinanced and in any event no earlier
than the Original Term Maturity Date, and will have a Weighted Average Life to
Maturity that is not shorter than the Weighted Average Life to Maturity of the
Term Loans being refinanced; (vi) any Specified Refinancing Term Loans shall
share ratably in any prepayments of Term Loans pursuant to Section 2.05 (or
otherwise provide for more favorable prepayment treatment for the then
outstanding Term Loan Tranches than the Specified Refinancing Term Loans); (vii)
each Revolving Credit Borrowing (including any deemed Revolving Credit
Borrowings made pursuant to Sections 2.03 and 2.04) and participations in
Letters of Credit or Swingline Loans pursuant to Sections 2.03 and 2.04 shall be
allocated pro rata among the Revolving Facilities; (viii) subject to
clauses (iv) and (v) above, will have terms and conditions (other than pricing
and optional prepayment and redemption terms) that are substantially identical
to, or less favorable, when taken as a whole, to the lenders providing such
Specified Refinancing Debt than, the terms and conditions of the Facilities and
Loans being refinanced (provided that a certificate of the Responsible Officer
of the Borrower delivered to the Administrative Agent in good faith at least
five Business Days prior to the incurrence of

94

83894470_5

--------------------------------------------------------------------------------

 

such Specified Refinancing Debt, together with a reasonably detailed description
of the material terms and conditions of such Specified Refinancing Debt or
drafts of the documentation relating thereto, stating that the Borrower had
determined in good faith that such terms and conditions satisfy the requirements
set forth in this clause (viii) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of an objection (including a reasonable description of
the basis upon which it objects) within five Business Days after being notified
of such determination by the Borrower); (ix) the Net Cash Proceeds of such
Specified Refinancing Debt shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced (and, in the case of Revolving Credit Loans under the Facility being
refinanced, a corresponding amount of Revolving Credit Commitments under the
Facility being refinanced shall be permanently reduced), in each case pursuant
to Sections 2.05 and 2.06, as applicable; and (x) at no time shall there be
Revolving Credit Commitments hereunder (including Specified Refinancing
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than five different maturity dates; provided however, that such
Specified Refinancing Debt (X) may provide for any additional or different
financial or other covenants or other provisions that are agreed among the
Borrower and the Lenders thereof and applicable only during periods after the
then Latest Maturity Date in effect and (Y) shall not have a principal or
commitment amount (or accreted value) greater than the Loans being refinanced
(excluding accrued interest, fees, discounts, premiums or expenses).  The
Borrower shall make any request for Specified Refinancing Debt pursuant to a
written notice to the Administrative Agent specifying in reasonable detail the
proposed terms thereof.  At the time of sending such notice to such Lenders, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each applicable Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice or such shorter period as may be agreed by the Administrative Agent in
its sole discretion).  Each applicable Lender shall notify the Administrative
Agent within such time period whether or not it agrees to participate in
providing such Specified Refinancing Debt and, if so, whether by an amount equal
to, greater than, or less than its ratable portion (based on such Lender’s
ratable share in respect of the applicable Facility provided that final
allocations shall be determined by the Administrative Agent and the Borrower) of
such Specified Refinancing Debt.  Any Lender approached to provide all or a
portion of any Specified Refinancing Debt may elect or decline, in its sole
discretion, to provide such Specified Refinancing Debt.  Any Lender not
responding within such time period shall be deemed to have declined to
participate in providing such Specified Refinancing Debt.  The Administrative
Agent shall notify the Borrower and each applicable Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested issuance of Specified Refinancing Debt, and subject to the approval of
the Administrative Agent, the Swingline Lender and each L/C Issuer, if
applicable (in each case, which approval shall not be unreasonably withheld,
conditioned or delayed), the Borrower may also invite additional Eligible
Assignees to become Lenders in respect of such Specified Refinancing Debt
pursuant to a joinder agreement to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent.

(b)The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in clause
(a) above and Section 4.02, and delivery to the Administrative Agent of a
certificate of the Borrower dated the date thereof signed by a Responsible
Officer of the Borrower, certifying and attaching the resolutions adopted by
Borrower approving such Specified Refinancing Debt, and certifying that the
conditions precedent set forth in clause (a) above and Section 4.02 have been
satisfied and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements, including any
supplements or amendments to the Collateral Documents providing for such
Specified Refinancing Debt to be secured thereby, consistent with those
delivered on the Closing Date under Section 4.01 or delivered from time to time
pursuant to Section 6.12 and/or Section 6.15 (other than changes to such legal
opinions resulting from a change in Law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent).  The

95

83894470_5

--------------------------------------------------------------------------------

 

Lenders hereby authorize the Administrative Agent to enter into amendments to
this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new Tranches of Specified Refinancing Debt and
to make such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Tranches, in each case on terms consistent
with and/or to effect the provisions of this Section 2.18.

(c)Each class of Specified Refinancing Debt incurred under this Section 2.18
shall be in an aggregate principal amount that is (x) not less than a Dollar
Amount of $5,000,000 and (y) an integral multiple of a Dollar Amount of
$1,000,000 in excess thereof.  Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Borrower in respect of a
Revolving Facility or the provision to the Borrower of Swingline Loans, pursuant
to any revolving credit facility established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Credit Commitments being refinanced.

(d)The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” hereunder and treated in a manner consistent with the
Facilities being refinanced, including for purposes of prepayments and
voting).  Any Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent and the Lenders providing such
Specified Refinancing Debt, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of or consistent with this Section 2.18.

Section 2.19Extensions of Term Loans and Revolving Credit Commitments.

(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more written offers (each, an “Extension Offer”) made from time to time by
the Borrower to all Lenders of Term Loans with a like Maturity Date and
denominated in the same currency or Revolving Credit Commitments with a like
Maturity Date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments with a like Maturity Date, as the case may be) and on the same terms
to each such Lender, the Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s Term
Loans and/or Revolving Credit Commitments and otherwise modify the terms of such
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Term Loans and/or Revolving Credit Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Lender’s Term Loans) (each, an “Extension”; provided that any Extended Term
Loans shall constitute a separate Tranche of Term Loans from the Tranche of Term
Loans from which they were converted, and any Extended Revolving Credit
Commitments shall constitute a separate Facility of Revolving Credit Commitments
from the Facility of Revolving Credit Commitments from which they were
converted), so long as the following terms are satisfied: (i) no Event of
Default would exist after giving Pro Forma Effect to the Extension Offer; (ii)
except as to interest rates, fees, optional redemption or prepayment terms,
final maturity, and after the final maturity date of the Revolving Credit
Commitment, any other covenants and provisions (which shall be determined by the
Borrower and the relevant Revolving Credit Lenders and set forth in the relevant
Extension Offer), the Revolving Credit Commitment of any Revolving Credit Lender
extended pursuant to an Extension (an “Extended Revolving Credit Commitment” and
the Loans thereunder, “Extended

96

83894470_5

--------------------------------------------------------------------------------

 

Revolving Credit Loans”), and the related outstandings, shall be a Revolving
Credit Commitment (or related outstandings, as the case may be) with such other
terms substantially identical to, or taken as a whole, no more favorable to the
Revolving Credit Lenders, as the original Revolving Credit Commitments (and
related outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), and (B) repayments required upon
the maturity date of the non-extending Revolving Credit Commitments of Loans
with respect to Extended Revolving Credit Commitments after the applicable
Extension date) shall be made on a pro rata basis with all other Revolving
Credit Commitments, (2) subject to the provisions of Sections 2.03(k) and
2.04(g) to the extent dealing with Letters of Credit and Swingline Loans which
mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Swingline Loans and Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Available Revolving
Credit Commitments (and except as provided in Sections 2.03(k) and 2.04(g),
without giving effect to changes thereto on an earlier Maturity Date with
respect to Letters of Credit theretofore incurred or issued), (3) the permanent
repayment of Revolving Credit Loans with respect to, and termination of,
Extended Revolving Credit Commitments after the applicable Extension date shall
be made on a pro rata basis with all other Revolving Credit Commitments, except
that the Borrower shall be permitted to permanently repay and terminate
commitments of any Revolving Facility on a better than pro rata basis as
compared to any other Revolving Facility with a later Maturity Date if agreed to
by the Lenders in respect of such Revolving Facility with a later Maturity Date
in the amendment pursuant to which such Extension was effected, (4) assignments
and participations of Extended Revolving Credit Commitments and extended
Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans, (5) at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than five different
maturity dates and (6) the final maturity date of any Extended Revolving Credit
Loans shall be no earlier than the then Latest Maturity Date of any Revolving
Credit Commitment; (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v)
and (vi), be determined by the Borrower and the Extending Term Lenders and set
forth in the relevant Extension Offer), the Term Loans of any Term Lender that
agrees to an Extension with respect to such Term Loans (an “Extending Term
Lender”) extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the Tranche of Term Loans subject to such Extension Offer;
(iv) the final maturity date of any Extended Term Loans shall be no earlier than
the then Latest Maturity Date applicable to any Term Loan Tranche hereunder; (v)
the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby; (vi) any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer; (vii) if the aggregate principal
amount of Term Loans (calculated on the face amount thereof) or Revolving Credit
Commitments, as the case may be, in respect of which Term Lenders or Revolving
Credit Lenders, as the case may be, shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans or
Revolving Credit Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Credit Loans, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer; (viii) all documentation in
respect of such Extension shall be consistent with the foregoing; and (ix) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower.

97

83894470_5

--------------------------------------------------------------------------------

 

(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section  2.19, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
the Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and which may be waived by the Borrower) of Term Loans or Revolving
Credit Commitments (as applicable) of any or all applicable Tranches be
tendered.  The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.19
(including payment of any interest, fees or premium in respect of any Extended
Term Loans and/or Extended Revolving Credit Commitments on the such terms as may
be set forth in the relevant Extension Offer) and hereby waive the requirements
of any provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.19.

(c)No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extensions, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of any Revolving Credit Commitments, the consent of the L/C Issuers and the
Swingline Lender, to the extent the Swingline Facility is to be extended, which
consents shall not be unreasonably withheld, delayed or conditioned.  All
Extended Term Loans, Extended Revolving Credit Commitments and all obligations
in respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents
and shall have no greater security or guarantees than the Tranche from which
they were extended.  The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary or appropriate in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19.  All such
amendments entered into with the Borrower by the Administrative Agent hereunder
shall be binding and conclusive on the Lenders.

(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including rendering timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.19.

(e)In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Revolving Credit Commitments of a given Tranche
of Extended Revolving Credit Commitments to a given Lender was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an election by such Lender to extend all or a portion of its
Revolving Credit Commitments timely submitted by such Lender in accordance with
the procedures set forth in the applicable documentation governing such
Extension, then the Administrative Agent, the Borrower and such affected Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Revolving Credit Extension Amendment”)
within 15 days following the effective date of such Extension, which Corrective
Revolving Credit Extension Amendment shall (i) provide for the conversion and
extension of Extended Revolving Credit Commitments of the applicable Tranche of
Extended Revolving Credit Commitments into which such other Revolving Credit
Commitments were initially converted, in the

98

83894470_5

--------------------------------------------------------------------------------

 

amount such Lender would have held had such administrative error not occurred,
(ii) be subject to the satisfaction of such conditions as the Administrative
Agent, the Borrower and such Lender may agree, and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19.

(f)In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Tranche of Extended Term
Loans to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an election by such Lender
to extend all or a portion of its Term Loans timely submitted by such Lender in
accordance with the procedures set forth in the applicable documentation
governing such Extension, then the Administrative Agent, the Borrower and such
affected Lender may (and hereby are authorized to), in their sole discretion and
without the consent of any other Lender, enter into an amendment to this
Agreement and the other Loan Documents (each, a “Corrective Term Loan Extension
Amendment”) within 15 days following the effective date of such Extension, which
Corrective Term Loan Extension Amendment shall (i) provide for the conversion
and extension of Term Loans under the applicable Term Loan Tranche in such
amount as is required to cause such Lender to hold Extended Term Loans of the
applicable Term Loan Tranche into which such other Term Loans were initially
converted, in the amount such Lender would have held had such administrative
error not occurred, (ii) be subject to the satisfaction of such conditions as
the Administrative Agent, the Borrower and such Lender may agree, and (iii)
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.19.

ARTICLE III

TAXES, CURRENCY EQUIVALENTS, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01Taxes.

(a)Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Law or FATCA.  If any applicable Law or FATCA (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from or in respect of any such payment, then the other
Loan Party, the Administrative Agent or other applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law or FATCA and, if such Tax is an Indemnified Tax, the sum
payable by the Borrower or other applicable Loan Party shall be increased as
necessary so that after all such deductions or withholdings have been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)In addition but without duplication, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)The Loan Parties shall jointly and severally indemnify each Recipient, within
30 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01 but excluding any

99

83894470_5

--------------------------------------------------------------------------------

 

Indemnified Tax to the extent such Recipient is compensated by an increased
payment under Section 3.01(a) above) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and any Loan Party to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.07(k) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)Within 30 days after any payment of Indemnified Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.01, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Indemnified
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall promptly
repay to such indemnified party the amount paid over pursuant to this clause (f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this clause (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this clause (f)
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This clause (f) shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(g)Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to avoid or reduce to the greatest extent possible any
indemnification

100

83894470_5

--------------------------------------------------------------------------------

 

or additional amounts being due under this Section 3.01, including to designate
another Lending Office for any Loan or Letter of Credit affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage; and provided further that nothing in
this Section 3.01(g) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Sections 3.01(a) and (c).  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender as a result of a request by the Borrower under this Section 3.01(g).

(h)(i)Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or FATCA or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(h)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document,, executed originals of IRS Form W-8BEN or W-8BEN-E (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI (or any successor form);

101

83894470_5

--------------------------------------------------------------------------------

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments in connection with any
Loan Document are effectively connected with such Lender’s conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E (or any successor form); or

(4)to the extent a Foreign Lender is not the beneficial owner (e.g., where the
Foreign Lender is a partnership or a participating Lender), executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower or the Administrative Agent, executed originals of any
other form prescribed by applicable Law or FATCA as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law or FATCA to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Law or FATCA and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law or FATCA (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA to determine whether such Lender has complied with
such Lender’s obligations under FATCA and, if necessary, to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update and
deliver such form or certification to the Borrower and the Administrative Agent
or promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.

102

83894470_5

--------------------------------------------------------------------------------

 

For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer.

(i)

On or before the date any Person becomes the Administrative Agent hereunder, (i)
if such Person is a U.S. Person, it shall deliver to the Borrower a duly
completed original of IRS Form W-9 certifying that it is exempt from U.S.
federal backup withholding; or (ii) if such Person is not a U.S. Person, it
shall deliver to the Borrower a duly completed original U.S. branch withholding
certificate on IRS Form W-8IMY evidencing its agreement with the Borrower to be
treated as a U.S. Person, with the effect that the Loan Parties will be entitled
to make payments hereunder to the Administrative Agent without withholding or
deduction on account of U.S. federal withholding Tax.

Section 3.02Currency Equivalents.

(a)The Administrative Agent shall determine the Dollar Amount of each Revolving
Credit Loan denominated in an Alternative Currency and L/C Obligation in respect
of Letters of Credit denominated in an Alternative Currency (i) as of the first
day of each Interest Period applicable thereto and (ii) as of the end of each
fiscal quarter of the Borrower, and shall promptly notify the Borrower and the
Lenders of each Dollar Amount so determined by it.  Each such determination
shall be based on the Exchange Rate (x) on the date of the related Request for
Credit Extension for purposes of the initial such determination for any
Revolving Credit Loan or Letter of Credit and (y) on the fourth Business Day
prior to the date as of which such Dollar Amount is to be determined, for
purposes of any subsequent determination (any such date pursuant to clauses (x)
or (y), an “Exchange Rate Reset Date”).

(b)If after giving effect to any such determination of a Dollar Amount for any
outstanding Revolving Credit Loans or Letters of Credit denominated in an
Alternative Currency, (i) the sum of the Total Revolving Credit Outstandings
under any Revolving Facility exceeds the  Revolving Credit Commitments then in
effect under such Revolving Facility by 5.0% or more or (ii) the Dollar Amount
for all outstanding Revolving Credit Loans and Letters of Credit denominated in
an Alternative Currency exceeds the Alternative Currency Sublimit then in effect
by 5.0% or more, in each case the Borrower shall, within five Business Days of
receipt of notice thereof from the Administrative Agent setting forth such
calculation in reasonable detail, prepay the applicable outstanding Dollar
Amount of the Revolving Credit Loans denominated in Alternative Currencies or
take other action as the Administrative Agent, in its discretion, may direct
(including Cash Collateralization of the applicable L/C Obligations in amounts
from time to time equal to such excess) to the extent necessary to eliminate any
such excess.

Section 3.03Illegality.

(a)If any Lender reasonably determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Adjusted Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Adjusted
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the

103

83894470_5

--------------------------------------------------------------------------------

 

Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay such Loans or, (I)
if applicable and such Loans are denominated in Dollars, convert all of such
Lender’s Eurocurrency Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurocurrency Rate component of the Base Rate) or (II) if applicable and such
Loans are denominated in Alternative Currencies, the interest rate with respect
to such Loans shall be determined by an alternative rate mutually acceptable to
the Borrower and the Appropriate Lenders, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due, if any, in connection with such prepayment or conversion under
Section 3.06.  Each Lender agrees to designate a different Lending Office if
such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.

(b)If it becomes unlawful under any anti-terrorism or similar laws in any
applicable jurisdiction for a Lender to perform any of its obligations as
contemplated by this Agreement or to fund, issue or maintain its participation
in any Loan, (i) that Lender, shall promptly notify the Administrative Agent
upon becoming aware of that event, (ii) the Commitments of that Lender will be
immediately cancelled, (iii) the Administrative Agent shall notify the Borrower
who shall either (x) replace such Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance unless waived by the
Administrative Agent) all of its rights and obligations under this Agreement to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person, or (y) repay all Obligations owing (and the amount
of all accrued interest and fees in respect thereof) to that Lender relating to
the Loans and participations held by such Lender, in the case of clause (x) and
(y) above on the last day of the Interest Period for each Loan occurring after
receipt by the Borrower of notice pursuant to clause (iii) or, if earlier, the
date specified by the Lender in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

(c)If it becomes unlawful under any anti-terrorism or similar laws for a L/C
Issuer to issue or leave outstanding any Letter of Credit then, (i) that L/C
Issuer shall promptly notify the Administrative Agent upon becoming aware of
that event and (ii) upon the Administrative Agent notifying the Borrower, the
Borrower shall procure that each Loan Party shall use its best endeavors to
procure the release of each Letter of Credit issued by that L/C Issuer and
outstanding at such time.

Section 3.04Inability to Determine Rates.  If the Administrative Agent
reasonably determines that for any reason, adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan, or the Administrative Agent
shall have received notice from the Required Revolving Lenders in the case of
any Revolving Credit Loans or, in the case of any Term Loans, the Majority
Lenders in respect of any Term Facility, that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that deposits are not being offered to banks in the relevant interbank market
for the applicable amount and the Interest Period

104

83894470_5

--------------------------------------------------------------------------------

 

of such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders
under the applicable Facility to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein (or, in the case of a pending request for a Loan denominated
in any Alternative Currency, the Borrower and the Lenders may establish a
mutually acceptable alternative rate).

Section 3.05Increased Cost and Reduced Return; Capital Adequacy.

(a)If any Lender reasonably determines that as a result of the introduction or
adoption of or any change in or in the interpretation or application of any Law,
in each case after the date hereof, or such Lender’s compliance therewith, there
shall be any material increase in the cost to such Lender (or its Affiliate, as
the case may be) of agreeing to make or making, funding or maintaining any Loan
the interest on which is determined by reference to the Eurocurrency Rate or (as
the case may be) issuing or participating in Letters of Credit or a material
reduction in the amount received or receivable by such Lender (or its Affiliate,
as the case may be) in connection with any of the foregoing (including Taxes on
or in respect of its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, but excluding for purposes of this Section 3.05(a) any
such increased costs or reduction in amount resulting from (i) Indemnified Taxes
indemnifiable under Section 3.01, (ii) Excluded Taxes, and (iii) reserve
requirements reflected in the Eurocurrency Rate), then within 15 days after
demand of such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b)If any Lender reasonably determines that the introduction or adoption of any
Law regarding capital adequacy or liquidity or any change therein or in the
interpretation or application thereof, in each case after the date hereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender (or its Affiliate, as
the case may be) or any corporation controlling such Lender (or its Affiliate,
as the case may be) as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then within 15 days after demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction.

(c)The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves or liquidity with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves or liquidity allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
shall be required to comply with any liquidity requirement, reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender

105

83894470_5

--------------------------------------------------------------------------------

 

(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan; provided the Borrower shall
have received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or cost from such Lender.  If a Lender fails
to give notice fifteen days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable 15 days from receipt of
such notice.

(d)For purposes of this Section 3.05, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have gone into effect after the date hereof, regardless of the date enacted,
adopted or issued.

(e)If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, disruption of currency or
foreign exchange markets, war or civil disturbance or similar event, the funding
of any Loan in any Alternative Currency or the funding of any Loan in any
Alternative Currency to an office located other than in New York shall be
impossible or, in the reasonable judgment of the applicable Lender such
Alternative Currency is no longer available or readily convertible into Dollars,
or the Dollar Amount of such Alternative Currency is no longer readily
calculable, then, at the election of such Lender, such Lender shall make the
Dollar Amount of such Loan available in Dollars or any Loan in the relevant
Alternative Currency by such Lender shall be made to an office of the
Administrative Agent located in New York, as the case may be, until such time
as, in the reasonable judgment of such Lender, the funding of Loans in the
relevant Alternative Currency is possible, the funding of Loans in the relevant
Alternative Currency to an office located other than in New York is possible,
the relevant Alternative Currency is available and readily convertible into
Dollars or the Dollar Amount of such Alternative Currency is readily calculable,
as applicable.

(f)If payment in respect of any Loan denominated in an Alternative Currency
shall be due in a currency other than Dollars and/or at a place of payment other
than New York and if, by reason of the introduction of or any change in or in
the interpretation of any Law subsequent to the Closing Date, disruption of
currency or foreign exchange markets, war or civil disturbance or similar event,
payment of such Obligations in such currency or such place of payment shall be
impossible or, in the reasonable judgment of an applicable Lender, such
Alternative Currency is no longer available or readily convertible to Dollars,
or the Dollar Amount of such Alternative Currency is no longer readily
calculable, then, at the election of any affected Lender, the Borrower  shall
make payment of such Loan in Dollars (based upon the Exchange Rate in effect for
the day on which such payment occurs, as determined by the Administrative Agent
in accordance with the terms hereof) and/or in New York.

Section 3.06Funding Losses.  Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, setting forth in reasonable detail
the basis for calculating such compensation, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense (but excluding anticipated profits) incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

106

83894470_5

--------------------------------------------------------------------------------

 

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan or pursuant to a conditional notice) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by the Borrower;

(c)any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) on its scheduled due date or any
payment of any Loan or drawing under any Letter of Credit (or interest due
thereon) in a different currency from such Loan or Letter of Credit drawing; or

(d)any mandatory assignment of such Lender’s Eurocurrency Rate Loans pursuant to
Section 3.07 or Section 3.08 on a day other than the last day of the Interest
Period for such Loans, including foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained, or from the performance of any foreign exchange contract (but
excluding anticipated profits).  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

Section 3.07Matters Applicable to All Requests for Compensation.

(a)A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth in reasonable detail a calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, such Agent or such
Lender may use any reasonable averaging and attribution methods.  With respect
to any Lender’s claim for compensation under Section 3.03, 3.04 or 3.05, the
Loan Parties shall not be required to compensate such Lender for any amount
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b)If any Lender requests compensation under Section 3.01 or 3.05, or the
Borrower is required to pay any additional amount to any Lender, any L/C Issuer,
or any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.03, then such Lender or such L/C Issuer, as applicable, will, if
requested by the Borrower and at the Borrower’s expense, use commercially
reasonable efforts to designate another Lending Office for any Loan or Letters
of Credit affected by such event; provided that such efforts (i) would eliminate
or reduce amounts payable pursuant to Section 3.01, 3.02, 3.04 or 3.05, as
applicable, in the future and (ii) would not, in the judgment of such Lender or
such L/C Issuer, as applicable, be inconsistent with the internal policies of,
or otherwise be disadvantageous in any material legal, economic or regulatory
respect to such Lender or its Lending Office or such L/C Issuer.  The provisions
of this clause (b) shall not affect or postpone any Obligations of the Borrower
or rights of such Lender pursuant to Section 3.05.

(c)If any Lender requests compensation by the Borrower under Section 3.05, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans denominated in Dollars, or to
convert Base Rate Loans into Eurocurrency Rate Loans denominated in Dollars,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.07(e) shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(d)If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan denominated in Dollars, or to convert Base
Rate Loans into

107

83894470_5

--------------------------------------------------------------------------------

 

Eurocurrency Rate Loans denominated in Dollars shall be suspended pursuant to
Section 3.07(c), such Lender’s Eurocurrency Rate Loans denominated in Dollars
shall be automatically converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for such Eurocurrency Rate Loans (or, in the
case of an immediate conversion required by Section 3.03, on such earlier date
as required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.03, 3.04 or 3.05 hereof that
gave rise to such conversion no longer exist:

(i)to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans denominated
in Dollars shall be applied instead to its Base Rate Loans; and

(ii)all Loans that would otherwise be made or continued from one Interest Period
to another by such Lender as Eurocurrency Rate Loans denominated in Dollars
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurocurrency Rate Loans
denominated in Dollars shall remain as Base Rate Loans.

(e)If any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.03, 3.04 or 3.05 that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans denominated in
Dollars pursuant to this Section 3.07 no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans denominated in Dollars made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurocurrency Rate Loans denominated in Dollars, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding Eurocurrency
Rate Loans denominated in Dollars and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments (or, in respect of any Revolving Facility, on a
ratable basis in accordance with the percentage obtained, as to each Lender, by
dividing (x) the amount of the Revolving Credit Loans of such Lender outstanding
under such Facility by (y) the aggregate Revolving Credit Loans outstanding
under such Facility).

(f)A Lender shall not be entitled to any compensation pursuant to the foregoing
sections to the extent such Lender is not generally imposing such charges or
requesting such compensation from borrowers (similarly situated to the Borrower
hereunder) under comparable syndicated credit facilities (to the extent that,
with respect to any such charge or request for compensation, such Lender has the
right to do so under syndicated credit facilities with similarly situated
borrowers).

Section 3.08Replacement of Lenders under Certain Circumstances.

(a)If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.05 (other than with respect
to Other Taxes) as a result of any condition described in such Sections or any
Lender ceases to make Eurocurrency Rate Loans as a result of any condition
described in Section 3.03 or 3.04, (ii) any Lender becomes a Defaulting Lender
or (iii) any Lender becomes a Non-Consenting Lender (as defined below in this
Section 3.08) (collectively, a “Replaceable Lender”), then the Borrower may, on
5 Business Days’ prior written notice from the Borrower to the Administrative
Agent and such Lender, either (x) replace such Lender by causing such Lender to
(and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by the Borrower in such instance unless
waived by the Administrative Agent) all of its rights and obligations under this
Agreement (or, in the case of a Non-Consenting Lender, all of its rights and
obligations under this Agreement with respect to the Facility or Facilities for
which its consent is required)

108

83894470_5

--------------------------------------------------------------------------------

 

to one or more Eligible Assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person or (y) so long as no Default or Event of
Default shall have occurred and be continuing, terminate the Commitment of such
Lender or such L/C Issuer, as the case may be, and (1) in the case of a Lender
(other than an L/C Issuer), repay all Obligations of the Borrower owing (and the
amount of all accrued interest and fees in respect thereof) to such Lender
relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an L/C Issuer, repay all Obligations of
the Borrower owing to such L/C Issuer relating to the Loans and participations
held by such L/C Issuer as of such termination date and cancel or backstop on
terms satisfactory to such L/C Issuer any Letters of Credit issued by it;
provided that (i) in the case of any such replacement of, or termination of
Commitments with respect to, a Non-Consenting Lender, such replacement or
termination shall be sufficient (together with all other consenting Lenders
including any other replacement Lender) to cause the adoption of the applicable
modification, waiver or amendment of the Loan Documents and (ii) in the case of
any such replacement as a result of Borrower having become obligated to pay
amounts described in Section 3.01 or 3.05, such replacement would eliminate or
reduce payments pursuant to Section 3.01 or 3.05, as applicable, in the
future.  Any Lender being replaced pursuant to this Section 3.08(a) shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and
Swingline Loans and (ii) deliver any Notes evidencing such Loans to the Borrower
or the Administrative Agent.  Pursuant to such Assignment and Assumption, (A)
the assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swingline Loans, (B) all Obligations relating to the Loans and
participations (and the amount of all accrued interest and fees in respect
thereof) so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (C) upon
such payment and, if so requested by the assignee Lender, the assigning Lender
shall deliver to the assignee Lender the applicable Note or Notes executed by
the Borrower, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.  In connection with any such replacement, if any such
Replaceable Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within 3
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Replaceable Lender, then such Replaceable
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Replaceable Lender.  In
connection with the replacement of any Lender pursuant to this Section 3.08(a),
the Borrower shall pay to such Lender such amounts as may be required pursuant
to Section 3.06.

(b)Notwithstanding anything to the contrary contained above, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
L/C Issuer (including the furnishing of a back-up standby letter of credit in
form and substance, and issued by an issuer reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a cash collateral account in
amounts and pursuant to arrangements consistent with the requirements of
Section 2.16) have been made with respect to such outstanding Letter of Credit
and (ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.09.

(c)In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a waiver of any provisions of the Loan Documents or to
agree to any amendment or other modification thereto, (ii) the waiver, amendment
or modification in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain class of the Loans and (iii) the Required Lenders have agreed to such
waiver, amendment or modification, then any Lender who does not agree to such
waiver, amendment or modification, in each

109

83894470_5

--------------------------------------------------------------------------------

 

case, shall be deemed a “Non-Consenting Lender”; provided, that the term
“Non-Consenting Lender” shall also include any Lender that rejects (or is deemed
to reject) (x) a loan modification offer under Section 10.01, which loan
modification has been accepted by at least the Majority Lenders of the
respective Tranche of Loans whose Loans and/or Commitments are to be extended
pursuant to such loan modification and (y) any Lender that does not elect to
become a lender in respect of any Specified Refinancing Debt pursuant to
Section 2.18.  

(d)Survival.  All of the Loan Parties’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder, any assignment by or replacement of a Lender, any
resignation of the Administrative Agent and the termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01Conditions to the Initial Credit Extension on the Closing Date.  The
obligation of each Lender to make its initial Credit Extension hereunder on the
Closing Date is subject to satisfaction or due waiver in accordance with
Section 10.01 of each of the following conditions precedent:

(a)The Administrative Agent shall have received all of the following, each of
which shall be originals or facsimiles or “pdf” files unless otherwise specified
(provided that, if reasonably requested by the Administrative Agent, facsimiles
or “pdf” files shall be promptly followed by originals), each properly executed
by a Responsible Officer of the signing Loan Party, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, as of a recent
date before the Closing Date), each in form and substance reasonably
satisfactory to the Administrative Agent, and each accompanied by their
respective required schedules and other attachments:

(i)executed counterparts of (A) this Agreement from Parent, the Borrower, each
Lender set forth on Schedule 2.01 and the Administrative Agent, (B) the Guaranty
from each Loan Party and (C) the Intercompany Subordination Agreement.

(ii)each of the Closing Security Documents and of the notices and instruments
required thereunder for security interest perfection purposes (to the extent
applicable);

(iii)a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Closing Date;

(iv)a Committed Loan Notice and a Letter of Credit Application, if applicable,
in each case relating to the initial Credit Extensions;

(v)a solvency certificate executed by the chief financial officer or similar
officer or manager of the Borrower (after giving effect to the Transaction)
substantially in the form attached hereto as Exhibit H;

(vi)such documents and certifications (including Organization Documents and, if
applicable, good standing certificates) as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of them is validly existing and, to the extent applicable, in good
standing;

110

83894470_5

--------------------------------------------------------------------------------

 

(vii)an opinion of (A) Latham & Watkins LLP, New York counsel to the Loan
Parties, (B) an opinion of Thompson Hine LLP, Ohio counsel to C-MARC, LLC,
Imagepace, LLC, Medpace Bioanalytical Laboratories, LLC, Medpace Reference
Laboratories LLC, Medpace, Inc., Medpace Clinical Research LLC and Medpace
Clinical Pharmacology, LLC, and (C) an opinion of Fredrikson & Byron, P.A.,
Minnesota counsel to Medpace Medical Device, Inc., each addressed to each
Secured Party, in form and substance reasonably satisfactory to the
Administrative Agent;

(viii)certificates of resolutions or other corporate or limited liability
company action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party and resolutions of the board of directors, board of
managers or members of each Loan Party (in each case, as appropriate or
applicable) as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date; and

(ix)a certificate signed by a Responsible Officer of the Borrower certifying as
to the satisfaction of the conditions set forth in clauses (e) and (g) of this
Section 4.01 and clauses (a) and (b) of Section 4.02.

(b)The Arrangers and the Administrative Agent shall have received (i) the
audited consolidated balance sheet of Holdings and its Subsidiaries for the
fiscal years ended December 31, 2013, 2014 and 2015, and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years of the Borrower and its Subsidiaries, including the notes to the
combined financial statements prepared in accordance with GAAP, (ii) an
unaudited consolidated balance sheet of Holdings and its Subsidiaries for the
fiscal quarters ended March 31, 2016, June 30, 2016 and September 30, 2016 and
the related consolidated statements of income, stockholders’ equity and cash
flows for such fiscal quarter and (iii) projections of consolidated balance
sheets and consolidated statements of income and statements of cash flow of
Holdings and its Subsidiaries, which will be quarterly for the fiscal year
ending December 31, 2017 and annually thereafter for the term of the Facilities;
provided that the condition in this clause (b) (other than clause (iii)) may be
satisfied by delivery of the Form S-1 or relevant public filing prepared in
connection with the public offering of Holdings.

(c)Each Loan Party shall have provided the documentation and other information
reasonably requested in writing by the Administrative Agent or the Lenders at
least 10 days prior to the Closing Date required by U.S. regulatory authorities
under applicable “know your customer” and Anti-Money Laundering Laws, including
the PATRIOT Act, in each case at least three Business Days prior to the Closing
Date (or such shorter period as the Administrative Agent shall otherwise agree).

(d)All actions necessary to establish that the Administrative Agent will have a
perfected first priority security interest (subject to Liens permitted under
Section 7.01) in the Collateral shall have been taken under the Closing Security
Documents, in each case, to the extent such Collateral (including the creation
or perfection of any security interest) is required to be provided on the
Closing Date hereunder.

(e)Prior to or substantially contemporaneously with the initial funding of Loans
on the Closing Date, the Existing Credit Agreement Refinancing shall have
occurred, all Liens securing the Indebtedness in respect thereof shall have been
released or arrangements for such release shall have been entered into and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof (including receipt of duly executed payoff letters, customary lien
searches and UCC-3 and other termination statements and releases).

111

83894470_5

--------------------------------------------------------------------------------

 

(f)All fees, out-of-pocket expenses and other compensation required to be paid
on the Closing Date pursuant to this Agreement or otherwise agreed in writing
between the Arrangers and the Borrower (including legal fees and expenses), to
the extent invoiced at least two Business Days prior to the Closing Date (or
such later date as the Borrower may reasonably agree) shall have been paid
(which amounts may be offset against the proceeds of any Revolving Credit
Borrowing on the Closing Date or, if funds are not available thereunder, the
Initial Term Loans).

(g)Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender as of the Closing Date shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Closing Date specifying its
objection thereto.

Section 4.02Conditions to All Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) and subject to the Permitted Acquisition Provisions and
the Limited Condition Acquisition Proviso) is subject to the following
conditions precedent:  

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or in any other Loan Document shall be true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans and subject to the Permitted Acquisition Provisions)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied
(unless waived) on and as of the date of the applicable Credit Extension.

112

83894470_5

--------------------------------------------------------------------------------

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Parent (with respect to Sections 5.01, 5.02, 5.03, 5.04, 5.12, 5.13,
5.18 and 5.19) and the Borrower represents and warrants to the Administrative
Agent and the Lenders (after giving effect to the Transaction) that:

Section 5.01Existence, Qualification and Power; Compliance with Laws.  Each of
Parent, each other Loan Party and each of the Restricted Subsidiaries (a) is a
Person duly organized, formed or incorporated, validly existing and in good
standing (or its equivalent, to the extent such concept is applicable in the
relevant jurisdiction) under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is authorized to do business and in good standing (to the extent
such concept is applicable in the relevant jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification and (d) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in this
Section 5.01 (other than clause (a) with respect to the Borrower and
clause (b)(ii) with respect to Parent and the other Loan Parties), to the extent
that any failure to be so or to have such could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.02Authorization; No Contravention.  The execution, delivery and
performance by Parent and each other Loan Party of each Loan Document to which
such Person is or is to be a party, are within such Person’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action and do not (a) contravene the terms of any of such
Person’s Organization Documents, (b) violate any Law applicable to it; except to
the extent that such violation or contravention could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or (c)
violate any contract, undertaking, agreement or other instrument to which such
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject other material Contractual Obligation to
which such Person is a party, except to the extent that such violation or
contravention could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery, performance by, or enforcement
against, Parent or any other Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by Parent or
any other Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (w) filings and
registrations necessary to perfect the Liens on the Collateral granted by
Parent, the other Loan Parties or any Restricted Subsidiary in favor of the
Secured Parties consisting of UCC financing statements, filings in the United
States Patent and Trademark Office and the United States Copyright Office, (x)
the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect, (y) those approvals, consents, exemptions, authorizations or
other actions, notices or filings set out in the Collateral Documents and (z)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

113

83894470_5

--------------------------------------------------------------------------------

 

Section 5.04Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by Parent and each other Loan Party that is
party thereto.  This Agreement and each other Loan Document constitutes, a
legal, valid and binding obligation of (a) Parent, if a party thereto,
enforceable against Parent and (b) each other Loan Party that is party thereto,
enforceable against such Loan Party, in each case, in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
administration, administrative receivership, winding-up, insolvency,
reorganization (by way of voluntary arrangement, schemes of arrangement or
otherwise), receivership, moratorium or other similar laws affecting creditors’
rights generally and by general principles of equity.

Section 5.05Financial Statements; No Material Adverse Effect.  (a) The audited
consolidated financial statements referred to in Section 4.01(b)(i) and the
audited financial statements most recently delivered pursuant to Section 6.01(a)
give a true and fair view of the consolidated financial condition of the
Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b)The unaudited consolidated financial statements referred to in
Section 4.01(b)(ii) and the unaudited financial statements most recently
delivered pursuant to Section 6.01(b) (x) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (y) fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject to the absence of footnotes and to normal and recurring year-end audit
adjustments.

(c)Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(d)The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries most recently
delivered pursuant to Section 4.01(b)(iii) or Section 6.01(c), as applicable,
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were reasonable in light of the conditions existing at the
time of delivery of such forecasts; it being understood that no assurance can be
given that any particular projections will be realized, actual results may vary
from such forecasts and that such variations may be material.

Section 5.06Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any member of the Restricted Group, or against any of their properties
or revenues that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

Section 5.07Use of Proceeds.  The Borrower (a) will only use the proceeds of the
Initial Term Loans to finance a portion of the Transaction (including paying any
fees, commissions and expenses associated therewith) and to pay Transaction
Costs, (b) will only use the proceeds of the Revolving Credit Loans to pay
Transaction Costs and to finance the working capital needs of the Borrower and
the Restricted Subsidiaries and for general corporate purposes of the Borrower
and the Restricted Subsidiaries (including share repurchases, Permitted
Acquisitions and other Investments permitted hereunder), (c) will only use the
proceeds of the Swingline Loans to finance the working capital needs of the
Borrower and the Restricted Subsidiaries and for general corporate purposes of
the Borrower and the Restricted Subsidiaries and (d) will only use L/C Credit
Extensions for general corporate purposes of the Borrower and the Restricted
Subsidiaries.

114

83894470_5

--------------------------------------------------------------------------------

 

Section 5.08Ownership of Property; Liens.  Each member of the Restricted Group
has fee simple or other comparable valid title to, or valid leasehold interests
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens permitted by Section 7.01, except where the
failure to have such title or interests could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on the use or
operation of any real property necessary for the ordinary conduct of the
Borrower’s business, taken as a whole.

Section 5.09Environmental Compliance.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect:

(a)Each member of the Restricted Group’s operations and properties are in
compliance with all applicable Environmental Laws and Environmental Permits and
no member of the Restricted Group is subject to any Environmental Liability.

(b)(i) None of the properties currently or, to the knowledge of the Borrower,
formerly owned or operated by any member of the Restricted Group is listed or,
to the knowledge of the Borrower, proposed for listing on the NPL or on the
CERCLIS or any analogous non-U.S., U.S. state or local list or, to the knowledge
of the Borrower, is adjacent to any such property, (ii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
member of the Restricted Group requiring investigation, remediation, mitigation,
removal, or assessment, or other response, remedial or corrective action,
pursuant to any Environmental Law and (iii) Hazardous Materials have not been
released, discharged or disposed of on any property currently or, to the
knowledge of the Borrower, formerly owned or operated by any member of the
Restricted Group, except for such releases, discharges and disposals that were
in compliance with, or would not reasonably be expected to give rise to
liability under, Environmental Laws.

(c)No member of the Restricted Group is undertaking, and members of the
Restricted Group have not completed, either individually or together with other
potentially responsible parties, any investigation, remediation, mitigation,
removal, assessment or remedial, response or corrective action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law.

(d)All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by any member of the Restricted Group have
been disposed of in a manner not reasonably expected to result in liability to a
member of the Restricted Group.

Section 5.10Taxes.  Each member of the Restricted Group has filed or has caused
to be filed all Tax returns and reports required to be filed, and have paid all
Taxes (including in its capacity as a withholding agent) levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those (a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) with respect to which the failure to make such
filing or payment would not, individually or in the aggregate, reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

115

83894470_5

--------------------------------------------------------------------------------

 

Section 5.11Employee Benefits Plans; Labor Matters.

(a)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, (i) each Plan is in compliance with the
applicable provisions of ERISA, the Code and other applicable federal and state
laws and (ii) each Plan that is intended to be a qualified plan under Section
401(a) of the Code may rely upon an opinion letter for a prototype plan or has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter will
be submitted to the IRS within the applicable required time period with respect
thereto or is currently being processed by the IRS, and to the knowledge of any
Loan Party, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

(b)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, (i) each Foreign Plan is in compliance
in all material respects with all requirements of Law applicable thereto and the
respective requirements of the governing documents for such plan and (ii) with
respect to each Foreign Plan, no member of the Restricted Group or, to the
knowledge of the applicable Restricted Group member, any of its respective
directors, officers, employees or agents, has engaged in a transaction that
could subject such member of the Restricted Group, directly or indirectly, to
any tax or civil penalty.

(c)There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan or Foreign Plan that could be reasonably be expected to have
a Material Adverse Effect.  There has been no “prohibited transaction” within
the meaning of Section 4975 of the Code or Section 406 of ERISA (and not
otherwise exempt under Section 408 of ERISA) with respect to any Plan that could
reasonably be expected to result in a Material Adverse Effect.

(d)(i) No ERISA Event has occurred and neither any Loan Party nor, to the
knowledge of any Loan Party, any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Plan, (ii) no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained,
(iii) there exists no Unfunded Pension Liability, (iv) neither any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except with respect to each of the foregoing clauses (i) through (v) of
this Section 5.11(d), as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(e)(i) With respect to each Foreign Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with applicable Law and prudent business practice or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Plan is maintained, and (ii) except as disclosed or
reflected in such financial statements, there are no aggregate unfunded
liabilities with respect to Foreign Plans and the present value of the aggregate
accumulated benefit liabilities of all Foreign Plans did not, as of the last
annual valuation date applicable thereto, exceed the assets of all such Foreign
Plans, except with respect to each of the foregoing clauses (i) and (ii) of this
Section 5.11(e), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(f)As of the Closing Date, except as individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns

116

83894470_5

--------------------------------------------------------------------------------

 

against the Borrower or any Restricted Subsidiaries pending or, to the knowledge
of Borrower or any of the Restricted Subsidiaries, threatened and (b) the hours
worked by and payments made to employees of the Borrower and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.

Section 5.12Subsidiaries; Equity Interests.  As of the Closing Date, after
giving effect to the Transaction, there are no members of the Restricted Group
other than those specifically disclosed in Schedule 5.12, and all of the
outstanding Equity Interests in each member of the Restricted Group that are
owned by Parent or another Loan Party have been validly issued, are fully paid
and non-assessable (other than for those Restricted Subsidiaries that are
limited liability companies and to the extent such concepts are not applicable
in the relevant jurisdiction) and are owned free and clear of all Liens except
(i) those created under the Collateral Documents, (ii) any nonconsensual Lien
that is permitted under Section 7.01 and (iii) if such representation is made
after the Closing Date, Liens related to New Incremental Notes and Refinancing
Notes (in each case, to the extent permitted to be secured in accordance with
the terms of this Agreement).

Section 5.13Margin Regulations; Investment Company Act.

(a)None of the Loan Parties is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.  Neither the making of any Credit
Extension hereunder nor the use of proceeds thereof will violate any regulations
of the FRB, including the provisions of Regulations T, U or X of the FRB.  At
the time of each Credit Extension occurring on or after the Closing Date, not
more than 25% of the value of the assets of the Borrower and the Restricted
Subsidiaries taken as a whole will constitute margin stock.

(b)None of the Loan Parties is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

Section 5.14Disclosure.  As of the Closing Date, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected and pro forma
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation and delivery; it being understood that actual results may
vary from such forecasts and that such variances may be material.

Section 5.15Compliance with Laws.  Each member of the Restricted Group is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

117

83894470_5

--------------------------------------------------------------------------------

 

Section 5.16Intellectual Property; Licenses, etc.  Each member of the Restricted
Group owns, licenses or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, know-how, licenses and all
other intellectual property rights (collectively, “IP Rights”) that are
necessary for the operation of its respective business, as currently conducted,
free and clear of all Liens (except for Liens permitted under Section 7.01),
except to the extent such failure to own, license or possess, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Set forth on Schedule 5.16 is a complete and accurate
list of all IP Rights which are registered or the subject of an application for
registration with the United States Patent and Trademark office or the United
States Copyright Office as of the Closing Date, after giving effect to the
Transaction.  To the knowledge of the Borrower, the conduct of the business of
the Borrower or any other member of the Restricted Group as currently conducted
does not infringe upon or violate any IP Rights held by any other Person, except
for such infringements and violations which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened in writing, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  To the
knowledge of each member of the Restricted Group, no Person is infringing the IP
Rights owned by such member of the Restricted Group, except to the extent such
infringement, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17Solvency.  On the Closing Date, after giving effect to the
Transaction, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are Solvent.

Section 5.18Perfection, etc.  Each Collateral Document delivered pursuant to
this Agreement will, upon execution and delivery thereof, be effective to create
(to the extent described therein) in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein to the extent intended
to be created thereby and required to be perfected therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
winding-up, insolvency, fraudulent conveyance, reorganization (by way of
voluntary arrangement, schemes of arrangements or otherwise), moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and (a) when financing statements and other filings in appropriate form are
filed or registered, as applicable, in the offices of the Secretary of State or
other applicable filing office of Parent’s and each other Loan Party’s
jurisdiction of organization, formation or incorporation and applicable
documents are filed and recorded as applicable in the United States Copyright
Office or the United States Patent and Trademark Office and (b) upon the taking
of possession or control by the Administrative Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the applicable Collateral Document), the Liens created by the Collateral
Documents shall constitute fully perfected first priority Liens so far as
possible under relevant law on, and security interests in (to the extent
intended to be created thereby and required to be perfected under the Loan
Documents), all right, title and interest of the grantors in such Collateral in
each case free and clear of any Liens other than Liens permitted hereunder).

Section 5.19Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions Laws and Regulations, and
the Borrower, its Subsidiaries and their respective officers and employees and
to the knowledge of the Borrower, its directors and agents, are in compliance
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions
Laws and Regulations in all material respects.  None of (a) the Borrower, any
Subsidiary or to the knowledge of the Borrower or such Subsidiary, any of their
respective directors,

118

83894470_5

--------------------------------------------------------------------------------

 

officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the Facilities established hereby, is a Sanctioned Person.  No
Loans, Letters of Credit or use of proceeds contemplated by this Agreement will
violate Anti-Corruption Laws, Anti-Money Laundering Laws or applicable Sanctions
Laws and Regulations.

Section 5.20EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized), Parent shall
(solely with respect to Section 6.05(a)), and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each Restricted Subsidiary, as applicable, to:

Section 6.01Financial Statements.  Deliver to the Administrative Agent for
further distribution to each Lender:

(a)as soon as available, but in any event within 120 days after the end of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year (and reconciliation statements to the Borrower and its
Restricted Subsidiaries, if applicable), all in reasonable detail and prepared
in accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory note or any qualification, exception or
explanatory note as to the scope of such audit (other than any such
qualification exception or explanatory note that is expressly solely with
respect to, or expressly resulting solely from, (i) an upcoming maturity date
under the Facilities that is scheduled to occur within one year from the time
such report and opinion are delivered or (ii) any potential inability to satisfy
the financial covenants of any Indebtedness, including those set forth in
Section 7.10, on a future date or in a future period);

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, an unaudited
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter, and the related unaudited consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal quarter and
for the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year
(and reconciliation statements to the Borrower and its Restricted Subsidiaries,
if applicable), all in reasonable detail and certified by a Responsible Officer
of the Borrower as fairly presenting in all material respects the financial
condition, results

119

83894470_5

--------------------------------------------------------------------------------

 

of operations, shareholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c)as soon as available, but in any event no later than 75 days after the end of
each fiscal year, reasonably detailed consolidated forecasts along with written
assumptions prepared by management of the Borrower (including projected
consolidated balance sheets, income statements, Consolidated EBITDA and cash
flow statements of Holdings) on a quarterly basis for the fiscal year following
such fiscal year then ended, which forecasts shall be prepared in good faith on
the basis of assumptions believed to be reasonable at the time of preparation
thereof; and

(d)concurrently with the delivery of any financial statements pursuant to
Sections 6.01(a) and (b) above, the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, (A) the applicable financial statements or, as
applicable, forecasts of Holdings and its Subsidiaries provided pursuant
to  clauses (a), (b) and (c) of this Section 6.01, shall be accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings, on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand, and (B) (i) in the event that the Borrower
delivers to the Administrative Agent an Annual Report on Form 10-K for any
fiscal year, as filed with the SEC or in such form as would have been suitable
for filing with the SEC, within 90 days after the end of such fiscal year, such
Form 10-K (and reconciliation statements to the Borrower and its Restricted
Subsidiaries, if applicable) shall satisfy all requirements of clause (a) of
this Section 6.01 with respect to such fiscal year to the extent that it
contains the information and report and opinion required by such clause (a) and
such report and opinion does not contain any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of audit (other than any such
qualification, exception or explanatory paragraph expressly permitted to be
contained therein under clause (a) of this Section 6.01) and (ii) in the event
that the Borrower delivers to the Administrative Agent a Quarterly Report on
Form 10-Q for any fiscal quarter, as filed with the SEC or in such form as would
have been suitable for filing with the SEC, within 45 days after the end of such
fiscal quarter, such Form 10-Q (and reconciliation statements to the Borrower
and its Restricted Subsidiaries, if applicable) shall satisfy all requirements
of clause (b) of this Section 6.01 with respect to such fiscal quarter to the
extent that it contains the information required by such clause (b); in each
case to the extent that information contained in such Form 10-K or Form 10-Q
satisfies the requirements of clauses (a) or (b) of this Section 6.01, as the
case may be.

Section 6.02Certificates; Other Information.  Deliver to the Administrative
Agent for further distribution to each Lender:

(a)no later than five days after the delivery of (i) the financial statements
referred to in Section 6.01(a) or (ii) an Annual Report on Form 10-K (delivered
pursuant to the last paragraph of Section 6.01), but only to the extent
permitted by accounting industry policies generally followed by independent
certified public accountants, a certificate of the Borrower’s independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Event of Default arising from a breach of Section 7.10 or, if any such Event
of Default shall exist, stating the nature and status of such event;

(b)no later than five days after the delivery of (i) the financial statements
referred to in Sections 6.01(a) and (b) or (ii) an Annual Report on Form 10-K or
a Quarterly Report on Form 10-Q (in either case, delivered pursuant to the last
paragraph of Section 6.01), a duly completed

120

83894470_5

--------------------------------------------------------------------------------

 

Compliance Certificate signed by a Responsible Officer of the Borrower (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes), it
being understood that such Compliance Certificate shall contain a calculation of
the financial covenants set forth in Section 7.10;

(c)promptly after the same are available, copies of all reports on Form 8-K,
Form S-3 and Form S-4 (or any other forms that may be substituted therefor)
which the Borrower may file or be required to file with the SEC or with any
Governmental Authority that may be substituted therefor, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(d)promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business) and
copies of any statement or report furnished to any holder of debt securities or
loans of any Loan Party or of any of its Subsidiaries, in each case pursuant to
the terms of any Indebtedness that is secured by a pari passu security interest
in the Collateral, any Junior Financing or any Unsecured Financing, in each case
in a principal amount greater than $20,000,000 and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

(e)promptly after the receipt thereof by any member of the Restricted Group,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or other material inquiry by such agency regarding
financial or other operational results of any member of the Restricted Group;

(f)promptly after the assertion or occurrence thereof, notice of any action
arising under any Environmental Law against or of any noncompliance by any
member of the Restricted Group with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect;

(g)together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) pertaining to the delivery of annual financials pursuant to
Section 6.01(a), a report supplementing Schedules 5.12 and 5.16 to the extent
necessary so that the related representation and warranty would be true and
correct if made as of the date of such Compliance Certificate; and

(h)promptly, such additional information regarding the business, legal,
financial or corporate affairs of any member of the Restricted Group as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or (d)
or Section 6.02(c) or (e) (or to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which such
documents are sent by electronic mail or posted on the Borrower’s behalf on the
Platform or another relevant internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon the reasonable written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents.  The
Administrative Agent

121

83894470_5

--------------------------------------------------------------------------------

 

shall have no obligation to request the delivery of or to maintain or deliver to
Lenders paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intra-Links/IntraAgency, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information (within the
meaning of United States federal and state securities laws) (“MNPI”) with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC SIDE” which, at a minimum, shall
mean that the word “PUBLIC SIDE” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC SIDE,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
MNPI (although it may be sensitive and proprietary) with respect to the Borrower
or its Affiliates, or their respective securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC SIDE” are permitted to
be made available through a portion of the Platform designated “Public Side
Information” and (z) any Borrower Materials that are not marked “PUBLIC SIDE”
shall be deemed to contain MNPI and shall not be suitable for posting on a
portion of the Platform designated “Public Side Information”.  Notwithstanding
anything herein to the contrary, financial statements delivered pursuant to
Sections 6.01(a) and (b) and Compliance Certificates delivered pursuant to
Section 6.02(b) shall be deemed to be suitable for posting on a portion of the
Platform designated “Public Side Information”.

Section 6.03Notices.  Promptly, after a Responsible Officer of any Loan Party
has obtained knowledge thereof, notify the Administrative Agent:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c)of the institution of any material litigation not previously disclosed by the
Borrower to the Administrative Agent that is reasonably likely to be adversely
determined, or any material development in any material litigation that is
reasonably likely to be adversely determined, and could, in either case, if
adversely determined be reasonably expected to have a Material Adverse Effect;
and

(d)of the occurrence of any ERISA Event, where there is any reasonable
likelihood of the imposition of liability on any Loan Party as a result thereof
that could be reasonably expected to have a Material Adverse Effect.

122

83894470_5

--------------------------------------------------------------------------------

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

Section 6.04Payment of Taxes.  Pay, discharge or otherwise satisfy as the same
shall become due and payable, all Taxes (including in its capacity as
withholding agent) imposed upon it or its income, profits, properties or other
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Borrower and its Restricted Subsidiaries; except to the
extent the failure to pay, discharge or satisfy the same could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

Section 6.05Preservation of Existence, etc.

(a)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05,

(b)take all reasonable action to maintain all rights, privileges (including its
good standing, if such concept is applicable in its jurisdiction of
organization), permits, licenses, approvals and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect or as otherwise permitted hereunder, and

(c)use commercially reasonable efforts to preserve or renew all of its
registered copyrights, patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect or as otherwise permitted hereunder, provided that nothing in
this Section 6.05 shall require the preservation, renewal or maintenance of, or
prevent the abandonment by, any member of the Restricted Group of any registered
copyrights, patents, trademarks, trade names and service marks that such member
of the Restricted Group reasonably determines is not useful to its business or
no longer commercially desirable.

Section 6.06Maintenance of Properties.  Except if the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its tangible properties
and equipment that are necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted.

Section 6.07Maintenance of Insurance.  Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain in full force
and effect, with insurance companies that the Borrower believes (in the good
faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in businesses
similar to those engaged in by the Borrower and the Restricted
Subsidiaries.  The Borrower shall use commercially reasonable efforts to ensure
that at all times the Administrative Agent for the benefit of the Secured
Parties, shall be named as an additional insured with respect to liability
policies (other than directors and officers policies and workers compensation)
maintained by the Borrower and each Subsidiary Guarantor and the Administrative
Agent for the benefit of the Secured Parties shall be named as lenders’ loss
payee with respect to the property insurance maintained by the Borrower and each
Subsidiary Guarantor; provided that, unless an Event of Default shall have
occurred and be continuing, (A) the Administrative Agent shall turn over to the
Borrower any amounts

123

83894470_5

--------------------------------------------------------------------------------

 

received by it as an additional insured or lenders’ loss payee under any
property insurance maintained by the Borrower and its Subsidiaries, (B) the
Administrative Agent agrees that the Borrower and/or its applicable Subsidiary
shall have the sole right to adjust or settle any claims under such insurance
and (C) all proceeds from a Casualty Event shall be paid to the Borrower.  

Section 6.08Compliance with Laws.

(a)Comply with the requirements of all applicable Laws (including ERISA,
Environmental Laws, and Sanctions Laws and Regulations) and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (b) maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with  Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions Laws and Regulations.

Section 6.09Books and Records.  Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in all material respects
in conformity with GAAP consistently applied in respect of all financial
transactions and matters involving the assets and business of the members of the
Restricted Group (it being understood and agreed that any member of the
Restricted Group may maintain individual books and records in conformity with
generally accepted accounting principles that are applicable in its jurisdiction
of organization).

Section 6.10Inspection Rights.  Permit representatives of the Administrative
Agent to visit and inspect any of its properties (subject to the rights of
lessees or sublessees thereof and subject to any restrictions or limitations in
the applicable lease, sublease or other written occupancy arrangement pursuant
to which a member of the Restricted Group is a party), to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, managers,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance written notice to the
Borrower; provided that excluding any such visits and inspections during the
continuation of an Event of Default, the Administrative Agent shall not exercise
such rights more often than one time during any calendar year; provided further
that when an Event of Default has occurred and is continuing, (i) the
Administrative Agent (or any of its representatives) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and upon
reasonable advance written notice and after consultation with the Borrower as to
the scope of the investigation) and (ii) all information obtained as a result of
such access will be subject to confidentiality provisions of this
Agreement.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s accountants.

Section 6.11Use of Proceeds.  The Borrower will use the proceeds of the Loans
only as provided in Section 5.07.

Section 6.12Covenant to Guarantee Obligations and Give Security.

(a)Upon the formation or acquisition of any new Subsidiaries by any Loan Party
(provided that each of (i) any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded
Subsidiary ceasing to be an Excluded Subsidiary but remaining a Restricted
Subsidiary (including a Controlled Foreign Subsidiary ceasing to be a Controlled
Foreign Subsidiary or a FSHCO ceasing to be a FSHCO) shall be deemed to
constitute the acquisition of a Restricted

124

83894470_5

--------------------------------------------------------------------------------

 

Subsidiary for all purposes of this Section 6.12), and upon the acquisition of
any property (other than Excluded Property) by any Loan Party, which property,
in the reasonable judgment of the Administrative Agent, is not already subject
to a perfected Lien in favor of the Administrative Agent for the benefit of the
Secured Parties (and where such a perfected Lien would be required in accordance
with the terms of the Collateral Documents), the Borrower shall, at the
Borrower’s expense:

(i)in connection with the formation or acquisition of a Subsidiary, within 90
days after such formation or acquisition or such longer period as the
Administrative Agent may agree in its sole discretion, (A) (x) cause each such
Subsidiary to duly execute and deliver to the Administrative Agent a joinder or
supplement to the Intercompany Subordination Agreement and (y) cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the
Obligations (other than Excluded Swap Obligations) and a joinder or supplement
to the applicable Collateral Documents and (B) (if not already so delivered)
deliver certificates (or the foreign equivalent thereof, as applicable)
representing the Pledged Interests of each such Subsidiary and its direct
Subsidiaries which are not Excluded Subsidiaries (if any) (other than any
Unrestricted Subsidiary) held by the applicable Loan Party accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing any Indebtedness, in each case constituting
Collateral, owing by such Subsidiary to any Loan Party indorsed in blank to the
Administrative Agent, together with, if requested by the Administrative Agent,
supplements to the Security Agreement or other pledge or security agreements
with respect to the pledge of any Equity Interests or Indebtedness; provided
that any Excluded Property shall not be required to be pledged as Collateral;

(ii)within 90 days after such formation or acquisition of any such property or
any request therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its sole discretion) duly execute and deliver,
and cause each such Subsidiary that is not an Excluded Subsidiary to duly
execute and deliver, to the Administrative Agent one or more Security Agreement
Supplements, Intellectual Property Security Agreements and other security
agreements consistent with the Security Agreement, the Intellectual Property
Security Agreements and the other Collateral Documents securing payment of all
the Obligations (other than Excluded Swap Obligations) of the applicable Loan
Party or such Subsidiary, as the case may be, under the Loan Documents and
establishing Liens on all such properties or property; provided that such
properties or property shall not be required to be pledged as Collateral, and no
Security Agreement Supplements, Intellectual Property Security Agreement
Supplements and supplements to other security agreements or pledge agreements
shall be required to be delivered in respect thereof, to the extent that such
any such properties or property constitute Excluded Property;

(iii)within 90 days after such formation or acquisition of such property or any
request therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its sole discretion), take, and cause such
Subsidiary that is not an Excluded Subsidiary and each applicable Loan Party to
take, whatever action, including the filing of UCC financing statements, the
delivery of stock and membership interest certificates or foreign equivalents
representing the applicable Equity Interests or additional actions as may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to Security Agreement Supplements, Intellectual Property Security
Agreements, supplements to other Collateral Documents and security agreements
delivered pursuant to this Section 6.12, in each case to the extent required
under the Loan Documents, and enforceable against all third parties in
accordance with their terms, provided that such actions shall not be required
for any properties or property that constitutes Excluded Property;

125

83894470_5

--------------------------------------------------------------------------------

 

(iv)within 90 days after the request of the Administrative Agent, or such longer
period as the Administrative Agent may agree in its sole discretion, deliver to
the Administrative Agent Organization Documents for any such new Subsidiary
(other than Excluded Subsidiaries), resolutions and a signed copy of one or more
opinions, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent as to such matters as the Administrative Agent may reasonably request; and

(v)at any time and from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting, confirming, continuing,
enforcing and preserving the Liens of, such guaranties, Security Agreement
Supplements, Intellectual Property Security Agreements, Collateral Documents and
security agreements, to the extent perfection is required thereunder.

(b)Notwithstanding the foregoing, the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent and the
Borrower shall reasonably determine that the costs of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Secured Parties of the security afforded thereby.

Section 6.13Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect: (a) comply, and make all reasonable efforts to cause
all lessees and other Persons operating or occupying its properties to comply,
with all Environmental Laws and Environmental Permits; (b) obtain, maintain and
renew all Environmental Permits necessary for its operations and properties; and
(c) to the extent required under Environmental Laws, conduct any investigation,
mitigation, study, sampling and testing, and undertake any cleanup, removal or
remedial, corrective or other action necessary to respond to and remove and
clean up Hazardous Materials from any of its properties, in accordance with the
requirements of applicable Environmental Laws.

Section 6.14Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, and subject to the
limitations described in Section 6.12, (a) correct any material defect or error
that may be discovered in any Loan Document or other document or instrument
relating to any Collateral or in the execution, acknowledgment, filing or
recordation thereof and (b) do, execute, acknowledge, deliver, record,
re-record, file, refile, register and re-register any and all such further acts,
deeds, certificates, assurances and other instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably require
from time to time in order to grant, preserve, protect and continue the
validity, perfection and priority of the security interests created or intended
to be created by the Collateral Documents.

Section 6.15Post-Closing Undertakings.  Within the time periods specified on
Schedule 6.15 (as each may be extended by the Administrative Agent in its
reasonable discretion), provide such Collateral Documents and complete such
undertakings as are set forth on such Schedule 6.15.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit

126

83894470_5

--------------------------------------------------------------------------------

 

which have been Cash Collateralized), (A) except with respect to Section 7.14,
the Borrower shall not, nor shall they permit any other Restricted Subsidiary,
as applicable, to, directly or indirectly and (B) with respect to Section 7.14,
Parent shall not:

Section 7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or authorize the filing under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any Restricted
Subsidiary as debtor, or sign any security agreement authorizing any secured
party thereunder to file any such financing statement, other than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the Closing Date and listed on Schedule 7.01 (or to the
extent not listed on such Schedule 7.01, where the fair market value of all
property to which such Liens under this clause (b) attach is less than
$15,000,000 in the aggregate) and any modifications, replacements, renewals,
refinancings or extensions thereof; provided that (i) the Lien does not encumber
any property other than (A) property encumbered on the Closing Date, (B)
after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and (C) proceeds and products
thereof and (ii) the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens, to the extent
constituting Indebtedness, is permitted by Section 7.03;

(c)Liens for taxes, assessments or governmental charges which are not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP (or
otherwise in conformity with generally accepted accounting principles that are
applicable in such Person’s jurisdiction of organization);

(d)statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business and which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(e)Liens incurred in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) securing liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary or under self-insurance
arrangements in respect of such obligations or (iii) securing obligations in
respect of letters of credit that have been posted by the Borrower or any
Restricted Subsidiary to support the payment of items set forth in clauses (i)
and (ii);

(f)Liens to secure the performance of tenders, bids, trade contracts,
governmental contracts, leases and other contracts (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds, customer guarantees, performance and completion guarantees
and other obligations of a like nature (including, without limitation, (i) those
to secure health, safety and environmental obligations, (ii) those required or
requested by any Governmental Authority and (iii) letters of credit or bank
guarantees issued in lieu of any such bonds or guarantees to support the
issuance thereof) incurred in the ordinary course of business;

127

83894470_5

--------------------------------------------------------------------------------

 

(g)easements, covenants, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property which, in the aggregate, do not in
any case materially and adversely interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens (other than any Liens securing any Permitted Refinancing of the
Indebtedness secured by such Liens) attach concurrently with or within 270 days
after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property (except for replacements, additions and accessions to
such property) other than the property financed by such Indebtedness and the
proceeds and the products thereof and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets other than the
assets subject to such Capitalized Leases and the proceeds and products thereof
and customary security deposits; provided that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender and incurred under Section 7.03(e) on
customary terms;

(j)leases, licenses, subleases, sublicenses or other occupancy arrangements
granted to others in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(k)Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(l)Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(m)Liens (i) on cash or Cash Equivalents advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 7.02(f),
(i), (o), (s), (y) or (bb) to be applied against the purchase price for such
Investment or (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

(n)Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness and other obligations in respect of such Indebtedness of
such non-Loan Party to the extent such Liens do not secure Indebtedness with an
aggregate principal amount exceeding at any one time outstanding, the greater of
$40,000,000 and 31% of Consolidated EBITDA of the Restricted Group for the four
fiscal quarter period most recently ended for which financial statements have
been delivered pursuant to Section 6.01(a) or (b), as applicable;

128

83894470_5

--------------------------------------------------------------------------------

 

(o)Liens in favor of the Borrower or any Restricted Subsidiary (other than Liens
granted by the Borrower or Subsidiary Guarantor in favor of a Restricted
Subsidiary that is not a Subsidiary Guarantor) securing Indebtedness permitted
under Section 7.03(d);

(p)Liens existing on property at the time of its acquisition or existing on the
property of any Person that becomes a Subsidiary after the date hereof and any
modifications, replacements, renewals and extensions thereof (including Liens
securing Permitted Refinancings of Indebtedness secured by such Liens) but, in
each case, other than Liens on the Equity Interests of any Person that becomes a
Subsidiary (that is not an Excluded Subsidiary); provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not encumber any property other than property
encumbered at the time of such acquisition or such Person becoming a Subsidiary
and the proceeds and products thereof and (iii) the Indebtedness secured thereby
is permitted under (A) Section 7.03(e), (B) Section 7.03(f), (C) (to the extent
that it constitutes a type of Indebtedness otherwise permitted under
Section 7.03(e)) Section 7.03(m) or (D) Section 7.03(o);

(q)Liens arising from precautionary UCC financing statement filings (or other
similar filings in non-U.S. jurisdictions) regarding leases, subleases, licenses
or consignments entered into by the Borrower or any Restricted Subsidiary;

(r)any interest or title of a lessor, sublessor, licensee, sublicensee, licensor
or sublicensor under any lease, sublease, license or sublicense agreement
(including software and other technology licenses) in the ordinary course of
business;

(s)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(t)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(u)Liens on Cash Collateral granted in favor of any Lenders (including the
Swingline Lender and/or L/C Issuers) created as a result of any requirement or
option to Cash Collateralize pursuant to this Agreement;

(v)Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any Restricted Subsidiary or (iii)
relating to purchase orders and other agreements entered into with customers of
the Borrower or any Restricted Subsidiary in the ordinary course of business;

(w)(i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar Law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary taken as a whole;

129

83894470_5

--------------------------------------------------------------------------------

 

(x)Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(y)Liens on Equity Interests of Joint Ventures securing obligations of such
Joint Venture;

(z)(i) deposits made in the ordinary course of business to secure liability to
insurance carriers and (ii) Liens on insurance policies and the proceeds thereof
securing the financing of insurance premiums with respect thereto;

(aa)receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(bb)so long as no Default has occurred and is continuing at the time of granting
such Liens or would result therefrom, Liens on cash deposits in an aggregate
amount not to exceed, at any one time outstanding, the greater of $5,000,000 and
4% of Consolidated EBITDA of the Restricted Group for the four fiscal quarter
period most recently ended for which financial statements have been delivered
pursuant to Section 6.01(a) or (b), as applicable, securing any Swap Contract
permitted hereunder;

(cc)Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted hereunder;

(dd)Liens on Permitted Receivables Financing Assets securing any Permitted
Receivables Financing;

(ee)Liens on property constituting Collateral securing obligations issued or
incurred under (i) any Refinancing Notes and the Refinancing Notes Indentures
related thereto or (ii) any New Incremental Notes and the New Incremental Notes
Indentures related thereto and, in each case, any Permitted Refinancings thereof
(or successive Permitted Refinancings thereof), provided that such Liens are
permitted by the respective definitions thereof and such Indebtedness is subject
to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent;

(ff)Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any New Incremental Notes, any Permitted Additional Debt and,
in each case, any Permitted Refinancing thereof;

(gg)other Liens securing Indebtedness outstanding at any one time in an
aggregate principal amount not to exceed the greater of $35,000,000 and 28% of
Consolidated EBITDA of the Restricted Group for the four fiscal quarter period
most recently ended for which financial statements have been delivered pursuant
to Section 6.01(a) or (b), as applicable; provided that if any such Indebtedness
in excess of $25,000,000 is secured by any of the Collateral such Indebtedness
is subject to customary intercreditor arrangements reasonably satisfactory to
the Administrative Agent;

(hh)Liens arising out of any license, sublicense or cross license of IP Rights
to or from the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(ii)Liens in respect of Sale Leasebacks permitted hereunder; and

130

83894470_5

--------------------------------------------------------------------------------

 

(jj)Liens on cash or Cash Equivalents used to cash collateralize Indebtedness
permitted under Section 7.03(z);

provided that only the Liens permitted under clauses (a), (c), (d), (g), (h),
(i), (j), (p), (q), (r), (w), (ee) and (ii), of this definition shall be
permitted to encumber any owned real property of any Loan Party.

Section 7.02Investments.  Make or hold any Investments, except:

(a)Investments held by the Borrower or any Restricted Subsidiary in the form of
Cash Equivalents or that were Cash Equivalents when made;

(b)loans or advances to (or for the benefit of) officers, managers, directors
and employees of the Borrower, Parent, any other Parent Holding Company or any
Restricted Subsidiary (i) for travel, entertainment, relocation and analogous
ordinary business purposes and (ii) in connection with such Person’s purchase of
Equity Interests of Parent or any other Parent Holding Company; provided that
the aggregate amount of loans or advances made pursuant to this Section 7.02(b)
does not exceed $10,000,000 at any time outstanding (excluding (x) in the case
of clause (i), loans and advances for travel and entertainment in the ordinary
course of business and (y) in the case of clause (ii), loans and advances where
no cash is actually advanced and any loans and advances with respect to which
cash is advanced is immediately repaid);

(c)Investments (i) by the Borrower or any Restricted Subsidiary in the Borrower
or any Subsidiary Guarantor, (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is also not a Loan Party,
(iii) by the Borrower or any Subsidiary Guarantor in any Restricted Subsidiary
that is not a Loan Party so long as such Investment is part of one or a series
of substantially contemporaneous Investments by Restricted Subsidiaries in other
Restricted Subsidiaries that result in the proceeds of the initial Investment
being invested in the Borrower or one or more Subsidiary Guarantors and (iv) by
the Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary, so long as the Borrower provides to the Administrative Agent
evidence reasonably acceptable to the Administrative Agent that, after giving
Pro Forma Effect to such Investments, the granting, perfection, validity and
priority of the security interest of the Secured Parties in the Collateral,
taken as a whole, is not impaired in any material respect by such Investment,
provided that the aggregate amount of Investments made pursuant to this clause
(iv) by a Loan Party in Restricted Subsidiaries that are not a Subsidiary
Guarantor shall not exceed $3,000,000 at any time outstanding;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (including advances made to distributors),
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors, and Investments consisting of prepayments
to suppliers in the ordinary course of business;

(e)to the extent constituting Investments, transactions expressly permitted
(other than by reference to this Section 7.02 or any clause hereof) under
Sections 7.01, 7.03, 7.04, 7.05 (including the receipt of non-cash consideration
for the Dispositions of assets permitted thereunder), 7.06 and 7.12;

(f)Investments in existence on, or that are made pursuant to legally binding
written commitments that are in existence on, the Closing Date and are set forth
on Schedule 7.02, and any modification, replacement, renewal or extension
thereof; provided no such modification, replacement, renewal or extension shall
increase the amount of Investments then permitted under this Section 7.02(f)

131

83894470_5

--------------------------------------------------------------------------------

 

except pursuant to the terms of such Investment in existence on the Closing Date
or as otherwise permitted by this Section 7.02;

(g)Investments in Swap Contracts permitted under Section 7.03(g);

(h)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.05;

(i)the purchase or other acquisition of all or substantially all of the property
and assets or business of, any Person or of assets constituting a business unit,
a line of business or division of such Person, or of all of the Equity Interests
in a Person that, upon the consummation thereof, will be a Restricted Subsidiary
that is wholly owned directly by the Borrower and/or one or more other wholly
owned Restricted Subsidiaries (including as a result of a merger or
consolidation) (each, a “Permitted Acquisition”); provided that, with respect to
each purchase or other acquisition made pursuant to this Section 7.02(i):

(i)each applicable Loan Party and any such newly created or acquired Restricted
Subsidiary shall have complied with the requirements of Section 6.12 or made
arrangements reasonably satisfactory to the Administrative Agent for compliance
after the effectiveness of such Permitted Acquisition, as applicable;

(ii)immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition and any incurrence of Indebtedness in connection
therewith, no Event of Default shall have occurred and be continuing or would
result therefrom;

(iii)immediately after giving Pro Forma Effect to any such purchase or other
acquisition and any incurrence of Indebtedness in connection therewith, the
Borrower shall be in compliance with the financial covenants set forth in
Section 7.10, determined on the basis of the financial information most recently
delivered (or required to have been delivered) to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or other
acquisition had been consummated on the first day of the applicable four fiscal
quarter period covered thereby;

(iv)the aggregate amount invested in respect of Permitted Acquisitions in
respect of Persons that do not become Guarantors (or in respect of which the
assets so acquired do not become Collateral) shall not exceed, when combined
with the aggregate amount invested by Loan Parties in Subsidiaries who are not,
or do not become, a Guarantor pursuant to Section 7.02(o), shall not exceed the
greater of $65,000,000 and 52% of Consolidated EBITDA of the Restricted Group
for the four fiscal quarter period most recently ended for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable;

(v)if the consideration for any such acquisition (or series of related
acquisitions) exceeds $25,000,000, no later than five Business Days prior to the
proposed closing date of such acquisition, the Borrower shall have delivered (A)
the target’s annual and quarterly financial statements (as requested by the
Administrative Agent) and (B) a Compliance Certificate demonstrating compliance
with clause (iii) above; and

(vi)any Person or assets or division as acquired in accordance herewith shall be
in same business or lines of business or reasonably related, ancillary or
complementary businesses (including related, complementary, synergistic or
ancillary technologies) in which the Borrower and/or its Restricted Subsidiaries
are then engaged.

132

83894470_5

--------------------------------------------------------------------------------

 

(j)Investments by Loan Parties in Restricted Subsidiaries that are not Loan
Parties to the extent made solely with cash or other property received by the
applicable Loan Party in a transaction or series of transactions from a
Restricted Subsidiary that is not a Loan Party as a result of corporate or tax
reorganizations otherwise permitted hereunder, in any case, solely to the extent
that the purpose of such Investment is to forgive or cancel any intercompany
Indebtedness owing to a Loan Party by a Restricted Subsidiary that is not a Loan
Party and such forgiven or cancelled intercompany Indebtedness constituted
Indebtedness incurred by a Loan Party after the Closing Date to finance a
Permitted Acquisition that has been pushed down by such Loan Party to such
Restricted Subsidiary that is not a Loan Party for accounting and/or tax
planning purposes pursuant to an Investment otherwise permitted under
Section 7.03 (it being understood and agreed that in no event shall any such
Investment (or return thereon) made pursuant to this clause (j) refresh any
basket under which such Investment was initially made);

(k)Investments in the ordinary course of business consisting of (i) endorsements
for collection or deposit and (ii) customary trade arrangements with customers;

(l)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization (by way of voluntary
arrangement, schemes of arrangement or otherwise) of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(m)the licensing, sublicensing or contribution of IP Rights in the ordinary
course of business;

(n)loans and advances to Parent or any employee benefit trust or similar entity
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments made to Parent), Restricted Payments
permitted to be made to Parent in accordance with Section 7.06(d); provided that
any such loan or advance shall reduce the amount of such applicable Restricted
Payment thereafter permitted under Section 7.06(d) by a corresponding amount (if
such applicable subsection of Section 7.06(d) contains a maximum amount);
provided further that any such loan or advance shall be permitted only to the
extent that the related Restricted Payment would have been permitted under
Section 7.06(d);

(o)other Investments which, when taken together with all other Investments made
pursuant to this Section 7.02(o) and the aggregate amount invested in respect of
Permitted Acquisitions in respect of Persons that do not become Guarantors (or
in respect of which the assets so acquired do not become Collateral) pursuant to
Section 7.02(i), do not exceed the greater of $65,000,000 and 52% of
Consolidated EBITDA of the Restricted Group for the four fiscal quarter period
most recently ended for which financial statements have been delivered pursuant
to Section 6.01(a) or (b), as applicable; provided that the aggregate amount of
Investments by any member of the Restricted Group in any Joint Venture or
Unrestricted Subsidiary pursuant to this Section 7.02(o) shall not exceed the
greater of $35,000,000 and 26% of Consolidated EBITDA of the Restricted Group
for the four fiscal quarter period most recently ended for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable;

(p)loans or advances made to distributors in the ordinary course of business and
consistent with past practice;

(q)Investments to the extent that payment for such Investments is made solely by
the issuance of Equity Interests (other than Disqualified Equity Interests) of
Parent or any other Parent Holding Company to the seller of such Investments;

133

83894470_5

--------------------------------------------------------------------------------

 

(r)Investments of a Person that is acquired and becomes a Restricted Subsidiary
or of a company merged or amalgamated or consolidated into any Restricted
Subsidiary, in each case after the Closing Date and in accordance with this
Section 7.02 and/or Section 7.04, as applicable, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

(s)Investments made with the portion, if any, of the Cumulative Credit on the
date that the Borrower elects to apply all or a portion thereof to this
Section 7.02(s), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied so long as (i) immediately before and immediately after
giving Pro Forma Effect to any such Investment, no Event of Default shall have
occurred and be continuing and (ii) the Restricted Group shall be in Pro Forma
Compliance with a Total Net Leverage Ratio no greater than 3.75:1.00, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Investment had been made as of the first
day of the applicable four fiscal quarter period covered thereby;

(t)any Investments in a Restricted Subsidiary that is not a Loan Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid with an equivalent dividend or other distribution from
such Restricted Subsidiary or Joint Venture;

(u)the forgiveness or conversion to equity of any Indebtedness owed to a
Restricted Subsidiary and permitted by Section 7.03;

(v)advances of payroll payments to employees in the ordinary course of business;

(w)additional Restricted Subsidiaries of the Borrower may be established or
created if the Borrower and such Subsidiary comply with the requirements of
Section 6.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 7.02, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 6.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(x)(i) Investments in a Permitted Receivables Financing Subsidiary or any
Investment by a Permitted Receivables Financing Subsidiary in any other Person
in connection with a Permitted Receivables Financing, provided, however, that
any such Investment in a Permitted Receivables Financing Subsidiary is in the
form of a contribution of additional Permitted Receivables Financing Assets and
(ii) distributions or payments by such Permitted Receivables Financing
Subsidiary of Permitted Receivables Financing Fees;

(y)to the extent that they constitute Investments, purchases and acquisitions of
inventory, supplies, materials and equipment, maintenance, filing and renewal
fees or purchases of contract rights or licenses or leases of intellectual
property, in each case in the ordinary course of business;

(z)Guarantees of the Borrower or any Restricted Subsidiary of leases (other than
Capitalized Leases) or of other obligations of one another, in each case, that
do not constitute Indebtedness and are entered into in the ordinary course of
business;

134

83894470_5

--------------------------------------------------------------------------------

 

(aa)Guarantees incurred in the ordinary course of business in respect of
obligations of or to suppliers, customers, franchisees, lessors, licensees and
sublicenses; and

(bb)additional Investments so long as (i) immediately before and immediately
after giving Pro Forma Effect to any such Investment, no Event of Default shall
have occurred and be continuing and (ii) the Restricted Group shall be in Pro
Forma Compliance with a Total Net Leverage Ratio no greater than 3.25:1.00, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Investment had been made as of the first
day of the applicable four fiscal quarter period covered thereby.

Section 7.03Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)(i) Indebtedness of the Loan Parties under or pursuant to the Loan Documents
including any refinancing or extensions thereof in accordance with Section 2.18
or Section 2.19, as applicable, (ii) Indebtedness of the Loan Parties evidenced
by Refinancing Notes and any Permitted Refinancing thereof (or successive
Permitted Refinancings thereof) and (iii) Indebtedness of the Loan Parties
evidenced by New Incremental Notes permitted under Section 2.15 and any
Permitted Refinancing thereof (or successive Permitted Refinancings thereof);

(b)Indebtedness outstanding or committed to be incurred on the Closing Date and
listed on Schedule 7.03 and any Permitted Refinancing thereof (or successive
Permitted Refinancings thereof);

(c)Guarantees (i) incurred by the Borrower or any Restricted Subsidiary in
respect of Indebtedness of the Borrower or any other Restricted Subsidiary that
is permitted to be incurred under this Agreement; provided that in the case of
any Guarantees by a Loan Party of the obligations of a non-Loan Party, the
related Investment is permitted under Section 7.02 and (ii) by the Borrower or
any Subsidiary Guarantor in respect of Indebtedness of the Borrower or any
Subsidiary Guarantor otherwise permitted hereunder;

(d)Indebtedness of (i) the Borrower or any Subsidiary Guarantor owing to the
Borrower or any other Subsidiary Guarantor, (ii) any Restricted Subsidiary that
is not a Loan Party owed to (A) any other Restricted Subsidiary that is not a
Loan Party or (B) the Borrower or any Subsidiary Guarantor in respect of an
Investment permitted under Section 7.02(c), (j), (o), (s) or (w) and (iii) the
Borrower or any Subsidiary Guarantor to any Restricted Subsidiary which is not a
Loan Party; provided that all such Indebtedness of any Loan Party in this
clause (d)(iii) must be expressly subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

(e)(i) Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings) to finance the purchase, repair or
improvement of fixed or capital assets within the limitations set forth in
Section 7.01(i); and (ii) any Permitted Refinancing in respect thereof;
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed, the greater of $40,000,000 and 31% of
Consolidated EBITDA of the Restricted Group for the four fiscal quarter period
most recently ended for which financial statements have been delivered pursuant
to Section 6.01(a) or (b), as applicable;

(f)Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
not to exceed, at any one time outstanding, the greater of $40,000,000 and 31%
of Consolidated EBITDA of the Restricted Group for the four fiscal quarter
period most recently ended for which financial statements have been delivered
pursuant to Section 6.01(a) or (b), as applicable;

135

83894470_5

--------------------------------------------------------------------------------

 

(g)Indebtedness in respect of Swap Contracts incurred in the ordinary course of
business and not for speculative purposes;

(h)Indebtedness (other than for borrowed money, Attributable Indebtedness or
purchase money obligations) secured by Liens permitted under Section 7.01;

(i)Indebtedness representing deferred compensation or stock-based compensation
to employees of the Borrower and the Restricted Subsidiaries;

(j)unsecured Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Parent or any other Parent Holding Company permitted by
Section 7.06;

(k)Indebtedness in respect of indemnification, purchase price adjustments or
other similar adjustments incurred by the Borrower or any Restricted Subsidiary
in a Permitted Acquisition or Disposition under agreements which provide for the
adjustment of the indemnification, purchase price or for similar adjustments;

(l)Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred consideration (e.g., earn-outs, indemnifications,
incentive non-competes and other contingent obligations) or other similar
arrangements incurred by such Person in connection with any Permitted
Acquisition or other Investment permitted under Section 7.02;

(m)assumed Indebtedness of a Person that becomes a Restricted Subsidiary (or is
merged or consolidated with and into the Borrower or a Restricted Subsidiary)
acquired after the Closing Date in a Permitted Acquisition or an Investment
permitted under Section 7.02 to the extent existing at the time of such
acquisition and any Permitted Refinancing thereof; provided that (i) such
Indebtedness is not incurred in contemplation of such acquisition, (ii) (x) the
Secured Net Leverage Ratio, after giving Pro Forma Effect to such Permitted
Acquisition or Investment, does not exceed 3.00:1.00, and (y) the Restricted
Group shall be in compliance with the financial covenants set forth in
Section 7.10, after giving Pro Forma Effect to such Permitted Acquisition or
Investment, such compliance (in the case of both clause (x) and (y) above) to be
determined on the basis of the financial information most recently delivered (or
required to have been delivered) to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Permitted Acquisition or
Investment had been consummated as of the first day of the applicable four
fiscal quarter period covered thereby and evidenced by a certificate from a
Responsible Officer of the Borrower demonstrating such compliance calculation in
reasonable detail;

(n)obligations under Secured Cash Management Agreements and other Indebtedness
in respect of customary netting services, overdraft protections, employee credit
card programs, automatic clearinghouse arrangements, cash management and other
similar arrangements and Indebtedness arising from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided that any
such Indebtedness is extinguished within 30 days;

(o)Indebtedness in an aggregate principal amount not to exceed at any one time
outstanding, the greater of $45,000,000 and 36% of Consolidated EBITDA of the
Restricted Group for the four fiscal quarter period most recently ended for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b), as applicable;

136

83894470_5

--------------------------------------------------------------------------------

 

(p)Indebtedness incurred by the Borrower or any Restricted Subsidiary in respect
of bank guarantees, letters of credit, warehouse receipts or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement type obligations regarding workers
compensation claims;

(q)Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(r)Indebtedness incurred by the Borrower and the Restricted Subsidiaries
constituting Permitted Additional Debt; provided that the aggregate amount of
Indebtedness (including any Permitted Refinancing thereof) that may be incurred
pursuant to this Section 7.03(r) in each case by Restricted Subsidiaries that
are not Subsidiary Guarantors shall not exceed, at any one time outstanding, the
greater of $40,000,000 and 31% of Consolidated EBITDA of the Restricted Group
for the four fiscal quarter period most recently ended for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable;

(s)Indebtedness incurred by Permitted Receivables Financing Subsidiaries in a
Permitted Receivables Financing that is not recourse to the Borrower or any
Restricted Subsidiary in an aggregate principal amount of not greater than
$5,000,000 at any one time outstanding;

(t)Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(u)Indebtedness of the Borrower or any Restricted Subsidiary as an account party
in respect of trade letters of credit issued in the ordinary course of business;

(v)Guarantees incurred in the ordinary course of business in respect of
obligations of or to suppliers, customers, franchisees, lessors, licensees and
sublicensees;

(w)unsecured Indebtedness in respect of intercompany obligations of the Borrower
or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;

(x)Indebtedness incurred in connection with any Sale Leaseback (and any
Permitted Refinancing thereof) in an amount not to exceed $40,000,000 in
aggregate;

(y)unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they constitute Indebtedness and are permitted to
remain unfunded under applicable Law;

(z)Indebtedness (including bank guarantees, letters of credit and other
instruments similar to letters of credit issued for general corporate purposes)
in an aggregate principal or face amount at any time outstanding not to exceed
$5,000,000 in respect of performance, bid, appeal and surety bonds, customer
guarantees and performance and completion guarantees and similar obligations
provided by the Borrower or any Restricted Subsidiary; and

(aa)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (z) above.

Section 7.04Fundamental Changes.  Merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or

137

83894470_5

--------------------------------------------------------------------------------

 

substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Event of Default would result
therefrom:

(a)any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) one or more other Restricted Subsidiaries; provided that (x) any
Restricted Subsidiary that is not a Controlled Foreign Subsidiary, a Subsidiary
of a Controlled Foreign Subsidiary or a FSHCO may not merge with any Restricted
Subsidiary that is a Controlled Foreign Subsidiary, a Subsidiary of a Controlled
Foreign Subsidiary or a FSHCO if such Controlled Foreign Subsidiary, such
Subsidiary of a Controlled Foreign Subsidiary or such FSHCO shall be the
continuing or surviving Person, and (y) when any Subsidiary Guarantor is merging
with another Restricted Subsidiary that is not a Loan Party (A) the Subsidiary
Guarantor shall be the continuing or surviving Person, (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively and (C) to the extent constituting a
Disposition, such Disposition must be permitted pursuant to Section 7.05 (other
than Section 7.05(d)(A));

(b)(i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve, or the
Borrower or any Restricted Subsidiary may (if the validity, perfection and
priority of the Liens securing the Obligations is not adversely affected
thereby) change its legal form if the Borrower determines in good faith that
such action is in the best interest of the Borrower and its Restricted
Subsidiaries and is not disadvantageous to the Lenders in any material respect
(it being understood that in the case of any dissolution of a Restricted
Subsidiary that is a Subsidiary Guarantor, such Subsidiary shall at or before
the time of such dissolution transfer its assets to another Restricted
Subsidiary that is a Subsidiary Guarantor in the same jurisdiction or a
different jurisdiction reasonably satisfactory to the Administrative Agent
unless such Disposition of assets is permitted hereunder; and in the case of any
change in legal form, a Restricted Subsidiary that is a Subsidiary Guarantor
will remain a Subsidiary Guarantor unless such Subsidiary Guarantor is otherwise
permitted to cease being a Subsidiary Guarantor hereunder);

(c)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to any
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Subsidiary Guarantor then either (i) the transferee must either be (x) the
Borrower or (y) a Subsidiary Guarantor or (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in or Indebtedness of
a Restricted Subsidiary which is not a Loan Party in accordance with
Sections 7.02 and 7.03, respectively; and

(d)any Restricted Subsidiary may merge, amalgamate or consolidate with, or
liquidate or dissolve into, any other Person in order to effect an Investment or
a Disposition permitted pursuant to Section 7.02 or Section 7.05 (other than
Section 7.05(d)(A)), respectively; provided that the continuing or surviving
Person shall, to the extent subject to the terms hereof, have complied with the
requirements of Section 6.12.

Section 7.05Dispositions.  Make any Disposition, except:

(a)Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful or economically practicable to maintain in the
conduct of the business of the Borrower and the Restricted Subsidiaries in the
Borrower’s or the Restricted Subsidiaries’ good faith reasonable business
judgment (including allowing any registrations or any applications for
registration of any intellectual property to lapse or go abandoned);

138

83894470_5

--------------------------------------------------------------------------------

 

(b)Dispositions of inventory, goods held for sale and immaterial assets in the
ordinary course of business;

(c)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the net proceeds of such Disposition are promptly applied to the purchase price
of such similar replacement property;

(d)(A) Dispositions permitted by Section 7.04, (B) Investments permitted by
Section 7.02, (C) Restricted Payments permitted by Section 7.06 and (D) Liens
permitted by Section 7.01 (in each case, other than by reference to this
Section 7.05 (or any clause under this Section 7.05));

(e)Dispositions of cash and Cash Equivalents;

(f)(i) Dispositions of accounts receivable in connection with the collection or
compromise thereof and not as part of any financing transaction and (ii)
Dispositions of accounts receivable so long as the Net Cash Proceeds of any sale
or transfer pursuant to this clause (ii) are applied to prepay the Term Loans
pursuant to Section 2.05(b)(i);

(g)licensing or sublicensing of IP Rights in the ordinary course of business on
customary terms;

(h)sales, Disposition or contributions of property (i) between the Borrower and
the Subsidiary Guarantors, (ii) between Restricted Subsidiaries (other than Loan
Parties), (iii) by Restricted Subsidiaries that are not Loan Parties to the
Borrower and the Subsidiary Guarantors or (iv) by the Borrower and the
Subsidiary Guarantors to any Restricted Subsidiary that is not a Loan Party,
provided that (a) the portion (if any) of any such Disposition made for less
than fair market value and (B) any non-cash consideration received in exchange
for any such Disposition, shall in each case constitute an Investment in such
Restricted Subsidiary and, if the transferor of such property is a Loan Party
and the transferee thereof is a non-Loan Party, such sale, Disposition or
contribution of property shall otherwise comply with Section 7.02;

(i)leases, subleases, licenses, sublicenses or other occupancy arrangements of
property (other than IP Rights) in the ordinary course of business and which do
not materially interfere with the business of the Borrower and the Restricted
Subsidiaries;

(j)transfers of property subject to Casualty Events upon receipt of the Net Cash
Proceeds of such Casualty Event;

(k)Dispositions of Investments (including Equity Interests) in Joint Ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(l)the transfer for fair value of property (including Equity Interests of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred property; provided that such transfer is
permitted under Section 7.02(o) or (s);

(m)the unwinding of Swap Contracts permitted hereunder pursuant to their terms;

(n)any Disposition of any asset between or among the Restricted Subsidiaries as
a substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to this Section 7.05;

139

83894470_5

--------------------------------------------------------------------------------

 

(o)the purchase and sale or other transfer, in each case for cash, of Permitted
Receivables Financing Assets (including by capital contribution) to a Permitted
Receivables Financing Subsidiary in connection with a Permitted Receivables
Financing permitted under Section 7.03(s);

(p)Dispositions (including Sale Leasebacks) by the Borrower or any Restricted
Subsidiary not otherwise permitted under this Section 7.05, provided that (i) at
the time of such Disposition (other than any such Disposition made pursuant to a
legally binding commitment entered into at a time when no Event of Default
exists), no Event of Default shall exist or would result from such Disposition,
(ii) the fair market value of all property so Disposed of shall not exceed
$35,000,000 per fiscal year and (iii) the purchase price for such property in
excess of $10,000,000 shall be paid to the Borrower or such Restricted
Subsidiary, as applicable, for not less than 75% cash consideration; provided,
however, that for the purposes of this clause (p)(iii), the following shall be
deemed to be cash: (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and the Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received in the
conversion) within 180 days following the closing of the applicable Disposition;
and (C) any Designated Non-Cash Consideration in respect of such Disposition
having an aggregate fair market value, taken together with the Designated
Non-Cash Consideration in respect of all other Dispositions, not in excess of
the greater of $25,000,000 and 21% of Consolidated EBITDA of the Restricted
Group for the four fiscal quarter period most recently ended for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as applicable
(with the fair market value of each item of Designated Non-Cash Consideration
being measured as of the time received);

(q)the Disposition of any Unrestricted Subsidiary; and

(r)the Disposition of assets acquired pursuant to or in order to effectuate a
Permitted Acquisition which assets are (i) obsolete or (ii) not used or useful
to the core or principal business of the Borrower and the Restricted
Subsidiaries;

provided, however, that any Disposition of any property pursuant to
Section 7.05(b) (other than with respect to immaterial assets Disposed of in the
ordinary course of business), (c), (l), (p), or (q)  shall be for no less than
the fair market value of such property at the time of such Disposition.  To the
extent any Collateral is Disposed of as expressly permitted by this Section 7.05
to any Person other than a Loan Party, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
is authorized to and shall take any actions deemed appropriate in order to
effect the foregoing.

Section 7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except:

(a)each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries that directly or indirectly own Equity
Interests of such Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
such other Restricted Subsidiary and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests);

140

83894470_5

--------------------------------------------------------------------------------

 

(b)the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;

(c)to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may take actions expressly permitted by Section 7.02,
7.04, 7.08 or 7.12 (in each case, other than by reference to this Section 7.06
(or any clause under this Section 7.06));

(d)the Borrower or any Restricted Subsidiary may make Restricted Payments to
Parent or any other Parent Holding Company:

(i)the proceeds of which shall be used by Parent to pay (or to make a dividend,
distribution or any other payment to or Investment in any other Parent Holding
Company to enable it to pay) (a) its or such Parent Holding Company’s operating
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, plus any reasonable and
customary indemnification claims made by directors, managers or officers of
Parent not to exceed the ratable share of the amount to which such Restricted
Payment relates that is related to the ownership or operations of the Restricted
Group or (b) the fees and other amounts described in Sections 7.08(c), (d), (m)
and (n) to the extent that the Borrower would be then permitted under such
Sections 7.08(c), (d), (m) and (n) to pay such fees and other amounts directly,
in each case not to exceed the ratable share of the amount to which such
Restricted Payment relates that is related to the ownership or operations of the
Restricted Group;

(ii)for any taxable period for which the Borrower and/or any of its Subsidiaries
are members of a consolidated, combined, unitary, affiliated or similar income
tax group of which Parent is the common parent (a “Tax Group”), to the extent
required to be made in cash, in an amount equal to the portion of any income
taxes (and any consolidated, combined, unitary, affiliated or similar franchise
or similar taxes imposed in lieu of such income taxes of such Tax Group) due by
Parent or any other Parent Holding Company for such taxable period, that is
attributable to the Borrower and/or its Subsidiaries, provided that (A)
Restricted Payments made in cash under this Section 7.06(d)(ii) for any taxable
period shall not exceed the amount of such Taxes that the Borrower and/or such
Subsidiaries, as applicable, would have paid had the Borrower and/or such
Subsidiaries, as applicable, been a stand-alone taxpayer (or a stand-alone
group) and (B) Restricted Payments under this Section 7.06(d)(ii) in respect of
an Unrestricted Subsidiary shall be permitted only to the extent that cash
distributions were made by such Unrestricted Subsidiary to the Borrower or any
of its Restricted Subsidiaries for such purpose;

(iii)the proceeds of which will be used to repurchase, retire or otherwise
acquire the Equity Interests of Parent (or to make a dividend, distribution or
any other payment to or an Investment in any other Parent Holding Company or a
direct or indirect equity holder thereof to enable it to repurchase, retire or
otherwise acquire its Equity Interest) from directors, managers, consultants,
employees or members of management of the Restricted Group (or their estate,
family members, spouse and/or former spouse), in each case in connection with
the resignation, termination, death or disability of any such directors,
managers, employees or members of management, in an aggregate amount not in
excess of $10,000,000 in any calendar year; provided further that the amounts
set forth in this clause (d)(iii) may be further increased by (1) the proceeds
of any key-man life insurance received by Parent, any other Parent Holding
Company, the Borrower or any Restricted Subsidiary (solely with respect to the
calendar year in which such proceeds are received and without limiting any
carry-over thereof permitted above), plus (2) the

141

83894470_5

--------------------------------------------------------------------------------

 

amount of any cash bonuses or other cash compensation otherwise payable to any
future, present or former director, manager, employee, member of management or
consultant of Parent or a direct or indirect equity holder thereof, the Borrower
or any Restricted Subsidiary that are foregone in return for the receipt of
Equity Interests of Parent or a direct or indirect equity holder thereof, the
Borrower or any Restricted Subsidiary pursuant to a deferred compensation plan
of such equity;

(iv)the proceeds of which are applied to the purchase or other acquisition by
Parent (or any other Parent Holding Company) of all or substantially all of the
property and assets or business of any Person, or of assets constituting a
business unit, a line of business or division of such Person, or more than 50%
of the Equity Interests in a Person; provided that if such purchase or other
acquisition had been made by the Borrower or any Restricted Subsidiary, it would
have constituted a Permitted Acquisition permitted to be made pursuant to
Section 7.02(i); provided that (A) such Restricted Payment shall be made
concurrently with the closing of such purchase or other acquisition and (B)
Parent (or such Parent Holding Company) shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Borrower or any Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 7.04) into the
Borrower or any Restricted Subsidiary of the Person formed or acquired in order
to consummate such purchaser or other acquisition;

(v)repurchases of Equity Interests of Parent deemed to occur upon the non-cash
exercise of stock options and warrants or similar equity incentive awards;

(vi)the proceeds of which shall be used by Parent to pay, or to make dividends,
distributions or any other payments to allow any other Parent Holding Company to
pay, other than to Affiliates of Parent, a portion of any customary fees and
expenses related to any unsuccessful equity offering by Parent (or any other
Parent Holding Company) or offering or debt issuance, incurrence or offering,
Disposition or acquisition or investment transaction permitted by this
Agreement, in each case not to exceed the ratable share of the amount to which
such Restricted Payment relates that is directly related to the operations of
the Restricted Group; and

(vii)the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers, employees, consultants and independent
contractors of Parent (or any other Parent Holding Company) to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Restricted Group;

(e)the Borrower and any Restricted Subsidiary may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination of its
Equity Interests or any Permitted Acquisition (or similar Investment) and (ii)
honor any conversion request by a holder of convertible Indebtedness and make
cash payments in lieu of fractional shares in connection with any such
conversion;

(f)the payment of dividends and distributions within 60 days after the date of
declaration thereof, if at the date of declaration of such payment, such payment
would have complied with the other provisions of this Section 7.06;

(g)the Borrower may pay cash dividends to Parent so that Parent may make
payments to its equity holders or the equity holders of any other Parent Holding
Company in an aggregate amount not exceeding 6.0% per annum of the Net Cash
Proceeds received by the Borrower and the Restricted Subsidiaries (without
duplication) from the initial public offering of Holdings of its Equity
Interests or any secondary offerings and/or new registrations (or, to the extent
applicable, any other Parent Holding Company);

142

83894470_5

--------------------------------------------------------------------------------

 

(h)in an amount equal to any Taxes payable, including, but not limited to,
withholding or similar taxes payable or expected to be payable in connection
with any payments to any present or former employee, director, officer, manager,
consultant or independent contractor (or their respective Affiliates, estates or
immediate family members) or in connection with any repurchases of Equity
Interests in consideration of such payments including deemed repurchases in
connection with the exercise of stock options or grant, vesting or delivery of
any Equity Interests;

(i)Restricted Payments to Parent in an aggregate amount (which shall not be less
than zero) equal to the portion, if any, of the Cumulative Credit on the date of
such election that the Borrower elects to apply to this Section 7.06(i), such
election to be specified in a written notice of a Responsible Officer of the
Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied, so long as (i) immediately before and immediately after giving Pro
Forma Effect to any such Restricted Payment, no Event of Default shall have
occurred and be continuing and (ii) the Restricted Group shall be in Pro Forma
Compliance with a Total Net Leverage Ratio no greater than 3.75:1.00, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Restricted Payment had been made as of the
first day of the applicable four fiscal quarter period covered thereby; and

(j)additional Restricted Payments so long as (i) immediately before and
immediately after giving Pro Forma Effect to any such Restricted Payment, no
Event of Default shall have occurred and be continuing and (ii) the Restricted
Group shall be in Pro Forma Compliance with a Total Net Leverage Ratio no
greater than 3.25:1.00, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Restricted Payment
had been made as of the first day of the applicable four fiscal quarter period
covered thereby.

Section 7.07Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

Section 7.08Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a)transactions among Loan Parties (other than Parent unless permitted pursuant
to Section 7.14) and the Restricted Subsidiaries (or any entity that becomes a
Restricted Subsidiary as a result of such transaction);

(b)on fair and reasonable terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s length transaction with
a Person other than an Affiliate;

(c)customary fees and indemnities may be paid to any directors or managers of
Parent, any other Parent Holding Company, the Borrower and the Restricted
Subsidiaries (and, to the extent attributable to the operations or ownership of
any member of the Restricted Group, of any Parent Holding Company) and
reasonable out-of-pocket costs of such Persons may be reimbursed;

(d)the Borrower and the Restricted Subsidiaries may enter into employment and
severance or other compensation arrangements with officers and employees in the
ordinary course of business or as otherwise approved by the board of directors,
board of managers or other equivalent

143

83894470_5

--------------------------------------------------------------------------------

 

governing body of the Borrower or Restricted Subsidiary and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business or as otherwise approved by the board of
directors, board of managers or other equivalent governing body of the Borrower
or Restricted Subsidiary;

(e)Restricted Payments permitted under Section 7.06 (other than
Section 7.06(c));

(f)Investments to the extent permitted under Section 7.02,

(g)transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.08 or any amendment thereto to the extent such an amendment
is not materially adverse, taken as a whole, to the Lenders;

(h)transactions between a member of the Restricted Group and any Person that is
an Affiliate solely due to the fact that a director or manager of such Person is
also a director or manager of the Borrower, Parent or any other Parent Holding
Company; provided, however, that such director or manager abstains from voting
as a director of the Borrower, Parent or any other Parent Holding Company, as
the case may be, on any matter involving such other Person;

(i)the issuance of Equity Interests to the Sponsor, Parent or any other Parent
Holding Company, or to any director, officer, employee or consultant thereof;

(j)any issuance of Equity Interests, or other payments, awards or grants in
cash, securities, Equity Interests or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors or board of managers of Parent, any other Parent Holding
Company or the Borrower, as the case may be;

(k)transactions with wholly owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business;

(l)transactions with joint ventures for the purchase or sale of goods, equipment
and services entered into in the ordinary course of business;

(m)so long as no Event of Default under Section 8.01(a), (f) or (g) shall have
occurred and be continuing or would result therefrom, make payments to the
Sponsor representing annual management, consulting, monitoring or advisory fees
and related expenses in an aggregate amount not to exceed $1,000,000 in any
calendar year (with unused amounts in any calendar year being permitted to be
carried over into succeeding calendar years), provided that during the period
that an Event of Default pursuant to Section 8.01(a), (f) or (g) shall have
occurred and be continuing, the foregoing fees may accrue (without interest)
although may not be paid, and following the waiver of any such Event of Default,
such accrued payments may be paid to the Sponsor;

(n)reimbursement of reasonable out-of-pocket costs and expenses of the Sponsor
by the Borrower and any Restricted Subsidiaries incurred in connection with
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures, whether or not consummated) so long as such costs
and expenses are approved by a majority of the members of the board of directors
or a majority of the disinterested members of the board of directors, in each
case, of Holdings in good faith; and

(o)Investments by Affiliates in Indebtedness or Preferred Equity Interests of
Parent, the Borrower or any of their Subsidiaries (and/or such Affiliate’s
exercise of any permitted rights with

144

83894470_5

--------------------------------------------------------------------------------

 

respect thereto), so long as non-Affiliates were also offered the opportunity to
invest in such Indebtedness or Preferred Equity Interests, and transactions with
Affiliates solely in their capacity as holders of Indebtedness or Preferred
Equity Interests of the Borrower or any of their Subsidiaries, so long as such
transaction is with all holders of such class (and there are such non-Affiliate
holders) and such Affiliates are treated no more favorably than all other
holders of such class generally.

Section 7.09Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability:

(a)of any Restricted Subsidiary to make Restricted Payments to the Borrower or
any Subsidiary Guarantor or to otherwise transfer property to or invest in the
Borrower or any Subsidiary Guarantor, except for:

(i)any agreement in effect on the Closing Date and described on Schedule 7.09;

(ii)any agreement in effect at the time any Restricted Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower;

(iii)any agreement representing Indebtedness of a Restricted Subsidiary of the
Borrower which is not a Loan Party which is permitted by Section 7.03;

(iv)any agreement in connection with a Disposition of all or substantially all
of the Equity Interests or assets of such Subsidiary permitted by Section 7.05;

(v)customary provisions in joint venture agreements or other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business;

(vi)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(vii)customary net worth provisions contained in real property leases entered
into by the Borrower and the Restricted Subsidiaries in the ordinary course of
business, so long as the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Borrower and the Restricted Subsidiaries to meet their ongoing obligations;

(viii)any restrictions regarding licenses or sublicenses by the Borrower and the
Restricted Subsidiaries of IP Rights in the ordinary course of business (in
which case such restriction shall relate only to such IP Rights);

(ix)customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest;

(x)customary restrictions contained in (A) Permitted Additional Debt, (B) any
Refinancing Notes (and any Permitted Refinancing thereof), (C) New Incremental
Notes and (D) Indebtedness permitted pursuant to Sections 7.03(f) (to the extent
applicable only to the Restricted Subsidiaries that are not Subsidiary
Guarantors obligated with respect to such Indebtedness) and 7.03(o) and any
Permitted Refinancing thereof;

145

83894470_5

--------------------------------------------------------------------------------

 

(xi)solely to the extent that (A) such restrictions relate to the Subsidiary
being acquired or incurring such Indebtedness and (B) such Indebtedness is
expressly made non-recourse to the Borrower and the Restricted Subsidiaries,
restrictions contained in Indebtedness permitted pursuant to Section 7.03(s);
and

(xii)restrictions imposed by reason of applicable Law; or

(b)of the Borrower or any Subsidiary Guarantor to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Facilities and the Obligations or under the Loan Documents
except for:

(i)any agreement in effect on the Closing Date and described on Schedule 7.09;

(ii)any agreement in effect at any time any Restricted Subsidiary becomes a
Subsidiary of the Borrower, or any agreement assumed in connection with the
acquisition of assets from any Person, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower or of the acquisition of assets from such Person and applies solely to
such acquired assets;

(iii)any agreement representing Indebtedness of a Restricted Subsidiary of the
Borrower which is not a Loan Party which is permitted by Section 7.03;

(iv)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03(e) or (s), or to the extent it
constitutes Indebtedness of a type permitted under Section 7.03(e), Indebtedness
permitted under Section 7.03(m), but in each case solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness;

(v)customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(vi)customary provisions contained in (A) Refinancing Notes (and any Permitted
Refinancing thereof) and (B) New Incremental Notes; provided in each case that
such restrictions do not restrict the Liens securing the Obligations or the
senior priority status thereof (it being understood that any such Indebtedness
shall be permitted to be secured on a pari passu basis or junior with the
Obligations to the extent permitted hereunder);

(vii)restrictions arising in connection with cash or other deposits permitted
under Sections 7.01 or 7.02 and limited to such cash or deposit;

(viii)customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(ix)customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest;

(x)customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business
relating to the assets and Equity Interests of such Joint Venture;

146

83894470_5

--------------------------------------------------------------------------------

 

(xi)restrictions imposed by applicable Law; and

(xii)customary restrictions contained in Indebtedness permitted pursuant to
Section 7.03(g) or, to the extent it constitutes Indebtedness of a type
permitted under Section 7.03(g), Section 7.03(m) to the extent relating to a
Subsidiary incurring such Indebtedness and its Subsidiaries; provided that such
restrictions do not restrict the Liens securing the Obligations as contemplated
by Loan Documents or the first priority status thereof;

provided that none of the foregoing limitations shall prevent the Administrative
Agent from obtaining a Lien on owned real property of any Loan Party other than
limitations permitted pursuant to clauses (ii), (iii), (iv), (v), (vi), (ix) and
(xi) of this Section 7.09(b).

Section 7.10Financial Covenants.  

(a)Maximum Total Net Leverage Ratio.  As of the end of each fiscal quarter of
the Borrower (commencing with the first full fiscal quarter after the Closing
Date), permit the Total Net Leverage Ratio as of the end of such fiscal quarter
of the Borrower to be greater than 4.00:1.00. Notwithstanding the foregoing, in
connection with any Permitted Acquisition (or any other acquisition consented to
by the Administrative Agent and the Required Lenders) completed after the
Closing Date having aggregate cash consideration in excess of $25,000,000, the
Borrower may in connection with such acquisition and by written notice to the
Administrative Agent (i) to determine compliance on a Pro Forma Basis with this
Section, including, without limitation, for purposes of Section 7.02(i)(iii) and
Section 2.14(d)(i), or (ii) prior to or simultaneously with the delivery of
financial statements pursuant to Sections 6.01(a) or (b), as applicable, for the
fiscal quarter ended immediately after the consummation of such acquisition,
elect to increase the required Total Net Leverage Ratio under this Section
7.10(a) to 4.50:1.00 solely for the fiscal quarter during which such Permitted
Acquisition is consummated and the three (3) consecutive fiscal quarters ending
thereafter; provided that there shall be at least two consecutive fiscal
quarters following each such increase during which no such increase shall then
be in effect.

(b)Minimum Interest Coverage Ratio.  As of the end of each fiscal quarter of the
Borrower (commencing with the first full fiscal quarter after the Closing Date),
permit the Interest Coverage Ratio to be less than 3.00:1.00.

Section 7.11Accounting Changes.  Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any amendments to this
Agreement that are necessary, in the judgment of the Administrative Agent and
the Borrower, to reflect such change in fiscal year.

Section 7.12Prepayments, etc. of Indebtedness; Amendments.

(a)Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness that is expressly subordinated
by contract in right of payment to the Obligations (other than intercompany
Indebtedness so long as no Default or Event of Default shall have occurred and
be continuing) or any Indebtedness that is secured by a second-priority (or
junior) security interest in the Collateral (collectively, together with any
Permitted Refinancing of the foregoing, “Junior Financing”) or any Unsecured
Financing which Unsecured Financing is in an aggregate amount in excess of
$12,500,000 (it being understood that payments of regularly scheduled interest
and principal shall be permitted), or make any payment in violation of any
subordination terms of any Junior Financing Documentation or any Unsecured
Financing Documentation, except

147

83894470_5

--------------------------------------------------------------------------------

 

(i)a prepayment, redemption, purchase, defeasement or other satisfaction of any
Junior Financing or Unsecured Financing made using the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 7.12(a)(i), such election to be specified in a written notice of
a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied; provided that (A) immediately before and
immediately after giving Pro Forma Effect to such prepayment, no Event of
Default shall have occurred and be continuing and (B) immediately after giving
effect to any such prepayment, the Restricted Group shall be in Pro Forma
Compliance with a Total Net Leverage Ratio of no greater than 3.75:1.00, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such prepayment had been made as of the first
day of the applicable four fiscal quarter period covered thereby,

(ii)the conversion of any Junior Financing or Unsecured Financing to Equity
Interests of Parent (or any other Parent Holding Company) (other than
Disqualified Equity Interests),

(iii)the refinancing of any Junior Financing or Unsecured Financing with any
Permitted Refinancing thereof,

(iv)the prepayment, redemption, purchase, defeasance or other satisfaction of
any Indebtedness incurred or assumed pursuant to Section 7.03(m); and

(v)so long as (i) no Event of Default then exists or would result therefrom and
(ii) immediately after giving effect to the respective prepayment, redemption,
purchase, defeasement or other satisfaction, the Restricted Group shall be in
Pro Forma Compliance with a Total Net Leverage Ratio is below 3.25:1.00 (such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such prepayment, redemption, purchase,
defeasement or other satisfaction had been made as of the first day of the
applicable four fiscal quarter period covered thereby), the Borrower may make an
unlimited amount of prepayments, redemptions, purchases, defeasements or
otherwise satisfy any Junior Financing or Unsecured Financing; or

(b)amend, modify or change any term or condition of any Junior Financing
Documentation, any Unsecured Financing Documentation, in each case, in an
aggregate amount in excess of $12,500,000 or any of its Organization Documents
in each case, in any manner that is, taken as a whole, materially adverse to the
interests of the Administrative Agent or the Lenders.

Section 7.13Use of Proceeds.  Use, and the respective directors, officers,
employees and agents of the Borrower and its Subsidiaries shall not use, the
proceeds of any Loan or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or any Anti-Money Laundering Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (c)  in any manner that would result in
the violation of  any Sanctions Laws and Regulations applicable to any party
hereto.

Section 7.14Holding Company.  Conduct, transact or otherwise engage in any
material business or operations; provided, that the following shall be permitted
in any event:

148

83894470_5

--------------------------------------------------------------------------------

 

(a)its ownership of the Equity Interests of the Borrower and activities
incidental thereto;

(b)the entry into, performance of its obligations and exercise of its rights
with respect to the Loan Documents (including any Specified Refinancing Debt or
any New Term Facility), any Refinancing Notes, any New Incremental Notes, the
Unsecured Financing Documentation, the Junior Financing Documentation, any
Permitted Additional Debt documentation, any documentation relating to any
Permitted Refinancing of the foregoing and the Guarantees permitted by
clause (c) below;

(c)the payment of dividends and distributions, the making of contributions to
the capital of its Subsidiaries and Guarantees of Indebtedness permitted to be
incurred hereunder by the Borrower or any of the Restricted Subsidiaries;

(d)the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance and performance of activities
relating to its officers, directors, managers and employees and those of its
Subsidiaries);

(e)the participation in tax, accounting and other administrative matters as a
member of the consolidated tax group of Parent and the Borrower, including
compliance with applicable Laws and legal, tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees;

(f)the holding of any cash and Cash Equivalents (but not operating any
property);

(g)the entry into and performance of its obligations with respect to employee
contracts and other similar arrangements, including the providing of
indemnification to officers, managers, directors and employees;

(h)the performance of activities in preparation for and consummation of any
secondary offering, new registration and/or required in connection with the
public trading of the Equity Interests of Holdings or any other Parent Holding
Company; and

(i)any activities incidental to the foregoing.

Parent shall not create, incur, assume or suffer to exist any Lien on any Equity
Interests of the Borrower (in each case, other than Liens pursuant to any Loan
Document (including any Specified Refinancing Debt or any New Term Facility),
any Refinancing Notes, any New Incremental Notes, the Junior Financing
Documentation and non-consensual Liens arising solely by operation of Law and
Parent shall not incur any Indebtedness (other than in respect of Indebtedness
under this Agreement, any Refinancing Notes, any New Incremental Notes, the
Unsecured Financing Documentation, the Junior Financing Documentation, any
documentation of any Indebtedness permitted pursuant to Section 7.02(n), or
Guarantees permitted by clause (c) above).

Notwithstanding the foregoing, the covenants in this Article VII (to the extent
applicable to a Permitted Acquisition, permitted Investment that constitutes an
acquisition (other than an intercompany Investment) and/or the incurrence of
Indebtedness in connection therewith) are subject to the Limited Condition
Acquisition Proviso.  

149

83894470_5

--------------------------------------------------------------------------------

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01Events of Default.  Any of the following shall constitute an Event
of Default:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay in the
currency required hereunder (i) when due and as required to be paid herein, any
amount of principal of any Loan, Unreimbursed Amounts, including L/C Borrowings,
or any Cash Collateral required pursuant to Section 2.03(k), 2.05(b)(v) or 2.16,
or (ii) within five Business Days after the same becomes due and payable, any
interest on any Loan or on any other L/C Obligation, any L/C Obligation or any
fee due hereunder, or any other amount payable hereunder or with respect to any
other Loan Document; or

(b)Specific Covenants.  The Borrower or any of the Subsidiary Guarantors fails
to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a), 6.05(a) (solely with respect to the Borrower), 6.11 or in any
Section of Article VII, or Parent fails to perform or observe any term, covenant
or agreement contained in Section 6.05(a) or Section 7.14; or

(c)Other Defaults.  Parent or any other Loan Party fails to perform or observe
any covenant or agreement (other than those specified in Section 8.01(a) or (b)
above) contained in any Loan Document to be performed or observed by it and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Borrower; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Parent, the Borrower
or any other Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect (or in any respect if any such
representation or warranty is already qualified by materiality) when made or
deemed made; or

(e)Cross-Default.  Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment or payments beyond the applicable grace period with respect thereto,
if any (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and intercompany Indebtedness solely among the Borrower and the
Restricted Subsidiaries) having an aggregate outstanding principal amount of
more than $20,000,000 or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) after the expiration of any applicable
grace or cure period therefor to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, in each case, prior to its
stated maturity; provided that this clause (e)(B) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer or
other Disposition (including a Casualty Event) of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness and such Indebtedness is
repaid when required under the documents providing for such Indebtedness or (y)
events of default, termination events or any other similar event under the
documents governing Swap Contracts for so long as such event of default,
termination event or other similar event does not result in the occurrence of an
early termination date or any acceleration or prepayment of any amounts or other
Indebtedness payable thereunder; provided, further, that such failure is
unremedied and is not validly waived by the holders of such Indebtedness in
accordance with the terms of the documents governing such Indebtedness prior to
any termination of the Revolving Credit Commitments or acceleration of the Loans
pursuant to Section 8.02; or

150

83894470_5

--------------------------------------------------------------------------------

 

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Restricted Subsidiary
(other than Immaterial Subsidiaries) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, a winding-up, an administration,
a dissolution, or a composition or makes an assignment for the benefit of
creditors or any other action is commenced (by way of voluntary arrangement,
scheme of arrangement or otherwise); or appoints, applies for or consents to the
appointment of any receiver, administrator, administrative receiver, trustee,
custodian, conservator, liquidator, rehabilitator, judicial manager, provisional
liquidator, administrator, receiver and manager, controller, monitor or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, judicial manager,
provisional liquidator, administrator, administrative receiver, receiver and
manager, controller, monitor or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 days; or any proceeding under any Debtor Relief Law relating
to any such Person or to all or a material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
days, or an order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Restricted
Subsidiary (other than any Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
suspends making payments or enters into or consents to a moratorium or
standstill arrangement in relation to its Indebtedness or is taken to have
failed to comply with a statutory demand (or otherwise be presumed to be
insolvent by applicable Law) or (ii) any writ or warrant of attachment or
execution or similar process is issued, commenced or levied against all or a
material part of the property of any such Person and is not released, vacated or
fully bonded within 60 days after its issue, commencement or levy, or any
analogous procedure or step is taken in any jurisdiction; or

(h)Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $30,000,000 (to the
extent not paid and not covered by independent third-party insurance as to which
the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal, appeal bond, any
other bond or otherwise, is not in effect; or

(i)ERISA.  (i) One or more ERISA Events occur or there is or arises an Unfunded
Pension Liability (taking into account only Plans with positive Unfunded Pension
Liability) which event or events or unfunded liability or unfunded liabilities
results or could reasonably be expected to result in liability of any Loan Party
in an aggregate amount (determined as of the date of occurrence of such ERISA
Event) which could reasonably be expected to result in a Material Adverse
Effect, or (ii) with respect to a Foreign Plan, a termination, withdrawal or
noncompliance with applicable law or plan terms occurs that could reasonably be
expected to result in a Material Adverse Effect; or

(j)Invalidity of Certain Loan Documents or Subordination Agreements.  Any
material provision of any Collateral Document, any Guaranty or any intercreditor
or subordination agreement required to be entered into pursuant to the terms of
this Agreement, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder (including as a result
of a transaction permitted under Section 7.04 or 7.05) or satisfaction in full
of all the Obligations (other than contingent indemnification obligations as to
which no claim has been asserted and obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) ceases to be in full force and effect (except that any such failure
to be in full force and effect with respect to the documents referred to in
clause (g) of the definition of “Loan Documents” shall constitute an Event of
Default only if the Borrower receives notice thereof and the Borrower fails to
remedy the relevant failure in all material respects within 15 days of receiving
said notice); or any Loan Party contests in writing the

151

83894470_5

--------------------------------------------------------------------------------

 

validity or enforceability of any provision of any Collateral Document, any
Guaranty or any intercreditor agreement required to be entered into pursuant to
the terms of this Agreement; or any Loan Party denies in writing that it has any
or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document or the perfected first priority Liens created thereby (except as
otherwise expressly provided in this Agreement or the Collateral Documents); or

(k)Change of Control.  There occurs any Change of Control.

Section 8.02Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself, the L/C Issuers and the Lenders all rights and
remedies available to it, the L/C Issuers and the Lenders under the Loan
Documents, under any document evidencing Indebtedness in respect of which the
Facilities have been designated as “Designated Senior Debt” (or any comparable
term) and/or under applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the U.S. Bankruptcy Code,
the obligation of each Lender to make Loans to the Borrower and any obligation
of the L/C Issuers to make L/C Credit Extensions to the Borrower shall
automatically terminate, the unpaid principal amount of all outstanding Loans to
the Borrower and all interest and other amounts as aforesaid shall automatically
become due and payable, all Commitments shall automatically terminate, and the
obligation of the Borrower to Cash Collateralize its L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after an actual or deemed entry of an order for relief with
respect to the Borrower under any Debtor Relief Law), any amounts received on
account of the Obligations (whether as a result of a payment under a Guaranty,
any realization on the Collateral, any setoff rights, any distribution in
connection with any proceedings or other action of any Loan Party in respect of
Debtor Relief Laws or otherwise and whether received in cash or otherwise)
shall, subject to the provisions of Sections 2.16 and 2.17, be applied by the
Administrative Agent in the following order:

152

83894470_5

--------------------------------------------------------------------------------

 

(a)first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Sections 10.04 and 10.05 and amounts payable
under Article III and amounts owing in respect of (x) the preservation of
Collateral or the Administrative Agent’s security interest in the Collateral or
(y) with respect to enforcing the rights of the Secured Parties under the Loan
Documents) payable to the Administrative Agent in its capacity as such;

(b)second, to payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among, as applicable, the Administrative
Agent, the L/C Issuers and the Swingline Lender pro rata in accordance with the
amounts of Unfunded Advances/Participations owed to them on the date of any such
distribution);

(c)third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, premium, interest
and Letter of Credit fees) payable to the Lenders and the L/C Issuers (including
fees, disbursements and other charges of counsel payable under Sections 10.04
and 10.05) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause (c) held by them;

(d)fourth, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause (d) held by them;

(e)fifth, (i) to payment of that portion of the Obligations constituting unpaid
principal and premium of the Loans, the L/C Borrowings and obligations of the
Loan Parties then owing under Secured Hedge Agreements and the Secured Cash
Management Agreements and (ii) to Cash Collateralize that portion of L/C
Obligations comprising the aggregate undrawn amount of Letters of Credit to the
extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03 and 2.16, ratably among the Lenders, the L/C Issuers, the Hedge
Banks party to such Secured Hedge Agreements and the Cash Management Banks party
to such Secured Cash Management Agreements in proportion to the respective
amounts described in this clause (e) held by them; provided that (x) any such
amounts applied pursuant to the foregoing subclause (ii) shall be paid to the
Administrative Agent for the ratable account of the applicable L/C Issuers to
Cash Collateralize such L/C Obligations, (y) subject to Sections 2.03(d) and
2.16, amounts used to Cash Collateralize the aggregate undrawn amount of Letters
of Credit pursuant to this clause (e) shall be applied to satisfy drawings under
such Letters of Credit as they occur and (z) upon the expiration of any Letter
of Credit, the pro rata share of unapplied Cash Collateral attributable to such
expired Letter of Credit shall be applied by the Administrative Agent in
accordance with the priority of payments set forth in this Section 8.03;

(f)sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent and the other Secured Parties, ratably based upon the
respective aggregate amounts of all such Obligations then owing to the
Administrative Agent and the other Secured Parties; and

(g)last, after all of the Obligations have been paid in full (other than
contingent indemnification obligations not yet due and owing), to the Borrower
or as otherwise required by Law.

153

83894470_5

--------------------------------------------------------------------------------

 

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in accordance with the priority of payments
set forth above.  Notwithstanding the foregoing, Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements shall be
excluded from the application of payments described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.

It is understood and agreed by each Loan Party and each Secured Party that the
Administrative Agent shall have no liability for any determinations made by it
in this Section 8.03, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Administrative Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision).  Each
Loan Party and each Secured Party also agrees that the Administrative Agent may
(but shall not be required to), at any time and in its sole discretion, and with
no liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof, and the Administrative Agent shall be entitled to wait for, and may
conclusively rely on, any such determination.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) in no circumstances shall proceeds of any Collateral constituting
an asset of a Loan Party which is not a Qualified ECP Guarantor be applied
towards the payment of any Obligations under Secured Hedge Agreements and (y) no
amounts received from any Guarantor shall be applied to Excluded Swap
Obligations of such Guarantor.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01Appointment and Authorization of Agents.

(a)Each Lender and L/C Issuer hereby irrevocably appoints Wells Fargo Bank to
act on its behalf as Administrative Agent hereunder and under the other Loan
Documents, and designates and authorizes the Administrative Agent to take such
actions on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement or any
other Loan Document, together with such actions and powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, no Agent shall have any duties
or responsibilities, except those expressly set forth herein, nor shall any
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.  Regardless of whether a Default
has occurred and is continuing and without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

154

83894470_5

--------------------------------------------------------------------------------

 

(b)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article IX and in the definition of “Agent-Related Person” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c)Each of the Lenders (including in its capacities as a Lender, L/C Issuer (if
applicable) and a potential Cash Management Bank party to a Secured Cash
Management Agreement and/or a potential Hedge Bank party to a Secured Hedge
Agreement), as the case may be, hereby or thereby (x) irrevocably appoints and
authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of) such
Lender or, as applicable, such Hedge Bank or Cash Management Bank for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto and (y)
irrevocably appoints each other Lender as its agent and bailee for the purpose
of perfecting Liens (whether pursuant to Section 8-301(a)(2) of the UCC or
otherwise), for the benefit of the Secured Parties, in assets in which, in
accordance with the UCC or any other applicable Law, a security interest can be
perfected by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly following
the Administrative Agent’s request therefor, shall deliver such Collateral to
the Administrative Agent or otherwise deal with such Collateral in accordance
with the Administrative Agent’s instructions.  In this connection, the
Administrative Agent (and any co-agents, sub-agents, receivers and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents, receivers and
attorneys-in-fact were the Administrative Agent under the Loan Documents) and
Section 10.04 as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Collateral Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders (including in its capacities as
a Lender, L/C Issuer (if applicable) and a potential Cash Management Bank party
to a Secured Cash Management Agreement and/or a potential Hedge Bank party to a
Secured Hedge Agreement) and any Hedge Bank or Cash Management Bank.

Section 9.02Delegation of Duties.  The Administrative Agent may execute any of
its duties and exercise its rights and powers under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct by the Administrative
Agent, as determined in a final and non-appealable judgment by a court of
competent jurisdiction.  The exculpatory provisions of this Article IX shall
apply to any such sub agent and to the Agent-Related Persons of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in

155

83894470_5

--------------------------------------------------------------------------------

 

connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

Section 9.03Liability of Agents.

(a)No Agent-Related Person shall be (i) liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein, to the extent determined in a final and non-appealable
judgment by a court of competent jurisdiction), (ii) liable for any action taken
or not taken by it (A) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(B) in the absence of its own gross negligence or willful misconduct as
determined in a final and non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein, (iii)
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, (iv) responsible for or have any duty to ascertain or
inquire into the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien, or
security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder, (v) responsible for or have any
duty to ascertain or inquire into the value or the sufficiency of any
Collateral, (vi) responsible for or have any duty to ascertain or inquire into
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, (vii) be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender or (viii) responsible for or have any duty to ascertain or
inquire into the utilizations of any L/C Issuer’s L/C Commitment (it being
understood and agreed that each L/C Issuer shall monitor compliance with its own
L/C Commitment without any further action by the Administrative Agent).  No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

(b)The Administrative Agent shall not have any duty to (i) take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Law; or (ii) disclose, except as expressly set forth
herein and in the other Loan Documents, and shall not be liable for the failure
to disclose, any information relating to the Borrower or any of its Affiliates
that is communicated to or obtained by any Person serving as an Agent or any of
its Affiliates in any capacity.

(c)Any assignor of a Loan or seller of a participation hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant Assignment and Assumption or participation
agreement, as applicable, that such assignee or purchaser is not a Disqualified
Institution.  No Agent shall have any responsibility or liability for monitoring
the list or identities of, or enforcing provisions relating to, Disqualified
Institutions and shall not be responsible or have any liability

156

83894470_5

--------------------------------------------------------------------------------

 

for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

Section 9.04Reliance by Agents.

(a)Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, Internet or
intranet website posting or other distribution statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan or
the issuance of a Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such Letter of Credit.  Each Agent may consult
with, and rely upon (and be fully protected in relying upon), advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by such Agent.  Each Agent shall be fully
justified in (i) failing or refusing to take any action under any Loan Document
or (ii) taking any action permitted or required under any Loan Document unless
it shall first receive such advice or concurrence of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of (i) taking or continuing to
take any such action or (ii) omitting to take such action.  Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders; provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or in the opinion of its counsel, may expose the Administrative
Agent to material liability or that is contrary to any Loan Document or
applicable Law.

(b)For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date, specifying its
objection thereto.

Section 9.05Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”.  Such Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to any Event of Default as may be directed by the Required Lenders
or the Required Revolving Lenders, as applicable, in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be

157

83894470_5

--------------------------------------------------------------------------------

 

obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06Credit Decision; Disclosure of Information by Agents.  Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Section 9.07Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, each Lender shall, on a ratable basis based
on such Lender’s Pro Rata Share of all the Facilities, indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), and
hold harmless each Agent-Related Person in each case from and against any and
all Indemnified Liabilities incurred by such Agent-Related Person; provided,
however, that no Lender shall be liable for any Indemnified Liabilities incurred
by an Agent-Related Person to the extent such Indemnified Liabilities are
determined in a final and non-appealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.07; provided, further, that to the extent any L/C Issuer is entitled
to indemnification under this Section 9.07 solely in its capacity and role as an
L/C Issuer, only the Revolving Credit Lenders shall be required to indemnify
such L/C Issuer under this Section 9.07 (which indemnity shall be provided by
such Lenders based upon their respective Pro Rata Share of the Revolving
Facilities).  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 shall apply whether or
not any such investigation, litigation or proceeding is brought by any Lender or
any other Person.  Without limiting the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its Pro Rata Share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent or is not reimbursed for such expenses by or on
behalf of the Borrower; provided that such reimbursement by the Lenders shall
not affect the Borrower’ continuing reimbursement

158

83894470_5

--------------------------------------------------------------------------------

 

obligations with respect thereto; provided, further, that failure of any Lender
to indemnify or reimburse the Administrative Agent shall not relieve any other
Lender of its obligation in respect thereof.  The undertaking in this Section
9.07 shall survive termination of the Aggregate Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent.

Section 9.08Agents in their Individual Capacities.  Any Agent and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though it were not an Agent or an L/C
Issuer hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, an Agent or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that such Agent shall be under no
obligation to provide such information to them.  With respect to its Loans, such
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an Agent or
an L/C Issuer, and the terms “Lender” and “Lenders” include such Agent in its
individual capacity (unless otherwise expressly indicated or unless the context
otherwise requires).

Section 9.09Successor Agents.

(a)The Administrative Agent may resign as the Administrative Agent upon 30 days’
notice to the Lenders.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
under Section 8.01(a), (f), or (g) (which consent of the Borrower shall not be
unreasonably withheld or delayed).  If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent, and the retiring Administrative Agent’s
appointment, powers and duties as the Administrative Agent shall be
terminated.  After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article IX and Sections 10.04
and 10.05 shall continue in effect for its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement.  If no successor agent has accepted appointment as the Administrative
Agent by the date which is 30 days following the retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security as
bailee, trustee or other applicable capacity until such time as a successor of
such Agent is appointed), (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section 9.09 and (iii) the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, the Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring

159

83894470_5

--------------------------------------------------------------------------------

 

Administrative Agent.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor or upon the expiration of the
30-day period following the retiring Administrative Agent’s notice of
resignation without a successor agent having been appointed, the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security as bailee, trustee or other applicable capacity until such time as a
successor of such Administrative Agent is appointed) and under the other Loan
Documents but the provisions of this Article IX and Sections 10.04 and 10.05
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Agent-Related Persons in respect of any
actions taken or omitted to be taken by any of them solely in respect of the
Loan Documents or Obligations, as applicable, while the retiring Administrative
Agent was acting as Administrative Agent.

(b)Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section 9.09 shall also constitute its resignation as an L/C Issuer, in which
case the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit hereunder and (y) shall maintain all of its rights as
L/C Issuer with respect to any Letters of Credit issued by it prior to the date
of such resignation.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder or upon the expiration of the 30-day period
following the retiring Administrative Agent’s notice of resignation without a
successor agent having been appointed, (i) such successor (if any) shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, (ii) the retiring L/C Issuer shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
and (iii) the successor L/C Issuer (if any) shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make (or the Borrower shall enter into) other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

Section 9.10Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, administrative receivership, judicial management,
insolvency, liquidation, bankruptcy, reorganization (by way of voluntary
arrangement, schemes of arrangement or otherwise), arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(g) and (h), 2.09, 9.07 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same, and any administrator,
administrative receiver, custodian, receiver, assignee, trustee, judicial
manager, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders or
the L/C Issuers, as applicable, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses,

160

83894470_5

--------------------------------------------------------------------------------

 

disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
9.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization (by way of voluntary arrangement, schemes of
arrangement or otherwise), arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.

Section 9.11Collateral and Guaranty Matters.  Each of the Lenders (including in
their capacities as potential Hedge Banks party to a Secured Hedge Agreement and
potential Cash Management Banks party to a Secured Cash Management Agreement)
and each L/C Issuer irrevocably authorizes and directs the Administrative Agent,
and the Administrative Agent shall to the extent requested by the Borrower or,
solely in the case of clause (d) below, to the extent provided for under this
Agreement,

(a)release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted, (B)
obligations and liabilities under Secured Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable Hedge Bank shall have
been made and (C) obligations and liabilities under Secured Cash Management
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank shall have been made) and the expiration or termination of
all Letters of Credit (other than those which have been Cash Collateralized),
(ii) that is sold, disposed of or distributed or to be sold, disposed of or
distributed as part of or in connection with any transaction permitted hereunder
or under any other Loan Document, in each case to a Person that is not a Loan
Party, (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders, (iv) owned by a Subsidiary Guarantor upon
release of such Subsidiary Guarantor from its obligations under its Guaranty
pursuant to clause (c) below, or (v) if such property constitutes Excluded
Property;

(b)release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01 (i), (p), (y) and (dd);

(c)release any Subsidiary Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Restricted Subsidiary or otherwise
becomes an Excluded Subsidiary as a result of a transaction or designation
permitted hereunder; provided that the release of any Subsidiary Guarantor from
its obligations under the applicable Guaranty if such Subsidiary Guarantor
becomes an Excluded Subsidiary of the type described in clause (b) of the
definition thereof pursuant to a Disposition of less than all of the Equity
Interests of such Guarantor shall only be permitted if at the time such
Subsidiary Guarantor becomes an Excluded Subsidiary of such type or at the time
the Borrower requests such release (1) such release shall constitute an
Investment by the Borrower and/or other Loan Parties (as applicable) therein at
the date of such release in an amount equal to the fair market value as
determined in good faith by the Borrower’s and/or other Loan Parties’ (as
applicable) Investment therein and such Investment is permitted pursuant to
Section 7.02 (other than, solely with respect to the Equity Interests in such
released Subsidiary, Section 7.02(e) or (f)) at such time and (2) a Responsible
Officer of the Borrower certifies to the Administrative Agent compliance with
preceding clause (1); and

(d)establish intercreditor arrangements as contemplated by this Agreement.

161

83894470_5

--------------------------------------------------------------------------------

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11.  In each case as specified in this Section 9.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.11; provided that the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying that any such transaction has been consummated in compliance with
this Agreement and the other Loan Documents.

Section 9.12Other Agents; Arranger and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“lead arranger”, “joint bookrunner”, “co-documentation agent” or “syndication
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Section 9.13Secured Cash Management Agreements and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable Cash Management Bank or Hedge
Bank, as the case may be.

Section 9.14Appointment of Supplemental Agents.

(a)It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by it in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent, as applicable (any
such additional individual or institution being referred to herein individually
as a “Supplemental Agent” and collectively as “Supplemental Agents”).

162

83894470_5

--------------------------------------------------------------------------------

 

(b)In the event that the Administrative Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental Agent
to the extent, and only to the extent, necessary to enable such Supplemental
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Agent shall run to and be
enforceable by either the Administrative Agent or such Supplemental Agent, and
(ii) the provisions of this Article IX and of Sections 10.04 and 10.05
(obligating the Borrower to pay the Administrative Agent’s expenses and to
indemnify the Administrative Agent) that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Agent, as the context may require.

(c)Should any instrument in writing from the Borrower or any other Loan Party be
required by any Supplemental Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent.  In case any Supplemental Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Agent.

Section 9.15Intercreditor Agreement.  The Administrative Agent is authorized and
directed to, to the extent required by the terms of the Loan Documents, enter
into (i) any Collateral Document and (ii) any intercreditor agreement
contemplated hereunder or shall make or consent to any filings or take any other
actions in connection therewith (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Indebtedness of such Loan Party that is permitted to be secured
pursuant to Sections 7.01 and 7.03, in order to permit such Indebtedness to be
secured by a valid, perfected lien on the Collateral (with such priority as may
be designated by such Loan Party, to the extent such priority is permitted by
the Loan Documents)), and the parties hereto acknowledge that any intercreditor
agreement contemplated hereunder, any Collateral Document, and any consent,
filing or other action will be binding upon them.  Each of the Lenders
(including in its capacities as a Lender, L/C Issuer (if applicable) and a
potential Cash Management Bank party to a Secured Cash Management Agreement
and/or a potential Hedge Bank party to a Secured Hedge Agreement) (a) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of any intercreditor agreement contemplated hereunder (if entered
into) and (b) hereby authorizes and instructs the Administrative Agent to enter
into the any intercreditor agreement contemplated hereunder or Collateral
Document (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Indebtedness of such
Loan Party that is permitted to be secured pursuant to Sections 7.01 and 7.03 of
this Agreement, in order to permit such Indebtedness to be secured by a valid,
perfected lien on the Collateral (with such priority as may be designated by
such Loan Party, to the extent such priority is permitted by the Loan
Documents)), and to subject the Liens on the Collateral securing the Obligations
to the provisions thereof.

Section 9.16Withholding Tax.  To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment.  If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any reason, or the Administrative Agent has paid over to the IRS or other
Governmental

163

83894470_5

--------------------------------------------------------------------------------

 

Authority applicable withholding tax relating to a payment to a Lender but no
deduction has been made from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
tax or interest and together with any and all expenses incurred, unless such
amounts have been indemnified by the Borrower or other Loan Party.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this Section 9.16.  The agreements in this Section 9.16 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

ARTICLE X

MISCELLANEOUS

Section 10.01Amendments, etc.  Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Borrower or the other applicable Loan Party, as the case may be, and either (x)
the Required Lenders and acknowledged by the Administrative Agent or (y) the
Administrative Agent (at the direction of the Required Lenders), and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)extend or increase the Commitment of any Lender, or reinstate the Commitment
of any Lender after the reduction or termination of such Commitment pursuant to
Section 2.06 or 8.02, in each case without the written consent of such Lender
(it being understood that a waiver of any condition precedent set forth in
Section 4.02 or the waiver of (or amendment to the terms of) any Default or
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

(b)postpone any date scheduled for, or reduce the amount of, any payment of
principal of, or interest on, any Loan or L/C Borrowing or any fees or other
amounts payable hereunder, without the written consent of each Lender directly
and adversely affected thereby (and subject to such further requirements as may
be applicable thereto under the last two paragraphs of this Section 10.01), it
being understood that the waiver of any obligation to pay interest at the
Default Rate, or the amendment or waiver of any mandatory prepayment of Loans
under the Term Facilities (other than pursuant to Sections 2.07(a), (b), (c) and
(d)), shall not constitute a postponement of any date scheduled for the payment
of principal, interest or fees;

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the proviso following
clause (j) below) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definitions of
Secured Net Leverage Ratio, Total Net Leverage Ratio or, in each case, in the
component definitions thereof shall not constitute a reduction in any rate of
interest or any fees based thereon; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

164

83894470_5

--------------------------------------------------------------------------------

 

(d)modify Section 2.06(c), Section 2.13 or Section 8.03 without the written
consent of each Lender directly and adversely affected thereby;

(e)change (i) any provision of this Section 10.01 (other than the last two
paragraphs of this Section 10.01), or the definition of “Required Lenders”, or
any other provision hereof specifying the number or percentage of Lenders or
portion of the Loans or Commitments required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
(other than the definition specified in clause (ii) of this Section 10.01(e)),
without the written consent of each Lender, or (ii) the definition of “Required
Revolving Lenders”, without the written consent of each Lender under the
Revolving Facilities;

(f)other than in a transaction permitted under Section 7.04 or Section 7.05,
release or subordinate all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(g)other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, or all
or substantially all of the Guarantors, without the written consent of each
Lender;

(h)increase the amount of the Swingline Sublimit without the written consent of
the Required Revolving Lenders and the Swingline Lender; provided, however, that
any such increases shall not require the consent of any Lenders other than the
Required Revolving Lenders and the Swingline Lender;

(i)change the currency in which any Loan is denominated without the written
consent of each Lender holding such Loans; or

(j)increase the amount of the Letter of Credit Sublimit without the written
consent of the Required Revolving Lenders and the L/C Issuer; provided, however,
that any such increases shall not require the consent of any Lenders other than
the Required Revolving Lenders and the L/C Issuer,

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Borrower and the Lenders
required above, affect the rights or duties of such L/C Issuer, in its capacity
as such, under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender in addition
to the Borrower and the Lenders required above, affect the rights or duties of
the Swingline Lender, in its capacity as such, under this Agreement or any other
Loan Document relating to any Swingline Loan; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent, in its
capacity as such, in addition to the Borrower and the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
Section 10.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other
modification.  Notwithstanding anything to the contrary herein, any amendment,
modification, waiver or other action which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) no amendment,
waiver or consent relating to Section 10.01(a), (b) or (c) may be effected and
the principal amount of any Loan of any Defaulting Lender may not be forgiven,
in each case without the consent of such Defaulting Lender and (y) any
amendment, modification, waiver or other action that by its terms adversely
affects any Defaulting Lender in its capacity as a Lender in a manner that
differs in any material respect from, and is more adverse

165

83894470_5

--------------------------------------------------------------------------------

 

to such Defaulting Lender than it is to, other affected Lenders shall require
the consent of such Defaulting Lender.

This Section 10.01 shall be subject to any contrary provision of Section 2.14,
2.18 or 2.19.  In addition, notwithstanding anything else to the contrary
contained in this Section 10.01, (a) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case, in any provision of the Loan Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and (b) the Administrative Agent and the Borrower shall be permitted
to amend any provision of any Collateral Document or the Guaranty, or enter into
any new agreement or instrument, to better implement the intentions of this
Agreement and the other Loan Documents, or to give effect to or to protect any
security interest for the benefit of the Secured Parties, in any property so
that the security interests comply with applicable Law, and in each case, such
amendments, documents and agreements shall become effective without any further
action or consent of any other party to any Loan Document if in the case of
amendments contemplated by clause (a) above the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

Section 10.02Notices; Electronic Communications.

(a)General.  Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)if to the Borrower, the Administrative Agent, an L/C Issuer or the Swingline
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
telecopier number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties hereto, as provided in
Section 10.02(d); and (ii) if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such
clause (b).  Notwithstanding the foregoing, notices and other communications to
the Administrative Agent, an L/C Issuer or the Swingline Lender by telecopier
shall be deemed to have been given when received.

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under Article II by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

166

83894470_5

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes (with the Borrower’s
consent), (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.  In no event shall any Agent-Related Person have any liability to any
Loan Party or any of their respective Subsidiaries, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction in a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent-Related Person; provided, however, that in no event
shall any Agent-Related Person have any liability to any Loan Party or any of
their respective Subsidiaries, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d)Change of Address, Etc.  Each of Parent, any other Loan Party, the
Administrative Agent, each L/C Issuer and the Swingline Lender may change its
address, telecopier, telephone number or electronic mail address for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier number, telephone number or
electronic mail address for notices and other communications hereunder by notice
to the Borrower, the Administrative Agent and each L/C Issuer.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain MNPI with
respect to the Borrower or their securities for purposes of United States
federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices and notices of
Swingline Borrowings) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete

167

83894470_5

--------------------------------------------------------------------------------

 

or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower to the
extent required by Section 10.05.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03No Waiver; Cumulative Remedies; Enforcement.

(a)No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges provided hereunder and under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

(b)(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) the Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as the Swingline Lender) hereunder and under
the other Loan Documents, (d) any Lender from exercising setoff rights in
accordance with Section 10.09 (subject to the terms of Section 2.13), or (e) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (y) in addition to the matters
set forth in clauses (b), (c), (d) and (e) of the preceding proviso and subject
to Section 2.13, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.  

(ii)In the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale, the Administrative Agent or any
Lender (or any Person nominated by them) may be the purchaser of any or all of
such Collateral at any such sale and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders, in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold in any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.  The provision of this Section 10.03(b)(ii)
is for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

168

83894470_5

--------------------------------------------------------------------------------

 

Section 10.04Expenses and Taxes.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Arrangers, each L/C Issuer, the Swingline Lender
and the other Agents for all reasonable and documented or invoiced out-of-pocket
costs and expenses incurred in connection with (i) the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents
(including reasonable and documented expenses incurred in connection with due
diligence and travel, courier, reproduction, printing and delivery expenses) and
(ii) any amendment, waiver, consent or other modification of the provisions
hereof and thereof (whether or not the transactions contemplated hereby or
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees, disbursements and other charges of counsel (limited to the
reasonable and documented fees, disbursements and other charges of one primary
counsel to the Agents, one local counsel in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and, in
the event of any actual or potential conflict of interest, one additional
counsel in each relevant jurisdiction for each Lender, L/C Issuer, Swingline
Lender, Agent or group of Lenders, L/C Issuers, Swingline Lender or Agents
subject to such conflict) and, with respect to clause (i), subject to such
arrangements as have been previously agreed), and (b) to pay or reimburse the
Administrative Agent, the other Agents, the L/C Issuers, the Swingline Lender
and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including, without duplication of
Indemnified Taxes or Other Taxes paid or indemnified pursuant to Sections 3.01
and 3.05, any proceeding under any Debtor Relief Law or in connection with any
workout or restructuring and all documentary taxes associated with the
Facilities), including the fees, disbursements and other charges of counsel
(limited to the reasonable and documented fees, disbursements and other charges
of one counsel to the Administrative Agent, the other Agents, the L/C Issuers,
the Swingline Lender and the Lenders taken as a whole, of one local counsel in
each relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and, in the event of any actual or potential conflict of
interest, one additional counsel in each relevant jurisdiction for each Lender,
L/C Issuer, Swingline Lender, Agent or group of Lenders, L/C Issuers, Swingline
Lender  or Agents subject to such conflict), in each case without duplication
for any amounts paid (or indemnified) under Section 3.01 and in each case
excluding any Excluded Taxes.  The foregoing costs and expenses shall include,
without duplication of Indemnified Taxes or Other Taxes paid or indemnified
pursuant to Sections 3.01 and 3.05, all reasonable and documented search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other reasonable and documented out-of-pocket expenses
incurred by any Agent.  All amounts due under this Section 10.04 shall be paid
within 30 days after invoiced or demand therefor (with a reasonably detailed
invoice with respect thereto) (except for any such costs and expenses incurred
prior to the Closing Date, which shall be paid on the Closing Date to the extent
invoiced at least one Business Day prior to the Closing Date).  The agreements
in this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations.  If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent or any Lender after any applicable grace periods have
expired, in its sole discretion and the Borrower shall immediately reimburse the
Administrative Agent or any such Lender, as applicable.

Section 10.05Indemnification by the Borrower.  The Borrower shall indemnify and
hold harmless each Arranger, each Agent-Related Person, each Lender, each L/C
Issuer, the Swingline Lender, each of their respective Affiliates and each
partner, director, officer, employee, counsel, agent and representative of the
foregoing and, in the case of any funds, trustees and advisors and
attorneys-in-fact (collectively, the “Indemnitees”) from and against (and will
reimburse each Indemnitee, as and when incurred, for) any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs), disbursements, and reasonable and
documented or invoiced out-of-pocket fees and expenses (including the fees,
disbursements and other charges of (i) one counsel to the Indemnitees taken as a
whole, (ii) in the case of an actual or perceived conflict of interest,

169

83894470_5

--------------------------------------------------------------------------------

 

where the Indemnitee affected by such conflict informs the Borrower in writing
of such conflict and thereafter retains its own counsel, of another firm of
counsel for each such affected Indemnitee in each relevant jurisdiction, and
(iii) one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions)) of any kind or nature
whatsoever (for the avoidance of doubt not including Excluded Taxes, other than
any Excluded Taxes that represent losses or damages arising from any non-Tax
claim) which may at any time be imposed on, incurred by or asserted or awarded
against any such Indemnitee in any way relating to or arising out of or in
connection with or by reason of (x) any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, in
connection with or by reason of any of the following, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, investigation, litigation or
proceeding): (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby or (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, disbursements, fees or expenses are determined by a
court of competent jurisdiction in a final and non-appealable judgment to have
resulted from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Affiliates or controlling persons or any of the
officers, directors, employees, agents, advisors, or members of any of the
foregoing or (B) any dispute that is among Indemnitees (other than any dispute
involving claims against the Administrative Agent, any Arranger or any other
Agent or any L/C Issuer, in each case in their respective capacities as such),
that did not involve actions or omissions of the Borrower or its Subsidiaries or
any direct or indirect parent or controlling person of the Borrower or its
Subsidiaries); or (y) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability, (the
preceding clauses (x) and (y), collectively, the “Indemnified Liabilities”), in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee and regardless of whether such Indemnitee is a
party thereto, and whether or not such proceedings are brought by the Borrower,
its equity holders, its Affiliates, creditors or any other third person.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through the Platform or other
information transmission systems (including electronic telecommunications) in
connection with this Agreement unless determined by a court of competent
jurisdiction in a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee, nor shall
any Indemnitee, Parent or any other Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that
such waiver of special, punitive, indirect or consequential damages shall not
otherwise limit the indemnification obligations of the Loan Parties under this
Section 10.05.  In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by Parent, any other Loan Party, any of their respective directors, shareholders
or creditors or an Indemnitee or any other Person, and whether or not any
Indemnitee is otherwise a party thereto.  Should any investigation, litigation
or proceeding be settled, or if there is a judgment against an Indemnitee in any
such investigation, litigation or proceeding, the Borrower shall indemnify and
hold harmless each Indemnitee in the manner set forth above.  All amounts due
under this Section 10.05 shall be payable within 30 days after demand
therefor.  The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

170

83894470_5

--------------------------------------------------------------------------------

 

Section 10.06Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to any Agent, any L/C Issuer or any Lender, or any
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 10.07Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee (other than to any Disqualified Institution) in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and Swingline Loans) at the
time owing to it); provided that:

(i)(A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount shall need be assigned, and (B) in
any case not described in clause (b)(i)(A) of this Section 10.07, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall (other than with respect to any assignments with respect to which
the Lender was previously identified and approved by the Borrower in the initial
allocations during primary syndication) not be less than (1) $2,500,000 (or such
lesser amount as is acceptable to the Administrative Agent and the Borrower), in
the case of any assignment in respect of any Revolving Facility; (2) $5,000,000
(or such lesser amount as is acceptable to the Administrative Agent and the
Borrower), in the case of any assignment in respect of a Term Facility
denominated

171

83894470_5

--------------------------------------------------------------------------------

 

in Dollars and (3) €5,000,000 (or such lesser amount as is acceptable to the
Administrative Agent and the Borrower), in the case of any assignment in respect
of a Term Facility denominated in Euros, in each case unless each of the
Administrative Agent and, so long as no Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group)) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

(iii)no consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) of this Section 10.07 and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for any assignment unless (1) an Event
of Default under Section 8.01(a), (f) or (g) has occurred and is continuing at
the time of such assignment, (2) such assignment is in respect of a Term
Facility and is to a Lender, an Affiliate of a Lender or an Approved Fund (other
than any Disqualified Institution) or (3) such assignment is in respect of a
Revolving Facility and is to a Revolving Credit Lender, an Affiliate of a
Revolving Credit Lender or an Approved Fund related thereto (other than any
Disqualified Institution); provided that (1) the Borrower shall be deemed to
have consented to any assignment unless it objects thereto by written notice to
the Administrative Agent within 10 Business Days after having received notice
thereof and (2) the Borrower shall be deemed to have consented to an assignment
to any Lender if such Lender was previously identified and approved in the
initial allocations of the Loans provided by the Arrangers to the Borrower, (B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment unless (1) such
assignment is in respect of a Term Facility and to a Lender, an Affiliate of a
Lender or an Approved Fund or (2) such assignment is in respect of a Revolving
Facility and is to a Revolving Credit Lender, an Affiliate of a Revolving Credit
Lender or an Approved Fund related thereto (provided that the Administrative
Agent shall acknowledge any such assignment) and (C) the consent of each L/C
Issuer and the Swingline Lender (each such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment in
respect of a Revolving Facility; provided, however, that no consent of any L/C
Issuer or the Swingline Lender shall be required for any assignment of a Term
Loan;

(iv)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (except, (x) in the case of contemporaneous assignments by any Lender
to one or more Approved Funds, only a single processing and recording fee shall
be payable for such assignments and (y) the Administrative Agent, in its sole
discretion, may elect to waive such processing and recording fee in the case of
any assignment).  Each Eligible Assignee that is not an existing Lender shall
deliver to the Administrative Agent an Administrative Questionnaire;

(v)no such assignment shall be made (A) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the

172

83894470_5

--------------------------------------------------------------------------------

 

foregoing Persons described in this clause (A), (B) to any natural person, (C)
to any Disqualified Institution or (D) to any Loan Party or any of their
Affiliates;

(vi)the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit and indemnity reasonably acceptable to the Borrower evidencing
such Loans to the Borrower or the Administrative Agent; and

(vii)in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Pro Rata Share; provided
that notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and subject to the obligations set forth in
Section 10.08).  Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement (other than any purported assignment or
transfer to a Disqualified Institution) that does not comply with this
clause (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.07(d).

(c)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and solely for U.S. federal tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation,

173

83894470_5

--------------------------------------------------------------------------------

 

and revocation of designation, of any Lender as Defaulting Lender.  The Register
shall be available for inspection by the Borrower, any Agent and any Lender
(with respect to itself), at any reasonable time and from time to time upon
reasonable prior notice.  This Section 10.07(c) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

(d)Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the L/C Issuers or the Swingline Lender,
sell participations to any Person (other than a natural person, a Person that
the Administrative Agent has identified in a notice to the Lenders as a
Defaulting Lender or a Disqualified Institution) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that (A) directly affects such Participant and (B) requires
approval of all Lenders or each Lender directly and adversely affected
thereby.  Subject to Section 10.07(e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject
generally to the requirements and the limitations of such Sections and
Section 3.08) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(e)A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent that a Participant’s right to a greater payment results from a change
in any Law after the Participant becomes a Participant.

(f)(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation).  For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice, and/or the expiration of the
notice period referred to in, pursuant to the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution.  Any assignment
in violation of this clause (f)(i) shall not be void, but the other provisions
of this clause (f) shall apply.

(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person

174

83894470_5

--------------------------------------------------------------------------------

 

becomes a Disqualified Institution after the applicable Trade Date, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Credit
Commitment of such Disqualified Institution and repay all obligations of the
Borrower owing to such Disqualified Institution in connection with such
Revolving Credit Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.07), all of its interest, rights and obligations under this Agreement
to one or more Persons meeting the requirements of this Section 10.07 at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations
of such Term Loans, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.  

 

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, each Disqualified Institution party
hereto hereby agrees (1) not to vote on such plan or reorganization or plan of
liquidation, (2) if such Disqualified Institution does vote on such plan or
reorganization or plan of liquidation notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the United States Bankruptcy Code
(or any similar provision in any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect), and such
vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the United
States Bankruptcy Code (or any similar provision in any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect) and (3) not to contest any request by any party for a determination by
the applicable bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

 

(iv)Upon an inquiry by any Lender to the Administrative Agent as to whether a
specific potential assignee or prospective participant is a Disqualified
Institution, the Administrative Agent shall be permitted to disclose to such
Lender whether such specific potential assignee or prospective participant is on
the list of Disqualified Institutions; provided that the Administrative Agent
shall not be responsible for, nor have any liability in connection with,
maintaining, updating, monitoring, enforcing, or inadvertently disclosing
information from, the list of Disqualified Institutions, and the Borrower agrees
to indemnify the Administrative Agent for any loss, cost or expense arising from
any assignment to a Disqualified Institution (and, if the

175

83894470_5

--------------------------------------------------------------------------------

 

Borrower shall have consented to such an assignment or participation, then such
assignee shall be deemed to not be a Disqualified Institution for purposes of
that specific assignment only).

 

(g)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any)
(other than to a Disqualified Institution or a natural person) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment, and no foreclosure
or other enforcement action in respect thereof, shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(h)Notwithstanding anything to the contrary herein, any Lender (a “Granting
Lender”) may grant to a special purpose funding vehicle identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrower (an “SPC”) the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.12(b)(ii).  Each party hereto hereby agrees that an SPC shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject generally to
the requirements and the limitations of such Sections and Section 3.08);
provided that neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including under Section 3.01,
3.04 or 3.05), except to the extent that the SPC’s right to a greater payment
results from a change in any Law after the grant to the SPC takes place.  Each
party hereto further agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (ii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the Lender of record hereunder.  Other than as expressly
provided in this Section 10.07(h), (A) such Granting Lender’s obligations under
this Agreement shall remain unchanged, (B) such Granting Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (C) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Granting Lender in connection
with such Granting Lender’s rights and obligations under this Agreement.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not, other
than in respect of matters unrelated to this Agreement or the transactions
contemplated hereby, institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its rights hereunder with respect to any Loan to the
Granting Lender and (ii) subject to Section 10.08, disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(i)Notwithstanding anything to the contrary herein, any Lender that is a Fund
may create a security interest in all or any portion of the Loans owing to it
and the Note, if any, held by it to the trustee for holders of obligations owed,
or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the

176

83894470_5

--------------------------------------------------------------------------------

 

other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents, and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

(j)Notwithstanding anything to the contrary herein (other than as set forth in
Section 9.09(b)), any L/C Issuer may, upon 30 days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer; provided that on or prior to the
expiration of such 30-day period with respect to such resignation, the relevant
L/C Issuer shall have identified a successor L/C Issuer willing to accept its
appointment as successor L/C Issuer, and the effectiveness of such resignation
shall be conditioned upon such successor assuming the rights and duties of the
L/C Issuer.  In the event of any such resignation as L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of any such L/C Issuer as L/C
Issuer.  If any L/C Issuer resigns as an L/C Issuer, it shall retain all the
rights and obligations of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  Upon the appointment of a successor L/C
Issuer, (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such L/C Issuer to effectively assume the
obligations of such L/C Issuer with respect to such Letters of Credit.

(k)The applicable Lender, acting solely for this purpose as a non-fiduciary
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(h) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement
complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code and the United States Treasury Regulations (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that such commitment, loan, letter
of credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and the Borrower (to the extent it
has been notified of such entry) and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement, notwithstanding
notice to the contrary.

Section 10.08Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliate’s respective
partners, directors, officers, employees, trustees, representatives and agents,
including accountants, legal counsel and other advisors and numbering
administration and settlement service providers on a need to know basis it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with customary practices; (b) to the
extent requested by any regulatory authority having jurisdiction over such
Agent, Lender or its respective Affiliates or in connection with any pledge or
assignment permitted under Section 10.07(g); (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process,
in each case based upon the reasonable advice of the disclosing

177

83894470_5

--------------------------------------------------------------------------------

 

Agent’s or Lender’s legal counsel (in which case the disclosing Agent or Lender,
as applicable, agrees (except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable Law, to promptly notify the Borrower after disclosure);
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; provided, that no such disclosure shall be made by such Lender
or such Agent or any of their respective Affiliates to any such Person that is a
Disqualified Institution; (g) with the written consent of the Borrower; (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 10.08; (i) to any state, federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating any Agent, L/C Issuer or Lender; or
(j) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender).  In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market
numbering agencies and outsource providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions; provided that such Person is advised and agrees to be
bound by the provisions of this Section 10.08.

For the purposes of this Section 10.08, “Information” means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or their respective businesses, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08 by such Lender or Agent.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (i) the Information may include MNPI concerning Parent, the Borrower or any
of its Subsidiaries, (ii) it has developed compliance procedures regarding the
use of MNPI and (iii) it will handle such MNPI in accordance with applicable
Law, including United States federal and state securities Laws.

Section 10.09Setoff.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party is authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in any currency),
other than deposits in fiduciary accounts as to which a Loan Party is acting as
fiduciary for another Person who is not a Loan Party, at any time held by, and
other Indebtedness (in any currency) at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Secured Party hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on

178

83894470_5

--------------------------------------------------------------------------------

 

such Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Secured Party agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Secured Party, and (z) to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any Loan
Party shall be applied to any Excluded Swap Obligations of such Loan Party;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of the Administrative Agent
and each Secured Party under this Section 10.09 are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent
and such Secured Party may have.

Section 10.10Interest Rate Limitation.  Notwithstanding anything to the contrary
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”).  If any Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 10.11Counterparts.  This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof within a reasonable timeframe thereafter;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic transmission.

Section 10.12Integration; Effectiveness.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
any Agent or in respect of syndication of the Loans and Commitments, together
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.

179

83894470_5

--------------------------------------------------------------------------------

 

Section 10.13Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent, any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification or other obligations and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding (other than those which have been Cash
Collateralized).

Section 10.14Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the applicable
L/C Issuer, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15Governing Law; Jurisdiction; etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN WITH
RESPECT TO ANY COLLATERAL DOCUMENTS TO THE EXTENT EXPRESSLY PROVIDED THEREIN)
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THIS AGREEMENT, EACH OTHER LOAN
DOCUMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER TO
THIS AGREEMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN WITH RESPECT
TO ANY COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE THEREIN),
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY

180

83894470_5

--------------------------------------------------------------------------------

 

OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

Section 10.16SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS SECTION 10.16 AND IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, EACH LOAN PARTY (OTHER THAN THE BORROWER) PARTY TO THIS
AGREEMENT HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE BORROWER (AND
THE BORROWER HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT), AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  IF FOR ANY REASON THE BORROWER SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, EACH SUCH LOAN PARTY AGREES TO PROMPTLY DESIGNATE A NEW AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT.

Section 10.17WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.18Binding Effect.  When this Agreement shall have become effective in
accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower

181

83894470_5

--------------------------------------------------------------------------------

 

shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

Section 10.19No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Parent acknowledges and agrees, and each of
them acknowledges and agrees that it has informed its other Affiliates, that:
(i) (A) no fiduciary, advisory or agency relationship between any of Parent and
its Subsidiaries and any Agent or any Arranger is intended to be or has been
created in respect of any of the transactions contemplated hereby and by the
other Loan Documents, irrespective of whether any Agent or any Arranger has
advised or is advising Parent and its Subsidiaries on other matters, (B) the
arranging and other services regarding this Agreement provided by the Agents and
the Arrangers are arm’s-length commercial transactions between Parent and its
Subsidiaries, on the one hand, and the Agents and the Arrangers, on the other
hand, (C) each of the Borrower and Parent has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) each of the Borrower and Parent is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent and
Arranger is and has been acting solely as a principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for Parent or
the Borrower or any of their respective Affiliates, or any other Person and (B)
neither any Agent nor any Arranger has any obligation to Parent or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of Parent, the Borrower and their respective Affiliates, and neither any
Agent nor any Arranger has any obligation to disclose any of such interests and
transactions to Parent, the Borrower or their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrower and Parent hereby waives
and releases any claims that it may have against the Agents, the Arrangers, and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 10.20Affiliate Activities.  Each of the Borrower and Parent acknowledges
that each Agent and each Arranger (and their respective Affiliates) is a full
service securities firm engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counselling for both companies and individuals.  In the ordinary course of these
activities, any of them may make or hold a broad array of investments and
actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for their own account and
for the accounts of customers and may at any time hold long and short positions
in such securities and/or instruments.  Such investment and other activities may
involve securities and instruments of Parent and its Affiliates, as well as of
other entities and persons and their Affiliates which may (i) be involved in
transactions arising from or relating to the engagement contemplated hereby and
by the other Loan documents, (ii) be customers or competitors of Parent and its
Affiliates or (iii) have other relationships with Parent and its Affiliates.  In
addition, it may provide investment banking, underwriting and financial advisory
services to such other entities and persons.  It may also co-invest with, make
direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in securities of Parent and
its Affiliates or such other entities.  The transactions contemplated hereby and
by the other Loan Documents may have a direct or indirect impact on the
investments, securities or instruments referred to in this Section 10.20.

182

83894470_5

--------------------------------------------------------------------------------

 

Section 10.21Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 10.22USA PATRIOT ACT.  Each Lender that is subject to the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001, as amended
from time to time)) (the “PATRIOT Act”) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act or
such Anti-Money Laundering Laws.  The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
Anti-Money Laundering Laws, including the PATRIOT Act.

Section 10.23Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable Law).  The obligations of the Borrower
contained in this Section 10.23 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

Section 10.24Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

183

83894470_5

--------------------------------------------------------------------------------

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

184

83894470_5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first written above.

MEDPACE ACQUISITION, INC., as Parent

 

By:

/s/ Jesse Geiger____________________
Name:  Jesse Geiger
Title:  Chief Financial Officer

MEDPACE INTERMEDIATECO, INC., as Borrower

 

By:

/s/ Jesse Geiger____________________
Name:  Jesse Geiger
Title:  Chief Financial Officer

 




Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and
Lender

 

By:

/s/ Christine Gardiner ____________________
Name: Christine Gardiner
Title:  Vice President

 




 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as Swingline Lender, L/C Issuer and Lender

 

By:

/s/ Jeffrey P. Fisher____________________
Name:  Jeffrey P. Fisher
Title:  Vice President

 

 




 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Lender

 

By:

/s/ Gregory J. Bosio____________________
Name:  Gregory J. Bosio
Title:   Vice President




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Lender

 

By:

/s/ Thomas J. Reinhold____________________
Name: Thomas J. Reinhold
Title:  Executive Director




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

CITIZENS BANK, NATIONAL ASSOCIATION, as Lender

 

By:

/s/ Mark Guyeski____________________
Name:  Mark Guyeski
Title:  AVP – Portfolio Management




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,
as Lender

 

By:

/s/ Rachael D. Sampson____________________
Name:  Rachael D. Sampson
Title:  Vice President




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as Lender

 

By:

/s/ Ryan Reckman____________________
Name:  Ryan Reckman
Title:  Vice President




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

BANK OF THE WEST, as Lender

 

By:

/s/ Diane Mashall____________________
Name:  Diane Mashall
Title:   Vice President




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A., as Lender

 

By:

/s/ Joseph Jackson____________________
Name:  Joseph Jackson
Title:  Vice President




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

By:

/s/ Brian M. Barns ____________________
Name:  Brian M. Barns
Title:   Relationship Manager




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK,
as Lender

 

By:

/s/ David Tholt____________________
Name:  David Tholt
Title:  Vice President




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION, as Lender

 

By:

/s/ Ken Takahashi____________________
Name:  Ken Takahashi
Title:  Managing Director




 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

By:

/s/ Christopher Day____________________
Name:  Christopher Day
Title:  Authorized Signatory

 

By:

/s/ Joan Park____________________
Name: Joan Park
Title:  Authorized Signatory

 

 

 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

Schedule 1

to the Credit Agreement

 

Subsidiary Guarantors1

 

 

1.

Medpace, Inc.

 

2.

Medpace Clinical Pharmacology LLC

 

3.

C-MARC, LLC

 

4.

Medpace Reference Laboratories LLC

 

5.

Medpace Bioanalytical Laboratories, LLC

 

6.

Imagepace, LLC

 

7.

Medpace Medical Device, Inc.

 

8.

Medpace Clinical Research LLC

 

 

 

1 

Medpace Holding Company, Inc. is a FSHCO (as defined in the Credit Agreement)
and therefore is not a Subsidiary Guarantor.  

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(e)

to the Credit Agreement

 

Contracts Prohibiting Subsidiary Guarantees

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.01

to the Credit Agreement

 

Commitments and Pro Rata Shares

 

Lender

Revolving Credit Commitment

Revolving Credit Commitment Percentage

Term Loan A Commitment

Term Loan A Percentage

Total

Total Percentage

Wells Fargo Bank, National Association

$24,098,360.67

16.0655737800%

$28,401,639.33

17.2131147455%

$52,500,000.00

16.6666666667%

PNC Bank, National Association

18,360,655.74

12.2404371600%

21,639,344.26

13.1147540970%

40,000,000.00

12.6984126984%

Bank of America, N.A.

16,065,573.77

10.7103825133%

18,934,426.23

11.4754098364%

35,000,000.00

11.1111111111%

JPMorgan Chase Bank, N.A.

16,065,573.77

10.7103825133%

18,934,426.23

11.4754098364%

35,000,000.00

11.1111111111%

Citizens Bank, National Association

10,327,868.85

6.8852459000%

12,172,131.15

7.3770491818%

22,500,000.00

7.1428571429%

KeyBank National Association

10,327,868.85

6.8852459000%

12,172,131.15

7.3770491818%

22,500,000.00

7.1428571429%

U.S. Bank National Association

10,327,868.85

6.8852459000%

12,172,131.15

7.3770491818%

22,500,000.00

7.1428571429%

Bank of the West

6,885,245.90

4.5901639333%

8,114,754.10

4.9180327879%

15,000,000.00

4.7619047619%

BMO Harris Bank N.A.

6,885,245.90

4.5901639333%

8,114,754.10

4.9180327879%

15,000,000.00

4.7619047619%

HSBC Bank USA, National Association

6,885,245.90

4.5901639333%

8,114,754.10

4.9180327879%

15,000,000.00

4.7619047619%

The Huntington National Bank

6,885,245.90

4.5901639333%

8,114,754.10

4.9180327879%

15,000,000.00

4.7619047619%

 

 

--------------------------------------------------------------------------------

 

Lender

Revolving Credit Commitment

Revolving Credit Commitment Percentage

Term Loan A Commitment

Term Loan A Percentage

Total

Total Percentage

Sumitomo Mitsui Banking Corporation

6,885,245.90

4.5901639333%

8,114,754.10

4.9180327879%

15,000,000.00

4.7619047619%

Credit Suisse AG, Cayman Islands Branch

10,000,000.00

6.6666666667%

--

--

10,000,000.00

3.1746031746%

Total

$150,000,000.00

100.0000000000%

$165,000,000.00

100.0000000000%

$315,000,000.00

100.0000000000%

 

 

 

 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

Schedule 2.03

to the Credit Agreement

 

Existing Letters of Credit

 

Entity

Beneficiary

Amount and Currency

Issuing Bank

Letter of Credit Number

Start Date

Expiry Date

Standby / Commercial?

Purpose

Medpace Belgium BVBA

Interleuven

€36,561

PNC Bank, National Association and ING Belgium SA/NV

G.01.006315

8/18/2015

8/18/2017

(auto-renewal)

Standby

Office rental lease guarantee

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4.01(a)(ii)

to the Credit Agreement

 

Closing Security Documents

 

 

1.

The Security Agreement (including (1) the Pledge Agreement, dated as of the date
hereof and executed by the Loan Parties party thereto and (2) the Security
Agreement, dated as of the date hereof and executed by the Loan Parties party
thereto).

 

 

2.

Intellectual Property Security Agreement (Trademarks), dated as of the date
hereof and executed by Medpace, Inc.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.12

to the Credit Agreement

 

Subsidiaries and Other Equity Investments

 

Subsidiary

Jurisdiction of Subsidiary

Direct Owner of each Restricted Subsidiary

Number of Equity Interests Owned

Percentage of Ownership

Medpace IntermediateCo, Inc.

Delaware

Medpace Acquisition, Inc.

100 common shares

100% equity interest

Medpace, Inc.

Ohio

Medpace IntermediateCo, Inc.

24,416,750 common shares

100% equity interest

Medpace Holding Company, Inc.

Ohio

Medpace, Inc.

100 common shares

100% equity interest

Medpace Clinical Pharmacology LLC

Ohio

Medpace, Inc.

N/A

100% membership interest

C-MARC, LLC

Ohio

Medpace, Inc.

N/A

100% membership interest

Medpace Reference Laboratories LLC

Ohio

Medpace, Inc.

N/A

100% membership interest

Medpace Bioanalytical Laboratories, LLC

Ohio

Medpace, Inc.

N/A

100% membership interest

Imagepace, LLC

Ohio

Medpace, Inc.

N/A

100% membership interest

Medpace Medical Device, Inc.

Minnesota

Medpace, Inc.

40 common shares

100% equity interest

Medpace Australia Pty. Limited

Australia

Medpace Holding Company, Inc.

100 shares (or equivalent)

100% equity interest

Medpace Clinical Research India Private Limited

India

Medpace Holding Company, Inc.

9,999 shares (or equivalent)

99.99% equity interest

P. Kabra

1 share (or equivalent)

00.01% equity interest

Medpace Turkey  Limited Sirketi

Turkey

Medpace Europe  Holding BV

400 shares (or equivalent)

100% equity interest

Medpace do Brasil Pesquisa Clinica Ltda

Brazil

Medpace, Inc.

499 shares (or equivalent)

99% equity interest

Medpace Holding Company, Inc.

1 share (or equivalent)

1% equity interest

 

 

--------------------------------------------------------------------------------

 

Subsidiary

Jurisdiction of Subsidiary

Direct Owner of each Restricted Subsidiary

Number of Equity Interests Owned

Percentage of Ownership

Medpace Chile Limitada

Chile

Medpace, Inc.

500,000 shares (or equivalent)

50% equity interest

Medpace Holding Company, Inc.

500,000 shares (or equivalent)

50% equity interest

Medpace Mexico, S. de R.L. de C.V.

Mexico

Medpace, Inc.

27 shares (or equivalent)

90% equity interest

Medpace Holding Company, Inc.

3 shares (or equivalent)

10% equity interest

Medpace Argentina S.R.L.

Argentina

Medpace Holding Company, Inc.

60,760 shares (or equivalent)

98% equity interest

August Troendle

1,240 shares (or equivalent)

2% equity interest

Medpace Philippines, Inc.

Philippines

Medpace Holding Company, Inc.

18,894 shares (or equivalent)

99.999% of equity interest

Aileen Lerma, Catherine King Kay, Marvyn Llamas, Jesse Geiger, Stephen Ewald,
Christian Drilon, Ken Koga

7 shares (or equivalent)

00.001% of equity interest

Medpace Malaysia Sdn. Bhd.

Malaysia

Medpace Inc.

1 share (or equivalent)

50% of equity interest

Medpace Holding Company, Inc.

1 share (or equivalent)

50% of equity interest

Medpace Clinical Research LLC

Ohio

Medpace, Inc.

N/A

100% of equity interest

Beijing Medpace Medical Sci. & Tech., Ltd.

China

Medpace, Inc.

N/A

100% membership interest

Medpace Taiwan Limited

Taiwan

Medpace, Inc.

250,000 shares (or equivalent)

100% equity interest

Medpace Hong Kong Limited

Hong Kong

Medpace, Inc.

1,000 shares (or equivalent)

100% equity interest

Medpace South Africa (Pty) Limited

South Africa

Medpace, Inc.

100 shares (or equivalent)

100% equity interest

Medpace Israel Ltd.

Israel

Medpace, Inc.

100 shares (or equivalent)

100% equity interest

Medpace Singapore Pte. Ltd.

Singapore

Medpace Reference Laboratories LLC

101,000 shares (or equivalent)

100% equity interest

 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

Subsidiary

Jurisdiction of Subsidiary

Direct Owner of each Restricted Subsidiary

Number of Equity Interests Owned

Percentage of Ownership

Medpace Laboratories, BVBA

Belgium

Medpace Reference Laboratories LLC

1,599 shares (or equivalent)

99.94% equity interest

Medpace Europe BV

1 share (or equivalent)

00.06% equity interest

Medpace Europe Holding B.V.

Netherlands

Medpace, Inc.

22,690 shares (or equivalent)

100% equity interest

Medpace Europe B.V.

Netherlands

Medpace Europe Holding B.V.

180 shares (or equivalent)

100% equity interest

Medpace Czech Republika s.r.o.

Czech Republic

Medpace Europe Holding B.V.

80,000 shares (or equivalent)

80% equity interest

Medpace Europe B.V.

20,000 shares (or equivalent)

20% equity interest

Medpace (Thailand) Ltd.

Thailand

Medpace, Inc.

29,997 shares (or equivalent)

99.9999% equity interest

August Troendle, Jesse Geiger and Stephen Ewald

3 shares (or equivalent)

0.0001%

Medpace Japan KK

Japan

Medpace, Inc.

100 shares (or equivalent)

100% equity interest

Medpace, LLC

Russian Federation

Medpace Europe Holding B.V.

1 share (or equivalent)

100% equity interest

Medpace Finland OY

Finland

Medpace Europe Holding B.V.

1,000 shares (or equivalent)

100% equity interest

Medpace Sweden A.B.

Sweden

Medpace Europe Holding B.V.

1,000 shares (or equivalent)

100% equity interest

Medpace Poland Sp. z.o.o.

Poland

Medpace Europe Holding B.V.

1,000 shares (or equivalent)

100% equity interest

Medpace Netherlands BV

Netherlands

Medpace Europe Holding B.V.

180 shares (or equivalent)

100% equity interest

Medpace Belgium BVBA

Belgium

Medpace Europe Holding B.V.

186 shares (or equivalent)

100% equity interest

Medpace UK Limited

United Kingdom

Medpace Europe Holding B.V.

1 share (or equivalent)

100% equity interest

Medpace Spain S.L.

Spain

Medpace Europe Holding B.V.

3,006 shares (or equivalent)

100% equity interest

Medpace Portugal Lda.

Portugal

Medpace Europe Holding B.V.

5,000 shares (or equivalent)

100% equity interest

 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

Subsidiary

Jurisdiction of Subsidiary

Direct Owner of each Restricted Subsidiary

Number of Equity Interests Owned

Percentage of Ownership

Medpace Italy S.R.L.

Italy

Medpace Europe Holding B.V.

11,000 shares (or equivalent)

100% equity interest

Medpace Hungary Kft.

Hungary

Medpace Europe Holding B.V.

3,000,000 shares (or equivalent)

100% equity interest

Medpace Austria GmbH

Austria

Medpace Europe Holding B.V.

35,000 shares (or equivalent)

100% equity interest

Medpace Germany GmbH

Germany

Medpace Europe Holding B.V.

25,000 shares (or equivalent)

100% equity interest

Medpace Medical Consulting GmbH

Germany

Medpace Germany GmbH

1 share (or equivalent)

100% equity interest

Medpace Switzerland AG

Switzerland

Medpace Europe Holding B.V.

100 shares (or equivalent)

100% equity interest

Medpace Canada, Inc.

Canada

Medpace, Inc.

100 shares (or equivalent)

100% equity interest

Medpace Medical Device BV

Netherlands

Medpace Europe Holding BV

180 shares (or equivalent)

100% equity interest

Medpace Hellas Single Member Private Company (IKE)

Greece

Medpace Europe Holding BV

1 share (or equivalent)

100% equity interest

Medpace Imaging Core Lab France SARL

France

Medpace Europe Holding BV

1 share (or equivalent)

100% equity interest

Medpace Ukraine LLC

Ukraine

Medpace Czech Republika s.r.o.

1 share (or equivalent)

100% membership interest

 

 

 

 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

Schedule 5.16

to the Credit Agreement

 

Intellectual Property Matters

 

 

Copyrights and Copyright Licenses

 

None.

 

Patents and Patent Licenses

 

None.

 

Trademarks and Trademark Licenses

 

Registered Mark

Owner

Country

Status

International Registration No.

Country Registration No.

Registration Date

Expiration

Classes

Medpace

Medpace, Inc.

USA

Active

965,636

2,468,517

7/10/2001

7/10/2021

42

ClinTrak

Medpace, Inc.

USA

Active

N/A

1,954,283

2/6/1996

2/6/2026

35

The Power of X

Medpace, Inc.

USA

Active

1 232 797

4,694,702

3/3/2015

3/3/2025

42

The Power of X Experts. Experience. Execution

Medpace, Inc.

USA

Active

1 232 796

4,644,618

11/25/2014

11/25/2024

42

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.15

to the Credit Agreement

 

Post-Closing Undertakings

 

Insurance Endorsements. Within forty-five (45) days after the Closing Date (or
such later date as agreed to by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, endorsements naming the
Administrative Agent as additional insured under all liability insurance
policies and lenders loss payee under all property insurance policies providing
the insurance coverage required to be maintained by Section 6.07 of the Credit
Agreement.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.01

to the Credit Agreement

 

Existing Liens

 

 


Debtor


Secured Party


File Number


Filing Date


Jurisdiction


Collateral

1

Medpace Inc.

5375 Medpace Way

Cincinnati, OH 45227

Siemens Healthcare Diagnostics Inc.

Glasgow Business Community

Bldg 500, MS #530, P.O. Box 6101

Newark, DE 19714-6101

Original

OH00170879682

Original

10/4/13

OH SOS

Leased equipment

2

Medpace Inc.

5375 Medpace Way

Cincinnati, OH 45227

Siemens Healthcare Diagnostics Inc.

Glasgow Business Community

Bldg 500, MS #530, P.O. Box 6101

Newark, DE 19714-6101

Original

OH00190723798

Original

11/10/15

OH SOS

Leased equipment

 

Entity

Lender

Type of Agreement

Medpace Europe Holding B.V.

Meditech Holding B.V.

Capital Lease - Equipment

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.02

to the Credit Agreement

 

Existing Investments

 

Investments in Equity Interests of the Restricted Subsidiaries listed on
Schedule 5.12.

 

Entity

Investment

Type of Arrangement

Investment Amount

(in USD)

as of 10/31/2016

Medpace Reference Laboratories LLC

Medpace Laboratories, BVBA

Intercompany Investments

5,680,800

Medpace Reference Laboratories LLC

Medpace Singapore Pte. Ltd.

Intercompany Investments

88,384

Medpace, Inc.

Medpace Taiwan Limited

Intercompany Investments

8,650

Medpace, Inc.

Beijing Medpace Medical Sci. & Tech., Ltd.

Intercompany Investments

807,296

Medpace, Inc.

Medpace Argentina S.R.L.

Intercompany Investments

14,631

Medpace, Inc.

Medpace Australia Pty. Limited

Intercompany Investments

1,057

Medpace, Inc.

Medpace Clinical Research India Private Limited

Intercompany Investments

2,230

Medpace, Inc.

Medpace do Brasil Pesquisa Clinica Ltda

Intercompany Investments

368

Medpace, Inc.

Medpace Europe Holding B.V.

Intercompany Investments

13,367,634

Medpace, Inc.

Medpace Hong Kong Limited

Intercompany Investments

10,021

Medpace, Inc.

Medpace Israel Ltd.

Intercompany Investments

29

Medpace, Inc.

Medpace Mexico, S. de R.L. de C.V.

Intercompany Investments

251

Medpace, Inc.

Medpace South Africa (Pty) Limited

Intercompany Investments

15

Medpace, Inc.

Medpace (Thailand) Ltd.

Intercompany Investments

86,400

Medpace, Inc.

Medpace Philippines, Inc.

Intercompany Investments

202,153

 



 

 

--------------------------------------------------------------------------------

 

Entity

Investment

Type of Arrangement

Maximum Loan Commitment

(in applicable currency)

Currency

Exchange Rate

(as of 10/31/16)

Medpace, Inc.

Medpace Australia Pty. Limited

Revolving Intercompany Loan Agreement

      2,000,000.00

 

AUD

75.88%

 

Medpace, Inc.

Medpace Taiwan Limited

Revolving Intercompany Loan Agreement

1,000,000.00

TWD

3.16%

Medpace, Inc.

 

Medpace Hong Kong Limited

 

Revolving Intercompany Loan Agreement

      1,500,000.00

 

HKD

12.89%

 

Medpace, Inc.

 

Medpace (Thailand) Ltd.

 

Revolving Intercompany Loan Agreement

      3,000,000.00

 

THB

2.85%

 

Medpace, Inc.

 

Medpace Malaysia Sdn. Bhd.

 

Revolving Intercompany Loan Agreement

          500,000.00

 

MYR

23.80%

 

Medpace, Inc.

 

Medpace Japan KK

 

Revolving Intercompany Loan Agreement

    10,000,000.00

 

JPY

0.95%

 

Medpace, Inc.

 

Medpace Europe Holding BV

 

Revolving Intercompany Loan Agreement

    20,000,000.00

 

EUR

109.87%

 

Medpace Reference Laboratories LLC

 

Medpace Singapore Pte., Ltd.

Revolving Intercompany Loan Agreement

      3,000,000.00

 

SGD

71.85%

 

 

 

 

 

 

 

Medpace IntermediateCo, Inc.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

Schedule 7.03

to the Credit Agreement

 

Existing Indebtedness

 

Entity

Lender

Type of Agreement

Amount

Medpace Europe Holding B.V.

Meditech Holding B.V.

Capital Lease - Equipment

€1

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.08

to the Credit Agreement

 

Transactions with Affiliates

 

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.09

to the Credit Agreement

 

Burdensome Agreements

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 10.02

to the Credit Agreement

 

Administrative Agent's Office, Certain Addresses for Notices

 

Notices to the Borrower or any Loan Party:

5375 Medpace Way
Cincinnati, OH 45227
Attention:August J. Troendle
Fax No.:513-579-0444
E-mail:A.Troendle@Medpace.com

With a copy to:

Stephen P. Ewald

General Counsel & Corporate Secretary

5375 Medpace Way

Cincinnati, OH  45227

Fax No.:513-579-0444

E-mail:S.Ewald@Medpace.com

 

With a copy to (which shall not constitute notice):

Cinven Partners LLP
Warwick Court, 5 Paternoster Square
London, EC4M 7AG
Attention:Babett Carrier and Supraj Rajagopalan
Fax No.:+44 20 76613888; +44 20 76673739
E-mail:legaldept@cinven.com; supraj.rajagopalan@cinven.com  

With a copy to (which shall not constitute notice):

Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC  20004-1304
Attention:Jennifer Van Driesen
Fax No.:202-637-2201
E-mail:Jennifer.VanDriesen@lw.com

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Notices to the Administrative Agent:

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention:  Syndication Agency Services
Telephone No.:  704-590-2703
Fax No.:  704-715-0092

With a copy to:

Wells Fargo Bank, National Association
301 S. College St., 14th Floor
Charlotte, NC  28202
Attention:  Christine Gardiner
Telephone No.:  704-715-6441
Fax No.:  704-715-1438
Email: christine.m.gardiner@wellsfargo.com

Notices to the Swingline Lender:

PNC Bank, National Association
249 Fifth Avenue
Pittsburgh, PA  15222
Attention:  Kelly Witte
Telephone No.:  440-546-7374
Fax No.:  877-717-9552

Email:  kelly.witte@pnc.com

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention:  Syndication Agency Services
Telephone No.:  704-590-2703
Fax No.:  704-715-0092

Notices to the L/C Issuer:

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention:  Syndication Agency Services
Telephone No.:  704-590-2703
Fax No.:  704-715-0092

 

--------------------------------------------------------------------------------

 

PNC Bank, National Association
249 Fifth Avenue
Pittsburgh, PA  15222
Attention:  Kelly Witte
Telephone No.:  440-546-7374
Fax No.:  877-717-9552

Email:  kelly.witte@pnc.com

 

--------------------------------------------------------------------------------

EXHIBIT A-1
to

Credit Agreement
Form of Committed Loan Notice

COMMITTED LOAN NOTICE

Date:  _______________, ______

To:Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, N.C.  28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 8, 2016
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Medpace Acquisition, Inc. (“Parent”),
Medpace IntermediateCo, Inc. (the “Borrower”), the Lenders from time to time
party thereto, PNC Bank, National Association, as Swingline Lender and L/C
Issuer, Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) and L/C Issuer, and the other parties
party thereto.  Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

The undersigned hereby irrevocably requests (select one):

☐

A Borrowing of [Initial][Term Loans][and][Revolving Credit Loans]2

☐

A conversion or continuation of Loans

1.

On _________________________ (a Business Day) (the “Proposed Borrowing Date”).3

2.

In the principal amount4 of [$___________] [with respect to [Initial][Term
Loans]][and][[€][$][Dollar Amount of $][____________] with respect to Revolving
Credit Loans]].

 

2    

To be tailored as appropriate if Term Loans and Revolving Credit Loans are being
borrowed on the same date.

3    

This notice must be received by the Administrative Agent not later than 12:00
p.m. (New York City time) (i) three Business Days prior to the requested date of
any Borrowing of, conversion of Base Rate Loans to, or continuation of,
Eurocurrency Rate Loans denominated in Dollars, (ii) four Business Days prior to
the requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency, (iii) three Business Days prior to the
requested date of any conversion of Eurocurrency Rate Loans to Base Rate Loans
denominated in Dollars and (iv) one Business Day prior to the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurocurrency Rate Loans in an Alternative Currency having an Interest
Period other than one, two, three or six months (or, prior to completion of
primary syndication of the Initial Term Loans, one week) in duration as provided
in the definition of “Interest Period”, the applicable notice from the Borrower
must be received by the Administrative Agent not later than 12:00 p.m. (New York
City time) five Business Days prior to the requested date of such Borrowing,
conversion or continuation.

4  

Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of not less than (i) $1,000,000 or a whole
multiple of $1,000,000 in excess thereof if denominated in Dollars, (ii)
€1,000,000 or a whole multiple of €1,000,000 in excess thereof if denominated in
Euros, or (iii) a Dollar Amount of $1,000,000 or a whole multiple of a Dollar
Amount of $1,000,000 in excess thereof if denominated in an Alternative Currency
other than Euros. Except as provided in Sections 2.03(d) and 2.04(c) of the
Credit Agreement, each Borrowing of, or conversion to, Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

 

A-1-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

3.

In the form of a [________________].5

4.

Comprised of [________________]. [Type of Loan requested]

5.

[For the borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans:  with an Interest Period of __ months.]6

6.

Loans will be denominated in [________________].7

 

7.

Borrower’s account to be credited with the proceeds of the Borrowing referenced
above: [_________]

 



[_________]8

[The Borrowing requested herein complies with the Credit Agreement, including
[the proviso to the first sentence of Section 2.01(b) and]9 [Section 4.02
thereof.]10]

[The Borrower hereby agrees that if for any reason the Borrowing shall not be
made on the Proposed Borrowing Date, Section 3.06 of the Credit Agreement shall
be applicable and the Borrower shall pay any amounts under Section 3.06 of the
Credit Agreement that it would be required to pay if the Credit Agreement were
effective.]11

 

Medpace IntermediateCo, Inc.,
as the Borrower


By:
Name:
Title:

 

 

5  

Term Borrowings, Revolving Credit Borrowing, conversion of Term Loans,
conversion of Revolving Credit Loans (note: Revolving Credit Loans denominated
in an Alternative Currency may not be converted into Base Rate Loans), or
continuation of Eurocurrency Rate Loans consisting of the same currency.

6    

One, two, three or six months (or, with respect to the Interest Period beginning
on the Closing Date, an Interest Period ending on December 30, 2016) thereafter,
or to the extent consented to by all Appropriate Lenders, twelve months
thereafter (or such shorter interest period as may be agreed to by all
Appropriate Lenders).

7  

Term Loans will be denominated in Dollars. Revolving Credit Loans may be
denominated in Dollars, Euros, Pounds Sterling or another Alternative Currency
approved by the Administrative Agent and the Revolving Credit Lenders. If no
currency is specified, the requested Borrowing shall be in Dollars.

8    

Insert wire information, including account number and name of financial
institution.

9  

To be included in requests for Revolving Credit Borrowings.

10  

Do not include for a conversion or continuation notice.

11  

This is applicable for the Borrowing on the Closing Date only and only if
Eurocurrency Rate Loans are being requested on the Closing Date.

 

 

A-1-2

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT A-2
to

Credit Agreement
Form of Request for L/C Credit Extension

REQUEST FOR L/C CREDIT EXTENSION

Date:  _______________, ______

To:[Applicable L/C Issuer, as L/C Issuer]

[Name and address of applicable L/C Issuer]

[●]

Attn: [●]

Phone:  [●]

Fax:  [●]

Email:  [●]

with a copy to:

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, N.C.  28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 8, 2016
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Medpace Acquisition, Inc. (“Parent”),
Medpace IntermediateCo, Inc. (the “Borrower”), the Lenders from time to time
party thereto, PNC Bank, National Association, as Swingline Lender and L/C
Issuer, Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) and L/C Issuer, and the other parties
party thereto.  Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

The undersigned hereby requests an [issuance][amendment] of a
[standby][commercial] Letter of Credit in the Dollar Amount of
$______________.  Enclosed herewith is the related Letter of Credit Application,
with the information required pursuant to Section 2.03(b) of the Credit
Agreement.

The beneficiary of the requested Letter of Credit will be [______________] and
the Letter of Credit will have a stated expiration date of [__________].  The
Letter of Credit is to be denominated in [______________].12

The Credit Extension requested herein complies with the Credit Agreement,
including Section 4.02 of the Credit Agreement.

[Remainder of page intentionally left blank]

 

 

12  

Letters of Credit may be denominated in Dollars, Euros, Pounds Sterling, or any
other Alternative Currency agreed to by the Administrative Agent, each
applicable L/C Issuer, each Revolving Credit Lender and the Borrower.

 

 

A-2-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

Medpace IntermediateCo, Inc.


By:
Name:
Title:

 

 

 

 

A-2-2

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT A-3

to

Credit Agreement
Form of Swingline Loan Notice

SWINGLINE LOAN NOTICE

Date:  _______________, ______

To:Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, N.C.  28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 8, 2016
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Medpace Acquisition, Inc. (“Parent”),
Medpace IntermediateCo, Inc. (the “Borrower”), the Lenders from time to time
party thereto, PNC Bank, National Association, as Swingline Lender and L/C
Issuer, Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) and L/C Issuer, and the other parties
party thereto.  Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

The undersigned hereby irrevocably requests a Swingline Borrowing:

1.

On _________________________ (a Business Day).13

2.

In the principal amount of $[___________].14

 

3.

Borrower’s account to be credited with the proceeds of the Borrowing referenced
above: [_________]

 



[_________].15

The Borrowing requested herein complies with the Credit Agreement, including the
first proviso to the first sentence of Section 2.04(a) and Section 4.02 thereof.

 

 

[Remainder of this page intentionally left blank]

 

 

 

 

 

 

13    

This notice must be received by the Swingline Lender and the Administrative
Agent no later than 1:00 p.m. (New York City time) on the requested borrowing
date.

14  

Must be denominated in Dollars and in a minimum of $500,000 or a whole multiple
of $100,000 in excess thereof.

15    

Insert wire information, including account number and name of financial
institution.

 

 

A-3-1

 

 

 

84402209_5

--------------------------------------------------------------------------------

 

 

 

Medpace IntermediateCo, Inc.
as the Borrower

By:__________________________
Name:
Title:

 

 

A-3-2

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT B-1
to

Credit Agreement
Form of Term Note

TERM NOTE

Date:  _______________, ______

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the aggregate
unpaid principal amount of each Term Loan made by the Lender to the Borrower
under that certain Credit Agreement, dated as of December 8, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Medpace Acquisition, Inc. (“Parent”), Medpace IntermediateCo,
Inc. (the “Borrower”), the Lenders from time to time party thereto, PNC Bank,
National Association, as Swingline Lender and L/C Issuer, Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and L/C Issuer, and the other parties party thereto.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Lender to the Borrower under the Credit Agreement
from the date of such Term Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in immediately available funds at the Administrative
Agent’s Office in Dollars.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of each Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Term Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Term Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Term Loans and payments with
respect thereto.

The Borrower, for itself, its successors and its assigns, hereby waives
diligence, presentment, protest and demand and notice of any kind in connection
with this Term Note (including protest, demand, dishonor and non-payment).

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




 

 

B-1-1

 

 

 

84402209_5

--------------------------------------------------------------------------------

 

Medpace IntermediateCo, Inc., as Borrower


By:
Name:
Title:

 

 

 

B-1-2

 

 

84402209_5

--------------------------------------------------------------------------------

 

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type and Tranche of Term Loan Made

Amount of Term Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1-3

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT B-2
to

Credit Agreement
Form of Revolving Credit Note

REVOLVING CREDIT NOTE

Date:  _______________, ______

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
___________________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each Revolving Credit Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of December 8, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Medpace Acquisition, Inc.
(“Parent”), Medpace IntermediateCo, Inc. (the “Borrower”), the Lenders from time
to time party thereto, PNC Bank, National Association, as Swingline Lender and
L/C Issuer, Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) and L/C Issuer, and the other parties
party thereto.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under the Credit Agreement from the date of such Revolving Credit Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement.  All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in (i) to the extent the Revolving Credit Loan is made in Dollars, Dollars or
(ii) to the extent the Revolving Credit Loan is made in an Alternative Currency,
such Alternative Currency.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  This
Revolving Credit Note is also entitled to the benefits of each Guaranty and is
secured by the Collateral.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Revolving Credit Note shall become, or may be declared
to be, immediately due and payable all as provided in the Credit
Agreement.  Revolving Credit Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Revolving Credit Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of any kind in connection with this
Revolving Credit Note (including protest, demand, dishonor and non-payment).

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

B-2-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

 

Medpace IntermediateCo, Inc., as Borrower


By:
Name:
Title:

 

 

B-2-2

 

 

84402209_5

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Revolving Credit Loan Made

Currency

Amount of Revolving Credit Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2-3

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT B-3

to

Credit Agreement

Form of Swingline Note

 

SWINGLINE NOTE

Date:  _______________, ______

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
PNC BANK, NATIONAL ASSOCIATION or registered assigns (the “Swingline Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the aggregate unpaid principal amount of each Swingline Loan from time
to time made by the Swingline Lender to the Borrower under that certain Credit
Agreement, dated as of December 8, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among Medpace
Acquisition, Inc. (“Parent”), Medpace IntermediateCo, Inc. (the “Borrower”), the
Lenders from time to time party thereto, Swingline Lender, Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and L/C Issuer, and the other parties party thereto.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Swingline Loan from time to time made by the Swingline Lender to the
Borrower under the Credit Agreement from the date of such Swingline Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Swingline
Lender in Dollars.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Swingline Note is
also entitled to the benefits of each Guaranty and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Swingline Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Swingline Loans made by
the Swingline Lender shall be evidenced by one or more loan accounts or records
maintained by the Swingline Lender in the ordinary course of business.  The
Swingline Lender may also attach schedules to this Swingline Note and endorse
thereon the date, amount and maturity of its Swingline Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of any kind in connection with this
Swingline Note (including protest, demand, dishonor and non-payment).

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

B-3-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

 

Medpace IntermediateCo, Inc., as Borrower


By:
Name:
Title:

 




 

 

B-3-2

 

 

84402209_5

--------------------------------------------------------------------------------

 

 

SWINGLINE LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Swingline Loan Made

Amount of Swingline Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3-3

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT C
to

Credit Agreement
Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Financial Statement Date:  _______________, ______

To:Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, N.C.  28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 8, 2016
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Medpace Acquisition, Inc. (“Parent”),
Medpace IntermediateCo, Inc. (the “Borrower”), the Lenders from time to time
party thereto, PNC Bank, National Association, as Swingline Lender and L/C
Issuer, Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) and L/C Issuer, and the other parties
party thereto.  Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is the ____________________________________________ of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate (this “Certificate”) to the Administrative Agent on
the behalf of the Borrower, and that:

[USE FOLLOWING PARAGRAPH 1 FOR FISCAL YEAR-END FINANCIAL STATEMENTS]

1.

Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of
Medpace Holdings, Inc. (“Holdings”) ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section.

[USE FOLLOWING PARAGRAPH 1 FOR FISCAL QUARTER-END FINANCIAL STATEMENTS]

1.

Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of Medpace
Holdings, Inc. (“Holdings”) ended as of the above date.  Such financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

2.

Attached hereto as Schedule 1A are reconciliation statements for Borrower and
its Restricted Subsidiaries for the financial statements described in paragraph
1.

3.

[Attached hereto as Schedule 1B are the consolidating financial statements
relating to the consolidated financial statements attached hereto as Schedule 1
reflecting the adjustments necessary

 

 

C-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

to eliminate the accounts of any Unrestricted Subsidiaries (if any) from such
consolidated financial statements.]16

4.

The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
review of the activities of Borrower and its Subsidiaries during such fiscal
period.

[SELECT ONE:]

[To the knowledge of the undersigned, no Default has occurred and is
continuing.]

--OR--

[The following Default(s) (including nature and status of such Default(s)) have
occurred and are continuing:]

5.

The financial covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate in all material respects on and as of the date of
this Certificate.

6.

[Attached hereto as Schedule 3 are all supplements to Schedules 5.12 and 5.16 to
the Credit Agreement to the extent necessary so that the related representations
and warranties would be true and correct if made as of the date of this
Certificate.]17

7.

[Attached hereto as Schedule 4 is a Collateral Information Supplement (as
defined in the Security Agreement).] [There has been no change to the
information set forth in the Collateral Information Certificate since the date
of the most recent certificate delivered pursuant to Section 6.10 of the
Security Agreement]18.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________________________________________.

Medpace IntermediateCo, Inc.


By:
Name:
Title:

 

 

 

16 

To be included if any Unrestricted Subsidiaries existed at the end of the
applicable reporting period.

17 

To be provided with the delivery of audited financial statements.

18 

To be provided with the delivery of audited financial statements.

 

 

C-2

 

 

84402209_5

--------------------------------------------------------------------------------

SCHEDULE 1
to
Compliance Certificate

Financial Statements

[See attached.]

 

 

 

 

 

 

Schedule 1-1

 

 

84402209_5

--------------------------------------------------------------------------------

SCHEDULE 1A
to
Compliance Certificate

Reconciliation Statements

[See attached.]

 

 

Schedule 1A-1

 

 

84402209_5

--------------------------------------------------------------------------------

SCHEDULE 1B
to
Compliance Certificate

[Financial Statements relating to Unrestricted Subsidiaries

[See attached.]]

 

 

 

 

 

 

Schedule 1B-1

 

 

84402209_5

--------------------------------------------------------------------------------

SCHEDULE 2
to
Compliance Certificate

For the Quarter/Year ended _______________________ (“Statement Date”)

($ in 000’s)

I.Section 7.10(a) of the Credit Agreement – Maximum Total Net Leverage Ratio.

 

A.Consolidated EBITDA

 

1.Consolidated Net Income

$_____

Plus

 

2.an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (and not added back) (or, in the case of amounts
pursuant to clause (vii) below, not already included in Consolidated Net Income)
for, without duplication,

 

(i)Consolidated Interest Expense,

$_____

(ii)provision for taxes based on income, gross receipts, profits or capital of
any member of the Restricted Group, including federal, state, local, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period including (A) penalties and interest related to such taxes or
arising from any tax examinations and (B) in respect of repatriated funds
(whether imposed on payor or payee and including any dividend distribution
taxes),

 

(iii)depreciation and amortization expense and impairment charges (including
amortization of intangible assets (including goodwill) and deferred financing
fees or costs, including any deferred financing fees, original issue discount
and/or upfront fees paid in connection with the Existing Credit Agreement
Refinancing),

 

(iv)unusual or non-recurring charges, expenses or losses (including accruals and
payments for amounts payable (A) under executive employment agreements,
severance costs, relocation costs, signing, retention and completion bonuses,
and (B) losses realized on disposition of property outside of the ordinary
course of business),

$_____

 

 

Schedule 2-1

 

 

84402209_5

--------------------------------------------------------------------------------

(v)other non-cash charges, expenses or losses (excluding any such non-cash
charge, expense or loss to the extent that it represents an accrual of or
reserve for cash expenses in any future period, an amortization of a prepaid
cash expense that was paid in a prior period, or write-off or write-down of
reserves with respect to, current assets but including (A) any non-cash increase
in expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances), (B) charges recognized in relation to
post-retirement benefits as a result of the application of FASB ASC 715 or other
charges necessary to adjust the defined benefit pension expense to reflect
service

cost only, (C) non-cash losses on minority interests owned by any member of the
Restricted Group, (D) the non-cash impact of accounting changes or restatements,
(E) non-cash fair value adjustments in Investments, and (F) any other non-cash
losses and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations), all as determined
on a consolidated basis,

$_____

(vi)restructuring charges, accruals or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with Permitted Acquisitions after the Closing Date, project start-up
costs, costs related to the closure, relocation, reconfiguration and/or
consolidation of facilities and costs to relocate employees, integration and
transaction costs, retention charges, severance, contract termination costs,
recruiting and signing bonuses and expenses, future lease commitments, systems
establishment costs, conversion costs and excess pension charges and consulting
fees, expenses attributable to the implementation of costs savings initiatives,
costs associated with tax projects/audits and costs consisting of professional
consulting or other fees relating to any of the foregoing,

$_____

 

 

Schedule 2-2

 

 

84402209_5

--------------------------------------------------------------------------------

(vii)the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Borrower in
good faith to be realized (calculated on a Pro Forma Basis as though such items
had been realized on the first day of such period) as a result of actions taken
or to be taken by the Borrower or any Restricted Subsidiary, net of the amount
of actual benefits realized during such period that are otherwise included in
the calculation of Consolidated EBITDA from such actions; provided that (A) in
the case of any net cost savings, operating expense reductions, other operating
improvements and acquisition synergies, a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.02(b), certifying that (x) such cost savings, operating expense
reductions, other operating improvements and synergies are reasonably
anticipated to be realized within the timeframe set forth in clause (y) below
and factually supportable and as determined in good faith by the Borrower and
(y) such actions have been taken or are to be taken within 12 months after the
consummation of any such action which is expected to result in such cost
savings, operating expense reductions, other operating improvements or
synergies, (B) no cost savings, operating expense reductions, operating
improvements and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Net Income, whether through a pro forma adjustment or otherwise, for such
period, (C) projected amounts (that are not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (vii) to the extent
occurring more than six full fiscal quarters after the specified action taken in
order to realize such projected cost savings, operating expense reductions,
operating improvements and synergies, and (D) such cost savings, operating
expense reductions, other operating improvements and synergies shall not exceed

15% of Consolidated EBITDA (calculated without giving effect to this clause
(vii)), 19

$_____

(viii)non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options and other equity and
equity-based interests to employees or other service providers of any member of
the Restricted Group pursuant to a written plan or agreement (including expenses
arising from the grant of stock and stock options and other equity and
equity-based interests prior to the Closing Date) or the treatment of such
options and other equity and equity-based interests under variable plan
accounting,

$_____

(ix)Transaction Costs,

$_____

(x)the amount of expenses, if any, relating to payments made to holders of stock
options or other compensatory equity-based awards in Parent or any other Parent
Holding Company in connection with, or as a result of, any distribution being
made to equity holders or unit holders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such holders of
compensatory equity-based awards as though they were shareholders or unit
holders at the time entitled to share in such distribution, in each case to the
extent permitted by the Credit Agreement,

$_____

(xi)any costs or expenses incurred pursuant to any management equity plan or
share or unit option plan or any other management or employee benefit plan or
agreement or share or unit subscription or shareholder or similar agreement, to
the extent such costs or expenses are funded with cash proceeds Not Otherwise
Applied of an equity contribution to the capital of Parent (and by Parent to the
capital of the Borrower, or the Net Cash Proceeds Not Otherwise Applied of any
issuance of Equity Interests (other than Disqualified Equity Interests) of
Parent or any other Parent Holding Company, the proceeds of which are
contributed to the capital of the Borrower,

$_____

 

19  

Provided that (A) in the case of any net cost savings, operating expense
reductions, other operating improvements and acquisition synergies, a duly
completed certificate signed by a Responsible Officer of the Borrower shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 6.02(b) of the Credit Agreement,
certifying that (x) such cost savings, operating expense reductions, other
operating improvements and synergies are reasonably anticipated to be realized
within the timeframe set forth in clause (y) below and factually supportable and
as determined in good faith by the Borrower and (y) such actions have been taken
or are to be taken within 12 months after the consummation of any such action
which is expected to result in such cost savings, operating expense reductions,
other operating improvements or synergies, (B) no cost savings, operating
expense reductions, operating improvements and synergies shall be added pursuant
to this clause (vii) to the extent duplicative of any expenses or charges
otherwise added to Consolidated Net Income, whether through a pro forma
adjustment or otherwise, for such period, (C) projected amounts (that are not
yet realized) may no longer be added in calculating Consolidated EBITDA pursuant
to this clause (vii) to the extent occurring more than six full fiscal quarters
after the specified action taken in order to realize such projected cost
savings, operating expense reductions, operating improvements and synergies, and
(D) such cost savings, operating expense reductions, other operating
improvements and synergies shall not exceed 15% of Consolidated EBITDA
(calculated without giving effect to this Line I.A.2.vii).

 

 

Schedule 2-3

 

 

84402209_5

--------------------------------------------------------------------------------

(xii)transaction fees and expenses incurred, or amortization thereof, in
connection with, to the extent permitted hereunder, any Investment, any Debt
Issuance, any Equity Issuance, any Disposition, any Casualty Event,

recapitalization or any amendments or waivers of the Loan Documents and
Permitted Refinancings in connection therewith, in each case, whether or not
consummated,

$_____

(xiii)proceeds from business interruption insurance (to the extent not reflected
as revenue or income in Consolidated Net Income and to the extent that the
related loss was deducted in the determination of Consolidated Net Income),

$_____

(xiv)charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with a Permitted Acquisition or any
other acquisition permitted by Section 7.02 of the Credit Agreement or any
transaction permitted by Section 7.04 or 7.05 of the Credit Agreement, in each
case, to the extent that coverage has not been denied and so long as such
amounts are actually reimbursed to a member of the Restricted Group in cash
within one year after the related amount is first added to Consolidated EBITDA
pursuant to this clause (xiv) (and if not so reimbursed within one year, such
amount shall be deducted from Consolidated EBITDA during the next measurement
period),

$_____

(xv)Synthetic Lease Obligations, to the extent deducted as an expense in such
period,

$_____

(xvi)any losses realized upon a Disposition of property outside of the ordinary
course of business,

$_____

(xvii)cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to item I.A.3 below for any previous period and not
added back,

$_____

(xviii)net realized losses relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized losses
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized gains from related Swap Contracts (entered into in the
ordinary course of business or consistent with past practice)),

$_____

(xix)cash expenses relating to earn outs and similar obligations,

$_____

(xx)costs incurred prior to the Closing Date associated with the initial public
offering of Holdings of its common Equity Interests pursuant to the prospectus
dated August 10, 2016,

$_____

(xxi)costs incurred prior in connection with any secondary public offering
and/or new registrations of Holdings or its Equity Interests, and

$_____

(xxii)any loss relating to Swap Contracts (excluding Swap Contracts entered into
in the ordinary course of business or consistent with past practice);

$_____

2.1Total

$_____

Minus

 

 

 

Schedule 2-4

 

 

84402209_5

--------------------------------------------------------------------------------

3.An amount which, in the determination of Consolidated Net Income, has been
included for,

$_____

(i)all non-recurring or unusual gains and non-cash income during such period
(including income related to any purchase of Loans by Parent or any of its
Subsidiaries),

$_____

(ii)other non-cash income or gains, including (A) any non-cash increase in
income resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances) and the non-cash portion of “straight line” rent
expense, (B) credits recognized in relation to post-retirement benefits as a
result of the application of FASB ASC 715 or other credits necessary to adjust
the defined benefit pension income to reflect service cost only, (C) non-cash
gains on minority interests owned by any member of the Restricted Group, (D) the
non-cash impact of accounting changes or restatements, (E) non-cash fair value
adjustments in Investments but excluding (x) accrual of revenue in the ordinary
course, (y) any such items in respect of which cash was received in a prior
period or will be received in a future period (and, in the case of cash that was
received in a prior period, such amounts previously reduced Consolidated Net
Income in a prior period (and would not have been required to be added back
pursuant to item I.A.2 above)) or (z) any such items which represent the
reversal in such period of any accrual of, or reserve for, anticipated cash
charges in any prior period where such accrual or reserve is no longer required
(and where such accrual or reserve previously reduced Consolidated Net Income in
a prior period (and would not have been required to be added back pursuant to
I.A.2 above)), (F) non-cash gains in respect of “cancellation of indebtedness”
resulting from the cancellation of any Term Loans purchased by Parent, any
member of the Restricted Group or any of their Subsidiaries, and (G) any other
non-cash gains and income resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations, all as determined on
a consolidated basis,

$_____

(iii)any gains realized upon the Disposition of property outside of the ordinary
course of business,

$_____

(iv)the amount of cash received in such period in respect of any non-cash income
or gain in a prior period (and such non-cash income or gain previously increased
Consolidated Net Income in a prior period (and would not have been required to
be deducted pursuant to item I.A.3(ii) above)),

$_____

(v)net realized gains relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized gains
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized losses from related Swap Contracts (entered into in the
ordinary course of business or consistent with past practice)), and

$_____

(vi)any gain related to Swap Contracts (excluding Swap Contracts entered into in
the ordinary course of business or consistent with past practice).

$_____

 

 

Schedule 2-5

 

 

84402209_5

--------------------------------------------------------------------------------

[Plus] [Minus]20

 

4.Notwithstanding anything to the contrary and without duplication of any
adjustments provided for in paragraphs (I)(A)(1) to (I)(A)(3) above, to the
extent that such amounts were included in the determination of Consolidated Net
Income, any calculation of Consolidated EBITDA shall exclude for any period, any
income (loss) for such period attributable to the early extinguishment of (i)
Indebtedness, (ii) obligations under any Swap Contracts and (iii) other
derivative instruments.

$_____

5.Total Consolidated EBITDA

$_____

B.Consolidated Funded Indebtedness:

$_____

 

 

C.Unrestricted cash and Cash Equivalents

 

1.The unrestricted cash and Cash Equivalents of the Restricted Group as of such
date of determination in an amount not to exceed $50,000,000, of which not more
than $25,000,000 shall be foreign cash and Cash Equivalents

$_____

D.Total Net Leverage Ratio ((Line I.B – Line I.C.1) ÷ Line I.A.5):

_____

 

II.Section 7.10(b) of the Credit Agreement – Minimum Interest Coverage Ratio.

 

A.Consolidated EBITDA (Line I.A.5):

$_____

B.Consolidated Interest Expense:

$_____

C.Interest Coverage Ratio (Line II.A ÷ Line II.B):

_____

 

 

 

 

 

 

 

20 

To be determined based on net result of I.A.4.

 

 

Schedule 2-6

 

 

84402209_5

--------------------------------------------------------------------------------

SCHEDULE 3
to
Compliance Certificate

Supplements to Schedules 5.12 and 5.16 to the Credit Agreement

 

 

 

 

 

Schedule 3-1

 

 

84402209_5

--------------------------------------------------------------------------------

SCHEDULE 4
to
Compliance Certificate

[Collateral Information Supplement]

 

 

 

 

 

Schedule 4-1

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT D
to

Credit Agreement
Form of Assignment And Assumption

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below, (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Facilities identified below
(including any letters of credit and swingline loans included in such
Facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.

Assignor:

________________________________

2.

Assignee:

________________________________

3.

Borrower:

MEDPACE INTERMEDIATECO, INC. (the “Borrower”)

4.

Administrative Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the administrative agent under the
Credit Agreement

5.

Credit Agreement:

The Credit Agreement, dated as of December 8, 2016 among Medpace Acquisition,
Inc. (“Parent”), Medpace IntermediateCo, Inc. (the “Borrower”), the Lenders
party thereto, PNC Bank, National Association, as Swingline Lender and L/C
Issuer, Wells Fargo Bank, National Association, as Administrative Agent and L/C
Issuer, and the other parties party thereto

6.

Assigned Interest:

 

 

 

 

 

 

 

D-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

Facility Assigned21

Aggregate Amount of Commitment/Loans for all Lenders22

Amount of Commitment/Loans Assigned23

Percentage Assigned of Commitment/Loans24

[___]

 

 

%

[___]

 

 

%

[___]

 

 

%

Effective Date:   [______________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

21  

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Initial Term
Loans,” “New Term Loans,” “Revolving Credit Commitment”).

22    

Specify currency and Dollar Amount, if applicable.

23    

Specify currency and Dollar Amount, if applicable.

24  

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

 

D-2

 

 

84402209_5

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

The Assignor

NAME OF ASSIGNOR


By:
Name:
Title:

The Assignee

NAME OF ASSIGNEE


By:
Name:
Title:

 

 

D-3

 

 

84402209_5

--------------------------------------------------------------------------------

 

[Consented to and]25 Accepted:

[WELLS FARGO BANK, NATIONAL ASSOCIATION],
as [Administrative Agent]26[,] [and ][L/C Issuer]27


By:
Name:
Title:

 

[Consented to and]28 Accepted:

[PNC Bank, National Association,
as  L/C Issuer][and Swingline Lender]


By:
Name:
Title:

 

[Consented to:]29

[Medpace IntermediateCo, Inc.]


By
Name:
Title:

[NAME OF EACH OTHER L/C ISSUER]30


By:
Name:
Title:

 

 

25  

To be added only if the consent of the Administrative Agent is required by
Section 10.07 of the Credit Agreement.

26    

To be added only if the consent of the Administrative Agent is required by
Section 10.07 of the Credit Agreement.

27    

To be added only if the consent of each L/C Issuer is required by Section 10.07
of the Credit Agreement.

28  

To be added only if the consent of Swingline Lender and/or each L/C Issuer is
required by Section 10.07 of the Credit Agreement.

29  

To be added only if the consent of the Borrower is required by Section 10.07 of
the Credit Agreement.

30  

To be added only if the consent of each L/C Issuer is required by Section 10.07
of the Credit Agreement.

 

 

D-4

 

 

84402209_5

--------------------------------------------------------------------------------

 

 

 

 

 

D-5

 

 

84402209_5

--------------------------------------------------------------------------------

ANNEX 1



 

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION



1.

Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrower, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan
Document.  

 

1.2.

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
and it is not a Disqualified Institution or an Affiliated Lender, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Arrangers or
any other Lender, (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee,
(vi)  if it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption an Administrative Questionnaire in the form provided
by the Administrative Agent, and (vii) attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the Section
10.07 of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and

 

NEWYORK 9143164

Annex 1-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

 

 

 

Annex 1-2

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT E
to

Credit Agreement
Form of Guaranty

GUARANTY

[See attached.]

 

 

 

E-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

Execution Version

 

GUARANTY

made by

MEDPACE ACQUISITION, INC.,

MEDPACE INTERMEDIATECO, INC.,

AS BORROWER,

and certain of the Borrower’s Subsidiaries,

as Guarantors,

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

Dated as of December 8, 2016



 

 

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

•

SECTION 1.DEFINED TERMS1

1.1Definitions1

1.2Other Definitional Provisions3

 

•

SECTION 2.GUARANTEE3

2.1Guarantee3

2.2Right of Contribution4

2.3No Subrogation4

2.4Amendments, etc. with respect to the Primary Obligations4

2.5Guarantee Absolute and Unconditional5

2.6Reinstatement5

2.7Payments6

2.8Keepwell6

 

•

SECTION 3.REMEDIAL PROVISIONS6

3.1Application of Proceeds6

3.2Subordination6

 

•

SECTION 4.THE ADMINISTRATIVE AGENT6

4.1Administrative Agent’s Appointment as Attorney-in-Fact, etc6

4.2Authority of Administrative Agent7

 

•

SECTION 5.MISCELLANEOUS7

5.1Amendments in Writing7

5.2Notices7

5.3No Waiver by Course of Conduct; Cumulative Remedies7

5.4Enforcement Expenses; Indemnification7

5.5Successors and Assigns8

5.6Set-Off8

5.7Counterparts8

5.8Severability8

5.9Section Headings8

5.10Integration9

5.11GOVERNING LAW9

5.12Submission To Jurisdiction; Waivers9

5.13Acknowledgements10

5.14Additional Loan Parties10

5.15Releases10

5.16WAIVER OF JURY TRIAL11

 

 




i

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

 

SCHEDULES

Schedule 1Notice Addresses

 

 

ii

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

 

GUARANTY

GUARANTY, dated as of December 8, 2016, made by each of the signatories hereto
(together with any Additional Guarantor (as hereinafter defined) that may become
a party hereto as provided herein, the “Loan Parties”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”)
for the banks and other financial institutions or entities (the “Lenders”) from
time to time party to the Credit Agreement, dated as of December 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MEDPACE ACQUISITION, INC., a Delaware corporation (“Parent”),
MEDPACE INTERMEDIATECO, INC., a Delaware corporation (the “Borrower”), the
Lenders, the Administrative Agent and the other parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders (including the L/C
Issuers) have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Loan Party;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Loan Parties in connection with the operation of their
respective businesses;

WHEREAS, the Borrower and the other Loan Parties are engaged in related
businesses, and each Loan Party will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and

WHEREAS, it is a condition precedent to the obligation of the Lenders (including
the L/C Issuers) to make their respective extensions of credit to the Borrower
under the Credit Agreement that the Loan Parties shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders (including the L/C Issuers) to make their respective
extensions of credit to the Borrower thereunder, each Loan Party hereby agrees
with the Administrative Agent, for the ratable benefit of the Secured Parties,
as follows:

SECTION 1.DEFINED TERMS

1.1Definitions

.  (a)  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

(b)The following terms shall have the following meanings:

“Additional Guarantor”:  as defined in Section 5.14 hereof.

“Administrative Agent”:  as defined in the preamble hereto.

1

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

“Agreement”:  this Guaranty, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.

“Borrower”:  as defined in the preamble hereto.

“Guarantors”:  the collective reference to each party hereto on the date hereof
(other than the Administrative Agent) and each Additional Guarantor; provided
that each Loan Party shall only be considered a Guarantor with respect to the
Primary Obligations of any other Loan Party.

“Primary Obligations”:  has the meaning given to the term “Obligations” in the
Credit Agreement.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders, the L/C Issuers, any affiliate of any Lender or L/C Issuer, any Hedge
Bank and any Cash Management Bank to which Primary Obligations are owed.

1.2Other Definitional Provisions

.  (a)  The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.GUARANTEE

2.1Guarantee

.  (a)  Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties and their respective successors, indorsees, transferees
and permitted assigns, the prompt and complete payment and performance by the
Loan Parties when due (whether at the stated maturity, by acceleration or
otherwise) of the Primary Obligations (other than, with respect to any
Guarantor, and notwithstanding any other term in this Agreement any Excluded
Swap Obligations of such Guarantor).

(b)Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c)Each Guarantor agrees that the Primary Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.  

2

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

(d)The guarantee contained in this Section 2 shall remain in full force and
effect until all the Primary Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than (x) obligations and liabilities under Secured Hedge
Agreements and Secured Cash Management Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank or Cash Management Bank
have been made and (y) contingent indemnification obligations that have not yet
been asserted), no Letter of Credit shall be outstanding (other than those that
have been Cash Collateralized) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Loan Parties may be free from any Primary Obligations.

(e)No payment made by the Borrower, any other Loan Party with Primary
Obligations, any of the Guarantors, any other Guarantor or any other Person or
received or collected by the Administrative Agent or any other Secured Party
from the Borrower, any other Loan Party with Primary Obligations, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Primary Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Primary Obligations or any
payment received or collected from such Guarantor in respect of the Primary
Obligations), remain liable for the Primary Obligations up to the maximum
liability of such Guarantor hereunder until the Primary Obligations are paid in
full (other than obligations and liabilities under Secured Hedge Agreements and
Secured Cash Management Agreements as to which arrangements reasonably
satisfactory to the applicable Hedge Bank or Cash Management Bank have been made
and (y) contingent indemnification obligations that have not yet been asserted),
no Letter of Credit shall be outstanding (other than those that have been Cash
Collateralized) and the Commitments are terminated.

2.2Right of Contribution

.  Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the other Secured Parties, and each Guarantor shall
remain liable to the Administrative Agent and the other Secured Parties for the
full amount guaranteed by such Guarantor hereunder.

2.3No Subrogation

.  Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Administrative Agent or any other
Secured Parties, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any other Secured Parties against the
Borrower, any other Loan Party with Primary Obligations, or any other Guarantor
or any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Parties for the payment of the Primary
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower, any other Loan Party with
Primary Obligations, or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
other Secured Parties by the Loan Parties on account of the Primary Obligations
are paid in full (other than (x) obligations and liabilities under Secured Hedge
Agreements and Secured Cash Management Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank or Cash Management Bank
have been made and (y) contingent indemnification obligations that have not yet
been asserted), no Letter of Credit shall be outstanding (other than those that
have been Cash Collateralized) and the Commitments are terminated.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Primary Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for, or on

3

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

behalf of, the Administrative Agent and the other Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Primary Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4Amendments, etc. with respect to the Primary Obligations

.  Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Primary
Obligations made by the Administrative Agent or any other Secured Parties may be
rescinded by the Administrative Agent or such other Secured Party and any of the
Primary Obligations continued, and the Primary Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement, the other Loan Documents, the
Secured Hedge Agreements and the Secured Cash Management Agreements and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other Secured Party
for the payment of the Primary Obligations may be sold, exchanged, waived,
surrendered or released.  Neither the Administrative Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Primary Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.  

2.5Guarantee Absolute and Unconditional

.  Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Primary Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Primary Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Loan Parties, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower, any other Loan Party with Primary Obligations, or any of
the Guarantors with respect to the Primary Obligations.  Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement,
any other Loan Document, any Secured Hedge Agreement, any Secured Cash
Management Agreement, any of the Primary Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Loan Parties
for the Primary Obligations, or of such Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance.  When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any other Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the

4

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

Borrower, any other Loan Party with Primary Obligations, any other Guarantor or
any other Person or against any collateral security or guarantee for the Primary
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Loan Party with Primary Obligations, any
other Guarantor or any other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any other Secured Party against any Guarantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

2.6Reinstatement

.  The guarantee contained in this Section 2 shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Primary Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization (or any other
similar proceeding under other applicable law) of the Borrower, any other Loan
Party with Primary Obligations, or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower, any other Loan Party with Primary Obligations, or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.7Payments

.  Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars at the
Administrative Agent’s Office.

2.8Keepwell

.  Each Qualified Keepwell Provider hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this guarantee in respect of any Swap Obligation
(provided, however, that each Qualified Keepwell Provider shall only be liable
under this Section 2.8 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 2.8, or
otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified Keepwell Provider under this Section
2.8 shall remain in full force and effect until such time as the Loans, the L/C
Obligations and the other Primary Obligations shall have been paid in full
(other than (x) obligations and liabilities under Secured Hedge Agreements and
Secured Cash Management Agreements as to which arrangements reasonably
satisfactory to the applicable Hedge Bank or Cash Management Bank have been made
and (y) contingent indemnification obligations that have not yet been asserted),
the Commitments have been terminated and no Letters of Credit (other than those
that have been Cash Collateralized) shall be outstanding.  Each Qualified
Keepwell Provider intends that this Section 2.8 constitute, and this Section 2.8
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 3.REMEDIAL PROVISIONS

3.1Application of Proceeds

.  If an Event of Default shall have occurred and be continuing, at any time at
the Administrative Agent’s election, the Administrative Agent may apply any
proceeds of the guarantee set forth in Section 2, in payment of the Primary
Obligations in the order set forth in Section 8.03 of the Credit Agreement.

5

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

3.2Subordination

.  Each Loan Party hereby agrees that, upon the occurrence and during the
continuance of an Event of Default, unless otherwise agreed in writing by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full of such
Loan Party’s Primary Obligations.

SECTION 4.THE ADMINISTRATIVE AGENT

4.1Administrative Agent’s Appointment as Attorney-in-Fact, etc

.  Each Loan Party hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Loan Party and in the name of
such Loan Party or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement.

4.2Authority of Administrative Agent

.  Each Loan Party acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Loan Party, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Loan Party shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 5.MISCELLANEOUS

5.1Amendments

.  None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.01 of
the Credit Agreement.

5.2Notices

.  All notices, requests and demands to or upon the Administrative Agent or any
Loan Party hereunder shall be effected in the manner provided for in Section
10.02 of the Credit Agreement.

5.3No Waiver by Course of Conduct; Cumulative Remedies

.  Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 5.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
other Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by Law.

5.4Enforcement Expenses; Indemnification

.  (a)  Each Guarantor agrees to pay or reimburse each Secured Party for all its
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and

6

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

the other Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to the Secured Parties in
accordance with (and to the extent provided in) Section 10.04 of the Credit
Agreement.

(b)Each Guarantor agrees to pay, and to save and hold the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable in
connection with any of the transactions contemplated by this Agreement, in each
case to the extent the Borrower would be required by the Credit Agreement.

(c)Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 10.04 and
Section 10.05 of the Credit Agreement.

(d)The agreements in this Section 5.4 shall survive repayment of the Primary
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

5.5Successors and Assigns

.  This Agreement shall be binding upon the successors and assigns of each Loan
Party and shall inure to the benefit of the Administrative Agent and the other
Secured Parties and their successors and permitted assigns; provided that no
Loan Party may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.

5.6Set-Off

.  In addition to any rights and remedies of the Secured Parties provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Secured Party is authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, without prior
notice to the Guarantor, any such notice being waived by the Guarantor to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in any currency),
other than deposits in fiduciary accounts as to which a Guarantor is acting as
fiduciary for another Person who is not a Guarantor, at any time held by, and
other Indebtedness (in any currency) at any time owing by, such Lender to or for
the credit or the account of the respective Guarantors against any and all
Primary Obligations owing to such Secured Party hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Secured Party shall have made demand under this Agreement or any
other Loan Document and although such Primary Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness or are owed to a branch or office of such Secured Party
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided that in the event that any Secured Party that is a
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 of the Credit
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the other Secured Parties, (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Primary Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  Each Secured Party agrees promptly to
notify the applicable Guarantor and the Administrative Agent after any such
set-off and application made by such Secured Party, and (z) to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of the Administrative Agent and each

7

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

Secured Party under this Section 5.6 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent and
such Secured Party may have.

5.7Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by email or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.  The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof within a
reasonable timeframe thereafter; provided that the failure to request or deliver
the same shall not limit the effectiveness of any document or signature
delivered by electronic transmission.

5.8Severability

.  If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.9Section Headings

.  The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

5.10Integration

.  This Agreement, the other Loan Documents and the Secured Hedge Agreements and
Secured Cash Management Agreements represent the agreement of the Loan Parties,
the Administrative Agent and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any other Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein, in the other Loan Documents, in the Secured Hedge Agreements
or the Secured Cash Management Agreements.

5.11GOVERNING LAW

.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
WHATSOEVER TO THIS AGREEMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

5.12Submission To Jurisdiction; Waivers

.  Each Loan Party hereby irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York City in the Borough of Manhattan and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally agrees, to the fullest extent
permitted by applicable Law, that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or in such
federal

8

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Law.  Nothing in this Agreement or in any other document executed in connection
herewith shall affect any right that the Administrative Agent or any other
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other document executed in connection herewith or the
recognition of any judgment against a Loan Party or its properties in the courts
of any jurisdiction;

(b)waives, to the fullest extent permitted by applicable Law, any objection that
it may now or hereafter have to the laying of venue of any such action or
proceeding arising out of or relating to this Agreement or any other document
executed in connection herewith in any court referred to in paragraph (a) of
this Section 5.12.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)irrevocably appoints the Borrower as its authorized agent on which legal
process may be served in any action, suit or proceeding brought in any in any
court referred to in paragraph (a) of this Section 5.12 and agrees that the
failure of such agent to give notice to it of any such service shall not impair
or affect the validity of such service or any judgment rendered in any such
action, suit or proceeding based thereon.  If for any reason such agent shall
cease to be available to act as such, each Loan Party agrees to irrevocably
appoint another such agent in New York City, as its authorized agent for service
of process, on the terms and for the purposes specified in this paragraph (d).
Nothing in this Agreement or any other document executed in connection herewith
will affect the right of any party hereto to serve process in any other manner
permitted by applicable Law; and

(e)waives, to the maximum extent not prohibited by Law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

5.13Acknowledgements

.  Each Loan Party hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b)neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Loan Parties and the Secured Parties.

5.14Additional Loan Parties

.  Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 6.12 of the Credit Agreement (each an
“Additional  Guarantor”)

9

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

shall become a Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

5.15Releases

.  (a)  At such time as the Loans, the L/C Obligations and the other Primary
Obligations shall have been paid in full (other than obligations and liabilities
under Secured Hedge Agreements and Secured Cash Management Agreements as to
which arrangements reasonably satisfactory to the applicable Hedge Bank or Cash
Management Bank have been made), all Commitments have been terminated and no
Letters of Credit (other than Letters of Credit that have been Cash
Collateralized) shall be outstanding, this Agreement and all obligations (other
than contingent indemnification obligations that have not yet been asserted) of
the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.  At
the request and sole expense of any Guarantor following any such termination,
the Administrative Agent shall execute and deliver to such Guarantor such
documents as such Guarantor shall reasonably request in form reasonably
satisfactory to the Administrative Agent to evidence such termination.

(b)At the request and sole expense of the Borrower, a Subsidiary Guarantor shall
be released from its obligations hereunder in the event that all the Equity
Interests of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement.

5.16WAIVER OF JURY TRIAL

.  EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN AND CONSENTS THAT ANY SUCH LEGAL
PROCEEDING SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5.16
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTORS TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.  EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH BY, AMONG OTHER THINGS, THE WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

5.17Judgment Currency

.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due from any Guarantor under this Agreement in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Guarantor in respect of any
such sum due from it to the Administrative Agent or any other Secured Party
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Guarantor in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or other Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Guarantor (or to any other

10

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

Person who may be entitled thereto under applicable law).  The obligations of
the Guarantor contained in this Section 5.17 shall survive the termination of
this Agreement and the payment of all other amounts hereunder.

 

 

***

11

 

 

 

 

84028927_4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.

MEDPACE ACQUISITION, INC.

 

 

By:

Name:      

Title:

MEDPACE INTERMEDIATECO, INC.


 

By:
Name:
Title:

MEDPACE, INC.

 

 

By:
Name:
Title:

MEDPACE CLINICAL PHARMACOLOGY LLC


 

By:
Name:
Title:

C-MARC, LLC


 

By:
Name:
Title:

MEDPACE REFERENCE LABORATORIES LLC


 

By:
Name:
Title:

 

Medpace IntermediateCo, Inc.

Guaranty

Signature Page

--------------------------------------------------------------------------------

 

MEDPACE BIOANALYTICAL LABORATORIES, LLC


 

By:
Name:
Title:

IMAGEPACE, LLC


 

By:
Name:
Title:

MEDPACE MEDICAL DEVICE, INC.


 

By:
Name:
Title:

MEDPACE CLINICAL RESEARCH LLC


 

By:
Name:
Title:

 




 

Medpace IntermediateCo, Inc.

Guaranty

Signature Page

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:
Name:
Title:

 

 

 

Medpace IntermediateCo, Inc.

Guaranty

Signature Page

--------------------------------------------------------------------------------

 

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

5375 Medpace Way
Cincinnati, OH 45227
Attention:August J. Troendle
Fax No.:513-579-0444
E-mail:A.Troendle@Medpace.com

With a copy to:

Stephen P. Ewald

General Counsel & Corporate Secretary

5375 Medpace Way

Cincinnati, OH  45227

Fax No.:513-579-0444

E-mail:S.Ewald@Medpace.com

 

 

 

84028927_4

 

--------------------------------------------------------------------------------

 

 

Annex 1 to

Guaranty

 

ASSUMPTION AGREEMENT, dated as of ___________, 20__, made by
______________________________ (the “Additional Guarantor”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) party to the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, MEDPACE ACQUISITION, INC., a Delaware corporation ( “Parent”),  MEDPACE
INTERMEDIATECO, INC., a Delaware corporation (the “Borrower”), the Lenders, the
Administrative Agent and the other parties thereto have entered into that
certain Credit Agreement, dated as of December 8, 2016 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Parent, the Borrower and
certain of its Subsidiaries (other than the Additional Guarantor) have entered
into the Guaranty, dated as of December 8, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”) in favor of the
Administrative Agent for the ratable benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty;

NOW, THEREFORE, IT IS AGREED:

1.  Guaranty.  By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5.14 of the Guaranty, hereby
becomes a party to the Guaranty as a Guarantor and Loan Party thereunder with
the same force and effect as if originally named therein as a Guarantor and Loan
Party, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Guarantor and Loan Party
thereunder.

2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, AND ALL MATTERS ARISING OUT OF OR
RELATING IN ANY WAY WHATSOEVER TO THIS AGREEMENT (WHETHER IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

 

84028927_4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GUARANTOR]

 

By:___________________________

     Name:

     Title:

 

 

 

 

 

 

84028927_4

 

--------------------------------------------------------------------------------

EXHIBIT F-1
to

Credit Agreement
Form of Security Agreement

SECURITY AGREEMENT

[See attached.]

 

 

 

F-1-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

Execution Version

 

 

SECURITY AGREEMENT

Dated as of

December 8, 2016

among

THE GRANTORS FROM TIME TO TIME
PARTY HERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

 

84027079_3

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Section 1.

Definitions..1

Section 2.

Grant of Security Interest4

Section 3.

Authorization To File Financing Statements5

Section 4.

Relation To Other Security Agreement Documents5

Section 5.

Representations And Warranties6

Section 6.

Covenants8

Section 7.

Inspection And Verification10

Section 8.

Collateral Protection Expenses; Preservation of Collateral11

Section 9.

Securities And Deposits11

Section 10.

Notification To Account Debtors And Other Persons Obligated On Collateral12

Section 11.

Power of Attorney12

Section 12.

Remedies13

Section 13.

Standards For Exercising Remedies14

Section 14.

Waivers By Grantor; Obligations Absolute15

Section 15.

Marshalling16

Section 16.

Proceeds of Dispositions16

Section 17.

Overdue Amounts16

Section 18.

Reinstatement16

Section 19.

Termination; Release17

Section 20.

Miscellaneous17

 

Exhibit A—Collateral Information Certificate

Exhibit B—Intellectual Property Security Agreement - Copyrights

Exhibit C—Intellectual Property Security Agreement - Patents

Exhibit D—Intellectual Property Security Agreement - Trademarks

Exhibit E—Accession Supplement

 

 

 

 

 

84027079_3

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT (this “Security Agreement”), dated as of December 8, 2016,
among MEDPACE ACQUISITION, INC., a Delaware corporation (“Parent”), MEDPACE
INTERMEDIATECO, INC., a Delaware corporation (the “Borrower”), each other direct
or indirect subsidiary of the Borrower party hereto on the date hereof and each
Additional Grantor (as defined below) from time to time party hereto (together,
the “Grantors” and each, a “Grantor”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, Parent and the Borrower have entered into that certain Credit
Agreement, dated as of December 8, 2016 (as amended, supplemented, restated or
otherwise modified and in effect from time to time, the “Credit Agreement”),
with, among others, Wells Fargo Bank, National Association, as administrative
agent and letter of credit issuer, pursuant to which, among other things, the
Lenders (as defined in the Credit Agreement) have agreed to make loans or
otherwise to extend credit to the Borrower upon the terms and subject to the
conditions specified in the Credit Agreement and each Grantor has agreed to
guarantee the Secured Obligations of the Loan Parties (each as defined in the
Credit Agreement);

WHEREAS, one or more additional subsidiaries of the Borrower (each, an
“Additional Grantor”) may hereafter become a Subsidiary Guarantor (as defined in
the Credit Agreement) party to a Guaranty (as defined in the Credit Agreement),
or otherwise be required to grant Liens to secure the Secured Obligations; and

WHEREAS, in order to secure all Secured Obligations and as required under the
Credit Agreement, each Grantor has agreed to execute and deliver to the
Administrative Agent a security agreement in substantially the form hereof;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.Definitions.

1.01.Definition of Terms Used Herein Generally.  All capitalized terms used but
not defined herein shall have the meanings specified in the Credit
Agreement.  All terms used herein and defined in the NYUCC shall have the same
definitions herein as specified therein; provided, however, that if a term is
defined in Article 9 of the NYUCC differently than in another Article of the
NYUCC, the term has the meaning specified in Article 9 of the NYUCC.

1.02.Definition of Certain Terms Used Herein.  As used herein, the following
terms shall have the following meanings:

“Accession Supplement” means a supplement to this Security Agreement, executed
by an Additional Grantor and accepted by the Administrative Agent, substantially
in the form of Exhibit E hereto.

“Acceleration Event” means the exercise of any remedy by the Administrative
Agent, or automatic acceleration, in each case pursuant to Section 8.02 of the
Credit Agreement.

“Additional Grantor” has the meaning specified in the recitals.

“Collateral” has the meaning specified in ‎Section 2.

 

 

 

 

 

84027079_3

--------------------------------------------------------------------------------

 

“Collateral Information Certificate” means, in relation to any Grantor, a
certificate substantially in the form of Exhibit A hereto, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by such Grantor (either jointly in one such certificate for multiple
Grantors or separately in several certificates).

“Collateral Information Supplement” has the meaning specified in Section ‎6.10.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyright Office” means the United States Copyright Office.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country and all extensions and
renewals thereof.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor has any right, title or an interest.

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature, whether now owned or hereafter acquired by
such Grantor, including inventions, designs, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Copyrights, Copyright Licenses, Domain Names,
trade secrets, confidential or proprietary technical and business information,
technology, know-how, show-how or other data or information, Software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, licenses for any of the foregoing and all license
rights, and all additions, improvements and accessions to, and books and records
describing or used in connection with, any of the foregoing.

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed by any Grantor in favor of the Administrative
Agent, substantially in the form of Exhibit B, C or D (as applicable) hereto.

“NYUCC” means the Uniform Commercial Code as in effect in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of such Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or any other
jurisdiction/register, all registrations and recordings thereof, and all pending
applications for letters patent of the United States or any other
jurisdiction/register, including registrations, recordings and applications in
the PTO or in any similar office or agency of the United States, any State or
Territory thereof, or any other jurisdiction/register, and (b) all reissues,
continuations, divisions, continuations‑in‑part, renewals or extensions thereof
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell inventions disclosed or claimed therein.

 

 

- 2 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

“Pledge Agreement” means the pledge agreement, dated as of the date hereof,
among Parent, the Borrower, the other pledgors from time to time party thereto
and the Administrative Agent.

“PTO” means the United States Patent and Trademark Office.

“Security Agreement Documents” means this Security Agreement, the Collateral
Information Certificate and the other documents, agreements and supplements to
be executed pursuant to the terms hereof.

“Security Interest” means each security interest granted by a Grantor pursuant
to ‎Section 2, as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Security Agreement.

“Software” means, without limitation, “software” as such term is defined in the
NYUCC as in effect on the date hereof and computer programs that may construed
as included in the definition of “goods” in the NYUCC as in effect on the date
hereof, and including any storage devices on which such items may be located.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the PTO, any State of the United States or any
similar offices in any other country or any political subdivision thereof, and
all extensions or renewals thereof, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

“UCC” means the Uniform Commercial Code as in effect in any jurisdiction (except
as otherwise contemplated in Section ‎6.11).

1.03.Rules of Interpretation.  With reference to this Security Agreement, unless
otherwise specified herein:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any Loan Document), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used herein, shall be construed to refer to this Security
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections, Exhibits and Schedules shall be

 

 

- 3 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Security Agreement, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Article, section and subsection headings herein are included for convenience
of reference only and shall not affect the interpretation of this Security
Agreement.

Section 2.Grant of Security Interest.

(a)To secure the payment or performance, as the case may be, in full of its
Secured Obligations, each Grantor hereby grants to the Administrative Agent, for
the benefit of the Administrative Agent and each other Secured Party, a security
interest in and mortgage on, and pledges and collaterally assigns to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Administrative Agent and each other Secured Party, the following properties,
assets and rights of such Grantor, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof (all of the
same being hereinafter called the “Collateral”):

(i)all personal property and fixtures of every kind and nature, including,
without limitation, all goods, inventory, equipment and any accessions thereto,

(ii)all instruments (including without limitation promissory notes),

(iii)all documents,

(iv)all accounts (including without limitation health-care-insurance
receivables),

(v)all chattel paper (whether tangible or electronic),

(vi)all deposit accounts,

(vii)all letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing),

(viii)all money,

(ix)all commercial tort claims,

(x)all securities and all other investment property (including securities and
commodities accounts),

(xi)all supporting obligations,

 

 

- 4 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

(xii)all other contract rights or rights to the payment of money, insurance
claims and proceeds,

(xiii)all general intangibles (including without limitation all Intellectual
Property, insurance policies and payment intangibles), and

(xiv)all books and records relating to any of the foregoing, and to the extent
not otherwise included, all proceeds and products of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
any and all of the foregoing.

(b)The Administrative Agent acknowledges that the attachment of its security
interest in any commercial tort claim as original collateral is subject to each
Grantor’s compliance with Section ‎6.07.

(c)Notwithstanding anything to the contrary herein or in any other Loan
Document, the maximum liability of each Grantor (in its capacity as a Guarantor)
under this Security Agreement and under the other Loan Documents shall not
exceed an amount equal to the largest amount that would not render such
Grantor’s obligations hereunder and under such other Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
equivalent provision of any other Debtor Relief Law.  For the avoidance of
doubt, the Collateral shall not include any Excluded Property (as defined in the
Credit Agreement).

Section 3.Authorization To File Financing Statements.  Each Grantor hereby
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any jurisdiction in which such Grantor is “located” for purposes
of the UCC (or any other jurisdiction within the United States that such filing
may be necessary to perfect the Security Interest) any initial financing
statements and amendments thereto and continuation thereof that (a) indicate the
Collateral (i) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset included in the Collateral falls
within the scope of Article 9 of the NYUCC or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any initial financing statement or amendment,
including whether such Grantor is an organization, the type of organization and
any organization identification number issued to such Grantor.  Each Grantor
agrees to furnish any such information to the Administrative Agent promptly upon
request.  Each Grantor also ratifies its authorization for the Administrative
Agent to have filed in any such jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

Section 4.Relation To Other Security Agreement Documents.

4.01.Pledge Agreement.  Concurrently herewith, each Grantor is executing and
delivering the Pledge Agreement, pursuant to which such Grantor is pledging to
the Administrative Agent the shares of the capital stock or other equity
interests of its directly-owned Subsidiaries.  Such pledges and all collateral
covered by the Pledge Agreement shall be governed by the terms of the Pledge
Agreement and not by the terms of this Security Agreement.  For the avoidance of
doubt, no Grantor shall grant a Security Interest in any Equity Interests in a
Controlled Foreign Subsidiary or FSHCO under this Security Agreement and any
such security interest, pledge or assignment shall be pursuant to, and governed
by, the Pledge Agreement.

4.02.Intellectual Property Security Agreement.  To the extent that any Grantor
owns any interest in Copyrights, Patents  or Trademarks which are registered or
the subject of an application for registration with the PTO or the Copyright
Office, or owns any interest in Copyright Licenses, Patent Licenses or Trademark
Licenses which are recorded with the PTO or the Copyright Office, such Grantor

 

 

- 5 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

shall execute and deliver to the Administrative Agent for recording in the PTO
and/or the Copyright Office, as applicable, an Intellectual Property Security
Agreement concurrently with such Grantor’s execution and delivery of this
Security Agreement or an Accession Supplement, as the case may be.  The
provisions of the Intellectual Property Security Agreement are supplemental to
the provisions of this Security Agreement.  Nothing contained in the
Intellectual Property Security Agreement shall derogate from any of the rights
or remedies of the Administrative Agent hereunder, nor shall anything contained
in the Intellectual Property Security Agreement be deemed to prevent or extend
the time of attachment or perfection of any security interest in such Collateral
created hereby.

Section 5.Representations And Warranties.  Each Grantor represents and warrants
to the Administrative Agent as follows:

5.01.Grantor’s Legal Status.  As of the Closing Date, (a) it is an individual or
an organization, as set forth in the Collateral Information Certificate; (b) if
it is an organization, such organization is of the type, and is organized in the
jurisdiction, set forth in the Collateral Information Certificate; and (c) the
Collateral Information Certificate sets forth its organizational identification
number or states that it has none.

5.02.Grantor’s Legal Name.  As of the Closing Date, its exact legal name is that
set forth on the Collateral Information Certificate and on the signature page
hereof.

5.03.Grantor’s Locations.  As of the Closing Date, the Collateral Information
Certificate sets forth its place of business or (if it has more than one place
of business) its chief executive office, as well as its mailing address if
different.  Its place of business or (if it has more than one place of business)
its chief executive office is located in a jurisdiction that has adopted the UCC
or whose Laws generally require that information concerning the existence of
nonpossessory security interests be made generally available in a filing,
recording or registration system as a condition or result of a security interest
obtaining priority over the rights of a lien creditor with respect to the
collateral.

5.04.Title to Collateral.  The Collateral owned by it is owned free and clear of
any Lien, except for Liens expressly permitted pursuant to the Credit
Agreement.  It has not filed or consented to the filing of (a) any financing
statement or analogous document under the UCC or any other applicable Laws
covering any Collateral, (b) any assignment in which it assigns any Collateral
or any security agreement or similar instrument covering any Collateral with the
PTO or the Copyright Office or (c) any assignment in which it assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, in respect of
Collateral subject to Liens expressly permitted pursuant to the Credit
Agreement.

5.05.Nature of Collateral.  None of the Collateral constitutes, or is the
proceeds of, farm products and none of the Collateral has been purchased or will
be used by it primarily for personal, family or household purposes, and except
as indicated in the Collateral Information Certificate:

(a)none of the account debtors or other persons obligated on any of the
Collateral is a governmental authority subject to the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral;

(b)it holds no commercial tort claims with a value in excess of $5,000,000;

(c)it holds no interest in, title to or power to transfer, any United States
Patents, Trademarks or Copyrights; and

 

 

- 6 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

(d)it holds no interest in, title to or power to transfer any United States
Intellectual Property that is eligible for registration in the PTO.

5.06.Validity of Security Interest.  The Security Interest constitutes (a) a
legal and valid security interest (subject to no equal or prior Liens other than
Liens expressly permitted under the Credit Agreement) in all of the Collateral
securing the payment and performance of the Secured Obligations and (b) except
as set  forth on Schedule 2, upon the giving of value, the filing of applicable
UCC financing statements describing the Collateral in the offices listed on the
Collateral Information Certificate, the recording in the PTO and/or the
Copyright Office, as applicable, of the Intellectual Property Security
Agreement, the taking of all applicable actions in respect of perfection
contemplated by Sections ‎6.04 through ‎6.08 in respect of Collateral (in which
a security interest cannot be perfected by the filing of a financing statement
or such recordings in the PTO or Copyright Office), the Security Interest will
be valid, enforceable and perfected in all Collateral in which a security
interest can be perfected by the Administrative Agent filing a financing
statement, taking possession or obtaining control under the UCC.  The Security
Interest is and shall be prior to any other Lien on the Collateral, other than
Liens expressly permitted to be prior to the Security Interest under the Credit
Agreement.

5.07.Collateral Information Certificate; Perfection.

(a)All information set forth on the Collateral Information Certificate is, and
all information set forth on each Collateral Information Supplement shall be,
accurate and complete in all material respects.  When the UCC financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations specified in paragraph 11 of the Collateral
Information Certificate and containing a description of the Collateral have been
filed in each governmental, municipal or other office specified in paragraph 11
of the Collateral Information Certificate, which are all the filings, recordings
and registrations (other than filings required to be made in the PTO and the
Copyright Office in order to perfect the Security Interest in Collateral
consisting of United States Patents, Trademarks and Copyrights) necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest (subject to no equal or prior Liens other than
the Liens created by the Collateral Documents and other Liens expressly
permitted under the Credit Agreement) in favor of the Administrative Agent in
respect of all Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions will have been made, no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements.

(b)A fully executed Intellectual Property Security Agreement containing a
description of all Collateral consisting of material United States issued
Patents (and material Patents for which United States registration applications
are pending), material United States registered Trademarks (and material
Trademarks for which United States registration applications are pending)
and  material United States registered Copyrights (and material Copyrights for
which United States registration applications are pending) has been delivered to
the Administrative Agent for recording by the PTO and the Copyright Office, as
necessary, pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and
the regulations thereunder, as applicable.  When such supplements and the UCC
financing statements referred to in this Section ‎5.07 have been filed, all the
filings, recordings and registrations necessary to establish a legal, valid and
perfected security interest (subject to no equal or prior Liens other than the
Liens created by the Collateral Documents and other Liens expressly permitted
under the Credit Agreement) in favor of the Administrative Agent in respect of
all Collateral consisting of Patents, Trademarks and Copyrights in which a
security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions will have been made, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such

 

 

- 7 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

actions as are necessary to perfect the Security Interest with respect to any
Collateral consisting of material Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

Section 6.Covenants.  Each Grantor covenants and agrees with the Administrative
Agent, in each case at its own cost and expense, as follows:

6.01.Grantor’s Name and Legal Status.  If a Grantor changes its name,
organizational number, type of organization, jurisdiction of organization or
other legal structure, it shall use commercially reasonable efforts to provide
the Administrative Agent with written notice of such event prior to such change
in name, organizational number, type of organization, jurisdiction of
organization or other legal structure being registered, and in any event, such
Grantor shall provide written notice to the Administrative Agent within 10
Business Days (or such longer period as the Administrative Agent may agree)
after such change in name, organizational number, type of organization,
jurisdiction of organization or other legal structure being registered.

6.02.Locations.  If a Grantor (a) changes its chief executive office, principal
place of business or address where it maintains its books and records relating
to Collateral; or (b) except to the extent delivered to the Administrative Agent
pursuant to Section ‎6.04 or otherwise permitted pursuant to Section ‎6.10,
removes any of the Collateral consisting of inventory or equipment from any of
the locations listed on the Collateral Information Certificate, such Grantor
shall use commercially reasonable efforts to provide the Administrative Agent
with written notice of such event prior to such change being made or such
removal being effected, and in any event, it shall provide notice to the
Administrative Agent within 10 Business Days (or such longer period as the
Administrative Agent may agree) after such event.

6.03.Title to Collateral.  Except for the Security Interest herein granted and
Liens permitted by the Credit Agreement, (a) it shall be the owner of the
Collateral free from any Lien, and it, at its sole cost and expense, shall
defend the same against all claims and demands of all persons at any time
claiming the same or any interests therein adverse to the Administrative Agent;
and (b) it shall not pledge, mortgage or create, or suffer to exist a Lien on
the Collateral in favor of any person other than the Administrative Agent,
except, in each case, for Liens permitted by the Credit Agreement, and the
inclusion of “proceeds” of the Collateral under the Security Interest granted
herein shall not be deemed a consent by the Administrative Agent to any sale or
other disposition of any Collateral.

6.04.Promissory Notes and Tangible Chattel Paper.  If, at any time after the
occurrence and continuance of an Acceleration Event, any Grantor holds or
acquires any promissory notes or tangible chattel paper, it shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify and with respect to any such
Collateral in the possession or control of the Administrative Agent, such
Grantor waives any restriction or obligation imposed on the Administrative Agent
by Sections 9‑207(c)(1) and 9‑207(c)(2) of the NYUCC.

6.05.Investment Property; Securities Accounts.

(a)If any Grantor shall at any time hold or acquire any certificated securities,
it shall forthwith endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time specify.  

 

 

- 8 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

(b)With respect to any such Collateral in the possession or within the control
of the Administrative Agent, each Grantor waives any restriction or obligation
imposed on the Administrative Agent by Sections 9‑207(c)(1), 9‑207(c)(2) and
9‑208 of the NYUCC.

6.06.Electronic Chattel Paper and Transferable Records.  If at any time any
Grantor holds or acquires an interest in any electronic chattel paper or any
“transferable record” with a value in excess of $5,000,000, as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction, it shall promptly notify the
Administrative Agent thereof and, promptly and in any event within 15 Business
Days (or such later date as the Administrative Agent may agree in its sole
discretion), shall take such action as the Administrative Agent may reasonably
request to vest in the Administrative Agent control, under Section 9‑105 of the
UCC, of such electronic chattel paper or control under Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.  The Administrative
Agent agrees with each Grantor that the Administrative Agent shall arrange,
pursuant to procedures satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for the relevant Grantor to make alterations to the electronic chattel paper or
transferable record permitted under Section 9‑105 of the UCC or, as the case may
be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act, unless an
Acceleration Event has occurred or would reasonably be expected to occur after
taking into account any action by the relevant Grantor with respect to such
electronic chattel paper or transferable record.  With respect to any such
Collateral in the possession or within the control of the Administrative Agent,
each Grantor waives any restriction or obligation imposed on the Administrative
Agent by Sections 9‑207(c)(1), 9‑207(c)(2) and 9‑208 of the NYUCC.

6.07.Commercial Tort Claims.  If any Grantor shall at any time hold or acquire a
commercial tort claim with a value in excess of $5,000,000, such Grantor shall
promptly notify the Administrative Agent in writing of the details thereof and
grant to the Administrative Agent a security interest therein and in the
proceeds thereof, all upon the terms of this Security Agreement, with such
writing to be in form and substance satisfactory to the Administrative Agent.

6.08.Intellectual Property.

(a)If any Grantor makes an application for registration of any material
Intellectual Property before the PTO or Copyright Office, within thirty (30)
days (or such longer time as the Administrative Agent may agree in its sole
discretion) of the submission of such application or as soon as legally
permissible, such Grantor shall deliver to the Administrative Agent a copy of
such application, and a grant of a security interest in such application, to the
Administrative Agent and at the expense of such Grantor, confirming the grant of
a security interest in such material Intellectual Property to the Administrative
Agent hereunder, the form of such security to be substantially in the form of
the Intellectual Property Security Agreement hereto.  Where a registration of
any material Intellectual Property is issued hereafter to any Grantor as a
result of any application now or hereafter pending such Grantor shall deliver
within thirty (30) days to the Administrative Agent (or such longer time as the
Administrative Agent may agree in its sole discretion) a certificate or other
indicia of ownership.  Where a security interest in such application has not
already been granted to or recorded on behalf of the Administrative Agent
hereunder, such Grantor shall deliver to the Administrative Agent a grant of
security interest within thirty (30) days (or such longer time as the
Administrative Agent may agree in its sole discretion).

(b)Each Grantor assumes all responsibility and liability arising from the use of
the material Intellectual Property and hereby indemnifies and holds the
Administrative Agent and each

 

 

- 9 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

other Secured Party harmless from and against any claim, suit, loss, damage or
expense (including reasonable attorneys’ fees) arising out of any alleged defect
in any product manufactured, promoted or sold by it (or any Subsidiary or other
Affiliate thereof) in connection with such material Intellectual Property or out
of the manufacture, promotion, labeling, sale or advertisement of any such
product by such Grantor (or any Subsidiary or other Affiliate thereof).

(c)No Grantor shall create any exclusive license in any material Trademark,
material Copyright, material Patent or other material Intellectual Property or
general intangible, in each case owned by or licensed to it unless such license
is in writing and by its terms is expressly subject and subordinate to the
security interest created hereby, such subordination to include, without
limitation, a provision expressly stating that such license shall terminate, at
the option of Administrative Agent, upon foreclosure of such security interest.

6.09.Limitation on Modification of Accounts, Chattel Paper, Instruments and
Payment Intangibles.  No Grantor shall, without the Administrative Agent’s prior
written consent, grant any extension of the time of payment of any of the
Collateral consisting of accounts, chattel paper, instruments or payment
intangibles, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any obligor liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its good faith business
judgment.

6.10.Periodic Certification.  Each year, at the time of delivery of annual
financial statements with respect to the preceding fiscal year pursuant to the
Credit Agreement, each Grantor shall deliver to the Administrative Agent a
supplemental collateral information certificate (each, a “Collateral Information
Supplement”) executed by such Grantor setting forth the information required
pursuant to the Collateral Information Certificate or confirming that there has
been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section ‎6.10.

6.11.Other Actions as to any and all Collateral.  Each Grantor promptly shall
take any other action reasonably requested by the Administrative Agent to ensure
the attachment, perfection and first priority status (subject to no equal or
prior Liens other than the Liens created by the Collateral Documents and other
Liens expressly permitted under the Credit Agreement) of, and the ability of the
Administrative Agent to enforce, the Security Interest in any and all of the
Collateral including, without limitation, (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto (and
continuations thereof) under the UCC, to the extent, if any, that its signature
thereon is required therefor; (b) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to the attachment, perfection or priority of,
or the ability of the Administrative Agent to enforce, the Security Interest in
such Collateral; (c) using commercially reasonable efforts to obtain any
governmental and other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other person obligated on
Collateral; and (d) taking all actions required by the UCC or by other Law, as
applicable in any relevant UCC jurisdiction, or by other Law as applicable in
any domestic jurisdiction.

Section 7.Inspection and Verification.  The Administrative Agent and such
persons as the Administrative Agent may designate shall have the right, if an
Event of Default has occurred and is continuing (or, if the Administrative Agent
has a commercially reasonable basis to believe that an Event of Default has
occurred and is continuing, upon reasonable advance notice), during normal
business hours and at the expense of the relevant Grantor, to inspect the
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Collateral is located, to
discuss each Grantor’s affairs with the officers of such Grantor and its
independent accountants and to verify the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to,

 

 

- 10 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

the Collateral, including by contacting account debtors or others obligated with
respect to Collateral and, in the case of Collateral in the possession of any
third person, the third person possessing such Collateral.

Section 8.Collateral Protection Expenses; Preservation of Collateral.

8.01.Expenses Incurred by Administrative Agent.  If the Administrative Agent
deems it necessary to preserve the value of any of the Collateral, the
Administrative Agent may discharge taxes and other encumbrances at any time
levied or placed on any of the Collateral and pay any necessary filing fees or,
if the debtor fails to do so, insurance premiums.  Each Grantor agrees to
reimburse the Administrative Agent on demand for any and all expenditures so
made, and all sums disbursed by the Administrative Agent in connection with this
Section ‎8.01, including reasonable and documented attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Administrative Agent and shall constitute additional Secured
Obligations.  The Administrative Agent shall have no obligation to any Grantor
to make any such expenditures, nor shall the making thereof relieve any Grantor
of any default.

8.02.Administrative Agent’s Obligations and Duties.  Anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each contract
or agreement included in the Collateral to be observed or performed by it
thereunder.  The Administrative Agent shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Security Agreement or the receipt by the Administrative Agent of any payment
relating to any of the Collateral, nor shall the Administrative Agent be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any such contract or agreement, to make inquiry as to the nature
or sufficiency of any payment received by the Administrative Agent in respect of
the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Administrative Agent or to which the Administrative
Agent may be entitled at any time or times.  The Administrative Agent’s sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under Section 9‑207 of the NYUCC or otherwise,
shall be to deal with such Collateral in the same manner as the Administrative
Agent deals with similar property for its own account.

Section 9.Securities And Deposits.  Without limitation of Section ‎6.05, the
Administrative Agent may at any time after the occurrence and during the
continuance of an Acceleration Event, at its option, transfer to itself or any
nominee any securities constituting Collateral, receive any income thereon and
hold such income as additional Collateral or apply it towards satisfaction or
discharge of the Secured Obligations.  Whether or not any Secured Obligations
are due, the Administrative Agent may, after the occurrence and during the
continuance of an Acceleration Event, (i) demand, sue for, collect, or make any
settlement or compromise which it deems desirable with respect to the Collateral
and (ii) regardless of the adequacy of Collateral or any other security for the
Secured Obligations, any deposits or other sums at any time credited by or due
from the Administrative Agent to any Grantor may be applied to or set off
against any of the Secured Obligations.

Section 10.Notification To Account Debtors And Other Persons Obligated On
Collateral.  If an Acceleration Event shall have occurred and be continuing,
each Grantor shall, at the request of the Administrative Agent, notify its
account debtors and other persons obligated on any of the Collateral of the
security interest of the Administrative Agent in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Administrative Agent or to any financial institution
designated by the Administrative Agent as the Administrative Agent’s agent
therefor, and the Administrative Agent may itself, if an Acceleration Event
shall have occurred and be continuing, without notice to or demand upon the
relevant Grantor, so notify account debtors and other persons

 

 

- 11 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

obligated on Collateral.  After the making of such a request or the giving of
any such notification, the relevant Grantor shall hold any proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by such Grantor as trustee for the Administrative
Agent without commingling the same with other funds of such Grantor and shall
turn the same over to the Administrative Agent in the identical form received,
together with any necessary endorsements or assignments.  The Administrative
Agent may apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Administrative
Agent to the Secured Obligations or hold such proceeds as additional Collateral,
at the option of the Administrative Agent.  The provisions of Section 9‑209 of
the NYUCC shall not apply to any account, chattel paper or payment intangible as
to which notification of assignment has been sent to the account debtor or other
person obligated on the Collateral.

Section 11.Power of Attorney.

11.01.Appointment and Powers of Administrative Agent.  Each Grantor hereby
irrevocably constitutes and appoints the Administrative Agent and any director,
officer or agent thereof, with full power of substitution, as its true and
lawful attorneys-in-fact with full irrevocable power and authority in the place
and stead of such Grantor or in the Administrative Agent’s own name, for the
purpose, from and after the occurrence of an Acceleration Event, of carrying out
the terms of this Security Agreement, to take any and all appropriate action and
to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this Security Agreement and, without
limiting the generality of the foregoing, hereby gives said attorneys the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do the following:

(a)upon the occurrence and continuance of an Acceleration Event, generally to
sell, transfer, pledge, license, lease, otherwise dispose of, make any agreement
with respect to or otherwise deal with any of the Collateral in such manner as
is consistent with the NYUCC and as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and to do
at the Grantors’ joint and several expense, at any time, or from time to time,
all acts and things which the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Security Interest therein, in
order to effect the intent of this Security Agreement, all as fully and
effectively as the relevant Grantor might do, including, without
limitation:  (i) making, settling and adjusting claims in respect of Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto;
(ii)  filing and prosecuting registration and transfer applications with the
appropriate federal or local agencies or authorities with respect to trademarks,
copyrights and patentable inventions and processes; (iii) upon written notice to
the relevant Grantor, exercising voting rights with respect to voting
securities, which rights may be exercised, if the Administrative Agent so
elects, with a view to causing the liquidation in a commercially reasonable
manner of assets of the issuer of any such securities; and (iv) executing,
delivering and recording, in connection with any sale or other disposition of
any Collateral, of the endorsements, assignments or other instruments of
conveyance or transfer with respect to such Collateral; and

(b)to the extent that any Grantor’s authorization given in ‎Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without the relevant Grantor’s signature, or a photocopy of this Security
Agreement in substitution for a financing statement, as the Administrative Agent
may deem appropriate and to execute in the relevant Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require such Grantor’s signature.

 

 

- 12 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

11.02.Ratification by Grantor.  To the extent permitted by Law, each Grantor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue of this ‎Section 11 (provided that no Grantor, by virtue of such
ratification, releases any claim that such Grantor may otherwise have against
the Administrative Agent for any such acts made or taken by the Administrative
Agent through its own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable
judgment)).  Neither the Administrative Agent nor any of its directors, officers
or agents shall be liable for any acts or omissions or for any error of judgment
or mistake of fact or Law, except such as may result from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment.  This power of
attorney is a power coupled with an interest and is irrevocable.

11.03.No Duty on Administrative Agent.  The powers conferred on the
Administrative Agent, its directors, officers and agents pursuant to this
‎Section 11 are solely to protect the Administrative Agent’s interests in the
Collateral and shall not impose any duty upon any of them to exercise any such
powers.  The Administrative Agent shall be accountable only for the amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
any Grantor for any act or failure to act, except for the Administrative Agent’s
own gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

Section 12.Remedies.

12.01.Remedies upon Default.  If an Acceleration Event shall have occurred and
be continuing, the Administrative Agent may, without notice to or demand upon
any Grantor, declare this Security Agreement to be in default, and the
Administrative Agent shall thereafter have in any jurisdiction in which
enforcement hereof is sought, in addition to all other rights and remedies
available to it under the other Loan Documents or applicable Law or equity, the
rights and remedies of a secured party under the NYUCC or the UCC of any other
jurisdiction in which Collateral is located, including, without limitation, the
right to take possession of the Collateral, and for that purpose the
Administrative Agent may, so far as any Grantor can give authority therefor,
enter upon any premises on which the Collateral may be situated and remove the
same therefrom.  The Administrative Agent may in its discretion require the
Grantors to assemble all or any part of the Collateral at such location or
locations within the jurisdiction(s) of such Grantor’s principal office(s) or at
such other locations as the Administrative Agent may reasonably
designate.  Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the
Administrative Agent shall give to the relevant Grantor at least ten days’ prior
written notice of the time and place of any public sale of any Collateral or of
the time after which any private sale or any other intended disposition is to be
made.  Each Grantor hereby acknowledges that ten days’ prior written notice of
such sale or sales shall be reasonable notice.  In addition, each Grantor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Administrative Agent’s rights hereunder, including,
without limitation, its right following the occurrence and continuance of an
Acceleration Event to take immediate possession of the Collateral and to
exercise its rights with respect thereto.  The provisions of Section 9‑209 of
the NYUCC shall not apply to any account, chattel paper or payment intangible as
to which notification of assignment has been sent to the account debtor.

12.02.Grant of License to Use Intellectual Property.  For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
‎Section 12 at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, non‑exclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to use, license or
sub‑license any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be

 

 

- 13 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.  The use of such
license by the Administrative Agent shall be exercised, at the Administrative
Agent’s option, upon the occurrence and continuance of an Acceleration Event;
provided that any license, sub‑license or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon the relevant
Grantor notwithstanding any subsequent cure, waiver or other termination of an
Event of Default giving rise to such Acceleration Event.

12.03.Intellectual Property Remedies. If an Acceleration Event shall occur and
be continuing, the Administrative Agent may, by written notice to the relevant
Grantor, take any or all of the following actions:  (i) declare the entire
right, title and interest of such Grantor in and to the Intellectual Property,
vested in the Administrative Agent for the benefit of the Secured Creditors, in
which event such rights, title and interest shall immediately vest, in the
Administrative Agent for the benefit of the Secured Creditors, and the
Administrative Agent shall be entitled to exercise the power of attorney
referred to in Section 11.01 to execute, cause to be acknowledged and notarized
and record said absolute assignment with the applicable agency or registrar;
(ii) take and use or sell the Intellectual Property; (iii) take and use or sell
the goodwill of such Grantor’s business symbolized by the Trademarks and the
right to carry on the business and use the assets of such Grantor in connection
with which the Trademarks or Domain Names have been used; and (iv) direct such
Grantor to refrain, in which event such Grantor shall refrain, from using the
Intellectual Property in any manner whatsoever, directly or indirectly, and such
Grantor shall execute such further documents that the Administrative Agent may
reasonably request to further confirm this and to transfer ownership of the
Intellectual Property and registrations and any pending applications in the
Copyright Office, the PTO, equivalent office in a state of the United States or
a foreign jurisdiction or applicable Domain Name registrar to the Administrative
Agent.

12.04 Sale or Disposition of Intellectual Property.  In the event of any sale or
other disposition of any of the Intellectual Property of any Grantor, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such sale or other disposition shall be included therein, and such Grantor
shall supply to the Administrative Agent or its designee such Grantor’s know-how
and expertise, and documents and things relating to any Intellectual Property
subject to such sale or other disposition, and such Grantor’s customer lists and
other records and documents relating to such Intellectual Property and to the
manufacture, distribution, advertising and sale of products and services of such
Grantor.

Section 13.Standards For Exercising Remedies.  To the extent that applicable Law
imposes duties on the Administrative Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Administrative Agent (a) to fail to incur
expenses reasonably deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition or to
postpone any such disposition pending any such preparation or processing; (b) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other Law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of; (c) to fail to exercise collection remedies against
account debtors or other persons obligated on Collateral or to remove any Lien
on or any adverse claims against Collateral; (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists; (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature; (f) to
contact other persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of the Collateral; (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature; (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match

 

 

- 14 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

buyers and sellers of assets; (i) to dispose of assets in wholesale rather than
retail markets; (j) to disclaim disposition warranties; (k) to purchase
insurance or credit enhancements to insure the Administrative Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Administrative Agent a guaranteed return from the collection or disposition of
Collateral; or (l) to the extent deemed appropriate by the Administrative Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral.  Each Grantor acknowledges that the
purpose of this ‎Section 13 is to provide non‑exhaustive indications of what
actions or omissions by the Administrative Agent would not be commercially
unreasonable in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this ‎Section 13.  Without limiting the foregoing, nothing contained in this
‎Section 13 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable Law in the absence of this
‎Section 13.

Section 14.Waivers By Grantor; Obligations Absolute.

(a)Each Grantor waives demand, notice, protest, notice of acceptance of this
Security Agreement, notice of loans made, credit extended, Collateral received
or delivered or other action taken in reliance hereon and all other demands and
notices of any description, thereof, all in such manner and at such time or
times as the Administrative Agent may deem advisable.  The Administrative Agent
shall have no duty as to the collection or protection of the Collateral or any
income thereon, nor as to the preservation of rights against prior parties, nor
as to the preservation of any rights pertaining thereto beyond the safe custody
thereof as set forth in Section ‎8.02.

(b)All rights of the Administrative Agent hereunder, the Security Interest and
all obligations of the Grantors hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement or any other Loan Document any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any other
Loan Document or any other agreement or instrument, (c) any taking, exchange,
release or non‑perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from or any acceptance of
partial payment thereon and or settlement, compromise or adjustment of any
Secured Obligation or of any guarantee, securing or guaranteeing all or any of
the Secured Obligations, (d) any manner of application of any Collateral or any
other collateral, or proceeds thereof, to all or any of the Secured Obligations,
or any manner of sale or other disposition of any Collateral or any other
collateral for all or any of the Secured Obligations or any other Obligations of
any other Loan Party under or in respect of the Credit Agreement, (e) any
change, restructuring or termination of the corporate structure or existence of
any Loan Party or any of its Subsidiaries or any other assets of any Loan Party
or any of its Subsidiaries, (f) any failure of any Secured Party to disclose to
any Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, assets, nature of assets, liabilities or
prospects of any other Loan Party now or hereafter known to such Secured Party
(each Grantor waiving any duty on the part of the Secured Parties to disclose
such information), (g) the failure of any other person to execute this Security
Agreement or any other Loan Document, guaranty or agreement or the release or
reduction of liability of any Grantor or other grantor or surety with respect to
the Secured Obligations or (h) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Security Agreement, other than payment in full
of the Secured Obligations, termination of the Aggregate Commitments and the
expiration or termination of all Letters of Credit.

 

 

- 15 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

(c)Until such time as this Security Agreement shall terminate in accordance with
Section ‎19, no Grantor will exercise any rights which it may have by reason of
performance by it of its obligations under this Security Agreement: (a) to be
indemnified by any Grantor or any other obligor under the Loan Documents; (b) to
claim any contribution from any guarantor of any Grantor’s or other obligor’s
obligations under any Loan Document; and/or (c) to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Secured Parties under the Loan Documents or of any other guarantee or security
taken pursuant to, or in connection with, any Loan Document by any Secured
Party.

Section 15.Marshalling.  Neither the Administrative Agent nor any other Secured
Party shall be required to marshal any present or future collateral security
(including this Security Agreement and the Collateral) for, or other assurances
of payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that it lawfully may, each Grantor
hereby agrees that it shall not invoke any Law relating to the marshalling of
collateral that might delay or impede the enforcement of the rights of the
Administrative Agent or any other Secured Party under this Security Agreement or
under any other instrument creating or evidencing any of the Secured Obligations
or under which any of the Secured Obligations is outstanding or by which any of
the Secured Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such Laws.

Section 16.Proceeds of Dispositions.  After deducting all expenses payable by
the Grantors, the residue of any proceeds of collection or sale of the
Collateral shall, to the extent actually received in cash, be applied to the
payment of the remaining Secured Obligations in such order or preference as is
provided in Section 8.03 of the Credit Agreement, proper allowance and provision
being made for any Secured Obligations not then due and for any cash proceeds
held as additional collateral.  Upon the final payment and satisfaction in full
of all of the Secured Obligations and the termination of all Letters of Credit
(other than those that have been Cash Collateralized) and all commitments under
the Credit Agreement and after making any payments required by
Sections 9‑608(a)(1)(C) or 9‑615(a)(3) of the NYUCC, any excess shall be
returned to the Grantors or transferred as a court of competent jurisdiction may
direct, and in any event the Grantors shall remain liable for any deficiency in
the payment of the Secured Obligations.

Section 17.Overdue Amounts.  All amounts due and payable by any Grantor
hereunder shall constitute Secured Obligations and, whether before or after
judgment, shall bear interest until paid at a rate per annum equal to the
Default Rate.

Section 18.Reinstatement.  Notwithstanding the provisions of Section ‎19, the
obligations of each Grantor pursuant to this Security Agreement and the Security
Interest shall continue to be effective or automatically be reinstated, as the
case may be, if at any time payment or recovery of any of the Secured
Obligations is rescinded or otherwise must be restored or returned by
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of a Grantor or any other Loan Party
or otherwise, all as though such payment or recovery had not been made.

Section 19.Termination; Release.

(a)This Security Agreement and the security interests created hereby shall
terminate, and the Collateral shall be released from the assignment and security
interest granted hereby, when the Secured Obligations have been irrevocably and
unconditionally paid in full (other than (x) obligations and liabilities under
Secured Hedge Agreements and Secured Cash Management Agreements as to which
arrangements reasonably satisfactory to the applicable Hedge Bank or Cash
Management Bank

 

 

- 16 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

have been made and (y) contingent indemnification obligations that have not yet
been asserted), all commitments under the Credit Agreement have been terminated
and are of no further force and effect, no Letters of Credit (other than Letters
of Credit that have been Cash Collateralized) shall be outstanding, and none of
the Secured Parties shall have any obligation (whether actual or contingent) to
make available any further advance or financial accommodation under any Loan
Document.

(b)In connection with any termination or release pursuant to paragraph (a)
above, the Administrative Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section ‎19 shall be without representation, recourse
to or warranty (express or implied) by the Administrative Agent and shall be at
the Grantors’ expense.

(c)Upon any sale, lease, transfer or other disposition by any Grantor of any
item of Collateral in a transaction permitted by the Loan Documents, the
Administrative Agent shall, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted hereby.

Section 20.Miscellaneous.

20.01.Notices.  All communications and notices hereunder shall be in writing and
given as provided in Section 10.02 of the Credit Agreement.

20.02.Counterparts; Effectiveness.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Security Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Security Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Security Agreement. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier or other
electronic transmission be confirmed by a manually-signed original thereof
within a reasonable timeframe thereafter; provided that the failure to request
or deliver the same shall not limit the effectiveness of any document or
signature delivered by electronic transmission.

20.03.Headings.  Section and subsection headings in this Security Agreement and
any Accession Supplement are included for convenience of reference only and
shall not affect the interpretation of this Security Agreement or any Accession
Supplement.

20.04.No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Security Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.

20.05.Severability.  If any provision of this Security Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Security Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable

 

 

- 17 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

20.06.Survival of Agreement.  All covenants, agreements, representations and
warranties made by each Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Security Agreement shall be considered to have been relied upon by the
Administrative Agent and the other Secured Parties and shall survive the
execution and delivery of the Credit Agreement and the other Loan Documents and
the advance of all extensions of credit contemplated thereby, regardless of any
investigation made by the Administrative Agent or any other Secured Party or on
their behalf and notwithstanding that the Administrative Agent or any other
Secured Party may have had notice or knowledge of any Default at the time of any
extension of credit, and shall continue in full force and effect until this
Security Agreement shall terminate (or thereafter to the extent provided
herein).

20.07.Binding Effect.  This Security Agreement is binding upon the Grantors and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Grantors, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that each
Grantor shall have no right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Security Agreement or the Credit
Agreement.

20.08.Waivers; Amendments.

(a)No failure or delay of the Administrative Agent in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent hereunder and of the Secured
Parties under the Credit Agreement and other Loan Documents are cumulative and
are not exclusive of any rights or remedies that any of them would otherwise
have.  No waiver of any provisions of this Security Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.

(b)Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and each Grantor, subject to any
consent required in accordance with the Credit Agreement.

20.09.Additional Grantors.  Pursuant to Section 6.12 of the Credit Agreement
certain Subsidiaries may from time to time be required to enter into this
Security Agreement as an Additional Grantor.  Upon execution and delivery by the
Administrative Agent and an Additional Grantor of an Accession Supplement,
together with a Collateral Information Certificate and, if applicable, an
Intellectual Property Security Agreement, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any Grantor hereunder.  The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

 

 

- 18 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

20.10.Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS SECURITY AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN
ANY WAY WHATSOEVER TO THIS SECURITY AGREEMENT (WHETHER IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

(b)Submission to Jurisdiction.  Each Grantor irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York City in the Borough of
Manhattan and of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Security
Agreement or any other Security Agreement Document or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees, to the fullest extent permitted by applicable Law, that
all claims in respect of any such action or proceeding may be heard and
determined in such New York state court or in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Nothing in this Security
Agreement or in any other Security Agreement Document shall affect any right
that the Administrative Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Security Agreement or any other
Security Agreement Document or the recognition of any judgment against a Grantor
or its properties in the courts of any jurisdiction.

(c)Waiver of Venue.  Each Grantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Security Agreement or any other Security Agreement Document
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section ‎20.01.  Each Grantor
irrevocably appoints the Borrower as its authorized agent on which legal process
may be served in any action, suit or proceeding brought in any in any court
referred to in paragraph (b) of this Section 20.10.  Each Grantor agrees that
service of process in respect of it upon such agent, together with written
notice of such service given to such Grantor in the manner provided for notices
in Section 20.01, shall be deemed to be effective service of process upon such
Grantor in any such action, suit or proceeding.  Each Grantor agrees that the
failure of such agent to give notice to it of any such service shall not impair
or affect the validity of such service or any judgment rendered in any such
action, suit or proceeding based thereon.  If for any reason such agent shall
cease to be available to act as such, each Grantor agrees to irrevocably appoint
another such agent in New York City, as its authorized agent for service of
process, on the terms and for the purposes specified in this paragraph
(d).  Nothing in this Security Agreement or any other Security Agreement
Document will affect the right of any party hereto to serve process in any other
manner permitted by applicable Law.

20.11.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER SECURITY AGREEMENT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY) AND AGREES THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL

 

 

- 19 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

COUNTERPART OR A COPY OF THIS SECTION 20.11 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF GRANTORS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECURITY AGREEMENT AND ANY OTHER SECURITY AGREEMENT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

20.12.Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Grantor under this Security
Agreement in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Grantor in respect of any such sum due from it to the Administrative Agent or
any other Secured Party shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from any Grantor in the Agreement
Currency, such Grantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or other Person to whom
such obligation was owing against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Grantor (or to any other Person who may be
entitled thereto under applicable law).  The obligations of the Grantors
contained in this Section 20.12 shall survive the termination of this Security
Agreement and the payment of all other amounts hereunder.

[Remainder of page left blank intentionally; signatures follow.]

 

 

 

 

- 20 -

 

 

84027079_3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each party hereto has caused
this Security Agreement to be duly executed as of the date first above written.

MEDPACE ACQUISITION, INC., as a Grantor


By:
Name:
Title:

MEDPACE INTERMEDIATECO, INC.,
as a Grantor

By:
Name:
Title:

MEDPACE, INC.,
as a Grantor

By:
Name:
Title:

MEDPACE CLINICAL PHARMACOLOGY LLC,
as a Grantor

By:
Name:
Title:

C-MARC, LLC,
as a Grantor

By:
Name:
Title:

MEDPACE REFERENCE LABORATORIES LLC,
as a Grantor

By:
Name:
Title:

Medpace IntermediateCo, Inc.

Security Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

MEDPACE BIOANALYTICAL LABORATORIES, LLC, as a Grantor

By:
Name:
Title:

IMAGEPACE, LLC,
as a Grantor

By:
Name:
Title:

MEDPACE MEDICAL DEVICE, INC.,
as a Grantor

By:
Name:
Title:

MEDPACE CLINICAL RESEARCH LLC,
as a Grantor

By:
Name:
Title:

 

 

 

Medpace IntermediateCo, Inc.

Security Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:


Name:
Title:

 

 

Medpace IntermediateCo, Inc.

Security Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

Exhibit A
to Security Agreement

COLLATERAL INFORMATION CERTIFICATE

The undersigned, the [title] of [name of Grantor], a [jurisdiction and type of
entity] (a “Grantor”), hereby certifies, with reference to a certain Security
Agreement, dated as of December 8, 2016 (terms defined in such Security
Agreement having the same meanings herein as specified therein), among the
Grantor31, the other parties granting liens thereunder and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”), to the Administrative Agent as follows:

1.Name.  The exact legal name of the Grantor as that name appears on its
[Certificate/Articles of Incorporation or other formation document] is as
follows:

[•]

2.Other Identifying Factors.

(a)The following is the mailing address of the Grantor:

[•]

(b)If different from its mailing address, the Grantor’s place of business or, if
more than one, its chief executive office is located at the following address:

Address

County

State

[•]

[•]

[•]

 

 

 

 

(c)The following is the type of organization of the Grantor:

[•]

(d)The following is the jurisdiction of the Grantor’s organization:

[•]

(e)The following is the Grantor’s state issued organizational identification
number [state “None” if the state does not issue such a number]:

[•]

 

31    

Form is set up for a single Grantor and contemplates each Grantor producing a
separate Collateral Information Certificate.  This form can also be modified to
cover the information applicable to all Grantors, so long as all Grantors
execute or the Borrower (or Parent on behalf of the Borrower) executes on their
behalf.

 

 

A-1

 

 

84027079_3

--------------------------------------------------------------------------------

 

3.Other Names, Etc.

(a)The following is a list of all other names (including trade names or similar
appellations) used by the Grantor, or any other business or organization to
which the Grantor became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:

[•]

(b)Attached hereto as Schedule 3 is the information required in Section 2 for
any other business or organization to which the Grantor became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years.

4.Other Current Locations.

(a)The following are all other locations in the United States of America in
which the Grantor maintains any books or records relating to any of the
Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods:

Address

County

State

[•]

[•]

[•]

 

 

 

 

 

 

 

 

 

 

(b)The following are all other places of business of the Grantor in the United
States of America:

Address

County

State

[•]

[•]

[•]

 

 

 

 

 

 

 

 

 

 

(c)The following are all other locations in the United States of America where
any of the Collateral consisting of inventory or equipment is located:

Address

County

State

[•]

[•]

[•]

 

 

 

 

 

 

 

 

 

 

 

 

A-2

 

 

84027079_3

--------------------------------------------------------------------------------

 

(d)The following are the names and addresses of all persons or entities other
than the Grantor, such as lessees, consignees, processors, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment and the nature of such possession:

Name

Mailing Address

County

State

Nature

[•]

[•]

[•]

[•]

[•]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.Prior Locations.

(a)Set forth below is the information required by Sections 2(b), 4(a) and 4(b)
with respect to each location or place of business previously maintained by the
Grantor at any time during the past four months:

Address

County

State

[•]

[•]

[•]

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)Set forth below is the information required by Section 4(c) or (d) with
respect to each other location at which, or other person or entity with which,
any of the Collateral consisting of inventory or equipment has been previously
held at any time during the past twelve months:

Name

Address

County

State

[•]

[•]

[•]

[•]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.[Reserved.]

7.[Reserved.]

8.Intellectual Property.  Attached hereto as Schedule 8A is a schedule setting
forth all of the Grantor’s material U.S. Patents, Patent Licenses, Trademarks
and Trademark Licenses including the registration number and the expiration date
of each material U.S. Patent, Patent License, Trademark and Trademark License
owned by the Grantor.  Attached hereto as Schedule 8B is a schedule setting
forth all of the Grantor’s material U.S. Copyrights and Copyright Licenses,
including the registration number and the expiration date of each material U.S.
Copyright or Copyright License owned by the Grantor.  

9.Unusual Transactions.  Except for those purchases, acquisitions and other
transactions described on Schedule 3 or on Schedule 9 attached hereto, all of
the Collateral has been originated by the

 

 

A-3

 

 

84027079_3

--------------------------------------------------------------------------------

 

Grantor in the ordinary course of the Grantor’s business or consists of goods
which have been acquired by the Grantor in the ordinary course from a person in
the business of selling goods of that kind.

10.File Search Reports.  Attached hereto as Schedule 10(A) is a true copy of a
file search report from the UCC filing officer (or, if such officer does not
issue such reports, from an experienced UCC search organization acceptable to
the Administrative Agent) in each jurisdiction identified in Section 2(d) or in
Section 5(a) with respect to each name set forth in Section 1 or 3.  Attached
hereto as Schedule 10(B) is a true copy of each financing statement or other
filing identified in such file search reports.

11.UCC Filings.  Attached hereto as Schedule 11 is a copy of each financing
statement filed, or to be filed, in the central UCC filing office in the
jurisdiction identified in Section 2(d).

12.Termination Statements.  A duly signed or otherwise authorized termination
statement in form acceptable to the Administrative Agent with respect to Liens
to be terminated on or prior to the Closing Date has been duly filed in each
applicable jurisdiction identified in Sections 2(d) and 5(a), has been delivered
to the Administrative Agent.  Attached hereto as Schedule 12 is a true copy of
each such filing duly acknowledged or otherwise identified by the filing office.

13.Schedule of Filing.  Attached hereto as Schedule 13 is a schedule setting
forth filing information with respect to the filings described in Sections 11
and 12.

14.Filing Fees.  All filing fees and taxes payable in connection with the
filings described in Sections 11 and 12 have been paid.

15.Stock Ownership and other Equity Interests.  Attached hereto as Schedule 15
is each equity investment of the Grantor.  

16.Debt Instruments.  Attached hereto as Schedule 16 is a true and correct list
of all promissory notes and other evidence of indebtedness held by the Grantor
including all intercompany notes.

[Remainder of page left blank intentionally; signatures follow.]

 

 

A-4

 

 

84027079_3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto signed this Certificate on [•], 20__.

 

By:


Name:
Title:

 

 

 

 

A-5

 

 

84027079_3

--------------------------------------------------------------------------------

 

Exhibit B
to Security Agreement

INTELLECTUAL PROPERTY SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright Applications and Copyright
Licenses)

WHEREAS, [name of Grantor(s)], a [jurisdiction and type of entity] (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Intellectual Property Collateral (as defined below);

WHEREAS, the Grantor, among others, certain lenders and Wells Fargo Bank,
National Association, as administrative agent and swingline lender, are parties
to a Credit Agreement, dated as of December 8, 2016 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Security Agreement, dated as of December 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), entered into between, among others, the Grantor and Wells Fargo
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”, which expression shall include its successors, assigns
and transferees) and (ii) certain other Security Agreement Documents (including
this Intellectual Property Security Agreement), the Grantor has secured the
Secured Obligations (as defined in the Security Agreement) by granting to the
Administrative Agent as security trustee for the Secured Parties (as defined in
the Security Agreement) a continuing security interest in personal property of
the Grantor, including all right, title and interest of the Grantor in, to and
under the Intellectual Property Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Administrative
Agent, to secure the Secured Obligations, a continuing security interest in all
of the Grantor’s right, title and interest in, to and under the following (all
of the following items or types of property being herein collectively referred
to as the “Intellectual Property Collateral”), whether now owned or existing or
hereafter acquired or arising:

(i)each Copyright (as defined in the Security Agreement) owned by the Grantor
which is registered or the subject of an application for registration with the
United States Copyright Office, each a “U.S. Copyright,” including, without
limitation, each material U.S. Copyright registration and application referred
to in Schedule 1 hereto;

(ii)each Copyright License (as defined in the Security Agreement) which is
recorded with the United States Copyright Office, each a “U.S. Copyright
License” to which the Grantor is a party, including, without limitation, each
material U.S. Copyright License identified in Schedule 1 hereto;

(iii)all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any U.S. Copyright
owned by the Grantor (including, without limitation, any material U.S. Copyright
identified in Schedule 1 hereto);

(iv) all causes of action arising prior to or after the date hereof for
infringement of any of the U.S. Copyrights or unfair competition regarding the
same; and

 

 

B-1

 

 

84027079_3

--------------------------------------------------------------------------------

 

(v)all rights and benefits of the Grantor under any Copyright License
(including, without limitation, any U.S. Copyright License identified in
Schedule 1 hereto).

The Grantor irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Grantor
or in the Administrative Agent’s name, from time to time, in the Administrative
Agent’s discretion, so long as any Acceleration Event (as defined in the
Security Agreement) shall have occurred and is continuing, to take with respect
to the Intellectual Property Collateral any and all appropriate action which the
Grantor might be entitled to take with respect to the Intellectual Property
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Intellectual Property
Security Agreement and to accomplish the purposes hereof.  Except to the extent
expressly permitted in the Security Agreement, the Grantor agrees not to sell,
license, exchange, assign or otherwise transfer or dispose of, or grant any
rights with respect to, or mortgage or otherwise encumber, any of the
Intellectual Property Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Administrative Agent pursuant to the
Security Agreement.  The Grantor acknowledges and affirms that the rights and
remedies of the Administrative Agent with respect to the security interest in
the Intellectual Property Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

This Intellectual Property Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  The Grantor
agrees that any suit for the enforcement of this Intellectual Property Security
Agreement may be brought in the courts of the State of New York or any federal
court sitting therein and consents to the non‑exclusive jurisdiction of such
court and to service of process in any such suit being made upon the Grantor by
mail at the address specified in the Security Agreement.  The Grantor hereby
waives any objection that it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient court.

This Intellectual Property Security Agreement may be executed in two or more
separate counterparts, each of which shall constitute an original and all of
which shall collectively and separately constitute one and the same agreement.

In case of any inconsistencies between the terms of this Intellectual Property
Security Agreement and those of the Security Agreement, the Security Agreement
shall prevail.

[Remainder of page left blank intentionally; signatures follow.]

 

 

B-2

 

 

84027079_3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Intellectual Property Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
[•] day of [•], 20[•].

[•],
as Grantor

 

By:


Name:
Title:

Acknowledged:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:


Name:
Title:

 

 

B-3

 

 

84027079_3

--------------------------------------------------------------------------------

 

SCHEDULE 1

[REGISTERED COPYRIGHTS]

Copyright

 

Registration Date

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[COPYRIGHT APPLICATIONS]

Copyright

 

Filing Date

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

 

 

84027079_3

--------------------------------------------------------------------------------

 

SCHEDULE 2

EXCEPTIONS

 

 

 

 

B-5

 

 

84027079_3

--------------------------------------------------------------------------------

 

Exhibit C
to Security Agreement

INTELLECTUAL PROPERTY SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)

WHEREAS, [name of Grantor(s)], a [jurisdiction and type of entity] (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Intellectual Property Collateral (as defined below);

WHEREAS, the Grantor, among others, certain lenders and Wells Fargo Bank,
National Association, as administrative agent and swingline lender, are parties
to a Credit Agreement, dated as of December 8, 2016 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Security Agreement, dated as of December 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), entered into between, among others, the Grantor and Wells Fargo
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”, which expression shall include its successors, assigns
and transferees) and (ii) certain other Security Agreement Documents (including
this Intellectual Property Security Agreement), the Grantor has secured the
Secured Obligations (as defined in the Security Agreement) by granting to the
Administrative Agent as security trustee for the Secured Parties (as defined in
the Security Agreement) a continuing security interest in personal property of
the Grantor, including all right, title and interest of the Grantor in, to and
under the Intellectual Property Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Administrative
Agent, to secure the Secured Obligations, a continuing security interest in all
of the Grantor’s right, title and interest in, to and under the following (all
of the following items or types of property being herein collectively referred
to as the “Intellectual Property Collateral”), whether now owned or existing or
hereafter acquired or arising:

(i)each Patent (as defined in the Security Agreement) owned by the Grantor which
is registered or the subject of an application for registration with the United
States Patent and Trademark Office, each a “U.S. Patent”, including, without
limitation, each material U.S. Patent registration and application referred to
in Schedule 1 hereto;

(ii)each Patent License (as defined in the Security Agreement) which is recorded
with the United States Patent and Trademark Office, each a “U.S. Patent License”
to which the Grantor is a party, including, without limitation, each material
U.S. Patent License identified in Schedule 1 hereto;

(iii)all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any U.S. Patent owned
by the Grantor (including, without limitation, any material U.S. Patent
identified in Schedule 1 hereto);

(iv) all causes of action arising prior to or after the date hereof for
infringement of any of the material U.S. Patents or unfair competition regarding
the same; and

 

 

C-1

 

 

84027079_3

--------------------------------------------------------------------------------

 

(v)all rights and benefits of the Grantor under any material U.S. Patent License
(including, without limitation, any material U.S. Patent License identified in
Schedule 1 hereto).

The Grantor irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Grantor
or in the Administrative Agent’s name, from time to time, in the Administrative
Agent’s discretion, so long as any Acceleration Event (as defined in the
Security Agreement) shall have occurred and is continuing, to take with respect
to the Intellectual Property Collateral any and all appropriate action which the
Grantor might be entitled to take with respect to the Intellectual Property
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Intellectual Property
Security Agreement and to accomplish the purposes hereof.  Except to the extent
expressly permitted in the Security Agreement, the Grantor agrees not to sell,
license, exchange, assign or otherwise transfer or dispose of, or grant any
rights with respect to, or mortgage or otherwise encumber, any of the
Intellectual Property Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Administrative Agent pursuant to the
Security Agreement.  The Grantor acknowledges and affirms that the rights and
remedies of the Administrative Agent with respect to the security interest in
the Intellectual Property Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

This Intellectual Property Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  The Grantor
agrees that any suit for the enforcement of this Intellectual Property Security
Agreement may be brought in the courts of the State of New York or any federal
court sitting therein and consents to the non‑exclusive jurisdiction of such
court and to service of process in any such suit being made upon the Grantor by
mail at the address specified in the Security Agreement.  The Grantor hereby
waives any objection that it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient court.

This Intellectual Property Security Agreement may be executed in two or more
separate counterparts, each of which shall constitute an original and all of
which shall collectively and separately constitute one and the same agreement.

In case of any inconsistencies between the terms of this Intellectual Property
Security Agreement and those of the Security Agreement, the Security Agreement
shall prevail.

[Remainder of page left blank intentionally; signatures follow.]

 

 

C-2

 

 

84027079_3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Intellectual Property Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
[•] day of [•], 20[•].

[•],
as Grantor

 

By:


Name:
Title:

Acknowledged:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:


Name:
Title:

 

 

C-3

 

 

84027079_3

--------------------------------------------------------------------------------

 

SCHEDULE 1

[REGISTERED PATENTS AND DESIGN PATENTS]

Title

 

Date Granted

 

Patent No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[PATENT AND DESIGN PATENT APPLICATIONS]

Title

 

Date Filed

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-4

 

 

84027079_3

--------------------------------------------------------------------------------

 

SCHEDULE 2

EXCEPTIONS

 

 

 

 

C-5

 

 

84027079_3

--------------------------------------------------------------------------------

 

Exhibit D
to Security Agreement

INTELLECTUAL PROPERTY SECURITY AGREEMENT

(Trademark, Trademark Registrations, Trademark Applications and Trademark
Licenses)

WHEREAS, [name of Grantor(s)], a [jurisdiction and type of entity] (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Intellectual Property Collateral (as defined below);

WHEREAS, the Grantor, among others, certain lenders and Wells Fargo Bank,
National Association, as administrative agent and swingline lender, are parties
to a Credit Agreement, dated as of December 8, 2016 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Security Agreement, dated as of December 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), entered into between, among others, the Grantor and Wells Fargo
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”, which expression shall include its successors, assigns
and transferees) and (ii) certain other Security Agreement Documents (including
this Intellectual Property Security Agreement), the Grantor has secured the
Secured Obligations (as defined in the Security Agreement) by granting to the
Administrative Agent as security trustee for the Secured Parties (as defined in
the Security Agreement) a continuing security interest in personal property of
the Grantor, including all right, title and interest of the Grantor in, to and
under the Intellectual Property Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Administrative
Agent, to secure the Secured Obligations, a continuing security interest in all
of the Grantor’s right, title and interest in, to and under the following (all
of the following items or types of property being herein collectively referred
to as the “Intellectual Property Collateral”), whether now owned or existing or
hereafter acquired or arising:

(i)each Trademark (as defined in the Security Agreement) which is registered or
the subject of an application for registration with the United States Patent and
Trademark Office, each a “U.S. Trademark”, owned by the Grantor, including,
without limitation, each United States Trademark registration and application
referred to in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, such Trademark;

(ii)each Trademark License (as defined in the Security Agreement) which is
recorded with the United States Patent and Trademark Office, each a “U.S.
Trademark License” to which the Grantor is a party, including, without
limitation, each material U.S. Trademark License identified in Schedule 1
hereto, and all of the goodwill of the business connected with the use of, or
symbolized by, such Trademark;

(iii)all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future unfair competition with, or violation
of, intellectual property rights in connection with any injury to, or
infringement or dilution of any material U.S. Trademark owned by the Grantor
(including, without limitation, any material U.S. Trademark identified in
Schedule 1 hereto) or for the goodwill associated with any of the foregoing;

 

 

D-1

 

 

84027079_3

--------------------------------------------------------------------------------

 

(iv) all causes of action arising prior to or after the date hereof for
infringement of any of the material U.S. Trademarks or unfair competition
regarding the same; and

(v)all rights and benefits of the Grantor under any material U.S. Trademark
License (including, without limitation, any material U.S. Trademark License
identified in Schedule 1 hereto).

The Grantor irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Grantor
or in the Administrative Agent’s name, from time to time, in the Administrative
Agent’s discretion, so long as any Acceleration Event (as defined in the
Security Agreement) shall have occurred, to take with respect to the
Intellectual Property Collateral any and all appropriate action which the
Grantor might be entitled to take with respect to the Intellectual Property
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Intellectual Property
Security Agreement and to accomplish the purposes hereof.  Except to the extent
expressly permitted in the Security Agreement, the Grantor agrees not to sell,
license, exchange, assign or otherwise transfer or dispose of, or grant any
rights with respect to, or mortgage or otherwise encumber, any of the
Intellectual Property Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Administrative Agent pursuant to the
Security Agreement.  The Grantor acknowledges and affirms that the rights and
remedies of the Administrative Agent with respect to the security interest in
the Intellectual Property Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

This Intellectual Property Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  The Grantor
agrees that any suit for the enforcement of this Intellectual Property Security
Agreement may be brought in the courts of the State of New York or any federal
court sitting therein and consents to the non‑exclusive jurisdiction of such
court and to service of process in any such suit being made upon the Grantor by
mail at the address specified in the Security Agreement.  The Grantor hereby
waives any objection that it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient court.

This Intellectual Property Security Agreement may be executed in two or more
separate counterparts, each of which shall constitute an original and all of
which shall collectively and separately constitute one and the same agreement.

In case of any inconsistencies between the terms of this Intellectual Property
Security Agreement and those of the Security Agreement, the Security Agreement
shall prevail.

[Remainder of page left blank intentionally; signatures follow.]

 

 

D-2

 

 

84027079_3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Intellectual Property Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
[•] day of [•], 20[•].

[•],
as Grantor

 

By:


Name:
Title:

Acknowledged:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:


Name:
Title:

 

 

D-3

 

 

84027079_3

--------------------------------------------------------------------------------

 

SCHEDULE 1

[TRADEMARK REGISTRATIONS]

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[TRADEMARK APPLICATIONS]

Trademark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-4

 

 

84027079_3

--------------------------------------------------------------------------------

 

SCHEDULE 2

EXCEPTIONS

 

 

 

 

D-5

 

 

84027079_3

--------------------------------------------------------------------------------

 

Exhibit E
to Security Agreement

ACCESSION SUPPLEMENT

ACCESSION SUPPLEMENT, dated as of [•], 20[•] (this “Supplement”) to the Security
Agreement dated as of December 8, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Security Agreement”) among MEDPACE ACQUISITION,
INC., a Delaware corporation (“Parent”), MEDPACE INTERMEDIATECO, INC., a
Delaware corporation (the “Borrower”), the other subsidiaries of the Parent (as
defined below) from time to time party thereto as grantors and each Additional
Grantor (together, the “Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(in such capacity, the “Administrative Agent”, which term shall include its
successors, assigns and transferees).

A.Reference is made to a Credit Agreement, dated as of December 8, 2016 (as
amended, supplemented restated or otherwise modified from time to time, the
“Credit Agreement”), among, inter alios, Parent, the Borrower and Wells Fargo
Bank, National Association, as Administrative Agent and swingline lender.

B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C.The Grantors have entered into the Security Agreement in order to induce the
Lenders to make extensions of credit to the Borrower.  Pursuant to Section 6.12
of the Credit Agreement, certain Subsidiaries of the Borrower may be required to
enter into the Security Agreement as an Additional Grantor.  Section 20.09 of
the Security Agreement provides that each such Subsidiary shall become a Grantor
under the Security Agreement by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary (the “New Grantor”) is
executing this Supplement in accordance with such requirements to become an
Additional Grantor under the Security Agreement.

Accordingly, the Administrative Agent and the New Grantor agrees as follows:

SECTION 1.In accordance with Section ‎20.09 of the Security Agreement, the New
Grantor by its signature below becomes an Additional Grantor under the Security
Agreement with the same force and effect as if originally named therein as an
Additional Grantor and the New Grantor hereby (a) agrees to all the terms and
provisions of the Security Agreement applicable to it as an Additional Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as an Additional Grantor thereunder are true and correct
on and as of the date hereof.  In furtherance of the foregoing, the New Grantor,
as security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Administrative Agent, and its successors and
assigns, a security interest in and lien on all of the New Grantor’s right,
title and interest in and to the Collateral of the New Grantor.  Each reference
to a “Grantor” and an “Additional Grantor” in the Security Agreement shall be
deemed to include the New Grantor.  The Security Agreement is hereby
incorporated herein by reference.

SECTION 2.The New Grantor represents and warrants to the Administrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3.This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together

 

 

D-1

 

 

84027079_3

--------------------------------------------------------------------------------

 

shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received a counterpart hereof executed by
the New Grantor and the Administrative Agent, in acceptance thereof shall have
executed a counterpart of this Supplement.  Delivery of an executed counterpart
of a signature page of this Supplement by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 4.The New Grantor hereby represents and warrants that (a) its exact
legal name is set forth on the signature page hereto, (b) the jurisdiction of
its organization is set forth in its Collateral Information Certificate, (c) its
organizational number is set forth in its Collateral Information Certificate and
(d) set forth under its signature hereto, is the true and correct location of
its place of business or (if it has more than one place of business) its chief
executive office.

SECTION 5.Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6.THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.In the event any one or more of the provisions contained in this
Security Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).

SECTION 8.All communications and notices hereunder shall be in writing and given
as provided in Section ‎20.01 of the Security Agreement.  All communications and
notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below.

SECTION 9.The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

[Remainder of page left blank intentionally; signatures follow.]

 

 

D-2

 

 

84027079_3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the New Grantor has caused
this Supplement to the Security Agreement to be duly executed as of date first
above written.

[NEW GRANTOR],
as New Grantor

 

By:


Name:
Title:

Address:  
Attention:  
Facsimile:  
Email Address:  

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:


Name:
Title:

 

 

 

 

 

 

 

 

 

D-3

 

 

84027079_3

--------------------------------------------------------------------------------

EXHIBIT F-2
to

Credit Agreement
Form of Pledge Agreement

PLEDGE AGREEMENT

[See attached.]

 




 

 

F-2-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

Execution Version

 

 

PLEDGE AGREEMENT

Dated as of

December 8, 2016

among

THE PLEDGORS FROM TIME TO TIME
PARTY HERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

 

 

84028209_3

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

Section 1.

Definitions1

 

Section 2.

Pledge3

 

Section 3.

Representations and Warranties4

 

Section 4.

Covenants5

 

Section 5.

Voting Rights and Certain Payments6

 

Section 6.

All Payments in Trust7

 

Section 7.

Remedies7

 

Section 8.

Suretyship Waivers by Pledgor; Obligations Absolute10

 

Section 9.

Marshalling11

 

Section 10.

Proceeds of Dispositions11

 

Section 11.

Overdue Amounts12

 

Section 12.

Reinstatement12

 

Section 13.

Termination12

 

Section 14.

Miscellaneous12

 

 

 

 

 

-i-

 

 

84028209_3

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

Schedule 1—Information Regarding Pledgors and Pledged Securities

Exhibit A—Accession Supplement

Exhibit B—Consent of Issuer of Uncertificated Securities

 

 

 

 

-ii-

 

 

84028209_3

--------------------------------------------------------------------------------

 

PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of December 8, 2016, among
MEDPACE ACQUISITION, INC., a Delaware corporation (“Parent”), MEDPACE
INTERMEDIATECO, INC., a Delaware corporation (the “Borrower”), each other direct
or indirect subsidiary of the Borrower party hereto on the date hereof and each
Additional Pledgor from time to time party hereto (collectively, the “Pledgors”
and each, a “Pledgor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Parent and the Borrower have entered into that certain Credit
Agreement, dated December 8, 2016 (as amended, supplemented, restated or
otherwise modified and in effect from time to time, the “Credit Agreement”),
with, among others, Wells Fargo Bank, National Association, as administrative
agent and letter of credit issuer, pursuant to which, among other things, the
Lenders (as defined in the Credit Agreement) have agreed to make loans or
otherwise to extend credit to the Borrower upon the terms and subject to the
conditions specified in the Credit Agreement and each Pledgor has agreed to
guarantee the Secured Obligations of the Loan Parties (each as defined in the
Credit Agreement);

WHEREAS, one or more additional subsidiaries of the Borrower (each, an
“Additional Pledgor”) may hereafter become a Subsidiary Guarantor (as defined in
the Credit Agreement) party to a Guaranty (as defined in the Credit Agreement),
or otherwise be required to grant Liens to secure the Secured Obligations; and

WHEREAS, in order to secure all Secured Obligations and as required under the
Credit Agreement, each Pledgor has agreed to execute and deliver to the
Administrative Agent a pledge agreement in substantially the form hereof;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.Definitions

.  

1.01.Definition of Terms Used Herein Generally.  All capitalized terms used but
not defined herein shall have the meanings specified in the Credit
Agreement.  All terms used herein and defined in the NYUCC shall have the same
definitions herein as specified therein; provided, however, that if a term is
defined in Article 9 of the NYUCC differently than in another Article of the
NYUCC, the term has the meaning specified in Article 9 of the NYUCC.

1.02.Definition of Certain Terms Used Herein.  As used herein, the following
terms shall have the following meanings:

“Acceleration Event” means the exercise of any remedy by the Administrative
Agent, or automatic acceleration, in each case pursuant to Section 8.02 of the
Credit Agreement.

“Accession Supplement” means a supplement to this Pledge Agreement, executed by
an Additional Pledgor and accepted by the Administrative Agent, substantially in
the form of Exhibit A hereto.

“Additional Pledgor” has the meaning specified in the recitals.

“Events” has the meaning specified in Section ‎7.03(a).

“NYUCC” means the Uniform Commercial Code as in effect in the State of New York.

 

 

 

 

 

84028209_3

--------------------------------------------------------------------------------

 

“Pledged Collateral” has the meaning specified in Section ‎2.01.

“Pledged Interests” has the meaning specified in Section ‎2.02(b).

“Pledged Securities” means Pledged Stock and Pledged Interests.

“Pledged Securities Schedule” means, collectively, Schedule 1 hereto and any
similar schedules delivered by Additional Pledgors together with Accession
Supplements, in each case as the same may be updated or modified from time to
time by the Pledgors in accordance with the terms hereof.

“Pledged Stock” has the meaning specified in Section ‎2.02(a).

“Security Interest” means any security interest granted by a Pledgor pursuant to
Section ‎2.01, as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Pledge Agreement.

“UCC” means the Uniform Commercial Code as in effect in any jurisdiction.

1.03.Rules of Interpretation.  With reference to this Pledge Agreement, unless
otherwise specified herein:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any Loan Document), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used herein, shall be construed to refer to this Pledge
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Pledge Agreement, (v) any reference to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such Law and any reference to any Law or regulation shall, unless otherwise
specified, refer to such Law or regulation as amended, modified or supplemented
from time to time and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Article, section and subsection headings herein are included for convenience
of reference only and shall not affect the interpretation of this Pledge
Agreement.

 

Section 2.Pledge

.

 

 

2

 

 

84028209_3

--------------------------------------------------------------------------------

 

2.01.Grant of Security Interest.  Each Pledgor hereby pledges to the
Administrative Agent, and grants to the Administrative Agent, in each case for
the benefit of the Administrative Agent and each other Secured Party, a first
priority security interest in the collateral described in Section ‎2.02
(collectively, the “Pledged Collateral”) to secure the payment or performance,
as the case may be, in full of its Secured Obligations, whether at stated
maturity, by acceleration or otherwise.

2.02.Description of Pledged Collateral.  The Pledged Collateral with respect to
each Pledgor is described as follows and on any separate schedules at any time
furnished by such Pledgor to the Administrative Agent (which schedules are
hereby deemed part of this Pledge Agreement):

(a)all right, title and interest of such Pledgor as a holder in and to (i) all
Equity Interests, including the Equity Interests described under such Pledgor’s
name on the Pledged Securities Schedule, and all depositary shares and other
rights in respect of such Equity Interests, and (ii) all shares of stock,
certificates (if any), instruments or other documents evidencing or representing
the same, in each case whether now owned or hereafter acquired and whether
certificated or uncertificated (collectively, the “Pledged Stock”);

(b)all right, title and interest of such Pledgor in and to all membership,
partnership and similar Equity Interests issued to such Pledgor by any limited
liability company, limited partnership or similar entity, including those
described under such Pledgor’s name on the Pledged Securities Schedule, whether
certificated or uncertificated, together with all capital and other accounts
maintained by such Pledgor with respect to such Equity Interests and all income,
gain, loss, deductions and credits allocated or allocable to such accounts, in
each case whether now owned or hereafter acquired (collectively, the “Pledged
Interests”);

(c)all right, title and interest of such Pledgor in and to all present and
future payments, proceeds, dividends, distributions, instruments, compensation,
property, assets, interests and rights in connection with or related to the
collateral listed in clauses (a) and (b) above, and all monies due or to become
due and payable to such Pledgor in connection with or related to such collateral
or otherwise paid, issued or distributed from time to time in respect of or in
exchange therefor, and any certificate (if any), instrument or other document
evidencing or representing the same (including, without limitation, all proceeds
of dissolution or liquidation); and

(d)all proceeds of all of the foregoing, of every kind, and all proceeds of such
proceeds.

2.03.Certain Limitations.  

(a)Notwithstanding anything to the contrary herein or in any other Loan
Document, the maximum liability of each Pledgor (in its capacity as a Guarantor)
under this Pledge Agreement and under the other Loan Documents shall not exceed
an amount equal to the largest amount that would not render such Pledgor’s
obligations hereunder and under such other Loan Documents subject to avoidance
under Section 548 of the Bankruptcy Code of the United States or any equivalent
provision of any other Debtor Relief Law.

(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, no Pledgor shall pledge Equity Interests or grant security over such
Equity Interests to secure a Secured Obligation to the extent that such Equity
Interests exceed 65% of the voting capital stock of (A) any Controlled Foreign
Subsidiary or (b) any FSHCO.

 

 

3

 

 

84028209_3

--------------------------------------------------------------------------------

 

2.04.[Reserved].

2.05.Delivery of Certificates, Instruments, Etc.

(a)Each Pledgor shall deliver to the Administrative Agent:

(i)all original shares of stock, certificates, instruments and other documents
evidencing or representing Pledged Collateral of such Pledgor as of the date
hereof (other than Pledged Collateral that this Pledge Agreement specifically
permits such Pledgor to retain) concurrently with the execution and delivery of
this Pledge Agreement (or such longer period as the Administrative Agent may
agree in its sole discretion); and

(ii)the original shares of stock, certificates, instruments or other documents
evidencing or representing Pledged Collateral of such Pledgor received after the
date hereof (other than Pledged Collateral that this Pledge Agreement
specifically permits such Pledgor to retain) within 90 days after such Pledgor’s
receipt thereof (or such longer period as the Administrative Agent may agree in
its sole discretion).

(b)All Pledged Securities delivered to the Administrative Agent shall be
accompanied by duly signed but undated stock transfer forms.

2.06.Registration.  At any time following the occurrence and during the
continuance of an Acceleration Event, the Administrative Agent may cause all or
any of the Pledged Securities to be transferred to or registered in its name or
the name of its nominee or nominees.

2.07.Authorization to File Financing Statements.  Each Pledgor hereby
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any jurisdiction in which such Pledgor is “located” for purposes
of the UCC any initial financing statements and amendments thereto that
(a) describe the Pledged Collateral (i) as all assets of such Pledgor or words
of similar effect, or (ii) as being of an equal or lesser scope, or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any initial financing
statement or amendment, including whether such Pledgor is an organization, the
type of organization and any organization identification number issued to such
Pledgor.  Each Pledgor agrees to furnish any such information to the
Administrative Agent promptly upon request.  Each Pledgor also ratifies its
authorization for the Administrative Agent to have filed in any such
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

2.08.Control of Uncertificated Securities.  Each Pledgor shall ensure at all
times that the Administrative Agent has “control” for purposes of Section 8‑106
of the NYUCC of all uncertificated Equity Interests included within the Pledged
Collateral.  Each Pledgor pledging uncertificated Equity Interests deemed to be
a security under Article 8 of the UCC shall cause the issuer of such Equity
Interests to execute and deliver to the Administrative Agent on the date that
such Pledgor enters into this Pledge Agreement (by execution of this Pledge
Agreement as of the date hereof or by execution and delivery of an Accession
Supplement, as the case may be), a consent in the form attached hereto as
Exhibit B.

Section 3.Representations and Warranties

.  Each Pledgor hereby represents and warrants to the Administrative Agent that:

3.01.Pledgor’s Legal Status.  As of the Closing Date, (a) such Pledgor is an
organization of the type, and is organized in the jurisdiction, set forth under
such Pledgor’s name on Schedule 1 hereto or

 

 

4

 

 

84028209_3

--------------------------------------------------------------------------------

 

Section 4(b) of its Accession Supplement and (b) Schedule 1 hereto or Section
4(c) of its Accession Supplement sets forth such Pledgor’s organizational
identification number or states that such Pledgor has none.

3.02.Pledgor’s Legal Name.  As of the Closing Date, such Pledgor’s exact legal
name is that set forth under such Pledgor’s name on Schedule 1 hereto or
pursuant to Section 4(a) of its Accession Supplement and on the signature page
hereof or thereof.

3.03.Pledgor’s Locations.  As of the Closing Date, Schedule 1 hereto or Section
4(d) of its Accession Supplement sets forth such Pledgor's place of business or
(if it has more than one place of business) its chief executive office, as well
as its mailing address if different.  Such Pledgor’s place of business or (if it
has more than one place of business) its chief executive office is located in a
jurisdiction that has adopted the UCC.

3.04.Title to Collateral.  The Pledged Collateral is owned by such Pledgor free
and clear of any Lien, except for Liens expressly permitted pursuant to the
Credit Agreement.

3.05.Pledged Collateral.  A complete and accurate list and description of all
Pledged Securities of such Pledgor is set forth on the Pledged Securities
Schedule.

3.06.Percentage Ownership.  As of the date hereof, and as of the date of any
Pledgors Accession Supplement to this Agreement, the Pledged Securities of each
issuer specifically identified on the Pledged Securities Schedule constitute,
and until the final payment and satisfaction in full of all of the Secured
Obligations and the termination of all commitments under the Credit Agreement
and the making of any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the NYUCC, shall continue to constitute, the percentage of the
outstanding equity of each respective issuer as indicated on the Pledged
Securities Schedule other than any such Pledged Securities as are disposed of by
such Pledgor as permitted by the terms of the Credit Agreement.

3.07.All of Pledgor’s Interests.  As of the date hereof or the date of such
Pledgor’s Accession Supplement, as the case may be, the Pledged Collateral of
such Pledgor set forth on the Pledged Securities Schedule constitutes all of the
Equity Interests owned by such Pledgor required to be pledged.

3.08.Due Authorization, Etc.  The Pledged Securities listed on the Pledged
Securities Schedule hereto have been duly authorized and validly issued and are
fully paid and non-assessable, to the extent such concepts are applicable, and
are not subject to any options to purchase or similar rights of any Person.

3.09.Nature of Security Interest.  Upon the delivery of all certificated Pledged
Securities of such Pledgor to the Administrative Agent and satisfaction of the
other perfection requirements specified herein, the pledge of the Pledged
Collateral of such Pledgor pursuant to this Pledge Agreement creates a valid and
perfected first priority security interest in such Pledged Collateral, securing
the prompt and complete payment, performance and observance of the Secured
Obligations.

Section 4.Covenants

.  Each Pledgor hereby covenants and agrees with the Administrative Agent as
follows:

4.01.Pledgor’s Name and Legal Status.  If a Pledgor changes its name,
organizational number, type of organization, jurisdiction of organization or
other legal structure, it shall use commercially reasonable efforts to provide
the Administrative Agent with written notice of such event prior to such change
in name, organizational number, type of organization, jurisdiction of
organization or other legal

 

 

5

 

 

84028209_3

--------------------------------------------------------------------------------

 

structure being registered, and, in any event, such Pledgor shall provide
written notice to the Administrative Agent within 10 Business Days (or such
longer period as the Administrative Agent may agree) after such change in name,
organizational number, type of organization, jurisdiction of organization or
other legal structure being registered.

4.02.Locations.  If a Pledgor changes its principal residence, its place of
business or (if it has more than one place of business) its chief executive
office or its mailing address, such Pledgor shall use commercially reasonable
efforts to provide Administrative Agent with written notice of such event prior
to such change being made or such removal being effected, and in any event, it
shall provide notice to the Administrative Agent within 10 Business Days (or
such longer period as the Administrative Agent may agree) after such event.

4.03.Further Assurances.  Such Pledgor will, from time to time, at its expense,
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary, or that the Administrative Agent may
reasonably request, in order to perfect and protect any Security Interest
granted or purported to be granted hereby or to enable Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral of such Pledgor.

Section 5.Voting Rights and Certain Payments

.

5.01.Voting Rights and Payments Prior to an Acceleration Event.  So long as no
Acceleration Event shall have occurred, each Pledgor shall be entitled:

(a)except as otherwise provided in Section 5.02, to receive and retain for its
own account any and all payments, proceeds, dividends, distributions, monies,
compensation, property, assets, instruments or rights to the extent such are
permitted pursuant to the terms of the Credit Agreement; and

(b)to exercise, as it shall think fit, but in a manner not inconsistent with the
terms hereof and/or the terms of the other Loan Documents, the voting power with
respect to the Pledged Collateral of such Pledgor, and for that purpose the
Administrative Agent shall (if any Pledged Securities of such Pledgor shall be
registered in the name of the Administrative Agent or its nominee) execute or
cause to be executed from time to time, at the expense of such Pledgor, such
proxies or other instruments in favor of such Pledgor or its nominee, in such
form and for such purposes as shall be reasonably required by such Pledgor and
shall be specified in a written request therefor, to enable it to exercise such
voting power with respect to the Pledged Securities of such Pledgor;

provided that no Pledgor shall exercise voting power with respect to the Pledged
Collateral of such Pledgor or otherwise permit or agree to any (i) variation of
the rights attaching to or conferred by any of the Pledged Collateral or (ii)
increase in the issued share capital of the Pledged Collateral which could
reasonably expected to prejudice the value of or the ability of the
Administrative Agent to realize the security created by this Pledge Agreement.

5.02.Voting Rights and Ordinary Payments After an Acceleration Event.  Upon the
occurrence of any Acceleration Event, all rights of such Pledgor to exercise or
refrain from exercising the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to Section ‎5.01(a) and to receive
the payments, proceeds, dividends, distributions, monies, compensation,
property, assets, instruments or rights that such Pledgor would otherwise be
authorized to receive and retain pursuant to Section ‎5.01(a) shall cease, and
thereupon the Administrative Agent shall be entitled to exercise all voting
power with respect to the Pledged Securities of such Pledgor and to receive and
retain, as additional collateral hereunder, any and all payments, proceeds,
dividends, distributions, monies, compensation,

 

 

6

 

 

84028209_3

--------------------------------------------------------------------------------

 

property, assets, instruments or rights at any time declared or paid upon any of
the Pledged Collateral of such Pledgor during such Acceleration Event and
otherwise to act with respect to the Pledged Collateral of such Pledgor as
outright owner thereof.

Section 6.All Payments in Trust

.  All payments, proceeds, dividends, distributions, monies, compensation,
property, assets, instruments or rights that are received by any Pledgor
contrary to the provisions of ‎Section 5 shall be received and held in trust for
the benefit of the Administrative Agent, shall be segregated by such Pledgor
from other funds of such Pledgor and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

Section 7.Remedies

.

7.01.Disposition Upon Default and Related Provisions.

(a)Upon the occurrence and during the continuance of an Acceleration Event, the
Administrative Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it under the other Loan Documents or applicable Law or equity, all rights of
voting, exercise and conversion with respect to the Pledged Collateral and all
of the rights and remedies of a secured party upon default under the NYUCC at
that time (whether or not applicable to the affected Pledged Collateral) and may
also, without obligation to resort to other security, at any time and from time
to time sell, resell, assign and deliver, in its sole discretion, all or any of
the Pledged Collateral, in one or more parcels at the same or different times,
and all right, title and interest, claim and demand therein and right of
redemption thereof, on any securities exchange on which any Pledged Collateral
may be listed, or at public or private sale, for cash, upon credit or for future
delivery, and in connection therewith the Administrative Agent may grant
options.

(b)If any of the Pledged Collateral is sold by the Administrative Agent upon
credit or for future delivery, the Administrative Agent shall not be liable for
the failure of the purchaser to purchase or pay for the same and, in the event
of any such failure, the Administrative Agent may resell such Pledged
Collateral.  In no event shall any Pledgor be credited with any part of the
proceeds of sale of any Pledged Collateral until cash payment therefor has
actually been received by the Administrative Agent.

(c)The Administrative Agent may purchase any Pledged Collateral at any public
sale and, if any Pledged Collateral is of a type customarily sold in a
recognized market or is of the type that is the subject of widely distributed
standard price quotations, the Administrative Agent may purchase such Pledged
Collateral at private sale, and in each case may make payment therefor by any
means, including, without limitation, by release or discharge of Secured
Obligations in lieu of cash payment.

(d)Each Pledgor recognizes that the Administrative Agent may be unable to effect
a public sale of all or part of the Pledged Collateral consisting of securities
by reason of certain prohibitions contained in the Securities Act, or in
applicable “blue sky” or other state securities Laws, as now or hereafter in
effect, but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Pledgor agrees that any such
Pledged Collateral sold at any such private sale may be sold at a price and upon
other terms less favorable to the seller than if sold at public sale and that
each such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall have no obligation to delay
the sale of any such securities for the period of time necessary to permit the
issuer of such securities, even if such issuer would agree, to register such
securities for public sale under the Securities Act.  Each Pledgor agrees

 

 

7

 

 

84028209_3

--------------------------------------------------------------------------------

 

that private sales made under the foregoing circumstances shall be deemed to
have been made in a commercially reasonable manner.

(e)No demand, advertisement or notice, all of which are hereby expressly waived
by each Pledgor, shall be required in connection with any sale or other
disposition of any part of the Pledged Collateral that threatens to decline
speedily in value or that is of a type customarily sold on a recognized market;
otherwise the Administrative Agent shall give each applicable Pledgor at least
10 days’ prior notice of the time and place of any public sale and of the time
after which any private sale or other disposition is to be made, which notice
each Pledgor agrees is commercially reasonable.

(f)The Administrative Agent shall not be obligated to make any sale of Pledged
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale may have been given.  The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.

(g)The remedies provided herein in favor of the Administrative Agent shall not
be deemed exclusive, but shall be cumulative, and shall be in addition to all
other remedies in favor of the Administrative Agent existing at Law or in
equity.

(h)To the extent that applicable Law imposes duties on the Administrative Agent
to exercise remedies in a commercially reasonable manner, each Pledgor
acknowledges and agrees that it is not commercially unreasonable for the
Administrative Agent (i) to advertise dispositions of Pledged Collateral through
publications or media of general circulation, (ii) to contact other Persons,
whether or not in the same business as the applicable Pledgor, for expressions
of interest in acquiring all or any portion of the Pledged Collateral of such
Pledgor, (iii) to hire one or more professional auctioneers to assist in the
disposition of Pledged Collateral, (iv) to dispose of Pledged Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Pledged Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (v) to disclaim
disposition warranties or (vi) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
disposition of any of the Pledged Collateral.  Each Pledgor acknowledges that
the purpose of this clause (h) is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would not be commercially
unreasonable in the Administrative Agent’s exercise of remedies against the
Pledged Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this clause (h).  Without limiting the foregoing, nothing
contained in this clause (h) shall be construed to grant any rights to any
Pledgor or to impose any duties on the Administrative Agent that would not have
been granted or imposed by this Pledge Agreement or by applicable Law in the
absence of this clause (h).

7.02.Administrative Agent Appointed Attorney-in-Fact.

(a)To effectuate the terms and provisions hereof, each Pledgor hereby appoints
the Administrative Agent as such Pledgor’s attorney‑in‑fact for the purpose,
from and after the occurrence of an Acceleration Event, of carrying out the
provisions of this Pledge Agreement and taking any action and executing any
instrument that the Administrative Agent from time to time in the Administrative
Agent’s reasonable discretion may deem necessary or advisable to accomplish the
purposes of this Pledge Agreement.  Without limiting the generality of the
foregoing, the Administrative Agent shall, from and after the occurrence of an
Acceleration Event, have the right and power to:

 

 

8

 

 

84028209_3

--------------------------------------------------------------------------------

 

(i)receive, endorse and collect all checks and other orders for the payment of
money made payable to each Pledgor representing any interest or dividend or
other distribution or amount payable in respect of the Pledged Collateral of
such Pledgor or any part thereof and to give full discharge for the same;

(ii)execute endorsements, assignments or other instruments of conveyance or
transfer with respect to all or any of the Pledged Collateral;

(iii)exercise all rights of each Pledgor as owner of the Pledged Collateral of
such Pledgor including, without limitation, the right to sign any and all
amendments, instruments, certificates, proxies, and other writings necessary or
advisable to exercise all rights and privileges of (or on behalf of) the owner
of the Pledged Collateral, including, without limitation, all voting rights with
respect to the Pledged Securities;

(iv)ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Pledged Collateral;

(v)file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Pledged Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Pledged Collateral; and

(vi)generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Pledged Collateral as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes, and to do, at the Administrative Agent’s option and the Pledgors’
expense, at any time or from time to time, all acts and things that the
Administrative Agent deems reasonably necessary to protect, preserve or realize
upon the Pledged Collateral.

(b)Each Pledgor hereby ratifies and approves all acts of the Administrative
Agent made or taken pursuant to this Section ‎7.02 (provided that no Pledgor, by
virtue of such ratification, releases any claim that such Pledgor may otherwise
have against the Administrative Agent for any such acts made or taken by the
Administrative Agent through its own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment)).  Neither the Administrative Agent nor any Person designated by the
Administrative Agent shall be liable for any acts or omissions or for any error
of judgment or mistake of fact or Law, except such as may result from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and nonappealable judgment.  This
power, being coupled with an interest, is irrevocable so long as this Pledge
Agreement shall remain in force.

7.03.Administrative Agent’s Duties of Reasonable Care.

(a)The Administrative Agent shall have the duty to exercise reasonable care in
the custody and preservation of any Pledged Collateral in its possession, which
duty shall be fully satisfied if such Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property and, with respect to any calls, conversions, exchanges, redemptions,
offers, tenders or similar matters relating to any such Pledged Collateral
(herein called “Events”),

(i)the Administrative Agent gives the Pledgor of such Pledged Collateral
reasonable notice of the occurrence of any Events of which the Administrative
Agent has received actual

 

 

9

 

 

84028209_3

--------------------------------------------------------------------------------

 

knowledge, which Events are applicable to any securities that are in bearer form
or are not registered and held in the name of the Administrative Agent or its
nominee (each Pledgor agreeing to give the Administrative Agent reasonable
notice of the occurrence of any Events of which such Pledgor has knowledge,
which Events are applicable to any securities in the possession of the
Administrative Agent); and

(ii)the Administrative Agent endeavors to take such action with respect to any
of the Events as any Pledgor may reasonably and specifically request in writing
in sufficient time for such action to be evaluated and taken or, if the
Administrative Agent reasonably believes that the action requested would
adversely affect the value of the Pledged Collateral of such Pledgor as
collateral or the collection of the Secured Obligations, or would otherwise
prejudice the interests of the Administrative Agent, the Administrative Agent
gives reasonable notice to such Pledgor that any such requested action will not
be taken and, if the Administrative Agent makes such determination or if such
Pledgor fails to make such timely request, the Administrative Agent takes such
other action as it deems advisable in the circumstances.

(b)Except as hereinabove specifically set forth, the Administrative Agent shall
have no further obligation to ascertain the occurrence of, or to notify any
Pledgor with respect to, any Events and shall not be deemed to assume any such
further obligation as a result of the establishment by the Administrative Agent
of any internal procedures with respect to any securities in its possession, nor
shall the Administrative Agent be deemed to assume any other responsibility for,
or obligation or duty with respect to, any Pledged Collateral or its use of any
nature or kind, or any matter or proceedings arising out of or relating thereto,
including, without limitation, any obligation or duty to take any action to
collect, preserve or protect its or any Pledgor’s rights in the Pledged
Collateral or against any prior parties thereto, but the same shall be at each
Pledgor’s sole risk and responsibility at all times.

(c)Each Pledgor waives any restriction or obligation imposed on the
Administrative Agent under Sections 9-207(c)(1) and 9-207(c)(2) of the NYUCC.

7.04.Administrative Agent May Perform.  If any Pledgor fails to perform any
agreement contained herein, the Administrative Agent may (but shall have no
obligation to), after notifying the applicable Pledgor, itself perform or cause
performance of such agreement, and the expenses of the Administrative Agent
incurred in connection therewith shall be payable by such Pledgor upon demand
and added to the Secured Obligations.

Section 8.Suretyship Waivers by Pledgor; Obligations Absolute

.

(a)Each Pledgor hereby waives demand, notice, protest, notice of acceptance of
this Pledge Agreement, notice of loans made, credit extended, collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description thereof, all in such manner and at such
time or times as the Administrative Agent may deem advisable.  The
Administrative Agent shall have no duty as to the collection or protection of
the Pledged Collateral or any income thereon, nor as to the preservation of
rights against prior parties, nor as to the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in
Section ‎7.03.

(b)All rights of the Administrative Agent hereunder, the Security Interest and
all obligations of the Pledgors hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Credit
Agreement or any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured

 

 

10

 

 

84028209_3

--------------------------------------------------------------------------------

 

Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement or any other Loan Document or any other agreement or
instrument, (iii) any taking, exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from or any acceptance of partial payment thereon and or settlement,
compromise or adjustment of any Secured Obligation or of any guarantee, securing
or guaranteeing all or any of the Secured Obligations, (iv) any manner of sale
or other disposition of any Pledged Collateral or any other collateral for all
or any of the Secured Obligations or any other Obligations of any other Loan
Party under or in respect of the Credit Agreement, (v) any change, restructuring
or termination of the corporate structure or existence of any Loan Party or any
of its Subsidiaries or any other assets of any Loan Party or any of its
Subsidiaries, (vi) any failure of any Secured Party to disclose to any Loan
Party any information relating to the business, condition (financial or
otherwise), operations, performance, assets, nature of assets, liabilities or
prospects of any other Loan Party now or hereafter known to such Secured Party
(and each Pledgor hereby waives any duty on the part of the Secured Parties to
disclose such information), (vii) the failure of any other person to execute
this Pledge Agreement or any other Loan Document, guaranty or agreement or the
release or reduction of liability of any Pledgor or other pledgor or surety with
respect to the Secured Obligations or (viii) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Secured Obligations or this Pledge Agreement, other than payment
in full of the Secured Obligations, termination of the Aggregate Commitments and
the expiration or termination of all Letters of Credit.

(c)Until such time this Pledge Agreement shall terminate in accordance with
‎Section 13, no Pledgor will exercise any rights which it may have by reason of
performance by it of its obligations under this Pledge Agreement: (i) to be
indemnified by any Pledgor or any other obligor under the Loan Documents; (ii)
to claim any contribution from any guarantor of any Pledgor’s or other obligor’s
obligations under any Loan Document; and/or (iii) to take the benefit (in whole
or in part and whether by way of subrogation or otherwise) of any rights of the
Secured Parties under the Loan Documents or of any other guarantee or security
taken pursuant to, or in connection with, any Loan Document by any Secured
Party.

Section 9.Marshalling

.  Neither the Administrative Agent nor any other Secured Party shall be
required to marshal any present or future collateral security (including but not
limited to this Pledge Agreement and the Pledged Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights hereunder and in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights, however existing or arising.  To the extent that it lawfully may, each
Pledgor hereby agrees that it shall not invoke any Law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the rights of the Administrative Agent or any other Secured Party under this
Pledge Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Pledgor hereby
irrevocably waives the benefits of all such Laws.

Section 10.Proceeds of Dispositions

.  After deducting all expenses payable to the Administrative Agent, the residue
of any proceeds of collection or sale of Pledged Collateral shall, to the extent
actually received in cash, be applied to the payment of the remaining Secured
Obligations in such order or preference as provided in Section 8.03 of the
Credit Agreement, proper allowance and provision being made for any Secured
Obligations not then due and for any cash proceeds held as additional
collateral.  Upon the final payment and satisfaction in full of all of the
Secured Obligations (other than contingent indemnification obligations that have
not yet been asserted and provided that no further Secured Obligations may
become outstanding) and the termination of all Letters of Credit (other than
those that have been Cash Collateralized) and all commitments under the Credit
Agreement and after making any payments required

 

 

11

 

 

84028209_3

--------------------------------------------------------------------------------

 

by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the NYUCC, any excess shall be
returned to the applicable Pledgor(s) or transferred as a court of competent
jurisdiction may direct, and in any event each Pledgor shall remain liable for
any deficiency in the payment of the Secured Obligations.

Section 11.Overdue Amounts

.  All amounts due and payable by any Pledgor hereunder shall constitute Secured
Obligations and, whether before or after judgment, shall bear interest until
paid at a rate per annum equal to the Default Rate.

Section 12.Reinstatement

.  Notwithstanding the provisions of ‎Section 13, the obligations of each
Pledgor pursuant to this Pledge Agreement and the Security Interests shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment or recovery of any of the Secured Obligations is rescinded
or otherwise must be restored or returned by the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Pledgor or any other obligor or otherwise, all as though
such payment or recovery had not been made.

Section 13.Termination

.

(a)This Pledge Agreement and the security interests created hereby shall
terminate, and the Pledged Collateral shall be released from the assignment and
security interest granted hereby, when the Secured Obligations have been
irrevocably and unconditionally paid in full, no Secured Obligations remain
outstanding (other than contingent indemnification obligations that have not yet
been asserted), all Letters of Credit (other than those that have been Cash
Collateralized) have been terminated, all commitments under the Credit Agreement
have been terminated and are of no further force and effect, and none of the
Secured Parties shall have any obligation (whether actual or contingent) to make
available any further advance or financial accommodation under any Loan
Document.

(b)In connection with any termination or release pursuant to paragraph (a)
above, the Administrative Agent shall return all Pledged Collateral in its
possession to the applicable Pledgor(s) and shall execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this ‎Section 13 shall be without
representation, recourse to or warranty (express or implied) by the
Administrative Agent and shall be at Pledgors’ expense.

(c)Upon any sale, transfer or other disposition of any Pledged Collateral of any
Pledgor in accordance with the terms of the Loan Documents, the Administrative
Agent shall, at such Pledgor’s expense, execute and deliver to such Pledgor such
documents as such Pledgor shall reasonably request to evidence the release of
such Pledged Collateral from the assignment and security interest granted
hereby; provided that (i) such Pledgor shall have delivered to the
Administrative Agent a written request for release; and (ii) the proceeds of any
such sale, transfer or other disposition required to be applied, or any payment
to be made in connection therewith, shall be paid or made when and as required
under the Credit Agreement.

Section 14.Miscellaneous

.

14.01.Notices.  All communications and notices hereunder shall be in writing and
given as provided in the Credit Agreement.

14.02.Counterparts; Effectiveness.  This Pledge Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Pledge Agreement shall become
effective

 

 

12

 

 

84028209_3

--------------------------------------------------------------------------------

 

when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Pledge Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Pledge Agreement.  The Administrative Agent may also require
that any such documents and signatures delivered by telecopier or other
electronic transmission be confirmed by a manually-signed original thereof
within a reasonable timeframe thereafter; provided that the failure to request
or deliver the same shall not limit the effectiveness of any document or
signature delivered by electronic transmission

14.03.Headings.  Section and subsection headings in this Pledge Agreement and
any Accession Supplement are included for convenience of reference only and
shall not affect the interpretation of this Pledge Agreement or any Accession
Supplement.

14.04.No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Pledge Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Pledge Agreement
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Pledge Agreement.

14.05.Severability.  If any provision of this Pledge Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Pledge Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

14.06.Survival of Agreement.  All covenants, agreements, representations and
warranties made by any Pledgor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Pledge
Agreement shall be considered to have been relied upon by the Administrative
Agent and the other Secured Parties and shall survive the execution and delivery
of the Credit Agreement and the other Loan Documents and the advance of all
extensions of credit contemplated thereby, regardless of any investigation made
by the Administrative Agent or any other Secured Party or on their behalf and
notwithstanding that the Administrative Agent or any other Secured Party may
have had notice or knowledge of any Default at the time of any extension of
credit, and shall continue in full force and effect until this Pledge Agreement
shall terminate (or thereafter to the extent provided herein).

14.07.Binding Effect.  This Pledge Agreement is binding upon the Pledgors and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Pledgors, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no
Pledgor shall have any right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Pledge Agreement or the Credit
Agreement.

14.08.Waivers; Amendments.

(a)No failure or delay of the Administrative Agent in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the

 

 

13

 

 

84028209_3

--------------------------------------------------------------------------------

 

Administrative Agent hereunder and of the Secured Parties under the Credit
Agreement and other Loan Documents are cumulative and are not exclusive of any
rights or remedies that any of them would otherwise have.  No waiver of any
provisions of this Pledge Agreement or consent to any departure by any Pledgor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice to or
demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.

(b)Neither this Pledge Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and each Pledgor, subject to any consent
required in accordance with the Credit Agreement.

14.09.Additional Pledgors.  Pursuant to Section 6.12 of the Credit Agreement
certain Subsidiaries may from time to time be required to enter into this Pledge
Agreement as a Pledgor.  Upon execution and delivery by the Administrative Agent
and such Subsidiary of an Accession Supplement, together with a completed list
and description of the Pledged Securities of such Subsidiary in the form of
Schedule 1 to such Accession Supplement and delivery of any certificated Pledged
Collateral as specified in Section 2.05, such Subsidiary shall become a Pledgor
hereunder with the same force and effect as if originally named as a Pledgor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Pledgor hereunder.  The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.

14.10.Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND THIS PLEDGE AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
WHATSOEVER TO THIS PLEDGE AGREEMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE)
SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

(b)Submission to Jurisdiction.  Each Pledgor irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York City in the Borough of
Manhattan and of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Pledge
Agreement or any other document executed in connection herewith or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees, to the fullest extent permitted by
applicable Law, that all claims in respect of any such action or proceeding may
be heard and determined in such New York state court or in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Law.  Nothing in this Pledge Agreement or in any other document executed in
connection herewith shall affect any right that the Administrative Agent or any
other Secured Party may otherwise have to bring any action or proceeding
relating to this Pledge Agreement or any other document executed in connection
herewith or the recognition of any judgment against a Pledgor or its properties
in the courts of any jurisdiction.

(c)Waiver of Venue.  Each Pledgor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Pledge Agreement or any other document executed in
connection herewith in any court referred to in paragraph (b) of this Section
14.10.  Each of the

 

 

14

 

 

84028209_3

--------------------------------------------------------------------------------

 

parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.01.  Each Pledgor
irrevocably appoints the Borrower as its authorized agent on which legal process
may be served in any action, suit or proceeding brought in any in any court
referred to in paragraph (b) of this Section 14.10.  Each Pledgor agrees that
service of process in respect of it upon such agent, together with written
notice of such service given to such Pledgor in the manner provided for notices
in Section 14.01, shall be deemed to be effective service of process upon such
Pledgor in any such action, suit or proceeding.  Each Pledgor agrees that the
failure of such agent to give notice to it of any such service shall not impair
or affect the validity of such service or any judgment rendered in any such
action, suit or proceeding based thereon.  If for any reason such agent shall
cease to be available to act as such, each Pledgor agrees to irrevocably appoint
another such agent in New York City, as its authorized agent for service of
process, on the terms and for the purposes specified in this paragraph (d).
Nothing in this Pledge Agreement or any other document executed in connection
herewith will affect the right of any party hereto to serve process in any other
manner permitted by applicable Law.

14.11.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY
SUCH LEGAL PROCEEDING SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT
ANY PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 14.11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS PLEDGE AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

14.12.Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Pledgor under this Pledge
Agreement in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Pledgor in respect of any such sum due from it to the Administrative Agent or
any other Secured Party shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from any Pledgor in the Agreement
Currency, such Pledgor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or other Person to whom
such obligation was owing against such loss.  If the amount of the Agreement
Currency so

 

 

15

 

 

84028209_3

--------------------------------------------------------------------------------

 

purchased is greater than the sum originally due to the Administrative Agent in
such currency, the Administrative Agent agrees to return the amount of any
excess to such Pledgor (or to any other Person who may be entitled thereto under
applicable law).  The obligations of the Pledgors contained in this
Section 14.12 shall survive the termination of this Pledge Agreement and the
payment of all other amounts hereunder.

[Remainder of page left blank intentionally; signatures follow.]

 

 

 

 

16

 

 

84028209_3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each party hereto has caused
this Pledge Agreement to be duly executed as of the date first above written.

MEDPACE ACQUISITION, INC.,
as a Pledgor

By:
Name:
Title:

MEDPACE INTERMEDIATECO, INC.,
as a Pledgor

By:
Name:
Title:

MEDPACE, INC.,
as a Pledgor

By:
Name:
Title:

MEDPACE CLINICAL PHARMACOLOGY LLC,
as a Pledgor

By:
Name:
Title:

C-MARC, LLC,
as a Pledgor

By:
Name:
Title:




Medpace IntermediateCo, Inc.

Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

MEDPACE REFERENCE LABORATORIES LLC,
as a Pledgor

By:
Name:
Title:

MEDPACE BIOANALYTICAL LABORATORIES, LLC, as a Pledgor

By:
Name:
Title:

IMAGEPACE, LLC,
as a Pledgor

By:
Name:
Title:

MEDPACE MEDICAL DEVICE, INC.,
as a Pledgor

By:
Name:
Title:

MEDPACE CLINICAL RESEARCH LLC,
as a Pledgor

By:
Name:
Title:




 

Medpace IntermediateCo, Inc.

Pledge Agreement

Signature Page

 

 

 

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Medpace IntermediateCo, Inc.

Pledge Agreement

Signature Page

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1 to Pledge Agreement

 

 

List and Description of Pledged Securities

Pledgor of Equity Interests

Issuer of

Equity Interests

Class of Equity Interests

Certificate Numbers

Number of Equity Interests

Percentage of total Equity Interests of such Issuer

Percentage Pledged

Medpace Acquisition, Inc.

Medpace IntermediateCo, Inc.

Common stock

CS-2

100

100%

100%

Medpace IntermediateCo, Inc.

Medpace, Inc.

Shares

206

24,416,750

100%

100%

Medpace, Inc.

Medpace Holding Company, Inc.

Common stock

2

65

65%

65%

Medpace, Inc.

C-MARC, LLC

Membership interests

N/A

N/A

100%

100%

Medpace, Inc.

Medpace Clinical Pharmacology LLC

Membership interests

N/A

N/A

100%

100%

Medpace, Inc.

Imagepace, LLC

Membership interests

N/A

N/A

100%

100%

Medpace, Inc.

Medpace Reference Laboratories LLC

Membership interests

N/A

N/A

100%

100%

Medpace, Inc.

Medpace Clinical Research LLC

Membership interests

N/A

N/A

100%

100%

Medpace Reference Laboratories LLC

Medpace Singapore Pte. Ltd.

Shares

N/A

101,000

100%

65%

Medpace Reference Laboratories LLC

Medpace Laboratories, BVBA

Shares

N/A

1,599

99.94%

65%

Medpace, Inc.

Medpace Bioanalytical Laboratories, LLC

Membership interests

N/A

N/A

100%

100%

Medpace, Inc.

Medpace Medical Device, Inc.

Common stock

05

40

100%

100%

Medpace, Inc.

Medpace do Brasil Pesquisa Clinica Ltda

Quotas

        N/A

499

99%

65%

Medpace, Inc.

Medpace Chile Limitada

Shares

N/A

500,000

50%

50%

Medpace, Inc.

Medpace Mexico, S. de R.L. de C.V.

Shares

N/A

27

90%

65%

Medpace, Inc.

Medpace Canada, Inc.

Shares

2

65

65%

65%

 

 

 

 

 

84028209_3

--------------------------------------------------------------------------------

Medpace, Inc.

Medpace Taiwan Limited

Shares

N/A

250,000

100%

65%

Medpace, Inc.

Beijing Medpace Medical Sci. & Tech., Ltd.

Shares

N/A

N/A

100%

65%

Medpace, Inc.

Medpace South Africa (Pty) Limited

Ordinary shares

3

65

65%

65%

Medpace, Inc.

Medpace Hong Kong Limited

Shares

N/A

1,000

100%

65%

Medpace, Inc.

Medpace Israel Ltd.

Ordinary Shares

N/A

100

100%

65%

Medpace, Inc.

Medpace Europe Holding B.V.

Shares

N/A

22,690

100%

65%

Medpace, Inc.

Medpace Malaysia Sdn. Bhd.

Ordinary Shares

N/A

1

50%

50%

Medpace, Inc.

Medpace (Thailand) Ltd

Shares

N/A

29,997

99.9999%

65%

Medpace, Inc.

Medpace Japan KK

Shares

N/A

100

100%

65%

 






 

NEWYORK 9146361 (2K)

 

 

 

--------------------------------------------------------------------------------

Legal Name of Pledgor

Jurisdiction of Organization

Entity Type

Organizational ID Number

Chief Executive Office

Notice Address

Medpace IntermediateCo, Inc.

DE

Corporation

4984395

5375 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

Medpace, Inc.

OH

Corporation

1309161

5375 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

Medpace Clinical Pharmacology LLC

OH

Limited liability company

1634656

5355 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

C-MARC, LLC

OH

Limited liability company

1754523

5355 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

Medpace Reference Laboratories LLC

OH

Limited liability company

1582623

5365 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

Medpace Bioanalytical Laboratories, LLC

OH

Limited liability company

1775777

5365 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

Imagepace, LLC

OH

Limited liability company

1432135

5375 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

Medpace Medical Device, Inc.

MN

Corporation

1867815-2

3787 95th Avenue NE

Suite 100

Blaine, MN 55014

5375 Medpace Way

Cincinnati, Ohio 45227

Medpace Acquisition, Inc.

DE

Corporation

5478213

5375 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

Medpace Clinical Research LLC

OH

Limited Liability company

3941136

5375 Medpace Way

Cincinnati, Ohio 45227

5375 Medpace Way

Cincinnati, Ohio 45227

 

 

 

 

 

 

 

 

 

 

 

 

NEWYORK 9146361 (2K)

 

 

 

--------------------------------------------------------------------------------

Exhibit A

to Pledge Agreement

 

ACCESSION SUPPLEMENT

ACCESSION SUPPLEMENT, dated as of [•], 20[•] (this “Supplement”) to the Pledge
Agreement dated as of December 8, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), among MEDPACE ACQUISITION,
INC., a Delaware corporation (“Parent”), MEDPACE INTERMEDIATECO, INC., a
Delaware corporation (the “Borrower”), each other direct or indirect subsidiary
of the Borrower party hereto on the date hereof and each Additional Pledgor from
time to time party hereto (collectively, the “Pledgors” and each, a “Pledgor”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Administrative Agent”, which term shall include its successors,
assigns and transferees).

A.Reference is made to that certain Credit Agreement, dated December 8, 2016 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among, inter alios, Parent, the Borrower and Wells Fargo
Bank, National Association, as Administrative Agent.

B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

C.The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make extensions of credit to the Borrower.  Pursuant to Section 6.12
of the Credit Agreement, certain Subsidiaries of the Borrower may be required to
enter into the Pledge Agreement as a Pledgor.  Section ‎14.09 of the Pledge
Agreement provides that each such Subsidiary shall become a Pledgor under the
Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary (the “New Pledgor”) is executing this
Supplement in accordance with such requirements to become a Pledgor under the
Pledge Agreement.

Accordingly, the Administrative Agent and the New Pledgor agrees as follows:

SECTION 1.In accordance with Section 14.09 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Pledgor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, and its successors and assigns, a security interest in and
lien on all of the New Pledgor’s right, title and interest in and to the Pledged
Collateral of the New Pledgor.  Each reference to a “Pledgor” and an “Additional
Pledgor” in the Pledge Agreement shall be deemed to include the New
Pledgor.  The Pledge Agreement is hereby incorporated herein by reference.

SECTION 2.The New Pledgor represents and warrants to the Administrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3.This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together

 

NEWYORK 9146361 (2K)

 

 

 

--------------------------------------------------------------------------------

shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received a counterpart hereof executed by
the New Pledgor and the Administrative Agent, in acceptance thereof shall have
executed a counterpart of this Supplement.  Delivery of an executed counterpart
of a signature page of this Supplement by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 4.The New Pledgor hereby represents and warrants that (a) its exact
legal name is set forth on the signature page hereto, (b) the jurisdiction of
its organization is ____________________, (c) its organizational number is
______________________ and (d) set forth under its signature hereto, is the true
and correct location of its place of business or (if it has more than one place
of business) its chief executive office.

SECTION 5.The New Pledgor hereby represents and warrants that the statement in
the second sentence of Section 3.03 of the Pledge Agreement is true and correct
with respect to the New Pledgor.

SECTION 6.A complete and accurate list and description of all Pledged Securities
of the New Pledgor is set forth on Schedule 1 to this Supplement.

SECTION 7.Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 8.THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.In the event any one or more of the provisions contained in this
Pledge Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).

SECTION 10.All communications and notices hereunder shall be in writing and
given as provided in Section 14.01 of the Pledge Agreement.  All communications
and notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature below.

SECTION 11.The New Pledgor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

[Remainder of page left blank intentionally; signatures follow.]




 

NEWYORK 9146361 (2K)

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the New Pledgor has caused
this Supplement to the Pledge Agreement to be duly executed as of date first
above written.

 

[NEW PLEDGOR],
as New Pledgor

By: ______________________________

Name:
Title:

 

Address:______________________________

Attention:______________________________

Facsimile:______________________________

Email Address: ___________________________

 

 

 

 

Accepted:WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By: ______________________________

Name

Title:

 

 




 

NEWYORK 9146361 (2K)

 

 

 

--------------------------------------------------------------------------------

Schedule 1 to Accession Supplement

 

 

 

Issuer of

Equity Interests

 

Class of Equity Interests

 

Certificate Numbers

 

Number of Equity Interests

 

Percentage of total Equity Interests of such Issuer

_________

 

_________

 

_________

 

_________

 

_________

 

 

 

 

 

 

 

 




 

NEWYORK 9146361 (2K)

 

 

 

--------------------------------------------------------------------------------

Exhibit B

to Pledge Agreement

 

 

CONSENT OF ISSUER OF UNCERTIFICATED SECURITIES32

 

The undersigned, [name of issuer of uncertificated Equity Interests deemed to be
a security subject to Article 8 of the UCC] (the “Issuer”), hereby
(a) acknowledges receipt of that certain Pledge Agreement dated as of December
8, 2016 (as amended, supplemented, restated or otherwise modified and in effect
from time to time, the “Pledge Agreement”), among Medpace Acquisition, Inc.,
Medpace IntermediateCo, Inc., and certain subsidiaries thereof, as Pledgors, and
Wells Fargo Bank, National Association, as Administrative Agent, (b) consents to
any transfer of Pledged Securities issued by the Issuer pursuant to any exercise
of remedies thereunder and (c) irrevocably agrees to comply with any
instructions originated by the Administrative Agent without further consent by
[name of holder of such Equity Interests], or any other Pledgor or
Person.  Capitalized terms used but not defined in this Consent shall have the
meanings specified in the Pledge Agreement.

 

[name of Issuer]


By:________________________
Name:
Title:

 

 

 

 

 

32    

This consent is necessary for perfection purposes (pursuant to Section
8-106(c)(2) of the UCC) in situations where a company that has uncertificated
shares provides in its formation documents that its Equity Interests are to be
governed by Article 8 of the UCC.

 

NEWYORK 9146361 (2K)

 

 

 

--------------------------------------------------------------------------------

EXHIBIT G
to

Credit Agreement
Form of Intercompany Subordination Agreement

INTERCOMPANY SUBORDINATION AGREEMENT

[See attached.]

 

 

 

 

G-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

 

 

Execution Version

 

 

 

INTERCOMPANY SUBORDINATION AGREEMENT

Dated as of

December 8, 2016

among

THE UNDERSIGNED PARTY HERETO AND

ANY ENTITY THAT BECOMES A PARTY HERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

 

 

 

 

84029404_3

 

--------------------------------------------------------------------------------

 

 

 

 

 

Table Of Contents

 

Page

 

1.

Terms of Subordination1

 

2.

Agreements of Subordinated Lenders2

 

3.

Covenants4

 

4.

Treatment of Guarantee and Security of Subordinated Debt4

 

5.

Payments4

 

6.

Treatment of Intercompany Debt4

 

7.

Definitions5

 

8.

Parties Fully Bound6

 

9.

Joinder6

 

10.

No Waiver7

 

11.

Specific Performance7

 

12.

Notices7

 

13.

Conflict7

 

14.

Rights under Agreement7

 

15.

Counterparts7

 

16.

Amendments; Termination7

 

17.

Severability7

 

18.

GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL8

 

19.

Benefit of Agreement9

 

 

 

84029404_3

 

--------------------------------------------------------------------------------

 

 

 

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of December 8, 2016,
made by each of the undersigned (each, other than the Administrative Agent (as
defined below), a “Party” and, together with any entity that becomes a party to
this Agreement pursuant to Section 9 hereof, the “Parties”) and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, together
with any permitted successor administrative agent, the “Administrative Agent”),
for the benefit of the Secured Parties (as defined below).  Unless otherwise
defined herein, all capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Medpace Acquisition, Inc., a Delaware corporation (“Parent”), Medpace
IntermediateCo, Inc., a Delaware corporation (the “Borrower”), have entered into
that certain Credit Agreement, dated as of December 8, 2016 (as amended,
supplemented, restated or otherwise modified and in effect from time to time,
the “Credit Agreement”), with, among others, Wells Fargo Bank, National
Association, as administrative agent, issuer and swingline lender, pursuant to
which, among other things, the Lenders have agreed to make loans or otherwise to
extend credit to the Borrower upon the terms and subject to the conditions
specified in the Credit Agreement;

WHEREAS, in order to secure all Secured Obligations and as required under the
Credit Agreement, each Loan Party has executed and delivered to the
Administrative Agent the Security Agreement;

WHEREAS, pursuant to the Guaranty, each Guarantor has jointly and severally
guaranteed to the Secured Parties the payment when due of all Primary
Obligations (as defined in the Guaranty);

WHEREAS, it is required under the Credit Agreement that this Agreement be
executed and delivered by the original Parties hereto;

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Credit Agreement; and

WHEREAS, each of the Parties desires to execute this Agreement to satisfy the
conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Administrative
Agent (for the benefit of the Secured Parties) hereby agree as follows:

1.Terms of Subordination.  The Subordinated Debt (as defined in Section 7 below)
and all payments of principal, interest and all other amounts owed thereunder
are hereby, and shall continue to be, subject and subordinate in right of
payment to the prior payment in full of all Senior Indebtedness (as defined in
Section 7 below), to the extent, and in the manner, set forth herein.  The
foregoing shall apply notwithstanding the availability of collateral to the
Secured Parties or the holders of Subordinated Debt or the actual date and time
of execution, delivery, recordation, filing or perfection of any security
interests

 

84029404_3

 

--------------------------------------------------------------------------------

granted with respect to the Senior Indebtedness or the Subordinated Debt, or the
lien or priority of payment thereof, and in any instance wherein the Senior
Indebtedness or any claim for the Senior Indebtedness is subordinated, avoided
or disallowed, in whole or in part, under the U.S. Bankruptcy Code or other
applicable federal, foreign, state or local law.  In the event of a proceeding,
whether voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the U.S.
Bankruptcy Code or other applicable federal, foreign, state or local law (each,
a “Reorganization Proceeding”), the Senior Indebtedness shall include all
interest, fees and expenses accrued on the Senior Indebtedness, in accordance
with and at the rates specified in the Senior Indebtedness, both for periods
before and for periods after the commencement of any of such proceedings, even
if the claim for such interest, fees or expenses is not allowed pursuant to the
U.S. Bankruptcy Code or other applicable law.

2.Agreements of Subordinated Lenders.  Each Party (as a lender of any
Subordinated Debt) hereby agrees that until all Senior Indebtedness (other than
contingent indemnification Obligations thereunder that are not yet due and
owing) has been paid in full:

(a)Such Party shall not, without the prior written consent of the Required
Lenders, which consent may be withheld or conditioned in the Required Lenders’
sole discretion, commence, or join or participate in, any Enforcement Action (as
defined in Section 7 below).

(b)In the event that (i) all or any portion of any Senior Indebtedness becomes
due (whether at stated maturity, by acceleration or otherwise), (ii) any Event
of Default under the Credit Agreement or any event of default under, and as
defined in, any other Senior Indebtedness (or the documentation governing the
same), then exists or would result from such payment on the Subordinated Debt
(including, without limitation, pursuant to Section 7.12 of the Credit
Agreement) and the Administrative Agent notifies the applicable Party that it
intends to enforce its remedies with respect thereto, or (iii) any distribution,
division or application, partial or complete, voluntary or involuntary, by
operation of law or otherwise, is made of all or any part of the property,
assets or business of Parent or any of its Restricted Subsidiaries or the
proceeds thereof, in whatever form, to any creditor or creditors of Parent or
any of its Restricted Subsidiaries or to any holder of indebtedness of Parent or
any of its Restricted Subsidiaries by reason of (A) any liquidation, dissolution
or other winding up of Parent or any of its Restricted Subsidiaries or their
respective businesses, (B) any receivership or custodianship for Parent or any
of its Restricted Subsidiaries or of all or substantially all of their
respective property, (C) any Reorganization Proceedings or assignment for the
benefit of creditors or (D) any proceeding by or against Parent or any of its
Restricted Subsidiaries for any relief under any bankruptcy, reorganization or
insolvency law or laws, federal, foreign, state or local, or any law, federal,
foreign, state or local relating to the relief of debtors, readjustment of
indebtedness, reorganization, composition or extension, then, and in any such
event (in the case of preceding clauses (i), (ii) and (iii)), any payment or
distribution of any kind or character, whether in cash, property or securities,
which shall be payable or deliverable with respect to any or all of the
Subordinated Debt or which has been received by any Party shall be held in trust
by such Party for the benefit of the Secured Parties and shall forthwith be paid
or delivered directly to the Secured Parties for application to the payment of
the Senior Indebtedness (after giving effect to the relative priorities of such
Senior Indebtedness) to the extent necessary to make payment in full in cash of
all sums due under the Senior Indebtedness remaining unpaid after giving effect
to any concurrent payment or distribution to the Secured Parties.  In any such
event, the Secured Parties may, but shall not be obligated to, demand, claim and
collect any such payment or distribution that would, but for these subordination
provisions, be payable or deliverable with respect to the Subordinated Debt.  If
any event referred to in subclauses (i), (ii) or (iii) of the second preceding
sentence of this clause (b) has occurred and is continuing, then until the
Senior Indebtedness shall have been paid in full and satisfied and all of the
obligations of Parent or any of

2

84029404_3

 

 

--------------------------------------------------------------------------------

its Subsidiaries to the Secured Parties have been performed in full (other than
contingent indemnification Obligations not yet due and owing), no payment of any
kind or character (whether in cash, property, securities or otherwise) shall be
made to or accepted by any Party in respect of the Subordinated
Debt.  Notwithstanding anything to the contrary contained above, if one or more
of the events referred to in subclauses (i) through (iii) of the first sentence
of this clause (b) is in existence, the Required Lenders may agree in writing
that payments may be made with respect to the Subordinated Debt which would
otherwise be prohibited pursuant to the provisions contained above; provided
that any such waiver shall be specifically limited to the respective payment or
payments which the Required Lenders agree may be so paid to any Party in respect
of the Subordinated Debt.

(c)If such Party that is a Loan Party shall acquire by indemnification,
subrogation or otherwise, any lien, estate, right or other interest in any of
the assets or properties of Parent or any of its Subsidiaries, that lien,
estate, right or other interest shall be subordinate in right of payment to the
Senior Indebtedness and the lien of the Senior Indebtedness as provided herein,
and such Party hereby waives any and all rights it may acquire by subrogation or
otherwise to any lien of the Senior Indebtedness or any portion thereof until
such time as all Senior Indebtedness (other than contingent indemnification
Obligations thereunder that are not yet due and owing) has been paid in full.

(d)Such Party shall not pledge, assign, hypothecate, transfer, convey or sell
any Subordinated Debt or any interest in any Subordinated Debt to any entity
(other than under the relevant Collateral Documents or as permitted under the
Credit Agreement) without the prior written consent of the Administrative Agent
(with the prior written consent of the Required Lenders).

(e)After request by the Administrative Agent (unless an Event of Default has
occurred and is continuing, such request to be made not more than once in any
calendar year), such Party shall within 10 days furnish the Administrative Agent
with a statement, duly acknowledged and certified setting forth the original
principal amount of the notes evidencing the indebtedness of the Subordinated
Debt, the unpaid principal balance, all accrued interest but unpaid interest and
any other sums due and owing under the Subordinated Debt, the rate of interest,
the required payments thereunder and that there exists no defaults under the
Subordinated Debt, or if any such defaults exist, specifying the defaults and
the nature thereof.

(f)In any Reorganization Proceeding commenced by or against Parent or any of its
Subsidiaries, to the extent permitted by applicable law, the Required Lenders
shall have the exclusive right to exercise any voting rights in respect of the
claims of such Party against Parent or any of its Subsidiaries to the extent any
such voting rights relate to Subordinated Debt held by such Parent and/or any of
its Subsidiaries, as applicable.

(g)If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by Parent, any other Loan Party or any
other Person or enforcement of any right of setoff or otherwise) is rescinded or
must otherwise be returned by the holders of Senior Indebtedness for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of Parent, any other Loan Party or such other Persons), the
subordination provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.

(h)Such Party shall not object to the entry of any order or orders approving any
cash collateral stipulations, adequate protection stipulations or similar
stipulations executed by any

3

84029404_3

 

 

--------------------------------------------------------------------------------

Secured Party in any Reorganization Proceeding or any other proceeding under the
U.S. Bankruptcy Code to the extent any such stipulations relate to the
Subordinated Indebtedness or the right of the holders of Senior Indebtedness
hereunder.

(i)Such Party waives any marshalling rights with respect to the Secured Parties
in any Reorganization Proceeding or any other proceeding under the U.S.
Bankruptcy Code to the extent any such marshalling rights relate to the
Subordinated Indebtedness or the right of the holders of Senior Indebtedness
hereunder.

3.Covenants.  Each Party hereby represents, warrants and covenants that it will
not lend, hold or permit to exist any Subordinated Debt owed by it or to it (in
accordance with the definition thereof contained herein) unless each obligee or
obligor, as the case may be, with respect to such Subordinated Debt is (or
concurrently with such extension becomes) a Party to this Agreement.

4.Treatment of Guarantee and Security of Subordinated Debt.  Any payments made
to, or received by, any Party in respect of any guarantee or security in support
of the Subordinated Debt shall be subject to the terms of this Agreement and
applied on the same basis as payments made directly by the obligor under such
Subordinated Debt.  To the extent that Parent or any of its Subsidiaries (other
than the respective obligor or obligors which are already Parties hereto)
provides a guarantee or any security in support of any Subordinated Debt, the
Party which is the lender of the respective Subordinated Debt will cause each
such Person to become a Party hereto (if such Person is not already a Party
hereto) not later than the date of the execution and delivery of the respective
guarantee or security documentation (or such later date as the Administrative
Agent may agree in its sole discretion); provided that any failure to comply
with the foregoing requirements of this Section 4 will have no effect whatsoever
on the subordination provisions contained herein (which shall apply to all
payments received with respect to any guarantee or security for any Subordinated
Debt, whether or not the Person furnishings such guarantee or security is a
Party hereto).

5.Payments.  Each Party hereby acknowledges and agrees that no payments will be
accepted by it in respect of the Subordinated Debt (unless promptly turned over
to the holders of Senior Indebtedness as contemplated by Section 2 above) to the
extent such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

6.Treatment of Intercompany Debt.  In addition to the foregoing agreements, each
Party hereby acknowledges and agrees that, with respect to all Intercompany Debt
(whether or not same constitutes Subordinated Debt), that (x) such Intercompany
Debt (and any promissory notes or other instruments evidencing same) may be
pledged, and delivered for pledge, by Parent or any of its Subsidiaries that are
Loan Parties pursuant to any Collateral Document to which Parent or such other
Loan Party is, or at any time in the future becomes, a party and (y) with
respect to all Intercompany Debt so pledged, the Administrative Agent shall be
entitled to exercise all rights and remedies with respect to such Intercompany
Debt to the maximum extent provided in the various Collateral Documents (in
accordance with the terms thereof and subject to the requirements of applicable
law).  Furthermore, with respect to all Intercompany Debt at any time owed to
Parent or any of its Subsidiaries which is a Loan Party, and notwithstanding
anything to the contrary contained in the terms of such Intercompany Debt, each
obligor (including any guarantor) and obligee with respect to such Intercompany
Debt hereby agrees, for the benefit of the holders from time to time of the
Senior Indebtedness, that the Administrative Agent at any time, and from time to
time, acting on its own or at the request of the Required Lenders, accelerate
the maturity of such Intercompany Debt in accordance with the terms thereof if
any Event of Default under the Credit Agreement shall have occurred and be
continuing.  Any such acceleration of the maturity of any Intercompany Debt
shall be made by written notice by the Administrative Agent to the obligor on
the respective Intercompany Debt; provided that no such notice shall be required
(and the acceleration shall automatically occur) upon the occurrence of an Event
of Default described in Section 8.01(f) of the Credit Agreement.

4

84029404_3

 

 

--------------------------------------------------------------------------------

7.Definitions.  As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

“Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Debt, any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of Parent or any of its
Restricted Subsidiaries to pay any amounts relating to any Subordinated Debt,
the exercising of any banker's lien or rights of set-off or recoupment, the
institution of a Reorganization Proceeding against Parent or any of its
Restricted Subsidiaries, or the taking of any other enforcement action against
any asset or property of Parent or its Restricted Subsidiaries.

“Intercompany Debt” shall mean any Indebtedness, notes, payables or other
obligations, whether now existing or hereinafter incurred, owed by Parent or by
any of its Subsidiaries to Parent or any of its Subsidiaries.

“Loan Document Obligations Termination Date” shall mean the first date after the
Closing Date when the Senior Indebtedness has been paid in full.

“Obligations” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest, fees and expenses accruing after the commencement of any
Reorganization Proceeding at the rate provided in the governing documentation,
whether or not such interest, fees or expenses is an allowed claim in such
proceeding).

“paid in full” or “payment in full” shall mean when the Senior Indebtedness has
been unconditionally paid in full (other than (i) obligations and liabilities
under Secured Hedge Agreements and Secured Cash Management Agreements as to
which arrangements reasonably satisfactory to the applicable Hedge Bank or Cash
Management Bank have been made and (ii) contingent obligations not yet due and
owing), all commitments under the Credit Agreement have been terminated and are
of no further force and effect, no Letters of Credit (other than Letters of
Credit that have been Cash Collateralized) shall be outstanding, and none of the
Secured Parties shall have any obligation (whether actual or contingent) to make
available any further advance or financial accommodation under any Loan
Document.

“Reorganization Proceeding” shall have the meaning given to such term in Section
1 hereof.

“Senior Indebtedness” shall mean:

 



(i)all Obligations (including, without limitation, (x) all interest, fees and
expenses accruing after the commencement of a Reorganization Proceeding at the
rate provided in the Credit Agreement, whether or not such interest, fees or
expenses are allowed claims in such proceeding, and (y) Obligations which, but
for the automatic stay under Section 362(a) of the U.S. Bankruptcy Code, would
become due) and liabilities (including, without limitation, indemnities, fees
and interest thereon) of each Loan Party (whether as obligor, guarantor or
otherwise) to the Secured Parties, whether now existing or hereafter incurred
under, arising out of or in connection with each Loan Document to which it is at
any time a party (including, without limitation, all such obligations and
liabilities of each Loan Party under the Credit Agreement (if a party thereto)
and under the Guaranty) and the due

5

84029404_3

 

 

--------------------------------------------------------------------------------

 

performance and compliance by each Loan Party with the terms of each such Loan
Document; and

 



(ii)(A) all Obligations (including, without limitation, (x) all interest, fees
and expenses accruing after the commencement of a Reorganization Proceeding at
the rate provided in the respective Secured Hedge Agreements, regardless of
whether or not such interest, fees or expenses are allowed claims in such
proceeding, and (y) Obligations which, but for the automatic stay under Section
362(a) of the U.S. Bankruptcy Code, would become due) and liabilities of each
Loan Party to the Secured Parties, whether now existing or hereafter incurred
under, arising out of or in connection with any Secured Hedge Agreement
(including, without limitation, all such obligations and liabilities of such
Loan Party under the Guaranty (if a party thereto) with respect thereto or under
any other guarantee by it of obligations pursuant to any Secured Hedge
Agreement) and the due performance and compliance by each Loan Party with the
terms of each such Secured Hedge Agreement and (B) all Obligations (including,
without limitation, (x) all interest, fees and expenses accruing after the
commencement of a Reorganization Proceeding at the rate provided in the
respective Secured Cash Management Agreements, regardless of whether or not such
interest, fees or expenses are allowed claims in such proceeding, and (y)
Obligations which, but for the automatic stay under Section 362(a) of the U.S.
Bankruptcy Code, would become due) and liabilities of each Loan Party to the
Secured Parties, whether now existing or hereafter incurred under, arising out
of or in connection with any Secured Cash Management Agreement (including,
without limitation, all such obligations and liabilities of such Loan Party
under the Guaranty (if a party thereto) with respect thereto or under any other
guarantee by it of obligations pursuant to any Secured Cash Management
Agreement) and the due performance and compliance by each Loan Party with the
terms of each such Secured Cash Management Agreement.

“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Intercompany Debt (including,
without limitation, pursuant to guarantees thereof or security therefor, whether
or not evidenced by a note) between either (i) the Parent or another Loan Party
on the one hand and the Parent or another Loan Party on the other hand, or (ii)
the Parent or another Loan Party on the one hand and a Subsidiary that is not a
Loan Party on the other hand, at any time outstanding.

8.Parties Fully Bound.  Each Party agrees to be fully bound by all terms and
provisions contained in this Agreement, both with respect to any Subordinated
Debt (including any guarantees thereof and security therefor) owed to it, and
with respect to all Subordinated Debt (including all guarantees thereof and
security therefor) owing by it.

9.Joinder.  It is understood and agreed that any Subsidiary of Parent that is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement or any other Senior
Indebtedness shall become a Party hereunder by executing a joinder agreement in
form and substance satisfactory to the Administrative Agent and delivering same
to the Administrative Agent.

10.No Waiver.  No failure or delay on the part of any party hereto or any holder
of Senior Indebtedness in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.

6

84029404_3

 

 

--------------------------------------------------------------------------------

11.Specific Performance.  Each Party hereto acknowledges that to the extent that
no adequate remedy at law exists for breach of its obligations under this
Agreement, in the event any Party fails to comply with its obligations
hereunder, the Administrative Agent, the Administrative Agent or the holders of
Senior Indebtedness shall have the right to obtain specific performance of the
obligations of such defaulting Party, injunctive relief or such other equitable
relief as may be available.

12.Notices.  Any notice to be given under this Agreement shall be in writing and
shall be sent in accordance with Section 10.02 of the Credit Agreement.

13.Conflict.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Subordinated Debt, the provisions of this
Agreement shall prevail.

14.Rights under Agreement.  No person other than the parties hereto, the Secured
Parties from time to time and their successors and assigns as holders of the
Senior Indebtedness and the Subordinated Debt shall have any rights under this
Agreement.

15.Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by email or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.  The Administrative Agent may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof within a
reasonable timeframe thereafter; provided that the failure to request or deliver
the same shall not limit the effectiveness of any document or signature
delivered by electronic transmission.

16.Amendments; Termination.  No amendment, supplement, modification, waiver or
termination of this Agreement shall be effective against a party against whom
the enforcement of such amendment, supplement, modification, waiver or
termination would be asserted unless such amendment, supplement, modification,
waiver or termination was made in a writing signed by such party; provided that
amendments hereto shall be effective as against the Secured Parties only if
executed and delivered by the Administrative Agent (with the written consent of
the Required Lenders at such time); provided, further, that, so long as no
default under, and as defined in, any Senior Indebtedness (or the documentation
governing the same), then exists or would result from such termination, this
Agreement shall terminate automatically and without further action by any party
hereto upon the Loan Document Obligations Termination Date.

17.Severability.  In the event any one or more of the provisions contained in
this Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein, and any other application thereof, shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

18.GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL.  

7

84029404_3

 

 

--------------------------------------------------------------------------------

(a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
WHATSOEVER TO THIS AGREEMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

(b)Each Party hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the courts of the State of New York
sitting in New York City in the Borough of Manhattan and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment in respect thereof, and each of the Parties irrevocably and
unconditionally agrees, to the fullest extent permitted by applicable Law, that
all claims in respect of any such action or proceeding shall be heard and
determined in such New York state court or in such federal court.  Each of the
Parties agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent or any other
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other document executed in connection herewith or the
recognition of any judgment against any Party or its properties in the courts of
any jurisdiction.

(c)  Each of the parties hereto hereby irrevocably consents to service of
process in the manner provided for notices in Section 12 hereof.  Nothing in
this Agreement will affect the right of the Secured Parties to serve process in
any other manner permitted by law. Each Party hereto irrevocably appoints the
Borrower as its authorized agent on which legal process may be served in any
action, suit or proceeding brought in any in any court referred to in paragraph
(b) of this Section 18 and agrees that the failure of such agent to give notice
to it of any such service shall not impair or affect the validity of such
service or any judgment rendered in any such action, suit or proceeding based
thereon.  If for any reason such agent shall cease to be available to act as
such, each Party agrees to irrevocably appoint another such agent in New York
City, as its authorized agent for service of process, on the terms and for the
purposes specified in this paragraph (c).

(d)  Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other document
executed in connection herewith in any court referred to in paragraph (b) of
this Section 18.  Each Party and the Administrative Agent hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(e)  EACH OF THE PARTIES HERETO AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN AND CONSENTS THAT ANY SUCH LEGAL PROCEEDING SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY OR THE ADMINISTRATIVE AGENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 18 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.  EACH OF THE PARTIES AND THE ADMINISTRATIVE AGENT (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED IN

8

84029404_3

 

 

--------------------------------------------------------------------------------

CONNECTION HEREWITH BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

19.Benefit of Agreement.  This Agreement shall bind and inure to the benefit of
the Administrative Agent, the other Secured Parties and each Party and their
respective successors, permitted transferees and permitted assigns.

 

[Signature Pages Follow]

9

84029404_3

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

MEDPACE ACQUISITION, INC.

By:
     Name:
     Title:

 

 

MEDPACE INTERMEDIATECO, INC.

 

By:
     Name:
     Title:

 

MEDPACE, INC.

 

By:
     Name:
     Title:

 

MEDPACE CLINICAL PHARMACOLOGY LLC

 

By:
     Name:
     Title:

 

C-MARC, LLC

 

By:
     Name:
     Title:

10Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

MEDPACE REFERENCE LABORATORIES LLC

 

By:
     Name:
     Title:

 

MEDPACE BIOANALYTICAL LABORATORIES LLC

 

By:
     Name:
     Title:

IMAGEPACE LLC

 

By:
     Name:
     Title:

 

MEDPACE MEDICAL DEVICE, INC.

 

By:
     Name:
     Title:

MEDPACE CLINICAL RESEARCH LLC

 

By:
     Name:
     Title:

 

11Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

Beijing Medpace Medical Sci. & Tech, Ltd.

 

By:
     Name:
     Title:

Medpace Argentina S.R.L.

By:
     Name:
     Title:

 

Medpace Australia Pty. Limited

 

By:
     Name:
     Title:

 

Medpace Austria GMBH

 

By:
     Name:
     Title:

 

Medpace Belgium BVBA

 

By:
     Name:
     Title:

 

12Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

Medpace Canada, Inc.

 

By:
     Name:
     Title:

 

Medpace Chile Limitada

 

By:
     Name:
     Title:

 

Medpace Clinical Research India Pvt. Ltd.

 

By:
     Name:
     Title:

 

Medpace Czech Republika S.R.O.

 

By:
     Name:
     Title:

 

Medpace do Brasil Pesquisa Clinica LTDA

 

By:
     Name:
     Title:

 

Medpace Europe B.V.

13Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

By:
     Name:
     Title:

 

Medpace Europe Holding B.V

 

By:
     Name:
     Title:

 

Medpace Finland OY

 

By:
     Name:
     Title:

 

Medpace Germany GMBH

 

By:
     Name:
     Title:

 

Medpace Hong Kong LIMItEd

 

By:
     Name:
     Title:

 

14Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

Medpace Hungary KFT.

 

By:
     Name:
     Title:

Medpace Israel Ltd.

 

By:
     Name:
     Title:

 

Medpace Italy S.R.L.

 

By:
     Name:
     Title:

 

Medpace Laboratories, BVBA

 

By:
     Name:
     Title:

 

Medpace Medical Consulting GMBH

 

By:
     Name:
     Title:

 

15Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

Medpace Medical Device BV

 

By:
     Name:
     Title:

 

Medpace Mexico, S. de R.L. de C.V.

 

By:
     Name:
     Title:

 

Medpace Netherlands BV

 

By:
     Name:
     Title:

 

Medpace Poland SP Z.O.O.

 

By:
     Name:
     Title:

 

Medpace Portugal LDA.

 

By:
     Name:
     Title:

 

16Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

Medpace, LLC

 

By:
     Name:
     Title:

 

Medpace Singapore Pte. Ltd.

 

By:
     Name:
     Title:

 

Medpace South Africa (Proprietary) Limited

 

By:
     Name:
     Title:

 




Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

Medpace Spain S.L.

 

By:
     Name:
     Title:

 

Medpace Sweden A.B.

 

By:
     Name:
     Title:

 

Medpace HELLAS

 

By:
     Name:
     Title:

 

Medpace (THAILAND) LTD.

 

By:
     Name:
     Title:

 

Medpace UK Limited

 

By:
     Name:
     Title:




Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

Medpace Ukraine LLC

 

By:
     Name:
     Title:

 

Medpace SWITZERLAND AG

 

By:
     Name:
     Title:

MEDPACE IMAGING CORE LAB FRANCE SARL

 

By:
     Name:
     Title:

MEDPACE JAPAN KK

 

By:
     Name:
     Title:

MEDPACE TAIWAN LIMITED

 

By:
     Name:
     Title:

 

Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

MEDPACE MALAYSIA SDN. BHD.

 

By:
     Name:
     Title:

MEDPACE PHILIPPINES, INC.

 

By:
     Name:
     Title:

MEDPACE TURKEY LIMITED SIRKETI

 

By:
     Name:
     Title:

 

 

 

 

Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:


Name:
Title:

 

 

 

Medpace IntermediateCo, Inc.

Intercompany Subordination Agreement

Signature Page

 

--------------------------------------------------------------------------------

EXHIBIT H
to

Credit Agreement
Form of Solvency Certificate

SOLVENCY CERTIFICATE

December 8, 2016

This Solvency Certificate is delivered pursuant to Section 4.01(a)(v) of the
Credit Agreement, dated as of December 8, 2016 (the “Credit Agreement”), Medpace
Acquisition, Inc., a Delaware corporation (“Parent”), Medpace IntermediateCo,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto, PNC
Bank, National Association, as Swingline Lender and L/C Issuer, Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and L/C Issuer, and the other parties thereto.
Capitalized terms used and not defined herein have the meanings given to those
terms in the Credit Agreement.

The undersigned is the Chief Financial Officer of the Borrower and in such
capacity (i) is familiar with the financial condition of the Borrower and its
Restricted Subsidiaries, and (ii) has made such investigation and inquiries as
the undersigned deems necessary and prudent for the purposes of providing this
Solvency Certificate.

As of the date hereof, after giving effect to the consummation of the
transactions contemplated by the Credit Agreement on the date hereof:

1.The amount of the “present fair saleable value” of the assets of the Borrower
and its Restricted Subsidiaries taken as a whole will, as of the date hereof,
exceed the amount of all probable “liabilities of the Borrower and its
Restricted Subsidiaries, contingent or otherwise,” at a fair valuation, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determination of the insolvency of debtors.

2.The “present fair saleable value” of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole, as of the date hereof, will be greater
than the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and its Restricted Subsidiaries as they
become absolute and matured.

3.The Borrower and its Restricted Subsidiaries, taken as a whole, will not have
an unreasonably small amount of capital with which to conduct its business.

4.The Borrower and its Restricted Subsidiaries, taken as a whole, will be able
to pay its debts as they mature.

For purposes of the foregoing, (i) “debt” means liability on a “claim” and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

[Remainder of this page intentionally left blank]

 

 

 

H-1

 

 

84402209_5

--------------------------------------------------------------------------------

 

Medpace IntermediateCo, Inc.

 

By:______________________________
Name:
Title:   Chief Financial Officer

 

 

 

 

H-2

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT I-1
to

Credit Agreement
Form of U.S. Tax Compliance Certificate

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Medpace Acquisition, Inc. (“Parent”), Medpace IntermediateCo,
Inc. (the “Borrower”), the Lenders party thereto, PNC Bank, National
Association, as Swingline Lender and L/C Issuer, Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and L/C Issuer, and the other parties party thereto.  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[NAME OF LENDER]


By:
Name:
Title:

Date: ________ __, 20__

 

 

 

 

I-1-1

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT I-2
to

Credit Agreement
Form of U.S. Tax Compliance Certificate

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Medpace Acquisition, Inc. (“Parent”), Medpace IntermediateCo,
Inc. (the “Borrower”), the Lenders party thereto, PNC Bank, National
Association, as Swingline Lender and L/C Issuer, Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and L/C Issuer, and the other parties party thereto.  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]


By
Name:
Title:

Date: ________ __, 20__

 

 

 

 

I-2-1

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT I-3
to

Credit Agreement
Form of U.S. Tax Compliance Certificate

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Medpace Acquisition, Inc. (“Parent”), Medpace IntermediateCo,
Inc. (the “Borrower”), the Lenders party thereto, PNC Bank, National
Association, as Swingline Lender and L/C Issuer, Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and L/C Issuer, and the other parties party thereto.  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]


By
Name:
Title:

Date: ________ __, 20__

 

 

 

 

I-3-1

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT I-4
to

Credit Agreement
Form of U.S. Tax Compliance Certificate

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of December 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Medpace Acquisition, Inc. (“Parent”), Medpace IntermediateCo,
Inc. (the “Borrower”), the Lenders party thereto, PNC Bank, National
Association, as Swingline Lender and L/C Issuer, Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and L/C Issuer, and the other parties party thereto.  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF LENDER]


By
Name:
Title:

Date: ________ __, 20__

 

 

 

 

I-4-1

 

 

84402209_5

--------------------------------------------------------------------------------

EXHIBIT J

to

Credit Agreement

Form of Loan Prepayment Notice

 

LOAN PREPAYMENT NOTICE

Date: ______, ____

To:Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, N.C.  28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 8, 2016
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Medpace Acquisition, Inc. (“Parent”),
Medpace IntermediateCo, Inc. (the “Borrower”), the Lenders party thereto, PNC
Bank, National Association, as Swingline Lender and L/C Issuer, Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and L/C Issuer, and the other parties party
thereto.  Terms used herein and not otherwise defined shall have the meaning
assigned thereto in the Credit Agreement.

This Prepayment Notice is delivered to you pursuant to Section 2.05(a) of the
Credit Agreement.  The Borrower hereby gives notice of a prepayment of Loans as
follows:

 

1.

Revolving Credit Loans
Initial Term Loans
[Designate other Term Loan Tranche]

Swingline Loans

 

2.

(select Type(s) of Loans)
Base Rate Loans in the aggregate principal amount of $_____.33
Eurocurrency Rate Loans with an Interest Period ending___, 20_ in the aggregate
principal amount of [______].34

3.

On _________, 20_ (a Business Day).




 

33  

Such amount to be $1,000,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding; provided
that, if such Base Rate Loans being prepaid are Swingline Loans, such amount
shall be $100,000 or a whole multiple of $100,000 in excess thereof or, if less,
the entire principal amount thereof then outstanding.

34  

Insert the Dollar Amount of the applicable currency. Such amount to be the
Dollar Amount of $1,000,000 (or, in the case of a prepayment of a Loan
denominated in Euros, €1,000,000) or a whole multiple of the Dollar Amount of
$1,000,000 (or, in the case of a prepayment of a Loan denominated in Euros,
€1,000,000) in excess thereof or, if less, the entire principal amount thereof
then outstanding.

J-1-1

 

 

 

 

84402209_5

--------------------------------------------------------------------------------

 

 

Medpace IntermediateCo, Inc.,
as Borrower

By:
Name:
Title:

 

 

 

J-1-2

 

 

84402209_5